  Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 1 of 350




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                           x
PHOENIX LIGHT SF DAC, BLUE HERON           :
FUNDING V LTD., BLUE HERON FUNDING VI      :
LTD., BLUE HERON FUNDING VII LTD., BLUE    :
HERON FUNDING IX LTD., C-BASS CBO XIV      :
LTD., C-BASS CBO XVII LTD., KLEROS         :
PREFERRED FUNDING V PLC, SILVER ELMS       :
CDO PLC and SILVER ELMS CDO II LIMITED,    :    No. 14-cv-10103-JGK
                                           :
                              Plaintiffs,  :
                                           :
           -against-                       :
                                           :
DEUTSCHE BANK NATIONAL TRUST COMPANY :
and DEUTSCHE BANK TRUST COMPANY            :
AMERICAS,                                  :
                                           :
                                           :
                               Defendants. :
                                           :
                                           :
COMMERZBANK AG,
                                           :
                               Plaintiff,
                                           :
                                           :
           -against-
                                           :
                                           :    No. 15-cv-10031-JGK
DEUTSCHE BANK NATIONAL TRUST COMPANY
                                           :
and DEUTSCHE BANK TRUST COMPANY
                                           :
AMERICAS,
                                           :
                                           :
                               Defendants.
                                           :
                                           x


          PLAINTIFFS’ REVISED RESPONSES TO DEFENDANTS’
        RULE 56.1 COUNTER-STATEMENT OF UNDISPUTED FACTS
       Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 2 of 350




                                                  TABLE OF CONTENTS

INTRODUCTION .......................................................................................................................... 1

NOTE REGARDING REVISIONS TO REDUCE VOLUME OF SUMMARY
     JUDGMENT SUBMISSION ............................................................................................. 2
PRELIMINARY STATEMENT .................................................................................................... 3

FACTUAL BACKGROUND ......................................................................................................... 4

          A.         RMBS Securitization Process ..................................................................................4

          B.         The Role of the Trustee............................................................................................8

          C.         The Structure of the Governing Agreements .........................................................75

          D.         Defendants .............................................................................................................94

          E.         Plaintiffs’ structure...............................................................................................130

                     1.         Phoenix Light .......................................................................................... 130

                     2.         Commerzbank (“CB”) ............................................................................ 185

I.        Legal Standard ................................................................................................................ 205

II.       The Undisputed Material Facts Establish that EODs Occurred in 73 Trusts ................. 206

          A.         For 18 Trusts, EODs were triggered by exceeding numerical thresholds ...........206

          B.         For 7 Trusts, EODs occurred when Servicers were downgraded ........................370

          C.         For 8 Trusts, EODs were triggered by untimely compliance documents ............444

          D.         In 73 Trusts, DB failed to declare EODs triggered by Servicer misconduct
                     relating to REO properties and foreclosures ........................................................506

III.      DB Breached Its Prudent Person Obligations, Because DB’s Contentions as to
          How It Satisfied those Duties Fail as a Matter of Law ................................................... 579

          A.         Merely sending notice of EODs cannot satisfy DB’s post-EOD duties ..............586

          B.         DB’s contention that doing nothing besides providing notice of EOD was
                     prudent fails as a matter of law ............................................................................593

          C.         DB’s “consultation with counsel” cannot justify its failure to act because
                     DB waived the “advice of counsel” affirmative defense .....................................597
      Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 3 of 350




IV.       DB Knew that the Sellers Failed to Cure Mortgage File Exceptions for the Loans
          Identified in the Document Exception Reports Linked to Exhibit 583 .......................... 600

V.        DB Had Pre-EOD Duties to Enforce Repurchase of Loans that Breached R&Ws
          and that Lacked Required Mortgage File Documents .................................................... 681

          A.        For 40 Trusts, DB had the pre-EOD duty to enforce the repurchase
                    protocol for loans with R&W violations of which DB had knowledge ...............681

          B.        DB cannot disclaim its pre-EOD duty to enforce repurchase remedies
                    where DB was required, but failed, to notify the Depositor of R&W
                    breaches................................................................................................................754

          C.        In 8 Trusts, DB had a pre-EOD duty to enforce repurchase where DB was
                    required, but failed, to notify the Depositor of loans with Mortgage File
                    defects ..................................................................................................................756

          D.        For 3 Trusts on which DB’s enforcement duty for loans with Mortgage
                    File defects is established as a matter of law, Plaintiffs are also entitled to
                    summary judgment that DB breached its duty.....................................................764

VI.       For 21 Trusts, DB breached Its Contractual Duty to Monitor Servicers ........................ 777

Part II: Additional Material Facts As To Which There Is No Genuine Dispute......................... 832

BACKGROUND ........................................................................................................................ 832

          A.        RMBS Transactions Generally ............................................................................832

          B.        Overview of the Governing Agreements .............................................................835

                    i.         Defendant Has Limited Duties Under the Governing Agreements ........ 835

                    ii.        Servicers’ Duties Under the Governing Agreements.............................. 841

                    iii.       Investors’ Rights Under the Governing Agreements .............................. 844

I.        THE EVIDENCE DOES NOT ESTABLISH DEFENDANT’S POST-EOD
          PRUDENT PERSON DUTY WAS TRIGGERED IN 73 OF THE 85 TRUSTS .......... 850

          A.        Purported Servicing Breaches Relating to REO Properties Did Not
                    Trigger Defendant’s Post-EOD Duties in 73 Trusts ............................................850

                    i.         Background ............................................................................................. 850




                                                                      ii
      Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 4 of 350




                   ii.        Under the 73 GAs, an EOD would Require the Relevant Servicer
                              or Master Servicer to Materially Breach its Contractual Duties and
                              then Fail to Cure After Knowledge/Notice ............................................. 858

                   iii.       The Documents Cited by Plaintiffs Do Not Establish the Relevant
                              Servicers Materially Breached their Duties and Failed to Cure
                              After Knowledge/Notice ......................................................................... 859

                   iv.        The Documents Cited by Plaintiffs Do Not Address All of the
                              Facts Necessary to Determine Whether an EOD Occurred under
                              the 73 GAs .............................................................................................. 866

                   v.         The Documents Cited by Plaintiffs Do Not Establish a Material
                              Breach by any Servicer ........................................................................... 867

        B.         The Documents Cited by Plaintiffs Do Not Establish that Late Servicer
                   Compliance Documents Triggered Defendant’s Post-EOD Duties in Eight
                   Trusts....................................................................................................................871

                   i.         Plaintiffs’ Pleadings Do Not Assert a Claim Based on Alleged
                              EODs Triggered by Late Servicer Compliance Documents ................... 871

                   ii.        Fremont Was Not the Servicer for FHLT 2006-1 at the Time of the
                              Alleged Late ASOC ................................................................................ 872

                   iii.       The Documents Cited by Plaintiffs Do Not Establish any EODs
                              Resulting From Late ASOCs as to the Other Seven Trusts .................... 872

                   iv.        Any EOD Potentially Resulting from Late ASOCs Was Cured ............. 882

II.     DEFENDANT DID NOT BREACH ANY POST-EOD PRUDENT PERSON
        DUTY ............................................................................................................................. 883

        A.         There Is No Evidence That Defendant Was Supposedly Required to
                   Respond to EODs Differently ..............................................................................887

        B.         With Respect to the Declared EODs, the Evidence Confirms Defendant’s
                   Decision to Provide Notice and Await Investor Direction Was Prudent .............890

        C.         Assessing Prudence Is a Fact-Intensive Process ..................................................897

        D.         Defendant’s Post-EOD Practices Did Not Consist of “Doing Nothing” and
                   Defendant Took Appropriate Steps .....................................................................911

        E.         Defendant Had a Good Faith Belief It Complied with any Post-EOD
                   Obligations ...........................................................................................................917

                                                                    iii
       Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 5 of 350




         F.        Defendant’s Response to Alleged REO Servicing Matters and Late
                   ASOCs was Reasonable and Prudent ..................................................................919

III.     DEFENDANT’S AGREEMENT TO “HOLD THE TRUST FUND AND
         EXERCISE THE RIGHTS REFERRED TO ABOVE FOR THE BENEFIT OF
         . . . CERTIFICATEHOLDERS” DOES NOT CREATE A PRE-EOD DUTY TO
         ENFORCE R&W REPURCHASE OBLIGATIONS ..................................................... 921

         A.        The GAs at Issue in this Action Are Not the Same As the Governing
                   Agreement at Issue in RPI v. DB .........................................................................922

         B.        The Evidence Does Not Support Plaintiffs’ Proposed Interpretation ..................924

IV.      THE DOCUMENTS CITED BY PLAINTIFFS DO NOT SUPPORT ANY
         CONCLUSIONS ABOUT THE DEFENDANT’S DUTIES WITH REGARD TO
         16 GAS WHERE DEFENDANT IS NOT OBLIGATED TO ENFORCE
         REPURCHASE OBLIGATIONS ABSENT DIRECTION FROM THE
         DEPOSITOR................................................................................................................... 925

V.       THE DOCUMENTS CITED BY PLAINTIFFS DO NOT SUPPORT A
         CONCLUSION THAT DEFENDANT BREACHED ANY DUTIES
         CONCERNING DOCUMENT EXCEPTIONS ............................................................. 927

         A.        Document Exceptions and 2% Letters .................................................................927

         B.        The Document Exception Reports for the Trusts Were Delivered More
                   than Six Years Ago ..............................................................................................931

         C.        The Evidence Does Not Establish that Any Purported Document
                   Exception Was Material .......................................................................................931

         D.        The Evidence Establishes that Defendant Notified the Depositor of any
                   Document Exceptions ..........................................................................................938

VI.      THE EVIDENCE DOES NOT ESTABLISH THAT DEFENDANT OWED OR
         BREACHED ANY DUTY TO MONITOR SERVICERS ............................................. 940




                                                                  iv
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 6 of 350




                                        INTRODUCTION

       In moving for summary judgment, Plaintiffs submitted a 372-page statement of 1,022

undisputed material facts in support of the motion (“Plaintiffs’ Statement”), as required by Local

Rule 56.1(a). Under that same rule, DB was required to respond to each statement and authorized

to submit a “short and concise statement of additional material facts as to which it is contended

that there exists a genuine issue to be tried.” DB took this as license to submit its own, separate,

affirmative “statement of facts” with over 150 paragraphs of additional “facts,” most of which

are unsupported assertions and/or legal arguments DB could not fit in its opposing brief, or

irrelevancies that are immaterial to DB’s motion. Many are not even cited in DB’s opposing

brief. DB’s CSUF, which seeks to introduce numerous new substantive arguments skirting the

page limit for its Opposition, violates Rule 56.1, and the Court should disregard it.

       The problems with DB’s CSUF do not stop at its (remarkable) length. DB includes half-

page discursive paragraphs mixing alleged facts and legal arguments or conclusions, such that it

is nearly impossible to discern what fact (if any) DB even claims is undisputed. (See, e.g., ¶¶

1111, 1134, 1135, 1147, 1152, 1160.) DB also includes several duplicative paragraphs asserting

the same facts multiple times. (See, e.g., ¶¶ 1137, 1148, 1180, 1185.)

       In sum, DB’s CSUF concerns hundreds of purported additional facts that are immaterial

to Plaintiffs’ motion, many of which are neither “facts” nor “additional.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986) (“Only disputes over facts that might affect the outcome

of the suit under the governing law will properly preclude the entry of summary judgment.

Factual disputes that are irrelevant or unnecessary will not be counted.”). It “ignore[s] both the

letter and the spirit of the rule.” Deleon v. Putnam Valley Bd. of Educ., 2006 WL 236744, at *2

(S.D.N.Y. Jan. 26, 2006) (disregarding large numbers of paragraphs in a “counterstatement of
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 7 of 350




facts that [was] not keyed to defendant’s statement, and that in many instances cite[d] to nothing

whatsoever in the record”).

       Plaintiffs respond, paragraph by paragraph, to DB’s CSUF, despite its global defects, and

note on a paragraph-by-paragraph basis those instances where DB (a) improperly seeks to insert

immaterial facts, (b) improperly seeks to assert additional legal argument in violation of the word

limit for its Opposition brief, or (c) otherwise violates Rule 56.1. First, Plaintiffs demonstrate

that DB has failed to controvert any of the undisputed facts in Plaintiffs’ Rule 56.1 Statement.

Then, Plaintiffs address each of DB’s asserted “facts” in turn. To the extent Plaintiffs state below

that a statement of material fact proffered by DB is disputed or undisputed, Plaintiffs do so for

purposes of this Motion only. Plaintiffs preserve all potential evidentiary objections and do not

hereby agree that any fact proffered by DB or evidence offered by it in support of a fact is either

admissible or may properly be considered by the Court.

       NOTE REGARDING REVISIONS TO REDUCE VOLUME OF SUMMARY

                                  JUDGMENT SUBMISSIONS

       In accordance with the parties’ joint proposal so-ordered by the Court on June 24, 2019

(PL ECF No. 346; CB ECF No. 229), the parties have submitted this revised version of their

respective Local Rule 56.1 statements, counterstatements, and replies to reduce the volume of the

parties’ summary judgment submissions before the Court. As contemplated in the June 24, 2019

Order, the parties revised (among other things) certain statements, responses, and replies in their

Local Rule 56.1 submissions “to replace statements about the provisions of the agreements at

issue with references to either summary exhibits concerning the agreements or the relevant

provisions of the agreements themselves.” Similarly, the parties replaced statements

characterizing the contents of deposition transcripts or other materials with simple references to



                                                  2
     Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 8 of 350




the exhibits that the citing party says support certain propositions in its brief. The parties intend

such references to be considered by the Court as citations to the material cited, and not

statements of purported fact. For this reason, a “response” to such a paragraph in the Local Rule

56.1 submissions that does not rebut the corresponding proposition in the party’s brief for which

the paragraph is cited (including a “reserved” response or a response referencing additional

material) is not an admission that the corresponding proposition in the party’s brief is supported

by the cited material. Each party also removed certain paragraphs from its Local Rule 56.1

submissions (including responses and replies thereto) that concern facts such party believes

ultimately are not material to the Court’s resolution of its motion, and marked those paragraphs

as “reserved.” In certain cases, the non-moving party disputed the removed paragraphs. For this

reason, the “reserved” paragraphs are not an admission by the other party that the corresponding

proposition in the citing party’s brief is accurate or supported by any material that would be

admissible. The parties respectfully refer the Court to their memoranda of law for their legal

arguments.

                                  PRELIMINARY STATEMENT1

        1.      Reserved.

        2.      Reserved.

        3.      Reserved.

        4.      Reserved.

        5.      Reserved.

        6.      Reserved.


1
        Plaintiffs make a number of assertions in the headings of their 56.1 Statement. As those are not

factual assertions supported by evidence, Defendant is not responding to the assertions in the headings.


                                                    3
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 9 of 350




       7.      Reserved.

       8.      Reserved.

                                 FACTUAL BACKGROUND

       A.      RMBS Securitization Process

       9.         RMBS are createcl by pooling large numbers of residential mortgage loans into a
trust. See, e.g., Handlin Ex. 377 (NHEL 2006-5 Prospectus Supplement) at S-2.
               Defendant 's Response: Undisputed that pooling residential mortgage loans into a

       trnst is one element of residential mo11gage backed securitization.

       Plaintiffs' Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.l(c).




               Defendant 's Response: To the extent this paragraph purp01ts to state a legal

       conclusion regarding whether pai1icular RMBS celiificates or notes constitute

       "securities" in any specific context, no response is required.

               Disputed to the extent this pai·agraph pmp01t s to state that cash flows from home

       loans held in trnsts are the only factor upon which RMBS principal and interest payments

       are based. That proposition is contra1y to evidence in the record. For example, principal

       and interest payments on certain Ceitificates were guaranteed by a monoline insurance

       company. See, e.g. , Goff Ex. 137 (IMM 2007-A Offering Circular) at S-1 ; Handlin Ex.

       102 (IMM 2007-A Indentme) at DBNTC_COMMERZBANK_00000070924, -932.

       Other Ce1tificates had the benefit of an interest rate swap agreement and/or similai·




                                                 4
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 10 of 350




        derivative agreements. See, e.g., Goff Ex. 138 (SVHE 2006-EQ1 Prospectus

        Supplement) at S-1; Handlin Ex. 42 (SVHE 2006-EQ1 PSA) at Ex. Q.

                Further, the deposition testimony Plaintiffs cite does not support this paragraph.

        The question posed was to ask a layman’s understanding of a contractual provision and

        did not relate to the general structure of RMBS transactions. Handlin Ex. 378 at 153:23 –

        154:4 (R. Reyes Dep. (Jan. 18, 2018).2

        Plaintiffs’ Reply: DB does not specifically controvert the material fact. The

additional statements and additional evidence proffered by DB do not specifically

controvert this material fact. Therefore, it should be deemed admitted. See Local Rule

56.1(c). DB’s attempt to evade the material fact by mischaracterizing it as a legal

conclusion is unavailing.

        11.     Reserved.

        12.     Reserved.

        13.     Reserved.

        14.     Reserved.

        15.     Reserved.

        16.     Reserved.

        17.     Reserved.

         18.    If the sponsor or seller breaches these representations and warranties or fails to
deliver complete mortgage files for the loans, the pooling and servicing agreement obligates the
seller to repurchase the affected loans. See, e.g., Handlin Ex. 35 (NHEL 2006-5 PSA) § 2.03.



2
        Plaintiffs distort cited deposition testimony by, at minimum, failing to include the questions that

give rise to the answers and the appropriate page and line designations of those questions and answers to

give the Court needed context for the cited testimony.


                                                     5
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 11 of 350




         Defendant’s Response: To the extent this paragraph purports to state a legal

  conclusion that “the pooling and servicing agreement obligates the seller to repurchase

  the affected loans,” no response is required.

         Disputed. To the extent Plaintiffs purport to characterize the GAs, the materials

  Plaintiffs cite do not support Plaintiffs’ characterization. See Handlin Ex. 35 (NHEL

  2006-5 PSA) § 2.03. Each Trust is governed by unique GAs, and Plaintiffs’ citation to a

  GA for a single Trust does not support any generalization about other Trusts.

         Moreover, Plaintiffs’ purported characterization is not consistent with the terms of

  the GAs. The protocols in each GA that may ultimately require a sponsor or seller to

  “repurchase” mortgage loans establish detailed conditions on each party’s obligations.

  For example, Section 2.03(e) of the MSIX 2006-2 PSA addresses certain obligations to

  provide notice of breaches of representations and warranties.

  Handlin Ex. 34 (MSIX 2006-2 PSA) § 2.03(e). The provision distinguishes between (i)

  any party’s obligations to provide notice to a responsible party “[u]pon discovery by any

  of the parties hereto of a breach of a representation or warranty . . . that materially and

  adversely affects the value of any Mortgage Loan or the interests of the Trustee or the

  Certificateholders therein,” and (ii) Defendant’s potential obligation to “in turn notify” a

  responsible party if Defendant “receiv[es] written notice of [any] breach of a

  representation and warranty.” Id. (emphasis added). Other provisions in the MSIX 2006-

  2 GAs establish detailed conditions on a responsible party’s obligations (if any) to

  actually repurchase mortgage loans. E.g., id. §§ 2.03(g), 2.03(h), 2.03(i). These

  provisions provide responsible parties opportunities to “cure [a] breach in all material

  respects” as well as to “substitute” mortgage loans under specified circumstances. Id. §§



                                            6
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 12 of 350




       2.03(g), 2.03(h), 2.03(i). Critically, they also limit cure, substitution, and repurchase

       obligations to circumstances where a breach of a representation or warranty “materially

       and adversely affects the value of any Mortgage Loan or the interest of the Trustee or the

       Certificateholders therein.” Id. §§ 2.03(g), 2.03(h), 2.03(i) (emphasis added).

              Similarly, under the NHEL 2006-5 PSA, which Plaintiffs cite in this paragraph,

       repurchase may be required only if similar conditions are met, including (i), the breach

       “materially adversely affects the value of such Mortgage Loan or the interest therein of

       the Certificateholders,” and (ii) the Sponsor fails to “deliver such missing document or

       cure such defect or breach in all material aspects” within 90 days of “discovery or receipt

       of written notice of any materially defective document in, or that a document is missing

       from, a Mortgage File.” Handlin Ex. 35 (NHEL 2006-5 PSA) § 2.03(a). Further, the

       requirement to cure or repurchase is only triggered after a party “discover[s] or

       recei[ves]” written notice of the material defect or missing document and “the party

       making such discovery or receiving such notice” gives the Sponsor written notice of the

       material defect or missing document. Id.

              The other GAs contain similar requirements. See, e.g., Biron PL Ex. 55 & Biron

       CB Ex. 55 (Charts: Trusts for Which GAs Provide Defendant Must Provide Notice of

       R&W Breaches Upon Discovery or Receipt of Written Notice); Biron PL Ex. 54 & Biron

       CB Ex. 54 (Charts: Trusts for Which GAs Provide Defendant Must Provide Notice of

       R&W Breaches Only Upon Discovery).

       Plaintiffs’ Reply: DB’s statements and purported evidence do not controvert

Plaintiffs’ material fact. Therefore, this material fact should be deemed admitted. See

Local Rule 56.1(c). DB’s attempt to evade the material fact by mischaracterizing it as a



                                                 7
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 13 of 350




legal conclusion is unavailing; the document speaks for itself. Further, DB’s assertions

concerning DB’s repurchase obligations are contrary to the Governing Agreements. As

explained in Plaintiffs’ briefing, DB was obligated, prior to an EOD, to enforce the

repurchase protocol for loans that breached R&Ws or lacked required Mortgage File

documents. See Pltfs.Mem. 44-54.

       19.     Reserved.

       B.     The Role of the Trustee

      20.     RMBS certificateholders' returns depend on the performance of the underlying
mortgage loans. Handlin Ex. 377 (NHEL 2006-5 Prospectus Supplement) at S-16.

              Defendant’s Response: Disputed. The materials Plaintiffs cite do not support this

       paragraph. See Handlin Ex. 377 (NHEL 2006-5 Prospectus Supplement) at S-16. Each

       RMBS transaction is governed by unique contracts, and Plaintiffs’ citation to an offering

       document for a single Trust does not support any generalization about other RMBS.

              Indeed, even the sole document Plaintiffs cite in support of this paragraph reflects

       that RMBS certificateholders’ returns depend on many factors. See id. at S-12–S-21

       (e.g., “The yield to maturity on the certificates will also depend on the related certificate

       interest rate and the purchase price for such certificates,” id. at S-17). For example,

       principal and interest payments on certain Certificates were guaranteed by a monoline

       insurance company. See, e.g., Goff Ex. 137 (IMM 2007-A Offering Circular) at S-1;

       Handlin Ex. 102 (IMM 2007-A Indenture) at

       DBNTC_COMMERZBANK_00000070924, -932. Other Certificates had the benefit of

       an interest rate swap agreement and/or similar derivative agreements. See, e.g., Goff Ex.

       138 (SVHE 2006-EQ1 Prospectus Supplement) at S-1; Handlin Ex. 42 (SVHE 2006-EQ1

       PSA) at Ex. Q.


                                                 8
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 14 of 350




       Plaintiffs’ Reply: DB’s purported evidence does not controvert the fact that RMBS

certificateholders’ returns depend on the performance of the underlying mortgage loans.

The additional statements and evidence proffered by DB are consistent with Plaintiffs’

material fact. Therefore, this material fact should be admitted. See Local Rule 56.1(c).

       21.    Plaintiffs and other Certificateholders could not confinn the creditworthiness of
the borrowers or the sufficiency of the collateral, because they did not have access to loan
documentation. See Handlin Ex. 380 (Collins) 9 I: 19 2 L Aug. 30, 2017. Phoenix light v. U.S.
Bank, No. 14-cv-10116 (S.D.N.Y. Mar. 22, 2016) ("Privacy Jaws don't allow you to get the Joan
files. We are an investor in a pool, not the servicer.").

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion related to “privacy laws,” no response is required.

              Disputed. Plaintiffs support this statement with inadmissible evidence. The cited

       testimony is hearsay and lacks foundation. Further, Plaintiffs cite only to vague

       deposition testimony about “privacy laws” by a fact witness, given in response to a

       question to which Plaintiffs lodged a form objection. See Goff Ex. 35 at 91:19–21 (P.

       Collins Dep. (Aug. 30, 2017), PL/USB). Moreover,

                                               See Goff Ex. 36 at 250:9–18, errata (CDO Pltfs

       30(b)(6) Dep. (May 8, 2018))

                                                                                       Goff Ex.

       35 at 8:4–19 (P. Collins Dep. (Aug. 30, 2017), PL/USB) (

                                                                        ).

              Moreover, the statements in this paragraph are contrary to overwhelming material

       in the record. On certain occasions, RMBS investors requested loan origination and

       underwriting files to investigate potential breaches of representations and warranties and

       Defendant assisted those investors with their efforts to obtain those files. See Biron CB

       Ex. 102 (Jan. 31, 2012 letter from investor group to Defendant); Goff Ex. 125 (MSAC
                                                9
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 15 of 350




  2007-HE5 notice and request for direction); see also Reyes Opp. Exs. 4 & 5 -

                              ) at rows 40 (FFML 2006-FFl 1), 65 (FFML 2006-FF9), and

  88 (MSAC 2007-NC4); Goff Ex. Handlin Ex. 387 at 95:15 - 96:9 (R. Reyes 30(b)(6)

  (Apr. 19, 2018); Reyes PL Deel. ,i 36; Reyes CB Deel. ,i 36.



                                     (Goff Ex. 39 at 38:7 - 22 (I. Halpern Dep. (May 25,

  2018)), testified that




         -

  Goff Ex. 39 at 137:17-138:10 (I. Halpern Dep. (May 25 , 2018)); see also Goff Ex. 75

  (Mar. 22, 2007 email)




                                          10
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 16 of 350




                                                            •3   Goff Ex. 40 at 82:5 - 83:3 (K.

       Smith Dep. (June 20, 2017), BR/DB).



       -      Kent Smith, a portfolio manager at PIMCO, testified:




       Id. at 74:5 - 12.




              -
              -
Biron PL Ex. 101 (Phoenix Collateral Management Agreement); Biron PL Ex. 97 (Phoenix Tmst

Agreement); Biron PL Ex. 150 at 74:10-74:14 (Phoenix 30(b)(6) Dep. (Sep. 22, 2016), PUHSBC).



                                                                     Biron CB Ex. 82 at PIMCO-

DB000888 - PIMCO-DB000907; see Biron CB Ex. 19 at PIMCO-DB000527; Biron CB Ex. 83 at

CB_DB02938573, -592; Goff Ex. 48 at 145:17 - 157:3 (V. Radhakishun Dep. (May 18, 2017), CB/WF).


                                                11
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 17 of 350




              -
              -
              -
       Id. at 92:23 - 94:21.

       Plaintiffs' Reply: DB's purported evidence and statements do not controvert the

material fact that Plaintiffs and other Certificateholders could not confirm the

creditworthiness of the borrowers or the sufficiency of the collateral, because they did not

have access to loan documentation. Therefore, this material fact should be admitted. S ee

Local Rule 56.l(c). DB 's assertion that " [o]n certain occasions, RMBS investors requested

loan origination and underwriting files to investigate potential breaches of representations

and warranties and Defendant assisted those investors with their efforts to obtain those

files" is immaterial and irrelevant to the fact, and also completely unsupported by the

evidence cited by DB and the entire evidentiary record. Tellingly, despite asserting that

" Defendant assisted those investors with their efforts to obtain those files," DB points only

                                              12
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 18 of 350




to letters and requests sent by investors, not any evidence of DB actually working to obtain

the requested files. DB’s attempt to evade the fact by mischaracterizing it as a legal

conclusion is unavailing.

         Further, DB’s objection regarding hearsay is incorrect. The deposition testimony

meets the requirements of Rule 32(a) of the FRCP. The deposition was taken in a previous

action and is “allowed by the Federal Rules of Evidence.” The statement concerned a

judicially-recognized fact that federal law prohibits investors from gaining access to loan

files. See 15 U.S.C. § 1601; Willey v. J.P. Morgan Chase, N.A., 2009 WL 1938987, at *1

(S.D.N.Y. July 7, 2009). Judicially-recognized facts do not require evidence to prove their

truth.

        22.    The Trustee had the ability, in the event borrowers on loans underlying the Trusts
were unable to satisfy their payment obligations, to vindicate Certificateholders' rights, by
forcing the banks that originated or acquired the loans included in the Trusts (the "Sellers") to
repurchase the defective loans or by causing the Servicers to foreclose on the properties as
quickly and inexpensively as possible. See, e.g., Handlin Ex. 35 (NHEL 2006-5 PSA) ~~ 2.03~
3.01.

                Defendant’s Response: To the extent this paragraph purports to state a legal

         conclusion relating to the Trustee’s rights and responsibilities under the GAs with respect

         to breaches of representations and warranties and servicing activities, no response is

         required.

                Disputed. To the extent Plaintiffs purport to characterize the GAs, the materials

         Plaintiffs cite do not support Plaintiffs’ characterization. See Handlin Ex. 35 (NHEL

         2006-5 PSA) §§ 2.03, 3.01. Each GA is a unique contract, and Plaintiffs’ citation to a

         single GA does not support any generalization about other GAs.

                This paragraph is vague and ambiguous, including for example because Plaintiffs

         do not explain the phrase “defective loans.”


                                                 13
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 19 of 350




         Defendant does not dispute that cedain Trnsts' GAs provide Defendants ce1iain

  rights relating to breaches ofR&Ws about mortgage loans and breaches by se1vicers.

  See, e.g. , Handlin Ex. 23 (MSAC 2006-HE6 PSA) §§ 2.01 , 2.02, 2.03, 7.01. But the GAs

  are explicit that "[t]he rights of the Tmstee to pe1f01m any discretionary act enumerated

  in this Agreement shall not be constrned as a duty." E.g., Handlin Ex. 44 (SAST 2006-3

  Indenture)§ 6.02(g); see also Biron PL Ex. 35 & Biron CB Ex. 35 (Chalis: Defendant

  Has Only the Duties Expressly Set Forth in the GAs).

         Moreover, regardless of Defendant's rights 1mder the GAs, the materials cited by

  Plaintiffs do not supp011 Plaintiffs' propositions that any borrower's inability to pay was

  caused by a defect in the m011gage loan, or that Defendant had the abihty to "forc[e] the

  banks that originated or acquired the loans included in the Trnsts ... to repmchase the

  defective loans." See Handlin Ex. 35 (NHEL 2006-5 PSA) at§§ 2.03, 3.01. And those

  propositions are contrary to ove1whehn.ing material in the record.

         Rather, as set f01ih below, the record evidence demonstrates that the viability and

  benefit of any repurchase depends on numerous factors including the materiality of the

  "defect"; the solvency of the wanantor; the costs associated with identifying the "defect";

  the willingness of the warrantm to repmchase the loan absent litigation; the costs and

  risks associated with any litigation; and many others.




  -       Biron CB Ex. 90 at CB_HSBC0004 79509 - 10 (Feb. 16, 2007 email). -



  -
                                           14
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 20 of 350




  Id.; see also Biron CB Ex. 127 at 215 :24 - 216:6 (J. Reid Dep. (Mar. 15, 2017), CB/WF)




                                                                     Goff Ex. 4 1 at 179:17

  - 180: 11 (V. Radhakishun Dep. (Jan . 19, 2018))

                                                                        Goff Ex. 42 at

  148:9 - 149:7 (L. Medema Dep. (Jan. 11, 2018))




  -          Goff Ex. 37 at 58:4 - 7 (I. Halpern Dep. (Jul. 19, 2018), PL/USB). -

                                          15
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 21 of 350




  •     Id. at 58:17 -24; see also Goff Ex. 38 at 183 :24 - 188:6 (C. Mace Dep. (Apr. 23,

  2018))




           Cynthia Mace, a vice president of the same collateral manager testified, _



  -        Goff Ex. 38 145:7 - 13 (C. Mace Dep. (Apr. 23, 2018)), and



                                                                         Id. at 72: 10 - 75:19.

  Ms. Mace testified:




           -
  Id. at 72:24 - 73:9; also id. at 93:1 - 25




                                               16
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 22 of 350




            In 2011,




                              Goff Ex. 76 at PL_DB008134790 (October 19, 2011 email

  chain).

            David Gault, the Head Portfolio Manager and a member of the investment

  committee for the group within WestLB assigned to manage the collateral for the Blue

  Heron Plaintiffs (see Goff Ex. 77 (CmTiculum Vitae of David R. Gault)), testified that




                                          17
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 23 of 350




  Goff Ex. 43 at 47:14 - 48:19 (D. Gault Dep. (June 8, 2018)).

         Ivan Halpern,

                   (Goff Ex. 39 at 33:4 - 34:13 (I. Halpern Dep. (May 25, 2018)), testified

  that

                                                                      and

                                                          Id. at 233:14 - 234:12 (I. Halpern

  Dep. (May 25 , 2018)).

         Substantial expert evidence in the record also disputes Plaintiffs' contention that

  Defendant had the ability to "fore[e] the banks that originated or acquired the loans

  included in the Tmsts ... to repurchase the defective loans." See Goff Ex. 5 (Richard

  Repo1i) at JR0015 - 16, ,I 33 (PL/DB) & JR0035 - 36, ,I 33 (CB/DB)




                ; Goff Ex. 31 at 549:9-550:9




                                           18
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 24 of 350




  -           ); Goff Ex. 3 (Schwarcz Report) at SS0030, ¶ 4.11 (PL/DB) & SS0041,

  ¶ 4.11 (CB/DB)



  -           ); Goff Ex. 2 (Ryan Report) at LR0081 – 82, § VIII.B (PL/DB) & LR0342 –

  43, § VIII.B (CB/DB)




  -
  (CB/DB)
            ); see Goff Ex. 5 (Richard Rebuttal) at JR0053, ¶ 21 (PL/DB) & JR0071, ¶ 21




                                 Goff Ex. 2 (Ryan Report) at LR0027, Table 2
                                                                               -
         Further, to the extent the Defendant has an obligation to enforce the repurchase of

  loans with breaching R&Ws, that obligation is only triggered when the Defendant has

  actual knowledge of the breach. See, e.g., Handlin Ex. 31 (MSAC 2007-NC4 PSA) §

  2.07 (“Upon discovery by any of the parties hereto of a breach of a representation or

  warranty made by the Sponsor pursuant to the Representations and Warranties

  Agreement, the party discovering such breach shall give prompt written notice thereof to

  the other parties to this Agreement and the Sponsor. The Trustee shall pursue such legal

  remedies available to the Trustee with respect to such breach under the Representations



                                          19
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 25 of 350




  and Warranties Agreement, as may be necessary or appropriate to enforce the rights of

  the Trust with respect thereto, in accordance with customary industry practices or if such

  asset were its own property.”); Handlin Ex. 89 (GSAMP 2005-HE4 PSA) § 2.07 (“Upon

  discovery by any of the parties hereto of a breach of a representation or warranty made by

  EquiFirst pursuant to the EquiFirst Agreements, Fremont pursuant to the Fremont

  Agreements or the Purchaser pursuant to the Representations and Warranties Agreement,

  the party discovering such breach shall give prompt written notice thereof to the other

  parties to this Agreement EquiFirst, Fremont or the Purchaser, as applicable. The Trustee

  shall take such action with respect to such breach under the EquiFirst Agreements, the

  Fremont Agreements or the Representations and Warranties Agreement, as applicable, as

  may be necessary or appropriate to enforce the rights of the Trust with respect thereto.”);

  Royal Park Invs. SA/NV v. HSBC Bank USA N.A., No. 14-CV-08175, 2017 WL 945099,

  at *6 (S.D.N.Y. Mar. 10, 2017) (Netburn, M.J.) (“The Court, however, reads ‘discovery’

  as used in Section 2.03 to mean actual knowledge”); Royal Park Invs. SA/NV v. Deutsche

  Bank Nat’l Tr. Co., No. 14-CV-4394, 2016 WL 439020, at *6 (S.D.N.Y. Feb. 3, 2016)

  (Nathan, J.) (“Without actual knowledge of non-conforming loans, [Defendant] would

  have no obligation to require a Seller to substitute or repurchase the defective loan.”);

  Royal Park Invs. SA/NV v. HSBC Bank USA, N.A., 109 F. Supp. 3d 587, 603 (S.D.N.Y.

  2015) (Scheindlin, J.) (“If, after discovery, plaintiffs cannot prove that HSBC had actual

  knowledge regarding the loans at issue here, HSBC may move for summary judgment.”);

  W&S v. BNYM II, 2017 WL 3392855, at *9 (“discovery as used in [RMBS governing

  agreements] means actual knowledge”); see also Royal Park Invs., 2018 WL 4682220, at

  *9 (Moses, M.J.) (recognizing that “discovery” in PSAs means “actual knowledge” and



                                           20
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 26 of 350




  observing that "no such case has interpreted the tenn 'discove1y,' as used in the PSAs, to

  mean either constrnctive knowledge or inquity notice"). Plaintiffs have not cited in this

  paragraph any evidence that demonstrates Defendant had actual knowledge of any loan-

  by-loan breach.

         The materials cited by Plaintiffs also do not support Plaintiffs' proposition that

  Defendant had the ability to "caus[e] the Servicers to foreclose on the properties as

  quickly and inexpensively as possible." See Handlin Ex. 35 (NHEL 2006-5 PSA) at§§

  2.03 , 3.01. And, this proposition is contra1y to overwhelming material in the record.

         For example,




  Bit·on CB Ex. 19 at PIMCO-DB000533 (October 2008 PIMCO Repo11); see also Biron

  CB Ex. 83 at CB_DB02938595 (December 2008 PIMCO Report).




  Bit·on CB Ex. 83 at CB_DB02938596; Bit·on CB Ex. 19 at PIMCO-DB000534 (same).




                                          21
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 27 of 350




  Biron CB Ex. 19 at PIMCO-DB000533; Biron CB Ex. 83 at CB_DB02938596 (same).




  Biron CB Ex. at 83 CB_DB02938598 - 99; see also Biron CB Ex. 19 at PIMCO-

  DB000536 (same).




  Biron CB Ex. 83 at CB DB02938599.




  Biron CB Ex. 19 at PIMCO-DB000533; Biron CB Ex. 83 at CB_DB02938595 (same).




  Biron CB Ex. 19 at PIMCO-DB000534; Biron CB Ex. 83 at CB_DB02938597 (same).

         Lalantika Medema, who worked on surveillance of non-agency RMBS in the

  po1tfolio management group of PIMCO, testified that




                                        22
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 28 of 350




        -




                                 23
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 29 of 350




              -
              -
       Goff Ex. 42 at 26:8 - 18, 75:25 - 78:2 {L. Medema Dep. (Jan. 11 , 2018))' see also id. at

       93:3 - 20




              Expeti evidence in the record fmther contrndicts Plaintiffs ' position. See Goff Ex.

       1 (Bryar Report) at MB0021 - 24, ,r,r 55--64 (PL/DB) & MB0141 - 45, ,r 55-64

       (CB/DB)

                                             id. at MB0025 - 26, ,r 67 (PL/DB) & MB0145 -

       46,   67 ( CB/DB)




       Plaintiffs' Reply: DB's statements and additional proffered evidence do not

specifically controvert this material fact. DB instead takes issue with Plaintiffs'

characterization of the Trustee's ability to vindicate Certificateholders' rights by enforcing

repurchases, arguing that the "viability and benefit of any repurchase depends on

numerous factors." DB's issue with Plaintiffs' characterization of the Trustee's ability to

vindicate Certi:ficateholders' rights by enforcing repurchases is immaterial; the Governing

Agre,e ments speak for themselves. Therefore, this material fact should be deemed admitted.

See Local Rule 56.t(c). DB's attempt to evade the fact by mischaracterizing it as vague and

                                               24
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 30 of 350




ambiguous and as a legal conclusion is unavailing. DB’s reliance on its expert reports does

not create issues of fact because an expert may not provide a legal opinion regarding the

interpretation of contractual provisions, including the Trustee’s and the Servicer’s duties

under the Governing Agreements. Additionally, Plaintiffs’ intend to move to preclude the

testimony of DB’s experts at trial.

       DB’s assertion that “the GAs are explicit that ‘[t]he rights of the Trustee to perform

any discretionary act enumerated in this Agreement shall not be construed as a duty’” is a

legal conclusion inappropriate for a Rule 56.1 Statement to which no response is required.

But it is nonetheless incorrect. As explained in Plaintiffs’ briefing, DB was obligated, prior

to an EOD, to enforce the repurchase protocol for loans that breached R&Ws or lacked

required Mortgage File documents. See Pltfs.Mem. 44-54. For 40 Trusts, DB had the pre-

EOD duty to enforce the repurchase protocol for loans with R&W violations of which DB

had knowledge. Id. 45-48. In 8 Trusts, DB had a pre-EOD duty to enforce repurchase

where DB was required, but failed, to notify the Depositor of loans with Mortgage File

defects. Id. 48-51. For 3 Trusts on which DB’s enforcement duty for loans with Mortgage

File defects is established as a matter of law, Plaintiffs are also entitled to summary

judgment that DB breached its duty. Id. 51-54.

       DB asserts that “Plaintiffs’ propositions that any borrower’s inability to pay was

caused by a defect in the mortgage loan, or that Defendant had the ability to ‘forc[e] the

banks that originated or acquired the loans included in the Trusts . . . to repurchase the

defective loans’….are contrary to overwhelming material in the record,” but cites no such

materials in support. Therefore, DB’s assertion is entitled to no weight. It also is

immaterial and irrelevant to Plaintiffs’ material fact.



                                              25
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 31 of 350




       DB’s assertion concerning “the viability and benefit of any repurchase” is

immaterial and irrelevant to the material fact, as is the additional evidence proffered in

relation to this assertion. Further, as explained in Plaintiffs’ briefing, DB failed to pursue

repurchase claims against solvent entities. See Pltfs.Opp. 22-23.

       DB’s assertion that “to the extent the Defendant has an obligation to enforce the

repurchase of loans with breaching R&Ws, that obligation is only triggered when the

Defendant has actual knowledge of the breach” is a legal conclusion inappropriate for a

Rule 56.1 statement and therefore, no response is required. It is nonetheless incorrect. As

explained in Plaintiffs’ briefing, Judge Failla held that “the use of two different terms—

“discovery” and “actual knowledge”— means the two “must be given different meanings.”

Pltfs.Opp. 43-49; see also BlackRock Allocation Target Shares: Series S Portfolio v. Wells

Fargo Bank, Nat’l Ass’n, 2017 WL 3610511 (S.D.N.Y. Aug. 21, 2017) (citations omitted).

Judge Failla also held that a trustee cannot avoid its repurchase enforcement duty “by

willfully blinding itself for the purpose of disclaiming knowledge” or where it has “‘implied

actual knowledge,’ defined as ‘[k]knowledge of information that would lead a reasonable

person to inquire further.’” Id.

        23.     The Trustee had the ability to enforce, on Certificateholders' behalf, contractual
promises made for their benefit that the loans were underwritten in conformance with
appropriate underwriting guidelines, were properly documented, and were otherwise of a quality
and creditworthiness consistent with the risk profile of the investment as it was marketed to the
                                                       *
public. See, e.g., Handlin Ex. 35 (NHEL 2006-5 PSA) 2.03(a) ("if the Sponsor does not deliver
such missing document or cure such defect or breach in all material respects during such period,
the Custodian shall notify the Trustee and the Trustee shall enforce the Sponsor's obligation
under the Purchase Agreement and cause the Sponsor to repurchase such Mortgage Loan from
the Trust Fund").

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion relating to Defendant’s rights and responsibilities under the GAs with respect

       to breaches of representations and warranties, no responses is required.
                                               26
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 32 of 350




         Disputed. To the extent Plaintiffs purport to characterize the GAs, the materials

  Plaintiffs cite do not support Plaintiffs’ characterization. See Handlin Ex. 35 (NHEL

  2006-5 PSA) § 2.03(a). Each Trust is governed by unique GAs, and Plaintiffs’ citation to

  a GA for a single Trust does not support any generalization about other Trusts.

         Moreover, Plaintiffs’ contentions in this paragraph are contrary to overwhelming

  material in the record. See Goff Ex. 119 (



                         ; Goff Ex. 32 at 394:6-397:5 (M. Adelson Dep. (Oct. 3 – 4, 2018))

  (

                                               . Defendant restates its response to ¶ 22 and

  incorporates it by reference.

         In addition to the evidence described in Defendant’s response to ¶ 22, the expert

  evidence makes clear that



  Goff Ex. 5 (Richard Rebuttal) at JR0053, ¶ 21 (PL/DB) & JR0071, ¶ 21 (CB/DB)




               ); Goff Ex. 2 (Ryan Report) at LR0081 – 82, § VIII.B (PL/DB) & LR0342 –

  43, § VIII.B (CB/DB)




                                          27
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 33 of 350




  -      The materials cited do not support the contention that Defendant could enforce the

  repurchase of loans with breaching representations and warranties to ensure conformity

  “with the risk profile of the investment as it was marketed to the public.” Defendant had

  no liability or responsibility for the manner in which the investment was “marketed to the

  public.” See generally Handlin Ex. 377 (NHEL 2006-5 Prospectus Supplement); Goff

  Ex. 3 (Schwarcz Report) at SS0028, ¶ 4.7 (PL/DB) & SS0138 – 39, ¶ 4.7 (CB/DB)
                                                                                     -
                                     ”); see also Goff Ex. 5 (Richard Report) at JR0012,

  ¶ 22 (PL/DB) & JR0032, ¶ 22 (CB/DB)




         Whether Defendant “had the ability to enforce” contractual provisions is

  irrelevant to Plaintiffs’ motion because an RMBS trustee only has those duties expressly

  set forth in the GAs. Biron PL Ex. 35 & Biron CB Ex. 35 (Charts: Defendant Has Only

  the Duties Expressly Set Forth in the GAs). Further, under the GAs for many Trusts,

  Defendant had no repurchase enforcement obligations. See, e.g., Biron PL Ex. 56 &

  Biron CB Ex. 56 (Charts: Trusts For Which Defendant Had No Duty to Enforce Any

  Repurchase Obligations). Under others, Defendant had repurchase enforcement

  obligations only under circumstances that were not met. See Biron PL Ex. 57 & Biron




                                          28
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 34 of 350




       CB Ex. 57 (Charts: Trusts for which GAs Provide Defendant Has R&W Enforcement

       Duty Under Specified Conditions).

              The expert evidence about the role of RMBS trustees and investor expectations is

       consistent with those provisions of the GAs. Goff Ex. 3 (Schwarcz Report) at SS0016 –

       17, ¶¶ 3.7 – 3.8 (PL/DB) & SS0126 – 28, ¶¶ 3.7 – 3.8 (CB/DB)




                       ); id. at SS0035, ¶ 4.20 (PL/DB) & SS0145 – 46, ¶ 4.20 (CB/DB)
                                                                                            -
                                      .” (alteration original; internal citation omitted)); See

       Goff Ex. 5 (Richard Report) at JR0014, ¶ 29 (PL/DB) & JR0034, ¶ 29 (CB/DB)
                                                                                         -
                                                                                        Goff Ex. 5

       (Richard Rebuttal) at JR0053, ¶ 21 (PL/DB) & JR0071, ¶ 21 (CB/DB)




       Plaintiffs’ Reply: DB’s statements and purported evidence do not controvert this

material fact. Therefore, this material fact should be deemed admitted. See Local Rule

56.1(c). DB instead argues that “Defendant had no liability or responsibility for the manner

in which the investment was ‘marketed to the public.’” But that fact, which Plaintiffs



                                              29
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 35 of 350




dispute, is immaterial to Plaintiffs’ Motion because Plaintiffs did not move for summary

judgment on whether DB had liability or responsibility for the manner in which

investments were marketed to the public. Rather, Plaintiffs Motion concerns, in relevant

part, DB’s breach of its duty to enforce repurchase obligations pre-EOD. See Pltfs.Mem.

44-54. DB’s attempt to evade the fact by mischaracterizing it as a legal conclusion is

unavailing. DB’s reliance on its expert reports does not create issues of fact because an

expert may not provide a legal opinion regarding the interpretation of contractual

provisions, including the Trustee’s duties under the Governing Agreements. Additionally,

Plaintiffs intend to move to preclude the testimony of DB’s experts at trial.

       DB’s assertion that “[w]hether Defendant ‘had the ability to enforce’ contractual

provisions is irrelevant to Plaintiffs’ motion because an RMBS trustee only has those duties

expressly set forth in the GAs” is a legal conclusion inappropriate for a Rule 56.1

Statement to which no response is required. It nonetheless is incorrect. As explained in

Plaintiffs’ briefing, the prudent person standard resulting from every EOD, regardless of

how that EOD was triggered, required DB to pursue repurchase remedies, without getting

direction or indemnity from Certificateholders. See Pltfs.Mem. 32-41.

       DB’s assertions that “under the GAs for many Trusts, Defendant had no repurchase

enforcement obligations” and “Defendant had repurchase enforcement obligations only

under circumstances that were not met” are legal conclusion inappropriate for a Rule 56.1

Statement to which no response is required. DB nonetheless is incorrect. As explained in

Plaintiffs’ briefing, after an EOD, DB had to prudently pursue remedies, including the

repurchase of loans that breached R&Ws or lacked required Mortgage File documents. See

Pltfs.Mem. 32-41.



                                              30
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 36 of 350




       Plaintiffs restate their reply to DBCSUF ¶ 22 and incorporate it by reference.

       24.     Reserved.

       25.     Reserved.

       26.     Reserved.

       27.     Reserved.

       28.     Reserved.

          29.    Second, if required Mortgage File documents are missing or defective, a party
needs to ensure that the defects are cured, or, if not, that the affected loans are substituted or
repurchased by the Seller. Each Governing Agreement spells out its own repurchase protocol.
The repurchase protocols are not dependent upon the occurrence of an Event of Default. See
infra ,r,r 887-911; see also infra ,r,r 47-49.

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the obligations for “missing or defective” documents pursuant to

       the GAs, no response is required.

               Disputed. To the extent Plaintiffs purport to characterize the GAs, the materials

       Plaintiffs cite do not support Plaintiffs’ characterization. See Handlin Ex. 35 (NHEL

       2006-5 PSA) § 2.03(a). Plaintiffs have failed to proffer sufficient evidence to

       demonstrate that all of the GAs impose this obligation. Plaintiffs also omit significant

       elements of the obligation, including, but not limited to, the fact that the “missing or

       defective” document must be material. Defendant restates its response to ¶ 18 and

       incorporates it by reference.

               Indeed, Plaintiffs’ first statement in this paragraph—”if required Mortgage File

       documents are missing or defective, a party needs to ensure that the defects are cured, or,

       if not, that the affected loans are substituted or repurchased by the Seller.”—is contrary to

       the evidence Plaintiffs cite in this paragraph. See infra ¶¶ 47 – 49, 887 – 911; see also,

       e.g., Goff Ex. 45 at 35:15 – 36:1 (R. Reyes Dep. (Apr. 27, 2017), RP/DB)

                                                 31
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 37 of 350




                                                           Goff Ex. 46 at 105:8 – 106:25 (J.

       Campbell Dep. (June 8, 2017), RP/DB).

              For example, the GA Plaintiffs cite in ¶¶ 47–49 specifies that repurchase may be

       required only if the Sponsor fails to “deliver such missing document or cure such defect

       or breach in all material aspects” within 90 days of “discovery or receipt of written notice

       of any materially defective document in, or that a document is missing from, a Mortgage

       File.” Handlin Ex. 35 (NHEL 2006-5 PSA) § 2.03(a) (emphasis added). Further, the

       requirement to cure or repurchase is only triggered after a party “discover[s] or

       recei[ves]” written notice of the material defect or missing document and “the party

       making such discovery or receiving such notice” gives the Sponsor written notice of the

       material defect or missing document. Id.

              The evidence cited in the other paragraphs Plaintiffs reference here is irrelevant to

       Plaintiffs’ motion because they are not entitled to pursue any claims based upon

       incomplete or nonconforming mortgage files. PL/DB Dkt. #70 at 15 (“Claims for

       document delivery failures are barred by the statute of limitations.”); CB/DB Dkt. #88, ¶

       35 (“Commerzbank’s claims do not include claims against Deutsche Bank for breaching

       its document delivery-related duties.”).

       Plaintiffs’ Reply: DB does not specifically controvert the material facts. DB’s issue

with Plaintiffs’ characterization of the repurchase protocols is immaterial; the referenced

Governing Agreements speak for themselves. See infra ¶¶ 887-911. Therefore, these

material facts should be deemed admitted. See Local Rule 56.1(c).




                                                  32
      Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 38 of 350




         DB’s assertion that “the ‘missing or defective’ document must be material” is a legal

conclusion inappropriate for a Rule 56.1 Statement to which no response is required. It is

nonetheless incorrect. As explained in Plaintiffs’ briefing, not all Trusts limit repurchase of

defective documents to those that are material, and no Trust places a materiality

requirement on the repurchase of missing documents. See Pltfs.Mem. 48-54; Pltfs.Reply 33-

34.

         DB’s assertion that “the requirement to cure or repurchase is only triggered after a

party ‘discover[s] or recei[ves]’ written notice of the material defect or missing document

and ‘the party making such discovery or receiving such notice’ gives the Sponsor written

notice of the material defect or missing document” is a legal conclusion inappropriate for a

Rule 56.1 Statement to which no response is required. It is nonetheless incorrect. As

explained in Plaintiffs’ briefing, ample evidence in the record demonstrates that DB

discovered, was willfully blind to, had implied actual knowledge, or had actual knowledge

of the asserted breaches, triggering its repurchase enforcement obligations. See Pltfs.Opp.

38-67.

         DB’s argument that Plaintiffs are not entitled to pursue any claims based upon

incomplete or nonconforming mortgage files is a legal conclusion inappropriate for a Rule

56.1 Statement, and therefore no response is required. It is nonetheless incorrect and

immaterial to Plaintiffs’ Motion because Plaintiffs did not move for summary judgment on

the issue of document delivery failures. As explained in Plaintiffs’ briefing, Plaintiffs are

not suing DB for breaching duties to review Mortgage Files upon receipt, and generate the

required initial and final certifications. Plaintiffs are suing DB for breaching its duty, pre-

EOD for certain Trusts and post-EOD for all, to enforce repurchase of loans with defective



                                               33
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 39 of 350




Mortgage Files. The Court’s prior order did not dismiss, and Plaintiffs never relinquished,

this separately pled claim. See Pltfs.Opp. 55-59.

       Plaintiffs restate their reply to DBCSUF ¶ 18 and incorporates it by reference.

        30.    The Sellers made representations and warranties ("R&Ws") concerning the loans'
quality and the Sellers' underwriting process, and agreed to repurchase loans that did not comply
with R&Ws or have complete documentation_ See, e.g., Handlin Ex. 377 at S-22 (NHEL 2006-5
Prospectus Supplement) ("The sponsor will make various representations and warranties
regarding the mortgage loans under the purchase agreement and will have repurchase or
substitution obligations if those representations or warranties are breached and such breach has a
material adverse impact on the value of the mortgage loan or the certificateholders' interest
therein.").

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the Sellers’ contractual obligations under the GAs, no response is

       required.

               Disputed. The material cited by Plaintiffs’ does not support their contention. To

       the extent Plaintiffs purport to characterize the GAs, the materials Plaintiffs cite do not

       support Plaintiffs’ characterization. See Handlin Ex. 377, at S-22. Plaintiffs have failed

       to proffer sufficient evidence to demonstrate that all of the GAs impose this obligation.

       The Seller is not always the party to make representations and warranties concerning the

       loans’ qualities or effectuate repurchase of loans that did not comply with R&Ws or have

       complete documentation.

               The overwhelming record evidence is clear that the Sellers did not categorically

       agree “to repurchase loans that did not comply with R&Ws or have complete

       documentation.” Rather, each GA contains certain representations and warranties

       concerning the characteristics of the loans, the breach of which may give rise to

       repurchase obligations by the Seller, Servicer, Originator, or other Responsible Party

       upon their gaining the requisite knowledge of the breach. See, e.g., Biron PL Ex. 1 at S-


                                                34
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 40 of 350




  62 – S-66 (Excerpts of HASC 2006-HE1 Prospectus Supplement); Biron PL Ex. 3 §

  2.03(d), (k) (Excerpts of FFML 2006-FF11 PSA).

         With respect to “complete documentation,” even if the Seller, Servicer,

  Originator, or other Responsible Party has the contractually-specified knowledge of a

  missing or defective mortgage loan document, the defect must be material or materially

  impair the value of the Mortgage Loan before any repurchase obligation can be triggered.

  See, e.g., Handlin Ex. 8 (FFML 2006-FF11 PSA) §§ 2.01 (“[I]n the event that the

  Mortgage Loan Seller does not cure such failure within 30 days of discovery or receipt of

  written notification of such failure from the Depositor, the related Mortgage Loan shall,

  upon the request of the Depositor, be repurchased by the Mortgage Loan Seller.”),

  2.03(d) (“Within 30 days of the earlier of either discovery by or notice to the Mortgage

  Loan Seller that any Mortgage Loan does not conform to the requirements as determined

  in the Custodian’s review of the related Custodial File or within 60 days of the earlier of

  either discovery by or notice to the Mortgage Loan Seller of any breach of a

  representation or warranty referred to in Section 2.03(b) that materially and adversely

  affects the value of any Mortgage Loan or the interest of the Trustee or the

  Certificateholders therein, the Mortgage Loan Seller shall use its best efforts to cause to

  be remedied a material defect in a document constituting part of a Mortgage File or

  promptly to cure such breach in all material respects and, if such defect or breach cannot

  be remedied, the Mortgage Loan Seller shall, at the Depositor’s option as specified in

  writing and provided to the Mortgage Loan Seller and the Trustee, (i) if such 30- or 60-

  day period, as applicable, expires prior to the second anniversary of the Closing Date,

  remove such Mortgage Loan (a ‘Deleted Mortgage Loan’) from the Trust Fund and



                                           35
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 41 of 350




  substitute in its place a Substitute Mortgage Loan, in the manner and subject to the

  conditions set forth in this Section 2.03; or (ii) repurchase such Mortgage Loan at the

  Repurchase Price, provided, however, that any such substitution pursuant to clause (i)

  above shall not be effected prior to the delivery to the Custodian of a Request for Release

  substantially in the form of Exhibit J, and the delivery of the Mortgage File to the

  Custodian for any such Substitute Mortgage Loan. . . .”); Handlin Ex. 38 (SAST 2007-1

  PSA) § 3(d) (“If at any time [the Purchaser] or the Trustee (or its Custodian) discovers or

  receives notice that any Mortgage Loan Document is missing or defective in any material

  respect with respect to any Mortgage Loan, [the Seller] shall correct or cure any such

  omission or defect or, if such omission or defect materially impairs the value of the

  Mortgage Loan, repurchase the defective Mortgage Loan or substitute for such defective

  Mortgage Loan a Substitute Mortgage Loan in accordance with and if permitted by the

  terms of Section 7 hereof.”); Handlin Ex. 95 (HASC 2006-OPT 4 PSA) § 2.03(d)

  (“Within 30 days of the earlier of either discovery by or notice to the Originator that any

  Mortgage Loan does not conform to the requirements as determined in the Custodian’s

  review of the related Custodial File or within 60 days of the earlier of either discovery by

  or notice to the Originator of any breach of a representation or warranty referred to in

  Section 2.03(b) that materially and adversely affects the value of any Mortgage Loan or

  the interest of the Trustee or the Certificateholders therein, the Originator shall use its

  best efforts to cause to be remedied a material defect in a document constituting part of a

  Mortgage File or promptly to cure such breach in all material respects and, if such defect

  or breach cannot be remedied, the Originator shall, at the Depositor’s option as specified

  in writing and provided to the Originator and the Trustee, (i) if such 30- or 60-day period,



                                            36
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 42 of 350




  as applicable, expires prior to the second anniversary of the Closing Date, remove such

  Mortgage Loan (a ‘Deleted Mortgage Loan’) from the Trust Fund and substitute in its

  place a Substitute Mortgage Loan, in the manner and subject to the conditions set forth in

  this Section 2.03; or (ii) repurchase such Mortgage Loan at the Repurchase Price;

  provided, however, that any such substitution pursuant to clause (i) above shall not be

  effected prior to the delivery to the Custodian of a Request for Release substantially in

  the form of Exhibit J, and the delivery of the Mortgage File to the Custodian for any such

  Substitute Mortgage Loan. . . .”); see also Handlin Ex. 116 (NHEL 2007-2 PSA) § 3.01

  (“Upon discovery by the Sponsor or upon notice from the Depositor, the Trustee, or the

  Custodian, as applicable, of a breach of any representation or warranty in subsection (a)

  of this Section which materially and adversely affects the interests of the

  Certificateholders the Sponsor shall, within 45 days of its discovery or its receipt of

  notice of such breach, either (i) cure such breach in all material respects or (ii) to the

  extent that such breach is with respect to a Mortgage Loan or a Related Document, either

  (A) repurchase such Mortgage Loan from the Trustee at the Repurchase Price, or (B)

  substitute one or more Eligible Substitute Mortgage Loans for such Mortgage Loan, in

  each case in the manner and subject to the conditions and limitations set forth below.”).

         Plaintiffs statement is also overbroad because it omits several conditions that need

  to exist for the Seller to have the obligation to repurchase, including, but not limited to,

  the materiality of the missing or defective documents. For example, Plaintiffs’ statement

  in this paragraph is not even consistent with the language they quoted in support of this

  paragraph. Among other failures, Plaintiffs’ statement in this paragraph fails to take into

  account the phrases “or substitution obligations” and “if . . . such breach has a material



                                            37
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 43 of 350




          adverse impact on the value of the mortgage loan or the certificateholders’ interest

          therein,” which are included in the quotation in Plaintiffs’ citation.

                 Each Trust’s GAs set out any representations and warranties made by any parties

          as to characteristics of mortgage loans securitized in that Trust and the obligations any

          party may have with respect to breaches of representations and warranties or incomplete

          mortgage files. See, e.g., Handlin Ex. 8 (FFML 2006-FF11) § 2.03(b) (“FFFC, in its

          capacity as Mortgage Loan Seller, makes the representations and warranties set forth in

          Schedule III and Schedule IV hereto, to the Depositor, the Master Servicer, the Securities

          Administrator and the Trustee as of the date specified therein.”); id. at Schedules III &

          IV; id. § 2.03 (d); Goff Ex. 135 (FFML 2006-FF11 MLPA) § 4.

                 Undisputed that the NHEL 2006-5 Prospectus Supplement contains the quoted

          language.

          Plaintiffs’ Reply: DB does not specifically controvert the material fact. Therefore,

this material fact should be deemed admitted. See Local Rule 56.1(c). DB proffers

additional PSA provisions but fails to explain how these additional PSA provisions negate

affects the material fact. Further, DB’s attempt to evade the material facts by

mischaracterizing them as legal conclusions is unavailing; the cited document speaks for

itself.

          DB’s assertions that “the ‘missing or defective’ document must be material” and

that there are “several conditions that need to exist for the Seller to have the obligation to

repurchase, including, but not limited to, the materiality of the missing or defective

documents” are legal conclusions inappropriate for a Rule 56.1 Statement to which no

response is required. DB nonetheless is incorrect. As explained in Plaintiffs’ briefing, not



                                                   38
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 44 of 350




all Trusts limit repurchase of defective documents to those that are material, and no Trust

places a materiality requirement on the repurchase of missing documents. See Pltfs.Mem.

48-54; Pltfs.Reply 33-34.

       DB’s assertions that “[w]ith respect to “complete documentation,” even if the Seller,

Servicer, Originator, or other Responsible Party has the contractually-specified knowledge

of a missing or defective mortgage loan document, the defect must be material or

materially impair the value of the Mortgage Loan before any repurchase obligation can be

triggered” is a legal conclusion inappropriate for a Rule 56.1 Statement to which no

response is required. DB nonetheless is incorrect. As explained in Plaintiffs’ briefing, DB’s

characterization of the conditions necessary to trigger repurchase obligations are incorrect.

Pltfs.Opp. 38-67.

       Further, with regard to the materiality of missing Mortgage Loan File documents,

DB has asserted that ensuring that “[f]or each Mortgage Loan, the related Mortgage File

contains a true, accurate and correct copy of each of the documents and instruments

required to be included therein” is “material to the value of the mortgage loans and

interests of the Certificateholders and the Trustee” because it relates to “criteria and

characteristics that directly impact the quality and value of the Mortgage Loans.” Lucht

Ex. 158 (Amended Complaint, DB v. Novation Companies f/k/a NovaStar Financial, Case

No. 650693/2013 (N.Y. Sup. Ct.)) ¶¶ 28-29.

       3 1.    Reserved.

       32.      In 62 of the Trusts, at least two deal parties (usually the Depositor and Seller)
were affiliated with one another. See Phoenix Light v. DB ECF No. 189-1; Commerzbank v. DB
ECF No. 89-1. See also Handlin Exs. 1-7; 16-17; 21; 24-36; 44; 38-39; 75; 78; 82-87; 89-94; 99-
100; 102-104; I 07-121 (PSAs/Trust Agreements for (I) AABST 2006-1; (2) AHM 2006-1; (3)
AMSI 2006-Rl; (4) ARSI 2006-MI; (5) ARSI 2006-M3; (6) ARSI 2006-W2; (7) ARSI 2006-
W3; (8) IMM 2005-7; (9) IMM 2005-8; (10) MLMI 2007-MLNI; (11) MSAC 2006-HE6; (12)
MSAC 2006-NC2; (13) MSAC 2006-NC5; (14) MSAC 2006-WMC2; (15) MSAC 2007-HEI;

                                               39
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 45 of 350




(16) MSAC 2007-HE2; (17) MSAC 2007-HE5; (18) MSAC 2007-NCI; (19) MSAC 2007-NC4;
(20) MSHEL 2006-3; (21) MSHEL 2007-1; (22) MSIX 2006-2; (23) NHEL 2006-5; (24) NHEL
2006-6; (25) SAST 2006-3 (26) SAST 2007-1; (27) SAST 2007-2; (28) ECR 2005-3; (29) FFML
2005-FF2; (30) FFML 2006-FFI 3; (31) FFML 2006-FFI I; (32) GSAA 2005-1 0; (33) GSAA
2006-15; (34) GSAA 2006-16; (35) GSAA 2006-17; (36) GSAA 2007-4; (3 7) GSAMP 2005-
HE4; (38) GSAMP 2005-WMCI; (39) GSAMP 2005-WMC2; (40) GSAMP 2005-WMC3; (41)
GSAMP 2006-FM3; (42) GSAMP 2006-S4; (43) HVML T 2006-3; (44) HVML T 2007-2; (45)
IMM 2007-A; (46) IMSA 2006-3; (47) IMSA 2006-4; (48) MSAC 2005-HE7; (49) MSAC
2005-NC2; (50) MSAC 2006-HE5; (51) MSAC 2006-HE7; (52) MSAC 2006-HE8; (53) MSAC
2006-NC3; (54) MSHEL 2005-4; (55) MSHEL 2007-2; (56) MSIX 2006-1; (57) NHEL 2007-2;
(58) SAST 2005-2; (59) SVHE 2005-OPT3; (60) SVHE 2005-OPT4; (61) SVHE 2006-OPT5;
(62) WAMU 2005-AR13).

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion with respect to the legal affiliation of separate entities, no response is

       required.

              Disputed. Plaintiffs’ statement in this paragraph is not supported by Plaintiffs’

       evidence. Plaintiffs’ citation to allegations in their own complaints does not constitute

       support by material that would be admissible in evidence. Moreover, none of the

       materials Plaintiffs cite in this paragraph provide any evidentiary support for Plaintiffs’

       contention that “[i]n 62 of the Trusts, at least two deal parties (usually the Depositor and

       Seller) were affiliated with one another.” See PL/DB TAC Ex. A, PL/DB Dkt. #189-1;

       CB/DB SAC Ex. A, CB/DB Dkt. # 89-1; Handlin Exs. 1 – 7, 16 – 17, 21, 24 – 36, 44, 38

       – 39, 75, 78, 82 – 87, 89 – 94, 99 – 100, 102 – 104 & 107 – 121. The fact that entities in

       a contract have similar names is not admissible evidence establishing that they are

       affiliates. Their affiliation must be demonstrated by other means.

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material fact

that in 62 of the Trusts, at least two deal parties (usually the Depositor and Seller) were

affiliated with one another. Therefore, this material fact should be deemed admitted. See




                                                 40
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 46 of 350




Local Rule 56.1(c). Further, DB’s attempt to mischaracterize the fact as a legal conclusion

is unavailing.

        33.     Further, in 25 of the Trusts. three or more deal parties to the Governing
Agreements, including the Sponsor/Seller, Originator, and Servicer, were affiliated with one
another, leaving DB as the only independent party to protect Certificateholders' interests and
ensure that Sellers honored their obligations. See Phoenix light v. DB, ECF No. 189 ,i,i 113, 149;
Commer=ba11k v. DB, ECF No. 89 ,i,i 93, 129. See also Handlin Exs. 1-8; 35-36; 38-39; 44; 75;
102-104; 116-1 I 9; 121 (PSAs/Indentures for (I) ECR 2005-3; (2) IMM 2007-A; (3) IMSA
2006-3: (4) IMSA 2006-4: (5) NHEL 2006-5; (6) NHEL 2007-2; (7) SAST 2005-2; (8) SAST
2006-3: (9) SVHE 2005-OPT3; ( I 0) SVHE 2005-OPT4; ( 11) SVHE 2006-OPT5: ( 12) WAMU
2005-AR 13; (13) AABST 2006-1; (14) AHM 2006-1: (15) AMSI 2006-R I; (16) ARSI 2006-
M I; ( 17) ARSI 2006-M 3; ( I 8) ARSI 2006-W2; ( I9) ARS I 2006-WJ; (20) F FML 2006-FF 11;
(21) IMM 2005-7; (22) IMM 2005-8; (23) NHEL 2006-6; (24) SAST 2007-1; (25) SAST 2007-
2).

                 Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion with respect to the legal affiliation of separate entities and with respect to

       Defendant’s contractual obligations under the GAs, no response is required.

                 Disputed. Plaintiffs’ citation to allegations in their own complaints does not

       constitute support by material that would be admissible in evidence. Moreover, none of

       the materials Plaintiffs cite in this paragraph provide any evidentiary support for

       Plaintiffs’ contention that “in 25 of the Trusts, three or more deal parties to the Governing

       Agreements, including the Sponsor/Seller, Originator, and Servicer, were affiliated with

       one another.” See PL/DB TAC ¶¶ 113, 149, PL/DB Dkt. #189; CB/DB SAC ¶¶ 93, 129,

       CB/DB Dkt. #89; Handlin Exs. 1 – 8, 35 – 36, 38 – 39, 44, 75, 102 – 104, 116 – 119 &

       121. The fact that entities in a contract have similar names is not admissible evidence

       establishing that they are affiliates. Their affiliation must be demonstrated by other

       means.

                 Likewise, none of the materials Plaintiffs cite in this paragraph provide any

       evidentiary support for Plaintiffs’ contention that Defendant was “the only independent


                                                  41
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 47 of 350




  party to protect Certificateholders’ interests and ensure that Sellers honored their

  obligations.” See Handlin Exs. 1 – 8, 35 – 36, 38 – 39, 44, 75, 102 – 104, 116 – 119, 121.

  To the contrary, the record evidence is clear that investors do not rely on the Defendant to

  “protect Certificateholders’ interests and ensure that Sellers honored their obligations.”

  See, e.g., Biron CB Ex. 102 (Group of investors, including Commerzbank, requesting

  Defendant look into a servicer); Goff Ex. 120 (Notice to certificateholders updating them

  on lawsuit against Plaza Home Mortgage brought by FHFA); Commerzbank AG London

  Branch v. UBS AG, No. 654464/2013, 2015 WL 3857321, at *1 (N.Y. Sup. Ct. N.Y. Cty.

  June 17, 2015) (“Commerzbank v. UBS”) (Commerzbank commenced a lawsuit against

  the depositors, sponsors, and underwriters for 51 of the 74 Certificates, based on

  allegations that, inter alia, the depositors/sponsors/originators had made false R&Ws).

         Indeed, investors have a mechanism under the GAs to direct the Trustee to take

  certain actions.




                                             Goff Ex. 48 at 139:5 – 25, 140:12 – 141:14,

  144:12 – 145:5, 184:10 – 187:24 (V. Radhakishun Dep. (May 18, 2017), CB/WF); Biron

  CB Ex. 123 at 270:23 – 271:23, 282:6 – 18 (V. Radhakishun Dep. (Apr. 27, 2018),



                                           42
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 48 of 350




  CB/HSBC) · Biron CB Ex. 121 at 266:23 - 268:2, 307: 10 - 25 (Commerzbank 30(b)(6)

  Dep. (June 7, 2017), CB/WF); Biron CB Ex. 120 at 54:2 - 13, 58:8 - 11 , 67:20-69:4,

  72:20 - 73:13 (Commerzbank 30(b)(6) Dep. (Mar. 9, 2018)); Biron CB Ex. 102 at

  DBNTC_COM1vfERZBANK_000000876758 - 766 (Jan. 31 , 2012 letter from Gibbs &

  Bnms).

           Plaintiffs' contentions in this paragraph are further refuted by the expe11 evidence

  in the record:




  Goff Ex. 3 (Schwarcz Report) at SS00 l 7, ,r 3.8 (PL/DB) & SS0127 - 28, ,r 3.8 (CB/DB).




  Id. at SS0014,    3.2 (PL/DB) & SS0 125 , ,r 3.2 (CB/DB) .




  Id at SS0023 - 25 , ,r 3.14 (PUDB) & SS0 134 - 36,       3. 14 (CB/DB) .




  Goff Ex. 31 at 492:2-14 (J. Richard Dep. Oct. 4, 2018); see also id. at 473 :4 - 474:3,

  491 :2 - 496:4; Goff Ex. 4 1 at 152:18 -1 54:3 (V. Radhakish1m Dep . (Jan. 19, 2018));


                                            43
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 49 of 350




       Goff Ex. 49 at 140:10 – 141:20 (Phoenix 30(b)(6) Dep. (May 31, 2018)); Goff Ex. 50 at

       62:22 – 63:9 (A. Murata Dep. (June 28, 2017), BR/DB).

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material fact

that in 25 of the Trusts, three or more deal parties to the Governing Agreements, including

the Sponsor/Seller, Originator, and Servicer, were affiliated with one another, leaving DB

as the only independent party to protect Certificateholders’ interests and ensure that

Sellers honored their obligations. Therefore, this material fact should be deemed admitted.

See Local Rule 56.1(c). The evidence proffered by DB

                                                        is relevant only insofar as it provides

evidence of DB’s failure to protect Certificateholders’ interests. DB’s reliance on its expert

report does not create an issue of fact because an expert may not provide a legal opinion

regarding the trustee’s duties under the Governing Agreements. Additionally, Plaintiffs

intend to move to preclude the testimony of DB’s expert at trial. The additional purported

evidence and statements proffered by DB are irrelevant to the material fact. Further, DB’s

attempt to mischaracterize the fact as a legal conclusion is unavailing.

      34.     Plaintiffs. like other Certificateholders, are not parties to the Governing
Agreements, and played no role in negotiating them. Handlin Exs. 1-44; 78-121.

               Defendant’s Response: Disputed to the extent this paragraph purports to state that

       no Certificateholders are parties to any Governing Agreement or played any role in

       negotiating any Governing Agreement. The evidence cited by Plaintiffs does not support

       that contention, and that contention is contrary to evidence in the record. See, e.g., Biron

       CB Ex. 1 (Excerpts of HASC 2006-HE1 Prospectus Supp) at 1 (noting that Countrywide

       Securities Corporation was one of the underwriters); id. at S2 (“Approximately 40.68%

       and 58.74% of the Mortgage Loans were originated or acquired by Countrywide Home


                                                44
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 50 of 350




       Loans, Inc. and WMC Mortgage Corp., respectively, while approximately 0.58% of the

       Mortgage Loans were originated or acquired by various other originators.”).

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert Plaintiffs’

material fact. Therefore, it should be deemed admitted. See Local Rule 56.1(c). Further, the

purported evidence proffered by DB does not support its contentions under DB’s own

reasoning: “The fact that entities in a contract have similar names is not admissible

evidence establishing that they are affiliates. Their affiliation must be demonstrated by

other means.” ¶¶ DBCSUF 32, 33. Thus, these contentions are entitled to no weight.

        35.     Certificateholders are third-party beneficiaries to the Governing Agreements, and
the Governing Agreements emphasize that the Trustee is to act "for the benefit of," and/or ""on
bchal Fof," Ccrtificatcholdcrs. See, e.g., Hand Iin Ex. 35 (N HE L 2006-5 PSA) § 2.0 I ("The
Depositor, concurrently with the execution and delivery hereof, does hereby transfer, assign, set
over and otherwise convey in trust to the Trustee without recourse for the benefit of the
Certificateholders all the right, title and interest of the Depositor, including any security interest
therein for the benefit of the Depositor, in and to (i) each Mortgage Loan identified on the
Mortgage Loan Schedule .... "); Handlin Ex. 35 (NHEL 2006-5 PSA) § 2.03(b) ("It is:
understood and agreed that the obligation of the Sponsor to cure or to repurchase (or to substitute
for) any Mortgage Loan as to which a document is missing. a material defect in a constituent
document exists or as to which such a breach has occurred and is continuing shall constitute the
sole remedy against the Sponsor respecting such omission, defect or breach available to the
Trustee on behalf of the Certificateholders.").

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the status of the Certificateholders and/or the obligations and

       responsibilities of Defendant as set forth in the GAs, no response is required.

               Disputed. Plaintiffs’ purported characterization of the GAs in this paragraph is

       not supported by the material cited by Plaintiffs. As an initial matter, each Trust is

       governed by unique GAs, and Plaintiffs’ citation to a GA for one Trust does not support

       any generalization about other Trusts. Indeed, the two quotations Plaintiffs cite in

       support of this paragraph do not support Plaintiffs’ contention that the GAs “emphasize



                                                 45
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 51 of 350




  that the Trustee is to act ‘for the benefit of,’ and/or ‘on behalf of,’ Certificateholders.”

  See Handlin Ex. 35 (NHEL 2006-5 PSA) §§ 2.01, 2.03(b).

          The GAs for the Trusts describe an investor-driven process whereby Plaintiffs can

  direct Defendant to act, provided they fulfill the necessary conditions set forth in the

  GAs. E.g., Handlin Ex. 23 (MSAC 2006-HE6 PSA) §§ 8.02(b), 10.08; Handlin Ex. 8

  (FFML 2006-FF11 PSA) § 8.01 (“The Trustee, before the occurrence of a Master

  Servicer Event of Default and after the curing of all Master Servicer Events of Default

  that may have occurred, shall undertake to perform such duties and only such duties as

  are specifically set forth in this Agreement. . . . Unless an Event of Default known to the

  Trustee has occurred and is continuing: (a) the duties and obligations of the Trustee shall

  be determined solely by the express provisions of this Agreement, the Trustee shall not

  be liable except for the performance of the duties and obligations specifically set forth in

  this Agreement, no implied covenants or obligations shall be read into this Agreement

  against the Trustee, and the Trustee may conclusively rely, as to the truth of the

  statements and the correctness of the opinions expressed therein, upon any certificates or

  opinions furnished to the Trustee and conforming to the requirements of this Agreement

  which it believes in good faith to be genuine and to have been duly executed by the

  proper authorities respecting any matters arising hereunder; (b) the Trustee shall not be

  liable for an error of judgment made in good faith by a Responsible Officer or

  Responsible Officers of the Trustee, unless it is finally proven that the Trustee was

  negligent in ascertaining the pertinent facts; and (c) the Trustee shall not be liable with

  respect to any action taken, suffered, or omitted to be taken by it in good faith in

  accordance with the direction of the Holders of Certificates evidencing not less than



                                            46
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 52 of 350




  25.00% of the Voting Rights of Certificates relating to the time, method, and place of

  conducting any proceeding for any remedy available to the Tmstee, or exercising any

  trnst or power confeITed upon the Tmstee under this Agreement."); see Biron PL Ex. 35

  & Biron CB Ex. 35 (Chruis: Defendant Has Only the Duties Expressly Set Forth in the

  GAs); Biron PL Ex. 36 & Biron CB Ex. 36 (Cha1is: No GA Provides That Defendant Has

  a Duty to Investigate Any Facts or Matters Absent Direction and Indemnity from a

  Contractually Specified Percentage of Investors); Biron PL Ex. 45 & Biron CB Ex. 45

  (Chruis: If an EOD is Continuing and Defendant has the Contractually Specified

  Knowledge Thereof, Defendant Has a Duty to Act as a Pmdent Person Under the

  Circumstances); see also Biron CB Ex. 136 at 211: 10- 15 (B. Jetter Dep. (Jan. 23 ,

  2018))




           In addition, the evidence in the record reflects that the interests of investors in

  different tranches (or even different investors in the same tranche) ru·e not always aligned:




           -

                                             47
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 53 of 350




  Biron CB Ex. 134 at 89:20-90: 16 (R. Boelstler Dep. (June 12, 2017), CB/HSBC); see

  also Goff Ex. 51 at 52 :15 - 54:5, 56:20- 58:12 (R. Boelstler Dep. (Feb. 24, 2017),

  CB/WF); Goff Ex. 4 1 at 149:2-151:12 (V. Radhakishun Dep. (Jan. 19, 2018)); Biron

  CB Ex. 121 at 273 :24- 275: 13 (Commerzbank: 30(b)(6) Dep. (June 7, 2017), CB/WF)·

  Goff Ex. 52 at 278:15 - 279:8 (P. Collins Dep. (Mar. 1, 2017), PL/HSBC); Goff Ex. 35 at

  97:4- 98: 16 (P. Collins Dep. (Aug. 30, 2017), PL/USB); Goff Ex. 53 at 295:16-297 :8

  (T. Mark Dep. (Aug. 24, 2017)); Goff Ex. 54 at 49: 10 - 50: 15 (C. Kennedy Dep. (Feb.

  17, 2017), PL/WF); Goff Ex. 43 at 83 : 11 - 84:2 (D. Gault Dep. (June 8, 2018)); Goff Ex.

  50 at 36:3 - 38: 17 (A. Mmata Dep. (June 28 , 2017), BR/DB); Goff Ex. 42 at 38:22 -

  39: 14, 60: 12 - 62:25 (L. Medema Dep. (Jan. 11, 2018)) · Goff Ex. 55 at 322: 19 - 327:6

  (L. Medema Dep. (Jan. 25, 2017), BR/WF); Goff Ex. 56 at 322: 18 - 325 : 15 (L. Medema

  Dep. (Mar. 17 2017), BR/HSBC).

         Other evidence concerning disagreement among investors confinns that .investors

  did not always want Defendant to act.



                                                              Biron PL Ex. 113 (Notice

  and Request for Direction) at DBNTC Phoenix Light 00002721208 - 210. -

                                                     Biron PL Ex. 136 (Notice of Results

  Regarding Request for Direction).

                                                              Id.


                                          48
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 54 of 350




                               .4 Goff Ex. 57 at 122:2 – 17, 198:11 – 199:16, 214:21 – 215:14 (E.

        Balz Dep. (Dec. 7, 2017)); Biron PL Ex. 130 at PEL_DB_00030766 – 767 (PEL

        September 2009 Email); Biron CB Ex. 19 at PIMCO-DB000527 (PEL email attaching

        October 2008 PIMCO Report on Dresdner Portfolio); Biron CB Ex. 95 at

        CB_WFB003206450 – 55 (Sep. 27, 2010 email forwarding news article); Goff Ex. 48 at

        139:5 – 25, 140:12 – 141:14, 144:12 – 145:5, 184:10 – 187:24 (V. Radhakishun Dep.

        (May 18, 2017), CB/WF); Biron CB Ex. 123 at 270:23 – 271:23, 282:6 – 18 (V.

        Radhakishun Dep. (Apr. 27, 2018), CB/HSBC); Biron CB Ex. 121 at 307:10 – 25

        (Commerzbank 30(b)(6) Dep. (June 7, 2017), CB/WF); Biron CB Ex. 120 at 54:2 – 13,

        58:8 – 11 (Commerzbank 30(b)(6) Dep. (Mar. 9, 2018)).

                The expert evidence is also clear that



4




Goff Ex. 48 at 139:5 – 25, 140:12 – 141:14, 144:12 – 145:5, 184:10 – 187:24 (V. Radhakishun Dep. (May

18, 2017), CB/WF); Biron CB Ex. 123 at 270:23 – 271:23, 282:6 – 18 (V. Radhakishun Dep. (Apr. 27,

2018), CB/HSBC); Biron CB Ex. 121 at 266:23 – 268:2, 307:10 – 25 (Commerzbank 30(b)(6) Dep. (June

7, 2017), CB/WF); Biron CB Ex. 120 at 54:2 – 13, 58:8 – 11, 67:20 – 69:4, 72:20 – 73:13 (Commerzbank

30(b)(6) Dep. (Mar. 9, 2018)); Biron CB Ex. 102 at DBNTC_COMMERZBANK_000000876758 – 766

(Jan. 31, 2012 letter from Gibbs & Bruns).


                                                 49
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 55 of 350




      Goff Ex. 5 (Richai·d Report) at JR00 14, ,I 28 (PL/DB) & JR0034, ,I 28 (CB/DB).




      Goff Ex. 5 (Richai·d Rebuttal) at JR0054, ,I 24 (PL/DB) & JR0072, ,I 24 (CB/DB).




      Goff Ex. 3 (Schwai·cz Report) at SS0014 - 15, ,I 3.3 - 3.4 (PL/DB) & SS0125 - 26, ,I 3.3

      - 3.4 (CB/DB) (footnote omitted).




      Id. at SS0016 - 17, ,I 3.7 (PL/DB) & SS0126 - 27, ,I 3.7 (CB/DB).

     Plaintiffs' Reply: DB does not specifically controvert the fact that Certificateholders

are third-party beneficiaries to the Governing Agreements, and the Governing Agreements

                                             50
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 56 of 350




emphasize that the Trustee is to act “for the benefit of,” and/or “on behalf of,”

Certificateholders. Therefore, the material fact should be deemed admitted. See Local Rule

56.1(c). DB instead cites PSA provisions that state DB’s duties and rights after the

occurrence of EOD. However, DB does not explain how those provisions in any way relate

to the fact that the Governing Agreements provide that the Trustee is to act on behalf of or

for the benefit of Certificateholders. DB also cites deposition testimony and purported

expert evidence                                       but that, too, is immaterial and irrelevant

to the material fact. DB’s reliance on its expert reports does not create an issue of fact

because an expert may not provide a legal opinion regarding the interpretation and

meaning of contractual provisions. Additionally, Plaintiffs’ intend to move to preclude the

testimony of DB’s expert at trial. Further, DB’s attempt to evade these facts by

mischaracterizing them as legal conclusions is unavailing; the cited documents speak for

themselves.

        36.    Ce.r tificateholders are not permitted to sue Sellers directly~ the Governing
Agreements require Certificateholders to rely on the Trustee to vindicate their rights. See, e.g.,
Handlin Ex. 35 (NHEL 2006-5 PSA) § 2.03(b) (.. It is understood and agreed that the obligation
of the Sponsor to cure or to repurchase (or to substitute for) any Mortgage Loan as to \\hicb a
document is missing, a material defect in a constituent document exists or as to which such a
breach has occurred and is continuing shall constitute the sole remedy against the Sponsor
respecting such omission. defect or breach a ·ailable to the Trustee on behalf of the
Certificateholders.").

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding Certificateholder’s rights under the GAs and/or Defendant’s

       obligations under the GAs, no response is required.

               Disputed. Plaintiffs’ purported characterization of the GAs in this paragraph is

       not supported by the material cited by Plaintiffs. As an initial matter, each Trust is

       governed by unique GAs, and Plaintiffs’ citation to a GA for one Trust does not support


                                                51
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 57 of 350




  any generalization about other Trusts. Indeed, even the quotation Plaintiffs cite in

  support of this paragraph does not support Plaintiffs’ contention.

          In fact, the GAs for all Trusts provide that certificateholders representing a

  contractually specified percentage of “Voting Rights” have the right to initiate legal

  actions under the GAs if, upon request, Defendant fails to do so – including the GA

  Plaintiffs cite in this paragraph:

          No Certificateholder shall have any right by virtue of any provision
          of this Agreement to institute any suit, action or proceeding in
          equity or at law upon or under or with respect to this Agreement,
          unless such Holder previously shall have given to the Trustee a
          written notice of default and of the continuance thereof, as
          hereinbefore provided, and unless also the Holders of Certificates
          entitled to at least 25% of the Voting Rights shall have made
          written request upon the Trustee to institute such action, suit or
          proceeding in its own name as Trustee hereunder and shall have
          offered to the Trustee such indemnity as it may reasonably require
          against the costs, expenses and liabilities to be incurred therein or
          thereby, and the Trustee for 15 days after its receipt of such notice,
          request and offer of indemnity, shall have neglected or refused to
          institute any such action, suit or proceeding. . . .

  Handlin Ex. 35 (NHEL 2006-5 PSA) § 12.03; Biron CB Ex. 52 & Biron PL Ex. 52

  (Charts: Investors May Initiate Legal Action If Defendant Fails to Do So).

          The GAs provide that investors representing a contractually specified percentage

  of “Voting Rights” (often 25%) have other control rights, as well, such as the right,

  depending on the Trust, to: (i) notify a servicer that it has materially breached its

  contractual obligations and demand cure, (ii) terminate a servicer following an EOD, (iii)

  direct Defendant to appoint a new servicer, (iv) direct Defendant to conduct an

  investigation, and (v) remove the trustee and appoint a replacement. Biron PL Ex. 48 &

  Biron CB Ex. 48 (Charts: Investors May Notify Parties of Breaches and Demand Cure);

  Biron PL Ex. 49 & Biron CB Ex. 49 (Charts: Investors May Terminate Servicers); Biron


                                            52
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 58 of 350




  PL Ex. 50 & Biron CB Ex. 50 (Cha1is: fuvestors May Direct Appointment of New

  Servicers); Biron PL Ex. 51 & Biron CB Ex. 51 (Charts: Investors May Direct Defendant

  to Conduct an fuvestigation); Biron PL Ex. 53 & Biron CB Ex. 53 (Charts: Investors May

  Remove Defendant).

         The record is clear that




        -
  Biron CB Ex. 136 at 2 11:10-15 (B. Jetter Dep. (Jan. 23, 2018)).




  Goff Ex. 79 at PEL_DB_00517058 (Aug. 19, 2009 email) (emphasis added).




                                         53
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 59 of 350




  Goff Ex. 41 at 177: 11 - 20 (Y. Radhakishun Dep. (Jan. 19, 2018)).




         -
  Goff Ex. 49 at 140:10-141 :20 (Phoenix 30(b)(6) Dep. (May 31, 2018)).




  Goff Ex. 58 at 57:2-57:20 (E. Balz Dep. (Nov. 16, 2017), PL/USB).




  Id. at 118:6-14.




  Goff Ex. 48 at 140:12 - 141 :14 (V. Radhakishun Dep. (May 18, 2017), CB/WF).




                                         54
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 60 of 350




  Biron CB Ex. 19 at PIMCO-DB00000527 (October 2008 PIMCO Rep011); Biron CB Ex.

  83 at CB_DB02938592 (December 2008 PIMCO Report).




  Goff Ex. 41 at 177:11 - 20 (V. Radhakishun Dep. (Jan. 19, 2018)).

         In 2012 and 2013, EAA caused Phoenix and other Plaintiffs to independently

  commence legal actions against the sponsors, originators, and unde1writers for hlmdreds

  of RMBS trnsts, including 33 of the Trnsts (relating to 46 of the Celiificates), seeking to

  "vindicate their rights" rather than relying on or waiting for the respective Tmstee to

  bring lawsuits on their behalf. See Phoenix Light SF Ltd. v. Ace Sec. Co1p. , No. 12-

  650422 (N.Y. Sup. Ct.); Phoenix L ight SF Ltd. v. JP. Morgan Sec. LLC, No. 12-651755

  (N.Y. Sup. Ct.); Phoenix Light SF Ltd. v. Goldman Sachs Grp. , No. 13-652356 (N.Y.

  Sup. Ct.); Phoenix Light SF Ltd. v.JP Morgan Chase & Co. , No. 13-652921 (N.Y. Sup.

  Ct.); Phoenix Light SF Ltd. v. Morgan Stanley, No. 13-652986 (N.Y. Sup. Ct.); Phoenix

  L ight SF Ltd. v. Royal Bank ofScotland G1p., No. 13-653060 (N.Y. Sup. Ct.); Phoenix

  L ight SF Ltd. v. Credit Suisse AG, No. 13-653123 (N.Y. Sup. Ct.); Phoenix Light SF Ltd.


                                           55
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 61 of 350




  v. Merrill Lynch Co., No. 13-653235 (N.Y. Sup. Ct.); Biron PL Ex. 75 (Chart:

  Overlapping Certificates with Prior Litigation); Goff Ex. 49 at 60:2 – 65:25 (Phoenix

  30(b)(6) Dep. (May 31, 2018)).

         Similarly, Commerzbank commenced a lawsuit in December 2013 against the

  depositors, sponsors, and underwriters for 51 of the 74 Certificates, based on allegations

  that the depositors/sponsors/originators had made false R&Ws, among other things. See

  Commerzbank v. UBS, 2015 WL 3857321, at *1; see also Goff Ex. 120 (Notice to

  certificateholders updating them on lawsuit against Plaza Home Mortgage brought by

  FHFA).

         Defendant only has limited administrative and ministerial duties under the GAs,

  which may include: (i) maintaining a certificate registrar; (ii) maintaining specified trust

  accounts; (iii) distributing funds collected from servicers to certificate holders; and (iv)

  distributing information to certificate holders based on servicer data. Reyes PL Decl. ¶ 6;

  Reyes CB Decl. ¶ 6.

         No GA provides that Defendant has a duty to investigate any facts or matters

  absent direction and indemnity from a contractually specified percentage of investors.

  Biron PL Ex. 36 & Biron CB Ex. 36 (Charts: No GA Provides That Defendant Has a

  Duty to Investigate Any Facts or Matters Absent Direction and Indemnity from a

  Contractually Specified Percentage of Investors). The GAs for all the Trusts further

  provide in substance that Defendant may rely upon and shall be protected in acting or

  refraining from acting upon any certificate, statement, instrument, opinion, report, notice,

  request, consent, order, appraisal, bond or other paper or document believed by it to be

  genuine and to have been signed or presented by the proper party or parties. Biron PL



                                            56
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 62 of 350




  Ex. 37 & Biron CB Ex. 37 (Charts: Defendant May Rely On Any Statement, Opinion or

  Document It Believes to Be Genuine); Biron PL Ex. 38 & Biron CB Ex. 38 (Charts:

  Defendant Is Not Responsible for the Accuracy or Content of Any Certificate, Statement,

  or Other Instrument Furnished to It).

         For example, the HASC 2006-HE1 PSA provides:

         the Trustee may rely upon and shall be protected in acting or
         refraining from acting upon any resolution, Officer’s Certificate,
         certificate of auditors or any other certificate, statement,
         instrument, opinion, report, notice, request, consent, order,
         appraisal, bond or other paper or document believed by it to be
         genuine and to have been signed or presented by the proper party
         or parties and the Trustee shall have no responsibility to ascertain
         or confirm the genuineness of any signature of any such party or
         parties.

  Biron PL Ex. 2 § 8.02(a) (HASC 2006-HE1 PSA).

         Defendant also has broad exculpations under the GAs. The GAs for all the Trusts

  provide that Defendant shall not be liable with respect to actions taken, suffered, or

  omitted to be taken by it in good faith at the direction of holders of a specified percentage

  of certificates, relating to Defendant’s powers under the GAs. Biron PL Ex. 39 & Biron

  CB Ex. 39 (Charts: Defendant Is Not Liable for Following Direction from Specified

  Percentage of Holders in Good Faith). For example, the HASC 2006-HE1 PSA provides:

         [T]he Trustee shall not be liable with respect to any action taken,
         suffered, or omitted to be taken by it in good faith in accordance
         with the direction of the Holders of Certificates evidencing not less
         than 25.00% of the Voting Rights of Certificates relating to the
         time, method, and place of conducting any proceeding for any
         remedy available to the Trustee, or exercising any trust or power
         conferred upon the Trustee under this Agreement.

  Biron PL Ex. 2 § 8.01(c) (HASC 2006-HE1 PSA).

         The GAs for all the Trusts provide Defendant shall not be liable with respect to

  any action taken, suffered or omitted by it in good faith that it believes to be authorized or

                                           57
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 63 of 350




  within its discretion under the GA. Biron PL Ex. 40 & Biron CB Ex. 40 (Chai1s:

  Defendant Is Not Liable for Any Action or Omission It Takes in Good Faith). For

  example, the HASC 2006-HEI PSA provides:

         the Trnstee shall not be liable for any action taken, suffered or
         omitted by it in good faith and believed by it to be authorized or
         within the discretion or rights or powers confeITed upon it by this
         Agreement.

  Biron PL Ex. 2 (HASC 2006-HEI PSA)§ 8.02(c).

         Expert evidence concerning the role ofRMBS trnstees and investor expectations

  is consistent with the other evidence described in this response:




  Goff Ex. 3 (Schwai·cz Report) at SS0020-23, ,r 3.13 (PL/DB) & SS0131 - 34, ,r 3.13

  (CB/DB).




  Id. at SS0030, ,r 4.11 (PL/DB) & SS0141 , ,r 4.11 (CB/DB).




                                           58
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 64 of 350




       Goff Ex. 5 (Richard Rebuttal) at JR0053 - 54, ,I 21 -22 (PL/DB) & JR0071- 72, ,I 21-

       22 (CB/DB).




       Goff Ex. 31 at 473:9 - 473: 12 (J. Richard Dep. (Oct. 4, 2018)).




       Id. at 492:2 - 494:8.

       Plaintiffs' Reply: DB's purported evidence does not controvert the material fact.

DB's issue with Plaintiffs' characterization of the contractual provisions of the Governing

Agreements is immaterial; the documents speak for themselves. Therefore, Plaintiffs'

material fact is deemed admitted by operation of law. See Local Rule 56.l(c). DB's attempt

to evade this fact by mischaracterizing it as a legal conclusion is unavailing; the cited

document speaks for itself.

       DB's assertion that " [n]o GA provides that Defendant has a duty to investigate any

facts or matters absent direction and indemnity from a contractually specified percentage

of investors" is a legal conclusion inappropriate for a Rule 56.1 Statement to which no

response is required. It is also incorrect. As explained in Plaintiffs' briefing, based on facts

                                               59
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 65 of 350




DB knew, for many Trusts, it was required to “investigate” without direction and

indemnity. See Pltfs.Opp. 40-42.

       DB’s proffered evidence concerning prior lawsuits by investors against Sellers is

immaterial and irrelevant to the material fact because those actions involve suits in which

Plaintiffs sued Sellers directly for common law securities fraud in connection with the

securitization process and certificates that each defendant marketed and sold to Plaintiffs.

See, e.g., Commerzbank AG London Branch v. UBS AG, No. 654464/2013, Dkt. #28 (N.Y.

Sup. Ct. May 20, 2014) at 1-6. The additional purported evidence proffered by DB fails to

demonstrate that Certificateholders had the ability to directly sue the Sellers to enforce

repurchase obligations and otherwise is immaterial and irrelevant to the material fact.

        37.     Under the Governing Agreements, Certificateholders are unable to direct the
Trustee to take action unless they control 25% or more of the voting rights in a Trust. See, e.g.,
Handlin Ex. 35 (NHEL 2006-5 PSA) § 12.03 ("No Certificateholder shall have any right by
virtue of any provision of this Agreement to institute any suit, action or proceeding in equity or
at law upon or under or with respect to this Agreement, unless such Holder previously shall have
given to the Trustee a written notice of default and of the continuance thereof, as herein before
provided, and unless also the Holders of Certificates entitled to at least 25% of the Voting Rights
shall have made written request upon the Trustee to institute such action, suit or proceeding in its.
own name as Trustee hereunder .... ").

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding rights and duties under any contract, no response is required.

               Defendant does not dispute that the GAs generally require investors to hold

       certificates representing a certain percentage of “voting rights” in order to direct

       Defendant to take certain actions. But, Plaintiffs’ purported characterization of the GAs

       in this paragraph is not supported by the material cited by Plaintiffs.

               As an initial matter, each Trust is governed by unique GAs, and Plaintiffs’

       citation to a GA for a single Trust does not support any generalization about other Trusts.



                                                 60
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 66 of 350




  In addition, even within one GA, certificateholders’ rights to direct Defendant (and the

  conditions on those rights) depend on the action being directed.

         For example, the GAs for 80 Trusts (including the GA cited by Plaintiffs in this

  paragraph) provide that certificateholders representing a contractually specified

  percentage of “Voting Rights” have the right to direct Defendant to conduct an

  investigation, without any requirement that the certificateholders “provide written notice

  of default.” Biron PL Ex. 51 & Biron CB Ex. 51 (Charts: Investors May Direct

  Defendant To Conduct An Investigation).

         The GAs for all Trusts also provide that certificateholders representing a

  contractually specified percentage of “Voting Rights” have the right to terminate, or

  direct another deal party to terminate, a servicer under specified circumstances. Biron PL

  Ex. 49 & Biron CB Ex. 49 (Charts: Investors May Terminate Servicers). Those specified

  circumstances generally require that a contractually defined event (for example, an

  “Event of Default”) must have occurred and must not have been remedied. Id.

         The provision cited by Plaintiffs in this paragraph does not concern

  certificateholders’ rights to give directions. Rather that provision, and similar provisions

  in other GAs, provide that certificateholders representing a contractually specified

  percentage of voting rights have the right to initiate legal actions under the GAs if (i)

  certain conditions are satisfied (such as the certificateholders “provid[ing] written notice

  of default”), (ii) the certificateholders have requested that Defendant initiate legal action,

  and (iii) Defendant has failed to do so. Biron PL Ex. 52 & Biron CB Ex. 52 (Charts:

  Investors May Initiate Legal Action If Defendant Fails to Do So).




                                            61
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 67 of 350




                                                                        Goff Ex. 48 at 139:5

      – 25, 140:12 – 141:14, 144:12 – 145:5, 184:10 – 187:24 (V. Radhakishun Dep. (May 18,

      2017), CB/WF); Biron CB Ex. 123 at 270:23 – 271:23, 282:6 – 18 (V. Radhakishun Dep.

      (Apr. 27, 2018), CB/HSBC); Biron CB Ex. 121 at 266:23 – 268:2, 307:10 – 25

      (Commerzbank 30(b)(6) Dep. (June 7, 2017), CB/WF); Biron CB Ex. 120 at 54:2 – 13,

      58:8 – 11, 67:20-69:4, 72:20 – 73:13 (Commerzbank 30(b)(6) Dep. (Mar. 9, 2018));

      Biron CB Ex. 102 at DBNTC_COMMERZBANK_000000876758 – 766 (Jan. 31, 2012

      letter from Gibbs & Bruns).

      Plaintiffs’ Reply: DB does not dispute this material fact. DB’s issue with Plaintiffs’

characterization of the contractual provisions of the Governing Agreements is immaterial;

the documents speak for themselves. Therefore, it is deemed admitted by operation of law.

See Local Rule 56.1(c). The additional purported evidence and statements proffered by DB




                                             62
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 68 of 350




do not controvert the material fact, nor are they relevant. DB's attempt to evade the

material fact by mischaracterizing it as a legal conclusion is unavailing.

              No public source identifies investors in a given Trust. and

                   Ronaldo Reyes. a Team Leader in DB's TAG and DB's Rule 30(b){6)
designee, testified as follows:




       ■
       Handlin Ex. 387 (Reyes 30(b)(6)) 96:5-97: 19.
              Defendant's Response: Disputed. Plaintiffs statement in the firnt sentence of this

       paragraph - that ''No public source identifies investors in a given Tmst, and DB does not

                                               63
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 69 of 350




  disclose investors’ identities, even when asked by Certificateholders seeking to assemble

  sufficient voting rights to direct it.” – is false, not supported by the material cited by

  Plaintiffs in this paragraph, and contrary to material in the record and in the public

  domain. Plaintiffs’ contention is based upon a false premise. Defendant does not have

  information about “investors’ identities.” Goff Ex. 59 at 123:16 –24 (K. Wannenmacher

  Dep. (June 13, 2017), RP/DB). DTC is the entity that may have that information, and

  Plaintiffs’ cite no evidence that they contacted DTC for “investors’ identities.” Handlin

  Ex. 406 at 45:1-24 (R. Vieta Dep. (Nov. 13, 2017) PL/DB)




          Further, investors, including Commerzbank, have found ways to identify other

  investors to direct trustees to act. See Handlin Ex. 387 at 96:5 – 97:8 (R. Reyes Dep.

  (Apr. 19, 2018)); Goff Ex. 125 (MSAC 2007-HE5 notice and request for direction);

  Biron CB Ex. 102 (Jan. 31, 2012 letter).



                                            64
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 70 of 350




         Moreover, the deposition testimony cited by Plaintiffs does not support the

  contention that




                                                 Handlin Ex. 387 at 97:2 – 8 (R. Reyes

  30(b)(6) Dep. (Apr. 19, 2018)).

         Finally, court documents filed publicly months or years before Plaintiffs ever sued

  Defendant readily identify numerous other investors in the same Trusts at issue here.

  See, e.g., Summons With Notice, Exs. 1-11 Royal Park Invs. SA/NV v. Merrill Lynch,

  Pierce, Fenner & Smith Inc., No. 652607/2012, Doc. 1 (N.Y. Sup. Ct. July 27, 2012),

  (identifying another investor in 26 Trusts at issue: (1) AHM 2006-1; (2) ARSI 2006-M1;

  (3) ARSI 2006-M3; (4) ARSI 2006-W3; (5) FFML 2006-FF13; (6) FFML 2006-FF8; (7)

  GSAA 2006-16; (8) GSAA 2006-17; (9) HVMLT 2007-2; (10) IXIS 2006-HE2; (11)

  MSAC 2006-HE5; (12) MSAC 2006-HE6; (13) MSAC 2006-HE7; (14) MSAC 2006-

  HE8; (15) MSAC 2006-NC2; (16) MSAC 2006-WMC2; (17) MSAC 2007-HE1; (18)

  MSAC 2007-HE2; (19) MSAC 2007-HE5; (20) MSAC 2007-NC1; (21) MSHEL 2006-3;

  (22) MSHEL 2007-2; (23) MSIX 2006-2; (24) SAST 2007-1; (25) SAST 2007-2; & (26)

  SVHE 2006-OPT5); see also, e.g., Derivative Complaint Against Deutsche Bank

  National Trust Company And Deutsche Bank Trust Company Americas For Breach Of

  Contract; Violation Of The Trust Indenture Act Of 1939; Breach Of Fiduciary Duty;

  Breach Of Duty Of Independence; And Negligence, Ex. 1, BlackRock Balanced Capital

  Portfolio (FI) v. Deutsche Bank Nat’l Trust Co., No. 651685/2014, Doc. 3 (N.Y. Sup. Ct.

  June 18, 2014) (identifying other investors in 64 Trusts at issue: (1) AHM 2006-1; (2)



                                          65
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 71 of 350




       AMSI 2006-R1; (3) ARSI 2006-M1; (4) ARSI 2006-M3; (5) ARSI 2006-W3; (6) FFML

       2005-FF2; (7) FFML 2005-FFH3; (8) FFML 2006-FF13; (9) FHLT 2005-2; (10) FHLT

       2006-1; (11) FHLT 2006-2; (12) FHLT 2006-3; (13) GSAA 2006-16; (14) GSAA 2007-

       4; (15) GSAMP 2005-WMC1; (16) GSAMP 2005-WMC2; (17) GSAMP 2005-WMC3;

       (18) GSAMP 2005-HE4; (19) GSAMP 2006-FM3; (20) HASC 2006-HE1; (21) HASC

       2006-OPT4; (22) HASC 2007-OPT1; (23) HVMLT 2006-3; (24) IMM 2005-7; (25)

       IMM 2005-8; (26) IMM 2007-A; (27) IMSA 2006-3; (28) IMSA 2006-4; (29) IXIS

       2005-HE3; (30) IXIS 2006-HE1; (31) IXIS 2006-HE2; (32) IXIS 2006-HE3; (33) IXIS

       2007-HE1; (34) MLMI 2007-MLN1; (35) MMLT 2005-2; (36) MSAC 2005-HE7; (37)

       MSAC 2005-NC2; (38) MSAC 2006-HE5; (39) MSAC 2006-HE7; (40) MSAC 2006-

       HE8; (41) MSAC 2006-NC3; (42) MSAC 2006-NC5; (43) MSAC 2007-HE1; (44)

       MSAC 2007-HE2; (45) MSAC 2007-HE5; (46) MSHEL 2005-4; (47) MSHEL 2006-3;

       (48) MSHEL 2007-1; (49) MSHEL 2007-2; (50) MSIX 2006-1; (51) MSIX 2006-2; (52)

       NHEL 2006-5; (53) NHEL 2006-6; (54) NHEL 2007-2; (55) SABR 2007-NC2; (56)

       SAST 2006-3; (57) SAST 2007-2; (58) SVHE 2005-3; (59) SVHE 2005-OPT3; (60)

       SVHE 2005-OPT4; (61) SVHE 2006-1; (62) SVHE 2006-EQ1; (63) SVHE 2006-NLC1;

       & (64) SVHE 2006-OPT5).

              Had they looked at only the two filings cited above, Plaintiffs could have

       identified other investors in 72 of the 85 Trusts at issue.

       Plaintiffs’ Reply: DB’s purported evidence does not controvert the material fact.

DB’s issue with Plaintiffs’ characterization of the deposition testimony is immaterial; the

testimony speaks for itself. Therefore, Plaintiffs’ material fact should be deemed admitted.

See Local Rule 56.1(c). The supplemental testimony DB provides is consistent with



                                                 66
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 72 of 350




Plaintiffs’ material fact that investor identities are not publicly available and DB does not

provide a challenge based on record evidence. Moreover, DB’s proffered evidence that

“investors, including Commerzbank, have found ways to identify other investors to direct

trustees to act” is irrelevant to Plaintiffs’ material fact that “no public source identifies

investors in a given Trust.” DB’s assertion that “[h]ad they looked at only the two filings

cited above, Plaintiffs could have identified other investors in 72 of the 85 Trusts at issue”

is irrelevant and immaterial, and further fails to cite any evidence or otherwise explain how

knowledge of those investors would have established control of 25% or more of the voting

rights in any Trust necessary to direct the Trustee.

        39.     As Trustee, DB is obligated to act for the benefit of all Certificateholders-not
just 25% holders. See, e.g., Handlin Ex. 35 (NHEL 2006-5 PSA) § 2.01 ("the Trustee, on behalf
ofthe Certificateholders, hereby acknowledges its acceptance of all right, title, and interest to the
Mortgage Loans"); id.§ 2.03(b) ("It is understood and agreed that the obligation of the Sponsor
to cure or to repurchase (or to substitute for) any Mortgage Loan as to which a document is
missing, a material defect in a constituent document exists or as to which such a breach has
occurred and is continuing shall constitute the sole remedy against the Sponsor respecting such
omission, defect or breach available to the Trustee on behalf of the Certificateholders."); Handlin
Ex. 388 (MSAC 2005-HE7 Prospectus Supplement) at S-82 ("The trustee will perform
administrative functions on behalf of the trust fund and for the benefit of the certificateholders
pursuant to the tenns of the pooling and servicing agreement.").

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the Trustees’ duties under the GAs, no response is required.

               Disputed. Plaintiffs’ purported characterization of the GAs in this paragraph is

       not supported by the material cited by Plaintiffs. As an initial matter, each Trust is

       governed by unique GAs, and Plaintiffs’ citation to a GA for one Trust and an offering

       document for another Trust does not support any generalization about other Trusts.

       Indeed, even the quotations Plaintiffs cite in support of this paragraph do not support

       Plaintiffs’ contention that “As Trustee, DB is obligated to act for the benefit of all

       Certificateholders—not just 25% holders.” See Handlin Ex. 35 (NHEL 2006-5 PSA) §§
                                                 67
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 73 of 350




  2.01, 2.03(b); Handlin Ex. 388 (MSAC 2005-HE7 Pro-Supp) S-82. None of the cited

  provisions state that Defendant must act for “all Certificateholders.” Moreover, Plaintiffs

  cite to the Pro-Supp for a Trust, which does not bind the Trustee or define any rights or

  responsibilities of the trustee. Defendant was not a party to the Pro-Supp and did not

  negotiate or endorse it in any way.

         The GAs for the Trusts describe an investor-driven process whereby

  certificateholders can direct Defendant to act, provided they fulfill the necessary

  conditions set forth in the GAs. E.g., Handlin Ex. 8 (FFML 2006-FF11 PSA) § 8.01

  (“The Trustee, before the occurrence of a Master Servicer Event of Default and after the

  curing of all Master Servicer Events of Default that may have occurred, shall undertake

  to perform such duties and only such duties as are specifically set forth in this

  Agreement. . . . Unless an Event of Default known to the Trustee has occurred and is

  continuing: (a) the duties and obligations of the Trustee shall be determined solely by the

  express provisions of this Agreement, the Trustee shall not be liable except for the

  performance of the duties and obligations specifically set forth in this Agreement, no

  implied covenants or obligations shall be read into this Agreement against the Trustee,

  and the Trustee may conclusively rely, as to the truth of the statements and the

  correctness of the opinions expressed therein, upon any certificates or opinions furnished

  to the Trustee and conforming to the requirements of this Agreement which it believes in

  good faith to be genuine and to have been duly executed by the proper authorities

  respecting any matters arising hereunder; (b) the Trustee shall not be liable for an error of

  judgment made in good faith by a Responsible Officer or Responsible Officers of the

  Trustee, unless it is finally proven that the Trustee was negligent in ascertaining the



                                           68
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 74 of 350




  pe1tinent facts; and (c) the Trnstee shall not be liable with respect to any action taken,

  suffered, or omitted to be taken by it in good faith in accordance with the direction of the

  Holders of Celiificates evidencing not less than 25.00% of the Voting Rights of

  Ce1tificates relating to the time, method, and place of c.onducting any proceeding for any

  remedy available to the Trnstee, or exercising any tiust or power conferred upon the

  Trustee under this Agreement."); see Biron PL Ex. 35 & Biron CB Ex. 35 (Chaits:

  Defendant Has Only the Duties Expressly Set Faith in the GAs); Biron PL Ex. 36 &

  Biron CB Ex. 36 (Chaits: No GA Provides That Defendant Has a Duty to Investigate Any

  Facts or Matters Absent Direction and Indemuity from a Conti·actually Specified

  Percentage of Investors); Biron PL Ex. 45 & Biron CB Ex. 45 (Chaits: If an EOD is

  Continuing and Defendant has the Contractually Specified Knowledge Thereof,

  Defendant Has a Duty to Act as a Prndent Person Under the Circumstances); see also

  Biron CB Ex. 136 at 211: 10-15 (B . Jetter Dep. (Jan . 23, 2018))




         In addition, the evidence in the record reflects that




         -
                                            69
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 75 of 350




  Biron CB Ex. 134 at 89:20-90:16 (R. Boelstler Dep. (June 12, 2017), CB/HSBC); see

  also Goff Ex. 51 at 52 :15 - 54:5, 56:20 - 58:12 (R. Boelstler Dep. (Feb. 24, 2017),

  CB/WF); Goff Ex. 41 at 149:2- 151:12 01- Radhakishun Dep. (Jan. 19, 2018)); Biron

  CB Ex. 121 at 273 :24 - 27 5: I 3 (Commerzbank 30(b)( 6) Dep. (June 7, 2017), CZB/WF);

  Goff Ex. 52 at 278: 15 - 279:8 (P. Collins Dep. (Mar. 1, 2017), PL/HSBC); Goff Ex. 35 at

  97:4- 98:16 (P. Collins Dep. (Aug. 30, 2017), PL/USB) · Goff Ex. 53 at 295:16-297 :8

  (T. MarkDep. (Aug. 24, 2017)); Goff Ex. 54 at49:10-50:15 (C. KennedyDep. (Feb.

  17, 2017), PL/WF); Goff Ex. 43 at 83: 11 - 84:2 (D. Gault Dep. (Jun. 8, 2018)); Goff Ex.

  50 at 36:3 - 38:17 (A. Mmata Dep. (June 28 , 2017), BR/DB)· Goff Ex. 42 at 38:22 -

  39: 14, 60: 12 - 62:25 (L. Medema Dep. (Jan. 11 , 2018)) · Goff Ex. 55 at 322: 19 - 327:6

  (L. Medema Dep. (Jan. 25, 2017), BR/WF); Goff Ex. 56 at 322: 18 - 325: 15 (L. Medema

  Dep. (Mar. 17, 2017), BR/HSBC).




                                                               Biron PL Ex. 113 (Notice

  and Request for Direction) at DBNTC Phoenix Light 00002721208 - 210. -

                                                      Biron PL Ex. 136 (Notice of Results

  Rega1ding Request for Direction).

                                           70                                         -
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 76 of 350




                                                                     Id.




                               .5 Goff Ex. 57 at 122:2 – 17, 198:11 – 199:16, 214:21 – 215:14 (E.

        Balz Dep. (Dec. 7, 2017)); Biron PL Ex. 130 at PEL_DB_00030766 – 767 (PEL

        September 2009 Email); Ex. 19 at PIMCO-DB000527 (PEL email attaching October

        2008 PIMCO Report on Dresdner Portfolio); Biron CB Ex. 95 at CB_WFB003206450 –

        55 (Sep. 27. 2010 email forwarding news article); Goff Ex. 48 at 139:5 – 25, 140:12 –

        141:14, 144:12 – 145:5, 184:10 – 187:24 (V. Radhakishun Dep. (May 18, 2017),

        CB/WF); Biron CB Ex. 123 at 270:23 – 271:23, 282:6 – 18 (V. Radhakishun Dep. (Apr.

        27, 2018), CB/HSBC); Biron CB Ex. 121 at 307:10 – 25 (Commerzbank 30(b)(6) Dep.

        (June 7, 2017), CB/WF); Biron CB Ex. 120 at 54:2 – 13, 58:8 – 11 (Commerzbank

        30(b)(6) Dep. (Mar. 9, 2018)).



5




Goff Ex. 48 at 139:5 – 25, 140:12 – 141:14, 144:12 – 145:5, 184:10 – 187:24 (V. Radhakishun Dep. (May

18, 2017), CB/WF); Biron CB Ex. 123 at 270:23 – 271:23, 282:6 – 18 (V. Radhakishun Dep. (Apr. 27,

2018), CB/HSBC); Biron CB Ex. 121 at 266:23 – 268:2, 307:10 – 25 (Commerzbank 30(b)(6) Dep. (June

7, 2017), CB/WF); Biron CB Ex. 120 at 54:2 – 13, 58:8 – 11, 67:20-69:4, 72:20 – 73:13 (Commerzbank

30(b)(6) Dep. (Mar. 9, 2018)); Biron CB Ex. 102 at DBNTC_COMMERZBANK_000000876758 – 766

(Jan. 31, 2012 letter from Gibbs & Bruns).


                                                 71
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 77 of 350




         The expe1i evidence is also clear that




  Goff Ex. 5 (Richard Repo1i) at JR0014, ,I 28 (PL/DB) & JR0034, ,I 28 (CB/DB).




  Goff Ex. 5 (Richard Rebuttal) at JR0054, ,I 24 (PL/DB) & JR0072, ,I 24 (CB/DB).




  Goff Ex. 3 (Schwarcz Repoli) at SS00l 7, ,I 3.8 (PL/DB) & SS0127 - 28, ,I 3.8 (CB/DB)

  (footnote omitted).




  Id. at SS0016 - 17, ,I 3.7 (PL/DB) & SS0126 - 27, ,I 3.7 (CB/DB).



                                          72
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 78 of 350




              Indeed, certain GAs expressly address Defendant’s rights and obligations if it

       receives conflicting directions from two or more groups of certificateholders representing

       more than 25% of the “voting rights.” For example, the IMM 2005-8 indenture provides:

              Subject to the last paragraph of Section 5.11 herein, in the event
              the Indenture Trustee shall receive conflicting or inconsistent
              requests and indemnity from two or more groups of Holders of
              Bonds, each representing less than a majority of the Bond Principal
              Balances or Notional Amounts of the Bonds, the Indenture Trustee
              in its sole discretion may determine what action, if any, shall be
              taken, notwithstanding any other provisions of this Indenture.

       Handlin Ex. 17 (IMM 2005-8 Indenture) § 5.06 (emphasis added); see, e.g., Goff Ex. 32

       at 394:6 – 397:5 (M. Adelson Dep. (Oct. 3 – 4, 2018))



                      ); see also, e.g., Handlin Ex. 35 (NHEL 2006-5 PSA) §§ 8.02, 12.03;

       Biron PL Ex. 51 & Biron PL Ex. 51 (Charts: Investors May Direct Defendant to Conduct

       an Investigation).].

       Plaintiffs’ Reply: DB does not specifically controvert this material fact with record

evidence. DB’s issue with Plaintiffs’ characterization of the Governing Agreements is

immaterial; the documents speak for themselves. Therefore, this material fact should be

deemed admitted. See Local Rule 56.1(c). DB fails to explain how the purported evidence it

proffers concerning the ability of investors with 25% or more control of Certificates to

direct the Trustee, and the interests of investors in different tranches, relates to the

Trustee’s obligations under the Governing Agreements.

                                                                                               ;

the Trustee acts on behalf of all Certificateholders, not just 25%. DB also cites deposition

testimony and purported expert evidence that discusses investors’ interests but that, too, is

immaterial and irrelevant to the material fact. DB’s reliance on its expert reports does not
                                               73
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 79 of 350




create an issue of fact because an expert may not provide a legal opinion regarding the

interpretation and meaning of contractual provisions. Additionally, Plaintiffs’ intend to

move to preclude the testimony of DB’s expert at trial. Further, DB’s attempt to evade this

fact by mischaracterizing it as a legal conclusion is unavailing.

       40.     Plaintiffs refer the Court to Handlin Ex. 389 (Pilapil) 183:21-184:7.

               Defendant’s Response: Reserved.

       Plaintiffs’ Reply: Reserved.

        41.    For example, Plaintiffs refer the Court to Handlin Ex. 35 (NHEL 2006-5) §
8.0l(a)(i) ("Except during the continuance of a Servicing Default: (i) the Trustee undertakes to
perform such duties and only such duties as are specifically set forth in this Agreement. ... ").

               Defendant’s Response: Reserved.

       Plaintiffs’ Reply: Reserved.

       42.      For example, Plaintiffs refer the Court to Handlin Ex. 35 (NHEL 2006-5 PSA) §
8.01 ("If a Servicing Default has occurred and is continuing~ the Trustee shall exercise the rights
and powers vested in it by this Agreement and use the same degree of care and skill in its
exercise as a prudent person would exercise or use under the circumstances in the conduct of
such person,s own affairs.',). See also Handlin Ex. 390; infra ,r,r 576-80.

               Defendant’s Response: Defendant refers the Court to Biron PL Ex. 35 & Biron

       CB Ex. 35 (Charts: Defendant Has Only the Duties Expressly Set Forth in the GAs);

       Biron PL Ex. 45 & Biron CB Ex. 45 (Charts: If an EOD is Continuing and Defendant has

       the Contractually Specified Knowledge Thereof, Defendant Has a Duty to Act as a

       Prudent Person Under the Circumstances); Biron PL Ex. 141 at 14 (The Bank of N.Y.

       Mellon v. Walnut Place LLC, No. 11-cv-5988, ECF No. 124, (S.D.N.Y. Oct. 31, 2011))

       (court filing in which institutional investors including PIMCO, the collateral manager for

       the Phoenix Light transaction and an advisor to Dresdner (Commerzbank’s alleged

       assignor), state that an RMBS trustee “does not have, and will never have, an obligation



                                                74
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 80 of 350




       to investigate facts to determine whether an Event of Default has occurred unless 25% of

       the Certificateholders instruct it to do so.” (emphasis added)).

       Plaintiffs’ Reply: Reserved.

       C.      The Structure of the Governing Agreements

       43.     Reserved .

         44.     For example, Plaintiffs refer the Court to Handlin Ex. 35 (NHEL 2006-5 PSA) §
2.0 I ("the following documents or instruments (with respect to each Mortgage Loan. a
'Mortgage File'): (i) the original Mortgage Note endorsed to 'Deutsche Bank National Trust
Company, as Trustee for the NovaStar Home Equity Loan Asset-Backed Certificates, Series
2006-5' or in blank; (ii) the original Mortgage with evidence of recording thereon, or, if the
original Mortgage has not yet been returned from the public recording office, a copy of the
original Mortgage certified by the Sponsor or the public recording office in which such original
Mortgage has been recorded, and if the Mortgage Loan is registered on the MERS System, such
Mortgage shall include thereon a statement that it is a MOM Loan and shall include the MIN for
such Mortgage Loan; (iii) unless the Mortgage Loan is registered on the MERS System. an
original assignment (which may be included in one or more blanket assignments if permitted by
applicable law) of the Mongage endorsed to 'Deutsche Bank National Trust Company. as
Trustee for the Nova Star Home Equity Loan Asset-Backed Certificates. Series 2006-5 '. and
otherwise in recordable fonn; (iv) originals of any intervening assignments of the Mortgage
showing an unbroken chain of title from the originator thereof to the Person assigning it to the
Trustee (or to MERS, if the Mortgage Loan is registered on the MERS System). and noting the
presence of a MIN (if the Mortgage Loan is registered on the MERS System). with evidence of
recording thereon, or, if the original of any such intervening assignment has not yet been
returned from the public recording office, a copy of such original intervening assignment
certified by the Sponsor or the public recording office in which such original intervening
assignment has been recorded; (v) the original policy of title insurance (or a commitment for title
insurance, if the policy is being held by the title insurance company pending recordation of the
Mortgage); and (vi) a true and correct copy of each assumption, modification, consolidation or
substitution agreement, if any, relating to the Mortgage Loan.")_

               Defendant’s Response: Reserved.

       Plaintiffs’ Reply: Reserved.

        45.      For example. Plaintiffs refer the Court to Handlin Ex. 35 (NHEL 2006-5 PSA) ~
2.02(b) ("No later than 180 days after the Closing Date, the Custodian, on behalf of the Trustee.
will review, for the benefit of the Certificateholders, the Mortgage Files and will execute and
deliver or cause to be executed and delivered to the Sponsor, the Depositor and the Trustee, a
final certification.... ")_




                                                75
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 81 of 350




               Defendant’s Response: First, Defendant refers the Court to Biron PL Ex. 42 &

       Biron CB Ex. 42 (Charts: Within a Specified Time-Period, Defendant or a Custodian

       Was Required to Issue a Final Certification). Second, Defendant refers the Court to

       Biron PL Ex. 38 & Biron CB Ex. 38 (Charts: Defendant Is Not Responsible for the

       Accuracy of Content of Any Certificate, Statement, or Other Instrument Furnished to It);

       Handlin Ex. 396 at 71:12–20 (C. Corcoran Dep. (Mar. 21, 2018))




                                                                                           ”).

       Third, Defendant refers the Court to, e.g., Handlin Ex. 8 (FFML 2006-FF11 PSA) § 2.02

       (Neither the Trustee nor the Custodian shall be responsible to verify the validity,

       sufficiency or genuineness of any document in any). Fourth, Defendant refers the Court

       to PL/DB Dkt. #70 at 15 (“Claims for document delivery failures are barred by the statute

       of limitations.”); CB/DB Dkt. #88, ¶ 35 (“Commerzbank’s claims do not include claims

       against Deutsche Bank for breaching its document delivery-related duties.”).

       Plaintiffs’ Reply: Reserved.

        46.     Article II further requires that defects in the Mortgage Files be cured, and, if they
are not, provides a protocol by which Mortgage Files with missing or defective documents, or
that suffer from a material breach ofR&W, must be substituted or repurchased. See, e.g.,
Handlin Ex. 35 (NHEL 2006-5 PSA) § 2.03(a) C[T]he Sponsor shall thereupon be required to
deliver such missing document or cure such defect or breach no later than 90 days from the date
of the discovery or receipt of written notice of such missing document, defect or breach, and if
the Sponsor does not deliver such missing document or cure such defect or breach in all material
respects during such period, the Custodian shall notify the Trustee and the Trustee shall enforce
the Sponsor's obligation under the Purchase Agreement and cause the Sponsor to repurchase
such Mortgage Loan from the Trust Fund.").

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the obligations of the parties to the GAs, no response is required.


                                                 76
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 82 of 350




              Disputed. Plaintiffs’ purported characterization of the GAs in this paragraph is

       not supported by the material cited by Plaintiffs. As an initial matter, each Trust is

       governed by unique GAs, and Plaintiffs’ citation to a GA for one Trust does not support

       any generalization about other Trusts.

              Moreover, Plaintiffs’ purported characterization is not consistent with the terms of

       the GAs. The protocols in each GA that may ultimately require a party to “repurchase”

       mortgage loans establish detailed conditions on each party’s obligations. Defendant

       restates its response to ¶ 18 and incorporates it by reference.

              Plaintiffs’ contention is not supported by the evidence, because in some GAs,

       substitution or repurchase must only be effectuated if the missing or non-conforming

       document is “material.” See, e.g., Handlin Ex. 9 (FHLT 2005-1 PSA) § 2.01 (“Upon

       discovery or receipt of notice of any materially defective document in, or that a document

       is missing from, a Mortgage File, the Trustee shall notify the Servicer and the Servicer . .

       . Shall enforce the obligations of the Originator . . . To cure such defect or deliver such

       missing document to the Trustee or the Custodian within 90 days.”).

              In addition, Plaintiffs’ contention is irrelevant to Plaintiffs’ motion because they

       are not entitled to pursue any claims based upon incomplete or nonconforming mortgage

       files. PL/DB Dkt. #70 at 15 (“Claims for document delivery failures are barred by the

       statute of limitations.”); CB/DB Dkt. #88, ¶ 35 (“Commerzbank’s claims do not include

       claims against Deutsche Bank for breaching its document delivery-related duties.”).

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material

fact. DB’s issue with Plaintiffs’ characterization of the Governing Agreements is

immaterial; the documents speak for themselves. DB’s attempt to evade these facts by



                                                77
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 83 of 350




mischaracterizing them as legal conclusions is unavailing; the Governing Agreements

speak for themselves. Therefore, this material fact should be deemed admitted. See Local

Rule 56.1(c).

       DB’s assertion that “in some GAs, substitution or repurchase must only be

effectuated if the missing or non-conforming document is ‘material’” is a legal conclusion

inappropriate for a Rule 56.1 Statement to which no response is required. It is nonetheless

incorrect. As explained in Plaintiffs’ briefing, not all Trusts limit repurchase of defective

documents to those that are material, and no Trust places a materiality requirement on the

repurchase of missing documents. See Pltfs.Mem. 48-54; Pltfs.Reply 33-34.

       DB’s argument that Plaintiffs are not entitled to pursue any claims based upon

incomplete or nonconforming mortgage files is a legal conclusion inappropriate for a Rule

56.1 statement, and therefore no response is required. It is nonetheless incorrect and

immaterial to Plaintiffs’ Motion because Plaintiffs did not move for summary judgment on

the issue of document delivery failures. As explained in Plaintiffs’ briefing, Plaintiffs

are not suing DB for breaching duties to review Mortgage Files upon receipt, and generate

the required initial and final certifications. Plaintiffs are suing DB for breaching its duty,

pre-EOD for certain Trusts and post-EOD for all, to enforce repurchase of loans with

defective Mortgage Files. The Court’s prior order did not dismiss, and Plaintiffs never

relinquished, this separately pled claim. See Pltfs.Opp. 55-59.

       Plaintiffs restate their reply to DBCSUF ¶ 18 and incorporates it by reference.

       47.     This repurchase protocol in Article II generally identifies the part(y/ies)
responsible, before the occurrence of any Event of Default, for enforcing the repurchase rights,
and the party responsible to repurchase the breaching or defective loans. See, e.g., Handlin Ex.
35 (NHEL 2006-5 PSA) § 2.03(a).




                                                78
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 84 of 350




              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the obligations of the parties to the GAs, no response is required.

              Disputed. Plaintiffs’ purported characterization of the GAs in this paragraph is

       not supported by the material cited by Plaintiffs. As an initial matter, each Trust is

       governed by unique GAs, and Plaintiffs’ citation to a GA for one Trust does not support

       any generalization about other Trusts. In fact, in many Trusts’ GAs, Article II does not

       specify “the part(y/ies) responsible . . . for enforcing the repurchase rights.” See, e.g.,

       Handlin Ex. 8 (FFML 2006-FF11 PSA) Art. II; Handlin Ex. 14 (HASC 2006-HE1 PSA)

       Art. II. Further, the cited material makes no reference that these obligations are limited to

       the time “before the occurrence of any Event of Default.” And, the protocols in each GA

       that may ultimately require a party to “repurchase” mortgage loans establish detailed

       conditions on each party’s obligations. Defendant restates its response to paragraph 18

       and incorporates it by reference.

              In addition, Plaintiffs’ contention is irrelevant to Plaintiffs’ motion because they

       are not entitled to pursue any claims based upon incomplete or nonconforming mortgage

       files. PL/DB Dkt. #70 at 15 (“Claims for document delivery failures are barred by the

       statute of limitations.”); CB/DB Dkt. #88, ¶ 35 (“Commerzbank’s claims do not include

       claims against Deutsche Bank for breaching its document delivery-related duties.”).

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material

fact. DB’s issue with Plaintiffs’ characterization of the Governing Agreements is

immaterial; the Governing Agreements speak for themselves. Therefore, this material fact

should be deemed admitted. See Local Rule 56.1(c). Further, DB’s attempt to evade these

facts by mischaracterizing them as legal conclusions is unavailing.



                                                 79
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 85 of 350




       DB’s argument that Plaintiffs are not entitled to pursue any claims based upon

incomplete or nonconforming mortgage files is a legal conclusion inappropriate for a Rule

56.1 statement, and therefore no response is required. It is nonetheless incorrect and

immaterial to Plaintiffs’ Motion because Plaintiffs did not move for summary judgment on

the issue of document delivery failures. As explained in Plaintiffs’ briefing, Plaintiffs

are not suing DB for breaching duties to review Mortgage Files upon receipt, and generate

the required initial and final certifications. Plaintiffs are suing DB for breaching its duty,

pre-EOD for certain Trusts and post-EOD for all, to enforce repurchase of loans with

defective Mortgage Files. The Court’s prior order did not dismiss, and Plaintiffs never

relinquished, this separately pled claim. See Pltfs.Opp. 55-59.

       Plaintiffs restate their reply to DBCSUF ¶ 18 and incorporates them by reference.

       48.      Article II also identifies repurchase by the designated party as a "remedy ...
available to the Trustee on behalf of the Certificateholders." See, e.g., Handlin Ex. 35 (NHEL
2006-S PSA) § 2.03(b).

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the obligations of Defendant under the GAs, no response is

       required.

               Disputed. Plaintiffs’ purported characterization of the GAs in this paragraph is

       not supported by the material cited by Plaintiffs. As an initial matter, each Trust is

       governed by unique GAs, and Plaintiffs’ citation to a GA for one Trust does not support

       any generalization about other Trusts.

               Plaintiffs’ quotation is misleading because it omits relevant adjacent language

       (italics indicate Plaintiffs’ omission):

               It is understood and agreed that the obligation of the Sponsor to
               cure or to repurchase (or to substitute for) any Mortgage Loan as
               to which a document is missing, a material defect in a constituent
                                                  80
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 86 of 350




              document exists or as to which such a breach has occurred and is
              continuing shall constitute the sole remedy against the Sponsor
              respecting such omission, defect or breach available to the Trustee
              on behalf of the Certificateholders.

       Handlin Ex. 35 (NHEL 2006-5 PSA) § 2.03(b).

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material

fact. DB’s issue with Plaintiffs’ characterization of the Governing Agreements is

immaterial; the Governing Agreements speak for themselves. Therefore, this material fact

should be deemed admitted. See Local Rule 56.1(c). Further, DB’s attempt to evade these

facts by mischaracterizing them as legal conclusions is unavailing.

        49.     Finally, Article II obligates any party that discovers a breach of R&W-including
the Trustee-to give all deal parties notice of each such breach. See, e.g., Handlin Ex. 35 (NHEL
2006-5 PSA) § 2.03(a) ("Upon discovery or receipt of written notice of any materially defective
document in, or that a document is missing from, a Mortgage File or of the breach by the
Sponsor of any representation, warranty or covenant under the Purchase Agreement in respect of
any Mortgage Loan which materially adversely affects the value of such Mortgage Loan or the
interest therein of the Certificateholders, the party making such discovery or receiving such
notice shall promptly notify the other parties hereto .... ").

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the obligations of “all deals parties,” no response is required.

              Disputed. Plaintiffs’ purported characterization of the GAs in this paragraph is

       not supported by the material cited by Plaintiffs. As an initial matter, each Trust is

       governed by unique GAs, and Plaintiffs’ citation to a GA for one Trust does not support

       any generalization about other Trusts.

              Moreover, Plaintiffs’ purported characterization of the GAs in this paragraph is

       contrary to evidence in the record. Indeed, Plaintiffs’ characterization of the GAs is not

       even consistent with Plaintiffs’ quotation from the only GA Plaintiffs cite in this

       paragraph. Among other deficiencies, Plaintiffs ignore the materiality requirements in

       the quoted language. See Handlin Ex. 35 (NHEL 2006-5 PSA) § 2.03(a).

                                                81
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 87 of 350




         Under the GAs for the Trusts on Biron PL Ex. 54 and Biron CB Ex. 54 (the

  “Discovery-Only Trusts”), if Defendant or another enumerated party “discovers” a

  material loan-level R&W breach, it is required to provide notice to other specified

  parties. Biron PL Ex. 54 & Biron CB Ex. 54 (Charts: Trusts for Which GAs Provide

  Defendant Must Provide Notice of R&W Breaches Only Upon Discovery); see, e.g.,

  Biron PL Ex. 6 (SAST 2006-3 SSA Excerpts) § 2.3(d) (“Upon discovery by any of the

  parties hereto of a breach of a representation or warranty made by the applicable Seller in

  respect of any of the Mortgage Loans that [] materially and adversely affects the interests

  of the Noteholders in any such Mortgage Loan, the party discovering such breach shall

  give prompt notice thereof to the other parties.”).

         Under the GAs for the Trusts on Biron PL Ex. 55 and Biron CB Ex. 55 (the

  “Discovery/Notice Trusts”), if Defendant or another enumerated party “discovers” or

  receives written notice of a material loan-level R&W breach, it is required to provide

  notice to other specified parties. Biron PL Ex. 55 & Biron CB Ex. 55 (Charts: Trusts for

  Which GAs Provide Defendant Must Provide Notice of R&W Breaches Upon Discovery

  or Receipt of Written Notice); see, e.g., Handlin Ex. 35 (NHEL 2006-5 PSA) § 2.03(a)

  (“Upon discovery or receipt of written notice of any materially defective document in, or

  that a document is missing from, a Mortgage File or of the breach by the Sponsor of any

  representation, warranty or covenant under the Purchase Agreement in respect of any

  Mortgage Loan which materially adversely affects the value of such Mortgage Loan or

  the interest therein of the Certificateholders, the party making such discovery or receiving

  such notice shall promptly notify the other parties hereto … .”).




                                           82
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 88 of 350




       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material

fact. DB’s issue with Plaintiffs’ characterization of the Governing Agreements is

immaterial; the Governing Agreements speak for themselves. Therefore, this material fact

should be deemed admitted. See Local Rule 56.1(c). Further, DB’s attempt to evade these

facts by mischaracterizing them as legal conclusions is unavailing.

        50.     Article III (Administration and Servicing of the Mortgage Loans) describes the
role of the Servicer, which services the mortgage loans-including collecting mortgage
payments, conveying collections and data about loan status to the Trustee, and, where necessary.
carrying out foreclosures and maintaining properties acquired by the Trust through foreclosure.
See, e.g.. Handlin Ex. 35 (NHEL 2006-5 PSA) § 3.01 (""The Servicer shall supervise, or take
such actions as are necessary to ensure, the servicing and administration of the Mortgage Loans
and any REO Property in accordance with all applicable requirements of the Servicing Criteria.
with this Agreement and with its normal servicing practices, which generally shall conform to
the standards of an institution prudently servicing mortgage loans for its own account and shall
have full authority to do anything it reasonably deems appropriate or desirable in connection
with such servicing and administration .... [T]he authority of the Servicer. in its capacity as
Servicer, and any Subservicer acting on its behalf, shall include, without limitation, the power to
... effectuate foreclosure or other conversion of the ownership of the Mortgaged Property
securing a related Mortgage Loan. including the employment of attorneys. the institution of legal
proceedings. the collection of deficiency judgments, the acceptance of compromise proposals
and any other matter pertaining to a delinquent Mortgage Loan.").

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the obligations of the Servicer under the GAs, no response is

       required.

               Disputed. Plaintiffs’ purported characterization of the GAs in this paragraph is

       not supported by the material cited by Plaintiffs. As an initial matter, each Trust is

       governed by unique GAs, and Plaintiffs’ citation to a GA for one Trust does not support

       any generalization about other Trusts. Indeed, the quotation cited by Plaintiffs in support

       of this paragraph does not support their contention that servicing the mortgage loans

       includes “conveying collections and data about loan status to the Trustee” even with

       respect to the NHEL 2006-5 Trust, let alone any other Trust.


                                                83
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 89 of 350




         Undisputed that each Trust’s GAs provide that the servicers’ duties include

  collecting payments on the loans, and, upon borrower default, enforcing the terms of the

  loan, which may include foreclosing on the real property securing the loan. Reyes PL

  Decl. ¶ 13; Reyes CB Decl. ¶ 13; Biron PL Ex. 43 & Biron CB Ex. 43 (Charts: Servicer

  Duties).

         Plaintiffs’ quotation omits relevant adjacent language (italics indicate Plaintiffs’

  omission):

         (a) The Servicer shall supervise, or take such actions as are
         necessary to ensure, the servicing and administration of the
         Mortgage Loans and any REO Property in accordance with all
         applicable requirements of the Servicing Criteria, with this
         Agreement and with its normal servicing practices, which
         generally shall conform to the standards of an institution prudently
         servicing mortgage loans for its own account and shall have full
         authority to do anything it reasonably deems appropriate or
         desirable in connection with such servicing and administration.
         The Servicer may perform its responsibilities relating to servicing
         through other agents or independent contractors, but shall not
         thereby be released from any of its responsibilities as hereinafter
         set forth. Subject to Section 3.06(b), the authority of the Servicer,
         in its capacity as Servicer, and any Subservicer acting on its behalf,
         shall include, without limitation, the power to (i) consult with and
         advise any Subservicer regarding administration of a related
         Mortgage Loan, (ii) approve any recommendation by a Subservicer
         to foreclose on a related Mortgage Loan, (iii) supervise the filing
         and collection of insurance claims and take or cause to be taken
         such actions on behalf of the insured Person thereunder as shall be
         reasonably necessary to prevent the denial of coverage thereunder,
         and (iv) effectuate foreclosure or other conversion of the
         ownership of the Mortgaged Property securing a related Mortgage
         Loan, including the employment of attorneys, the institution of
         legal proceedings, the collection of deficiency judgments, the
         acceptance of compromise proposals and any other matter
         pertaining to a delinquent Mortgage Loan. The authority of the
         Servicer shall include, in addition, the power on behalf of the
         Certificateholders, the Trustee, or any of them to (i) execute and
         deliver customary consents or waivers and other instruments and
         documents, (ii) consent to transfer of any related Mortgaged
         Property and assumptions of the related Mortgage Notes and

                                           84
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 90 of 350




               Mortgages (in the manner provided in this Agreement) and (iii)
               collect any Insurance Proceeds and Liquidation Proceeds. Without
               limiting the generality of the foregoing, the Servicer and any
               Subservicer acting on its behalf may, and is hereby authorized, and
               empowered by the Trustee when the Servicer believes it is
               reasonably necessary in its best judgment in order to comply with
               its servicing duties hereunder, to execute and deliver, on behalf of
               itself, the Certificateholders, the Trustee, or any of them, any
               instruments of satisfaction, cancellation, partial or full release,
               discharge and all other comparable instruments, with respect to
               the related Mortgage Loans, the insurance policies and the
               accounts related thereto, and the Mortgaged Properties. The
               Servicer may exercise this power in its own name or in the name of
               a Subservicer.

       Handlin Ex. 35 (NHEL 2006-5 PSA) § 3.01(a).

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material

fact. DB’s issue with Plaintiffs’ characterization of the Governing Agreements is

immaterial; the Governing Agreements speak for themselves. Therefore, this material fact

should be deemed admitted. See Local Rule 56.1(c). Further, DB’s attempt to evade these

facts by mischaracterizing them as legal conclusions is unavailing.

         51.     Article III also identifies reporting obligations regarding Servicers, including
Servicers· obligations to provide annual statements of compliance in which an Officer attests to
the Trustee that the Servicer has complied with its obligations under the PSAs, and. for Trusts
that closed after December 3 L 2005, certifications by the Servicers-and, in many Trusts. also
by the Trustee-and independent accountants' attestations of compliance with the servicing
criteria identified in SEC Regulation AB. See, e.g., Handlin Ex. 35 (NHEL 2006-5 PSA) § 3.16
("Within 75 days after December 31 of each year, beginning in 2007, the Servicer at its own
expense shall deliver to the Trustee, the Depositor and the Rating Agencies. an Officer·s
Certificate of the Servicer (an 'Annual Statement of Compliance') .... "); Handlin Ex. 35 (NHEL
             *
2006-5 PSA) 3.17 ('The Servicer shall service and administer the Mortgage Loans in
accordance with all applicable requirements of the Servicing Criteria. Pursuant to Rules I 3a-18
and ISd-18 of the Exchange Act and Item 1122 of Regulation AB. each of the Servicer and the
Trustee (each, an 'Attesting Party') shall deliver to the Trustee and the Depositor on or before
March 15th of each calendar year in which the Issuing Entity is required to file a Fonn I 0-K
beginning in 2007, a report regarding such Attesting Party's assessment of compliance (an
•Assessment of Compliance·) with the Servicing Criteria during the preceding calendar year.").




                                               85
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 91 of 350




               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the obligations of the Servicers under the GAs, no response is

       required.

               Disputed. Plaintiffs’ purported characterization of the GAs in this paragraph is

       not supported by the material cited by Plaintiffs. As an initial matter, each Trust is

       governed by unique GAs, and Plaintiffs’ citation to a GA for one Trust does not support

       any generalization about other Trusts. Indeed, the quotations cited by Plaintiffs in

       support of this paragraph do not support their purported characterizations even with

       respect to the NHEL 2006-5 Trust, let alone any other Trust. For example, among other

       deficiencies, the materials Plaintiffs quote do not support Plaintiffs purported

       characterization that an Officer of the Servicer is obligated to “attest[] to the Trustee that

       the Servicer has complied with its obligations under the PSAs … .” The materials

       Plaintiffs quoted also do not support Plaintiffs’ reference to “certifications . . . also by the

       Trustee.”

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material

fact. DB’s issue with Plaintiffs’ characterization of the Governing Agreements is

immaterial; the Governing Agreements speak for themselves. Therefore, this material fact

should be deemed admitted. See Local Rule 56.1(c). Further, DB’s attempt to evade these

facts by mischaracterizing them as legal conclusions is unavailing.

        52.      Article VII (Default) defines the circumstances triggering Events of Default-
sometimes dubbed "Servicer Events of Termination," "Servicer Defaults," etc. (collectively,
"EODs"}-that give rise to the Trustee's heightened, fiduciary obligations described in Article
VIII. See, e.g., Handlin Ex. 35 (NHEL 2006-5 PSA) § 7.01(~) {defining "Servicing Defaults")~
Handlin Ex. 27 (MSAC 2007-HEI PSA) § 7.01 (defining "Events of Default"); Handlin Ex. 41
(SVHE 2006-1 PSA) § 7.0l(a) (defining "Servicer Events of Termination").




                                                 86
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 92 of 350




         Defendant’s Response: To the extent this paragraph purports to state a legal

  conclusion regarding the interpretation of the GAs, no response is required.

         Disputed. Plaintiffs’ purported characterization of the GAs in this paragraph is

  not supported by the material cited by Plaintiffs. As an initial matter, each Trust is

  governed by unique GAs, and Plaintiffs’ citation to the GAs for three Trusts does not

  support any generalization about other Trusts. Indeed, Plaintiffs’ purported

  characterization of the GAs is not even consistent with the 3 GAs Plaintiffs cite in this

  paragraph. For example, nowhere do Plaintiffs’ quoted GAs purport to impose upon

  Defendant any so-called “heightened” or “fiduciary” obligations. See generally, Handlin

  Ex. 35 (NHEL 2006-5 PSA); Handlin Ex. 27 (MSAC 2007-HE1 PSA); Handlin Ex. 41

  (SVHE 2006-1 PSA).

         Moreover, Plaintiffs’ purported characterization of the GAs in this paragraph is

  contrary to evidence in the record.

         The cited evidence does not support Plaintiffs’ contention, because the GAs

  provide that unless, depending on the Trust, Defendant has contractually specified “actual

  knowledge” and/or “written notice” that a contractually-defined event (referred to herein

  as an “EOD”) has occurred and is continuing, Defendant’s duties are limited to those

  “specifically set forth in the Agreement with respect to the Trustee and no implied

  covenants or obligations shall be read into this Agreement.” Biron PL Ex. 35 & Biron

  CB Ex. 35 (Charts: Defendant Has Only the Duties Expressly Set Forth in the GAs);

  Biron PL Ex. 45 & Biron CB Ex. 45 (Charts: If an EOD is Continuing and Defendant has

  the Contractually Specified Knowledge Thereof, Defendant Has a Duty to Act as a

  Prudent Person Under the Circumstances). The GAs provide in substance that if an EOD



                                           87
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 93 of 350




  is continuing and Defendant has the contractually specified knowledge thereof (e.g.,

  “actual knowledge” or “written notice”), Defendant “shall exercise such of the rights and

  powers vested in it by this Agreement, and use the same degree of care and skill in their

  exercise as a prudent person would exercise or use under the circumstance in the conduct

  of such person’s own affairs.” Biron PL Ex. 45 & Biron CB Ex. 45 (Charts: If an EOD is

  Continuing and Defendant has the Contractually Specified Knowledge Thereof,

  Defendant Has a Duty to Act as a Prudent Person Under the Circumstances).

         Some GAs define different types of “events” (e.g., “Master Servicer Event of

  Default” and “Servicer Event of Default”) that have different consequences. See, e.g.,

  Handlin Ex. 8 (FFML 2006-FF11 PSA) §§ 9.06 (“Master Servicer Event of Default”),

  7.01 (“Event of Default”). For example, under many of those GAs, only a “Master

  Servicer Event of Default” can trigger Defendant’s “prudent person” duty. Biron PL Ex.

  45 & Biron CB Ex. 45 (Charts: If an EOD is Continuing and Defendant has the

  Contractually Specified Knowledge Thereof, Defendant Has a Duty to Act as a Prudent

  Person Under the Circumstances). As used herein, “EOD” only refers to those events

  defined under each GA that can trigger Defendant’s “prudent person” duty.

         Contrary to Plaintiffs’ purported characterization of the GAs, for many Trusts,

  EODs are not defined in Article VII of the respective GAs. See Biron PL Ex. 45 & Biron

  CB Ex. 45 (Charts: If An EOD Is Continuing And Defendant Has The Contractually

  Specified Knowledge Thereof, Defendant Has A Duty To Act As A Prudent Person

  Under The Circumstances); Biron PL Ex. 46 & Biron CB Ex. 46 (Charts: EODs

  Triggered By Servicer Breach). Likewise, the provision describing Defendant’s

  obligations if an EOD is continuing and Defendant has the contractually specified



                                          88
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 94 of 350




       knowledge is not contained in Article VIII of the respective GAs for certain Trusts.

       Biron PL Ex. 45 & Biron CB Ex. 45 (Charts: If An EOD Is Continuing And Defendant

       Has The Contractually Specified Knowledge Thereof, Defendant Has A Duty To Act As

       A Prudent Person Under The Circumstances).

       Plaintiffs’ Reply: DB purported evidence does not specifically controvert the

material fact. DB’s issue with Plaintiffs’ characterization of the Governing Agreements is

immaterial; the Governing Agreements speak for themselves. Therefore, this material fact

should be deemed admitted. See Local Rule 56.1(c). Further, DB’s attempt to evade these

facts by mischaracterizing them as legal conclusions is unavailing.

        53.     Article Vil also requires a party, usually the Trustee, to give Certificateholders.
written notice of EODs within a specified period after the EOD's occurrence (and sometimes.
also of circumstances that, with time, would constitute EODs)_ See, e.g., Handlin Ex. 35 (NHEL
2006-5 PSA) § 7.04(b) ("No later than 60 days after the occurrence of any event which
constitutes or which, with notice or a lapse of time or both, would constitute a Servicing Default
for five Business Days after a Responsible Officer of the Trustee obtains actual knowledge or
written notice of the occurrence of such an event, the Trustee shall transmit by mail to the Hedge
Counterparties, if prior to the Class l Termination Date, and all Certificateholders notice of such
occurrence unless such default or Servicing Default shall have been waived or cured.").

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the obligations of Defendant or any other party, no response is

       required.

               Disputed. Plaintiffs’ purported characterization of the GAs in this paragraph is

       not supported by the material cited by Plaintiffs. As an initial matter, each Trust is

       governed by unique GAs, and Plaintiffs’ citation to the GA for one Trust does not support

       any generalization about other Trusts. Indeed, Plaintiffs’ purported characterization of

       the GAs is not even consistent with the quotation cite in support of this paragraph.

       Among other deficiencies, Plaintiffs’ purported characterization ignores the quoted



                                                89
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 95 of 350




       language “after a Responsible Officer of the Trustee obtains actual knowledge or written

       notice of the occurrence of such an event.”

              Moreover, Plaintiffs’ purported characterization of the GAs in this paragraph is

       contrary to evidence in the record.

              The GAs for 62 Trusts provide in substance that if an EOD is continuing and

       Defendant has the contractually specified knowledge thereof (e.g., “actual knowledge” or

       “written notice”), Defendant must provide notice of the EOD to contractually specified

       recipients. See, e.g., Handlin Ex. 35 (NHEL 2006-5 PSA) § 7.04(b) (“No later than 60

       days after the occurrence of any event which constitutes or which, with notice or a lapse

       of time or both, would constitute a Servicing Default for five Business Days after a

       Responsible Officer of the Trustee obtains actual knowledge or written notice of the

       occurrence of such an event, the Trustee shall transmit by mail to the Hedge

       Counterparties, if prior to the Class I Termination Date, and all Certificateholders notice

       of such occurrence unless such default or Servicing Default shall have been waived or

       cured.”) (emphasis added); see Goff Ex. 10 (Chart: For Certain Trusts, If An EOD Is

       Continuing And Defendant Has The Contractually Specified Knowledge Thereof,

       Defendant Has A Duty To Provide Notice To The Contractually Specified Recipients).

              The GAs for 23 Trusts do not require Defendant to provide notice of EODs. Goff

       Ex. 11 (Chart: Trusts For Which Defendant Has No Duty To Provide Notice Of EODs).

       Plaintiffs’ Reply: DB purported evidence does not specifically controvert the

material fact. DB’s issue with Plaintiffs’ characterization of the Governing Agreements is

immaterial; the Governing Agreements speak for themselves. Therefore, this material fact




                                                90
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 96 of 350




should be deemed admitted. See Local Rule 56.1(c). Further, DB’s attempt to evade these

facts by mischaracterizing them as legal conclusions is unavailing.

       DB’s assertion that “[t]he GAs for 62 Trusts provide in substance that if an EOD is

continuing and Defendant has the contractually specified knowledge thereof (e.g., ‘actual

knowledge’ or ‘written notice’), Defendant must provide notice of the EOD to contractually

specified recipients” is a legal conclusion inappropriate for a Rule 56.1 statement and

therefore, no response is required. It is nonetheless immaterial to Plaintiffs’ Motion. As

explained in Plaintiffs’ briefing, DB had actual knowledge and/or written notice of each of

the EODs set forth in Plaintiffs’ Motion, as well as actual knowledge and/or written notice

of additional EODs included in Plaintiffs’ Opposition. Pltfs.Mem. 14-41; Pltfs.Opp. 67-91.

DB’s assertion also is incorrect. As explained in Plaintiffs’ briefing, the requirement that

DB send notices of EODs, typically found in Article VII, is distinct from DB’s separately

stated prudent person duty, which typically appears in § 8.01 of the Governing

Agreements. Pltfs.Mem. 33-34.

       Further, DB’s argument that the Governing Agreementss for 23 trusts do not

require Defendant to provide notice of EODs, is immaterial to Plaintiffs’ Motion because

Plaintiffs did not move for summary judgment on the issue of whether any or all

Governing Agreements require the Defendant to provide notice of EODs. Plaintiffs assert

claims for DB’s failure to comply with its prudent person obligations resulting from EODs

that occurred and existed regardless of whether DB provided notice of them or should have

provided notice of them but failed to do so. See Pltfs.Mem. 14-41.

        54.    Article VIII (Duties of the Trustee) provides that, upon occurrence of an EOD that
has not been cured, the Trustee shall exercise the rights and powers vested in it by the PSA and
use the same degree of care and skill in their exercise as a prudent person would under the
circumstances in the conduct of that person's own affairs-a clause that appears in all Governing


                                               91
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 97 of 350




Agreements. See, e.g., Handlin Ex. 35 (NHEL 2006-5 PSA) § 8.01 ("If a Servicing Default has
occurred and is continuing, the Trustee shall exercise the rights and powers vested in it by this
Agreement and use the same degree of care and skill in its exercise as a prudent person would
exercise or use under the circumstances in the conduct of such person's own affairs.,,). See also
Handlin Ex. 390.

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the obligations of Defendant under the GAs, no response is

       required.

               Disputed. Plaintiffs’ purported characterization of the GAs in this paragraph is

       contrary to overwhelming material in the record, including the PSA Plaintiffs cite in

       support of this paragraph.

               The GAs provide that unless, depending on the Trust, Defendant has contractually

       specified “actual knowledge” and/or “written notice” that a contractually-defined event of

       default (an EOD) has occurred and is continuing, Defendant’s duties are limited to those

       “specifically set forth in the Agreement with respect to the Trustee and no implied

       covenants or obligations shall be read into this Agreement.” Biron PL Ex. 35 & Biron

       CB Ex. 35 (Charts: Defendant Has Only the Duties Expressly Set Forth in the GAs);

       Biron PL Ex. 45 & Biron CB Ex. 45 (Charts: If an EOD is Continuing and Defendant has

       the Contractually Specified Knowledge Thereof, Defendant Has a Duty to Act as a

       Prudent Person Under the Circumstances).

               Defendant does not dispute that the GAs provide, in substance, that if an EOD is

       continuing and Defendant has the contractually specified knowledge thereof (e.g., “actual

       knowledge” or “written notice”), Defendant “shall exercise such of the rights and powers

       vested in it by this Agreement, and use the same degree of care and skill in their exercise

       as a prudent person would exercise or use under the circumstance in the conduct of such

       person’s own affairs.” Biron PL Ex. 45 & Biron CB Ex. 45 (Charts: If an EOD is
                                                92
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 98 of 350




       Continuing and Defendant has the Contractually Specified Knowledge Thereof,

       Defendant Has a Duty to Act as a Prudent Person Under the Circumstances).

       Plaintiffs’ Reply: DB purported evidence does not specifically controvert the

material fact. DB’s issue with Plaintiffs’ characterization of the Governing Agreements is

immaterial; the Governing Agreements speak for themselves. Therefore, this material fact

should be deemed admitted. See Local Rule 56.1(c). Further, DB’s attempt to evade these

facts by mischaracterizing them as legal conclusions is unavailing.

       DB’s statement that “[t]he GAs provide that unless, depending on the Trust,

Defendant has contractually specified ‘actual knowledge’ and/or ‘written notice’ that a

contractually-defined event (an EOD) has occurred and is continuing, Defendant’s duties

are limited to those ‘specifically set forth in the Agreement with respect to the Trustee and

no implied covenants or obligations shall be read into this Agreement’” is a legal

conclusion inappropriate for a Rule 56.1 Statement to which no response is required. But

DB is nonetheless incorrect. No Governing Agreement requires written notice before the

trustee is required to exercise rights and remedies as a prudent person would after the

occurrence of an EOD. See PL Response to DBSUF ¶ 10; CB Response to DBSUF ¶ 12.

       DB’s statement that “the GAs provide, in substance, that if an EOD is continuing

and Defendant has the contractually specified knowledge thereof (e.g., “actual knowledge”

or “written notice”), Defendant “shall exercise such of the rights and powers vested in it by

this Agreement, and use the same degree of care and skill in their exercise as a prudent

person would exercise or use under the circumstance in the conduct of such person’s own

affairs” is a legal conclusion inappropriate for a Rule 56.1 Statement to which no response

is required. But DB is nonetheless incorrect. No Governing Agreement requires written



                                             93
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 99 of 350




notice before the trustee is required to exercise rights and remedies as a prudent person

would after the occurrence of an EOD. See PL Response to DBSUF 1 10; CB Response to

DBSUF112.

         D.     Defendants

         55.    Plaintiffs refer the Coui1 to Handlin Ex. 391 Rodriguez) 175:21-176:9.

                Defendant's Response: Reserved.

         Plaintiffs' Reply: Reserved.

         56.    Plaintiffs refer the Court to Handlin Ex. 384 (Co) 207:24-208:9 and Handlin Ex.
392 (listing officers of DB as of March 15, 2006).

                Defendant's Response: Reserved.

         Plaintiffs' Reply: Reserved.

      57.       Furth r Hang Luu, Amy Mc ulty and Melissa Rossiter, all Trust Administrators
in TAG, testified that

                Defendant's Response: Disputed. Plaintiffs cite no evidence in supp011 of this

         paragraph.

                                     . See   Handlin Ex. 398 at 20:12-22, 133:13-24 (M. Rossiter

         Dep. (Aug. 16, 2017)).

         Plaintiffs' Reply : DB proffers no evidence to specifically controvert the material

facts.

                                                                                            . See

,r158-60. Therefore, they should be deemed admitted. See Local Rule 56.l(c).

         58.    Pla·intiffs refer the Court to Handlin Ex. 404 (Luu) 64:9-65: 12.

                Defendant's Response: Defendant refers the cow:t, for example, to Handlin Ex.

         23 (MSAC 2006-HE6 PSA) Alt. I (defining ''Responsible Officer": "When used with

         respect to the Trustee, any managing director, any vice president any assistant vice

                                                   94
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 100 of 350




       president, any assistant secretaiy , any assistant treasurer, any associate, or any other

       officer of the Trnstee customarily performing fonctions similar to those perfo1med by any

       of the above designated officers who at such time shall be officers to whom, with respect

       to a paiticular matter, such matter is refe1Ted because of such officer 's knowledge of and

       familiai·ity with the paiticular subject and who shall have direct responsibility for the

       administration ofth;s Agreement." (emphasis added)) and Handlin Ex. 35 (NHEL 2006-5

       PSA), Appendix A-41 (defining "Responsible Officer": "With respect to the Trnstee, any

       officer working in the Corporate Trnst Office with direct responsibility for the

       administration ofth;s Agreement and also, with respect to a pa1ticulai· matter, any other

       officer to whom such matter is refe1Ted because of such officer's knowledge of and

       familiai·ity with the paiticular subject.").

       Plaintiffs' Reply: Reserved.




                                                                         --
Handlin Ex. 405 (McNulty) 21: 10-25.
               Defendant's Response: To the extent this pai·agraph pmpo1ts to state a legal

       conclusion regarding the applicability of contractual language in the GAs to a witness, no

       response is required.

                                                  95
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 101 of 350




          Disputed. Plaintiffs fail to support this paragraph with material that would be

   admissible in evidence. Plaintiffs cite only deposition testimony of a fact witness that

   includes responses to questions requesting legal opinions, following timely objections by

   counsel.

          Moreover, “Responsible Officer” is a contractually defined term under each of the

   GAs. Compare Handlin Ex. 23 (MSAC 2006-HE6 PSA) Art. I, Definition of

   “Responsible Officer” (“When used with respect to the Trustee, any managing director,

   any vice president, any assistant vice president, any assistant secretary, any assistant

   treasurer, any associate, or any other officer of the Trustee customarily performing

   functions similar to those performed by any of the above designated officers who at such

   time shall be officers to whom, with respect to a particular matter, such matter is referred

   because of such officer’s knowledge of and familiarity with the particular subject and

   who shall have direct responsibility for the administration of this Agreement.”) (emphasis

   added) with Handlin Ex. 35 (NHEL 2006-5 PSA), Appendix A-41, Definition of

   “Responsible Officer” (“With respect to the Trustee, any officer working in the Corporate

   Trust Office with direct responsibility for the administration of this Agreement and also,

   with respect to a particular matter, any other officer to whom such matter is referred


                                                                                              ■
   because of such officer’s knowledge of and familiarity with the particular subject.”).




                                            96
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 102 of 350




       Plaintiffs' Reply: DB proffers no evidence to specifically controvert the material

fact. Therefore, this material fact should be deemed admitted. See Local Rule 56.t(c). DB's

issue with Plaintiffs' characterization of the cited testimony is immaterial; the testimony

speaks for itself. DB's attempt to evade these facts by mischaracterizing them as legal

conclusions is unavailing. DB's argument that the cited evidence is inadmissible is

incorrect. The testimony does not involve a legal question, and Ms. Luu has personal

knowledge of her job title and duties as an employee of DB. DB's assertion that-




-

Handlin Ex. 398 (Rossiter) 143:14-144:2.

              Defendant's Response: To the extent this statement is a legal conclusion

       regarding the applicability of contractual lan guage in the GAs to a witness, no response is

       required.




                                                97
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 103 of 350




          Disputed. Plaintiffs fail to support this paragraph with material that would be

   admissible in evidence. Plaintiffs cite only deposition testimony of a fact witness that

   includes responses to questions requesting legal opinions.

          Moreover, “Responsible Officer” is a contractually defined term under each of the

   GAs. Compare Handlin Ex. 23 (MSAC 2006-HE6 PSA) Art. I, Definition of

   “Responsible Officer” (“When used with respect to the Trustee, any managing director,

   any vice president, any assistant vice president, any assistant secretary, any assistant

   treasurer, any associate, or any other officer of the Trustee customarily performing

   functions similar to those performed by any of the above designated officers who at such

   time shall be officers to whom, with respect to a particular matter, such matter is referred

   because of such officer’s knowledge of and familiarity with the particular subject and

   who shall have direct responsibility for the administration of this Agreement.”) (emphasis

   added) with Handlin Ex. 35 (NHEL 2006-5 PSA), Appendix A-41, Definition of

   “Responsible Officer” (“With respect to the Trustee, any officer working in the Corporate

   Trust Office with direct responsibility for the administration of this Agreement and also,

   with respect to a particular matter, any other officer to whom such matter is referred

   because of such officer’s knowledge of and familiarity with the particular subject.”). The

   testimony Plaintiffs quote does not support their statement




          Plaintiffs’ purported characterization of the witness’s testimony in this paragraph

   is not supported by the testimony cited. Among other deficiencies,



                                            98
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 104 of 350




               Fmther, the testimony cited by Plaintiffs includes no foundation establishing

       whether the witness 's testimony applied specifically to her employment by Deutsche

       Bank National Trnst Company or to Deutsche Bank Trnst Company Americas.

       Accordingly, Plaintiffs have failed to suppo1t any statement in this paragraph relating to

       "DB," as that te1m is defined by Plaintiffs.

       Plaintiffs' Reply: DB proffers no evidence to specifically controvert the material

fact. Therefore, this material fact should be deemed admitted. See Local Rule 56.l(c). DB's

issue with Plaintiffs' characterization of the cited testimony is immaterial; the testimony

speaks for itself. DB's attempt to evade these facts by mischaracterizing them as legal

conclusions is unavailing. DB's argument that the cited evidence is inadmissible is

incorrect. The testimony does not involve a legal question, and Ms. Luu has personal

knowledge of




-      61.     Plaintiffs refer the Court to Handlin Ex. 378 (Reyes) 16:6-19.
               Defendant's Response: Reserved.

       Plaintiffs' Reply: Reserved.




                                                99
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 105 of 350




Handlin Ex. 378 (Reyes) 31: 8-22. 48: I-11.
              Defendant's Response: Disputed. Plaintiffs· cited testimony does not supp01t

       Plaintiffs' proposition that

                          Plaintiffs' cited testimony does not

       Plaintiffs Reply: DB proffers no evidence to specifically controvert the material fact.

DB's issue with Plaintiffs' characterization of the testimony is immaterial; the testimony

speaks for itself. Therefore, it should be deemed admitted. See Local Rule 56.l(c).

       63.     Plaintiffs refer the Court to Handlin Ex. 384 (Co) 36: 16-23.

              Defendant's Response: Reserved.

       Plaintiffs' Reply: Reserved.

       64.     Plaintiffs refer the Coun to Handlin Ex. 393 (Vaughan) 86:6-12.

              Defendant's Response: Reserved.

       Plaintiffs' Reply: Reserved.




                                               100
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 106 of 350




Handlin Ex. 394 at DBNTC PHOENIX LIGHT 00002569692.
              Defendant's Response: Disputed.



                                 See Handlin Ex. 395 at 15:18 - 25, 16:1 - 9 (M. Kaprelyan

       Dep. (M,u. 22, 2018)).

       Plaintiffs' Reply: DB's proffered evidence does not specifically controvert Plaintiffs'

material facts. Therefore, these facts should be deemed admitted. See Local Rule 56.l(c).

      66.     Plaintiffs refer the Court to Handlin Ex. 395 ( Kaprelyan) 15: I8-18: 1.
              Defendant's Response: Reserved.

       Plaintiffs' Reply: Reserved.



               Christopher Corcoran, a Team Leader irt Custody. testified as follows:




                                               101
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 107 of 350




Handlin Ex. 396 (Corcoran) 18:20-19:22.

              Defendant's Response: Disputed. Plaintiffs' cited testimony does not supp01t

       Plaintiffs' proposition that



                                                       Although the cited testimony states that

                                          the testimony does not state that

                                        Nor does the cited testimony state that -



       Plaintiffs' Reply: DB proffers no evidence to specifically controvert the material

fact. DB's issue with Plaintiffs' characterization of the testimony is immaterial; the

testimony speaks for itself. Therefore, it should be deemed admitted. See Local Rule

56.l(c).

         68.     Barbara Campbell, a Team Leader in TAG before transferring to Custody.
testified as follows:




                                             102
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 108 of 350




      -
                                                    nts; receiving the collateral and setting
      up the review process for the collateral.

Handlin Ex. 401 (Campbell) 28:25-30:3.

             Defendant's Response: Undisputed that Handlin Ex. 401 contains the quoted

       language.

       Plaintiffs' Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.l(c).


               Karlene Benvenuto. a Trust Administrator in TAG and an officer of DB who
previously worked in Core Services, testified as follows:




Handlin Ex. 397 (Benvenuto) 20:9-20.

             Defendant's Response: Undisputed that Handlin Ex. 397 contains the quoted

       language.

       Plaintiffs' Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.l(c).



                                                  103
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 109 of 350




       70.     Additionally. Timothy Avakian, a Trust Administrator in TAG, testified as
follows:




Handlin Ex. 383 (Avakian) 28:)4-29:3.

              Defendant's Response: Undisputed that Handlin Ex. 383 contains the quoted

       language.

       Plaintiffs' Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.l(c).

       7l.     Melissa Rossiter, a Team Leader in DB's TAG, testified as follows:




Handlin Ex. 398 (Rossiter) 27:25-28: 7.

              Defendant's Response: Undisputed that Handlin Ex. 398 contains the quoted

       language.

       Plaintiffs' Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.l(c).


                                                                                           s




                                              104
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 110 of 350




Handlin Ex. 378 (Reyes) 48:1-1 l.

              Defendant's Response: Disputed. Plaintiffs' cited testimony does not suppott

       Plaintiffs' proposition that



                                      " Nowhere does Plaintiffs' cited testimony state that -



       Plaintiffs' Reply: DB proffers no evidence to specifically controvert the material

fact. DB's issue with Plaintiffs' characterization of the testimony is immaterial; the

testimony speaks for itself. Therefore, it should be deemed admitted. See Local Rule

56.l(c).

       73.    Additionally. Kerne Rodriguez, the former Director of TMG, testified as follows:




                                                  105
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 111 of 350




      -
Handlin Ex. 378 (Rodriguez) 54:18-55:24. 74:5-14.

               Defendant's Response: Undisputed that Handlin Ex. 399 contains the quoted

       language. 6

       Plaintiffs' Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.l(c). The cited testimony appears at Handlin Ex. 399.

       74.     Reserved.

       75.     Reserved.

       76.     Reserved.

       77.     Reserved.




Ex. 583.
               Defendant's Response: To the extent this paragraph purpo1ts to state a legal

       conclusion regarding                                                          no response 1s

       required. Further, Plaintiffs ' reference to                    is ambiguous. To the extent

       Plaintiffs are refening to



6      Plaintiffs cite Handlin Ex. 378 to support this contention, but it appears to be Handlin Ex. 399.


                                                   106
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 112 of 350




                    To the extent Plaintiffs are refeITing to

  •     that is a legal conclusion, and no response is required.

          Disputed. The documents cited in Handlin Ex. 583 do not support Plaintiffs'

   asse1tion that



                    Plaintiffs ' cited documents do not establish that



                                                                                 See, e.g. ,

   Handlin Ex. 499




          Indeed, with respect to

                                                                              See Goff Ex.

   3 (Schwarcz Repo1t) at SS0038, ,r 5.4 (PL/DB) & SS0149, ,r 5.4 (CB/DB)



                             ); Goff Ex. 1 (B1yar Repo1t) at MB0050, ,r 121 (PL/DB) &

   MB0170, ,r 121 (CB/DB)



                                   ; see also PL/DB Beckles Repo1t ,r 137 & CB/DB Beckles

   Repo1t ,r 88




                                             107
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 113 of 350




                                                             Goff Ex. 1 (Bryar Report)

   at MB0018, ¶ 44 (PL/DB) & MB0138, ¶ 44 (CB/DB).



                      Goff Ex. 1 (Bryar Report) at MB0055, ¶ 131 (PL/DB) & MB0176,

   ¶ 131 (CB/DB)




                         ; also id. at MB0059, ¶ 136 (PL/DB) & MB0180, ¶ 136 (CB/DB)



                           see also Goff Ex. 45 at 35:15 – 36:1 (R. Reyes Dep. (Apr. 27,

   2017), RP/DB).




                       Goff Ex. 1 (Bryar Report) at MB0057, ¶ 133 (PL/DB) & MB0178,

   ¶ 133 (CB/DB); see also id. at MB0059, ¶ 136 (PL/DB) & MB0180, ¶ 136 (CB/DB)




                                          Goff Ex. 3 (Schwarcz Report) at SS0047,

   ¶ 5.16 (PL/DB) & SS0159 – 60, ¶ 5.16 (CB/DB)




                                       108
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 114 of 350




                                                 .); Goff Ex. 33 at 221:6–222:3 (I. Beckles Dep.

       (Jul. 26, 2018))




              In addition, Plaintiffs’ contention is irrelevant to Plaintiffs’ motion because they

       are not entitled to pursue any claims based upon




              In addition, Goff Ex. 13 identifies errors and inaccuracies in Plaintiffs’ Handlin

       Ex. 583.

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material

fact. DB’s issue with Plaintiffs’ characterization of the referenced documents is immaterial;

the documents speak for themselves. DB’s attempt to evade the fact by mischaracterizing it

as vague and ambiguous and as a legal conclusion is unavailing. Therefore, the material

fact should be deemed admitted. See Local Rule 56.1(c).




                                               109
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 115 of 350




- n o t DB's self-serving and unsupported statements. DB's reliance on its expert

reports does not create issues of fact because an expert may not provide a legal opinion

regarding the interpretation of contractual provisions, including the Servicer's duties

under the Governing Agreements. DB proffers expert testimony concerning the

                            but that is inelevant to the material fact. Additionally, Plaintiffs

intend to move to preclude the testimony of DB's experts at trial.

       DB's argument that Plaintiffs

                                                is a legal conclusion inappropriate for a Rule

56.1 statement, and therefore no response is required. It is nonetheless incorrect and

immate1ial to Plaintiffs' Motion because Plaintiffs did not move for summary judgment on

the issue of document delivery failures. As explained in Plaintiffs' briefing, Plaintiffs

are not suing DB for breaching duties to review Mortgage Files upon receipt, and generate

the required initial and final certifications. Plaintiffs are suing DB for breaching its duty,

pre-EOD for certain Trusts and post-EOD for all, to enforce repurchase of Joans with

defective Mortgage Files. The Court's prior order did not dismiss, and Plaintiffs never

relinquished, this separately pled daim. See Pltfs.Opp. 55-59.




              Defendant' s Response: To the extent this paragraph puiports to state a legal

       conclusion regaTding whether                                          no response 1s

       required.



                                              110
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 116 of 350




           Disputed. The evidence cited at Handlin Ex. 583 does not support Plaintiffs’

   contention that                                               or required to be in each

   Mortgage File. Further, Plaintiffs’ reference to                      is ambiguous. To the

   extent Plaintiffs are referring to                                            , that is a matter

   of public record. To the extent Plaintiffs are referring to


  •     that is a legal conclusion, and no response is required.

           Moreover, the documents cited in Handlin Ex. 583 do not support Plaintiffs’

   assertion that



                     Plaintiffs’ cited documents do not establish that



                                                                                         See, e.g.,

   Handlin Ex. 499 (Document Exception Report for MSAC 2006-HE6 Trust), Line 311




           With respect to




  -             Defendant restates its response to ¶ 78 and incorporates it here by reference.

           In addition, Plaintiffs’ contention is irrelevant to Plaintiffs’ motion because
                                                                                             -
  •      PL/DB Dkt. #70 at 15

                             ; CB/DB Dkt. #88, ¶ 35




                                              111
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 117 of 350




       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material

fact. DB’s issue with Plaintiffs’ characterization of the referenced documents is immaterial;

the documents speak for themselves. DB’s attempt to evade the fact by mischaracterizing it

as vague and ambiguous and as a legal conclusion is unavailing. Therefore, the material

fact should be deemed admitted. See Local Rule 56.1(c).




-         not DB’s self-serving and unsupported statements. DB’s reliance on its expert

reports does not create issues of fact because an expert may not provide a legal opinion

regarding the interpretation of contractual provisions, including the Servicer’s duties

under the Governing Agreements. DB proffers expert testimony concerning the

                            but that is irrelevant to the material fact. Additionally, Plaintiffs

intend to move to preclude the testimony of DB’s experts at trial.

       DB’s argument that Plaintiffs

                                                 is a legal conclusion inappropriate for a Rule

56.1 statement, and therefore no response is required. It is nonetheless incorrect and

immaterial to Plaintiffs’ Motion because Plaintiffs did not move for summary judgment on

the issue of document delivery failures. As explained in Plaintiffs’ briefing, Plaintiffs



                                              112
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 118 of 350




are not suing DB for breaching duties to review Mortgage Files upon receipt, and generate

the required initial and final certifications. Plaintiffs are suing DB for breaching its duty,

pre-EOD for certain Trusts and post-EOD for all, to enforce repurchase of loans with

defective Mortgage Files. The Court's prior order did not dismiss, and Plaintiffs never

relinquished, this separately pied claim. See Pltfs.Opp. 55-59.

       Plaintiffs restate their replies to DBCSUF 1 78 and incorporates it by reference.

       80.    Ronaldo Reyes testified                                  as follows:




Handlin Ex. 378 (Reyes) 143:23-144:7.

              Defendant's Response: Undisputed that Handlin Ex. 378 contains the quoted

       language.

              The cited testimony is inelevaut to Plaintiffs' motion because




       Plaintiffs' Reply: DB does not dispute this material fact. Therefore, this material

fact should be deemed admitted. See Local Rule 56.l(c). DB 's argument that Plaintiffs-



is a legal conclusion inappropriate for a Rule 56.1 statement, and therefore no response is

required. It is nonetheless incorrect and immaterial to Plaintiffs' Motion because Plaintiffs


                                              113
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 119 of 350




did not move for summary judgment on the issue of document delivery failures. As

explained in Plaintiffs' briefing, Plaintiffs are not suing DB for breaching duties to review

Mortgage Files upon receipt, and generate the required initial and final certifications.

Plaintiffs are suing DB for breaching its duty, pre-EOD for certain Trusts and post-EOD

for all, to enforce repurchase of loans with defective Mortgage Files. The Court's prior

order did not dismiss, and Plaintiffs never relinquished, this separately pied claim. S ee

Pltfs.Opp. 55-59.


                     SeeHandlin Exs. 407-556-).

              Defendant's Response: Undisputed during the period in which

       -    approximately from 2006 to 2013.

              In addition, Plaintiffs ' contention is irrelevant to Plaintiffs ' motion because -




       Plaintiffs' Reply: DB does not dispute this material fact. Therefore, this material

fact should be deemed admitted. S ee Local Rule 56.l(c). DB 's argument that Plaintiffs -



is a legal conclusion inappropriate for a Rule 56.1 statement, and therefore no response is

required. It is nonetheless incorrect and immaterial to Plaintiffs' Motion because Plaintiffs

did not move for summary judgment on the issue of document delivery failures. As

explained in Plaintiffs' briefing, Plaintiffs are not suing DB for breaching duties to review

Mortgage Files upon receipt, and generate the required initial and final certifications.


                                                114
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 120 of 350




Plaintiffs are suing DB for breaching its duty, pre-EOD for certain Trusts and post-EOD

for all, to enforce repurc.hase of loans with defective Mortgage Files. The Court's prior

order did not dismiss, and. Plaintiffs never relinquished, this separately pied claim. See

Pltfs.Opp. 55-59.

       82.     Reserved.




               Defendant' s Response: Disputed.

                                                  See, e.g. , Goff Ex. 121                   )- Goff Ex.

       122 at DBNTC PHOENIX LIGHT 00002686580)                                  ); Goff Ex. 123 -

       -          - Goff Ex. 124 at DBNTC PHOENIX LIGHT 00002698827)                                    ).

       Fmther,

                                                             . Reyes PL Deel. , 21 ; Reyes CB Deel.

       ,i 21. Moreover, Plaintiffs cite no evidence that




       Plaintiffs' Reply: DR proffers no evidence to specifically controvert the material

fact. DB's issue with Plaintiffs' characterization of the repurchase demands is immaterial;

                                                                                            Therefore,

this material fact should be deemed admitted. See Local Rule 56.l(c).



-            See ·:.-andlin Ex. 557· Handli1.1 Ex. 558.

               Defendant' s Response: To the extent this paragraph pmports to state a legal

       conclusion regarding                                                  no response is required.



                                                  115
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 121 of 350




               Disputed. The cited evidence does not support Plaintiffs’ characterization of




                          Reyes PL Exs. D, E. Moreover, in many instances, Defendant was not

       required



       Defendant was not required to
                                                             (Biron PL Ex. 56)
                                                                                 -
                                                                (Biron PL Ex. 57). Further,



                                            Goff Ex. 32 at 391:15 – 25, 392:1 – 9 (M. Adelson Dep.

       (Oct. 3 – 4, 2018)).

               Plaintiffs’ contention is irrelevant with respect to repurchase demands received

       after Plaintiffs had sold their certificates.

       Plaintiffs’ Reply: DB’s proffered evidence does not controvert the material facts and

DB’s issue with Plaintiffs’ characterization is immaterial. DB’s attempt to evade these facts

by mischaracterizing them as legal conclusions is unavailing; the cited documents speak for

themselves. Therefore, these material facts should be deemed admitted. See Local Rule

56.1(c).

       DB asserts



-           but Plaintiffs stated

                  DB’s assertion that



                  is belied by the record. DB was required to notify other transaction

parties upon discovering “a breach” of any R&Ws for the Trusts’ loans. Fitzgerald Ex. 10;



                                                  116
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 122 of 350




Kane Ex. 363. DB did not do that. As explained in Plaintiffs' briefing,

                                                                               See Pltfs.Opp.

49-51. Thus,



       DB's assertion that

                                                                            As explained in

Plaintiffs' briefmg,                                                         Pltfs.Opp. 2-8.

       85.     Ronaldo Reyes. Offs main Rule 30(b)(6) witness. testified as follows:




                                              117
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 123 of 350




Handlin Ex. 387 (Reyes 30(b)(6)) 69: 18-70: 10, 91 :20-93: 13, 112: 1•5.
               Defendant 's Response: The cited testimony is inelevant to Plaintiffs' motion

       because




               Undisputed that Handlin Ex. 387 contains the quoted language.

       Plaintiffs' Reply: DB does not dispute the material fact. It should be deemed

admitted. See Local Rule 56.l(c). DB's argument that Plaintiffs

                                                                           is a legal conclusion

inappropriate for a Rule 56.1 statement, and therefore no response is required. It is

nonetheless incorrect and immaterial to Plaintiffs' Motion because Plaintiffs did not move

for summary judgment on the issue of document delivery failures. As explained in


                                                11 8
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 124 of 350




Plaintiffs' briefing, Plaintiffs are not suing DB for breaching duties to review Mortgage

Files upon receipt, and generate the required initial and final certifications. Plaintiffs are

suing DB for breaching its duty, pre-EOD for certain Trusts and post-EOD for all, to

enforce repurchase of loans with defective Mortgage Files. The Court's prior order did not

dismiss, and Plaintiffs never relinquished, this separately pied claim. See Pltfs.Opp. 55-59.

              Additionally. David Co, business head of MBS, testified regarding




Handlin Ex.. 384 (Co) 98:1-99:3.

              Defendant's Response: Undisputed that Handlin Ex. 384 contains the quoted

       language.

       Plaintiffs' Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.l(c).


                                                       See Handlin Ex. 387 (Reyes 30(b)(6))
201 :3-8; Handlin Ex. 557: Handlin Ex. 558.



                                              119
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 125 of 350




              Defendant's Response: To the extent this statement is a legal conclusion

      regarding the                                            , no response is required.

              Disputed.

                             See, e.g., GoffEx. 125

      -        ); Goff Ex. 126

                      ). The cited evidence does not suppo1i Plaintiffs' contention because



                                               . See Handlin Exs. 557 - 558.

      Plaintiffs' Reply: DB's statements do not specifically controvert the material fact.

DB cites

                                                                                 Moreover, the

purported evidence DB proffers is consistent with Plaintiffs' material f a c t ; -



                                                                  See, e.g., Goff Ex. 126 at

DBNTC PHOENIX LIGHT 00000022046




                                       Therefore, the material fact should be deemed

admitted. See Local Rule 56.l(c).




                                              120
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 126 of 350




           Defendant’s Response: Disputed. Plaintiffs’ cited documents do not support

   Plaintiffs’ proposition that



                       Many of Plaintiffs’ cited documents

                          See, e.g., Handlin Ex. 563 (



                                                                           ; Handlin Ex. 570



                                                                             ); Handlin Ex.

   585 (



           The documents do not state whether



                        Indeed, one of Plaintiffs’ cited documents explicitly states that



                                                      Handlin Ex. 595 at

   DBNTC_COMMERZBANK_0000894765




                                           121
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 127 of 350




        Further, many of Plaintiffs’ cited documents



              See, e.g., Handlin Ex. 561 at DBNTC_COMMERZBANK_00000894784




                                                          ; Handlin Ex. 584 at

   DBNTC_COMMERZBANK_00000894739




                                       122
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 128 of 350




                                                                                         ;

   Handlin Ex. 594 at DBNC_COMMERZBANK_00001148914




          Plaintiffs’ cited documents also do not support Plaintiffs’ proposition that



   cited documents
                                                                                         -
                                                                  Indeed, one of Plaintiffs’




                                          123
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 129 of 350




                                                        Handlin Ex. 559.

                                                                               Handlin Ex. 559.




          Moreover, no document cited by Plaintiffs states or demonstrates that



          Plaintiffs assert
                                                                                    -

                                         the latter of which is not supported by any citation to

   the record.
                 -            These assertions are inaccurate.




                                                                    Co Opp. Decl. ¶ 5; Reyes

   Opp. Decl. ¶ 6; Goff Ex. 72 at 150:21-151:22 (A. McNulty Dep. (Apr. 10, 2017) RP/DB)




                                             124
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 130 of 350




                                                                       Co Opp. Decl. ¶

   5; Reyes Opp. Decl. ¶¶ 6-12; Goff Ex. 72 at 150:21-151:22 (A. McNulty Dep. (Apr. 10,

   2017) RP/DB).




                                                                       Handlin Ex. 791.

                                                                          Co Opp. Decl.

   ¶ 11; see also Goff Ex. 1 (Bryar Report) at MB0068, ¶ 162 (PL/DB) & MB0190, ¶ 164

   (CB/DB)




                                   . Biron PL Ex. 37 & Biron CB Ex. 37 (Charts:

   Defendant May Rely On Any Statement, Opinion or Document It Believes to Be

   Genuine); Biron PL Ex. 36 & Biron CB Ex. 36 (Charts: No GA Provides That Defendant



                                        125
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 131 of 350




   Has a Duty to Investigate Any Facts or Matters Absent Direction and Indemnity from a

   Contractually Specified Percentage of Investors); Biron PL Ex. 35 & Biron CB Ex. 35

   (Chaiis: Defendant Has Only the Duties Expressly Set Forth in the GAs); Biron PL Ex.

   38 & Biron CB Ex. 38 (Chaiis: Defendant Is Not Responsible for the Accuracy or

   Content of Any Ce1tificate, Statement, or Other Instrnment Furnished to It). BlackRock,

   2017 WL 953550, at *7 (S.D.N.Y. Mar. 10, 2017) (the "PSAs did not obligate Wells

   Fai·go to investigate until it received notice or obtained actual knowledge of a Servicer

   EOD (rather than constrnctive notice of potential breaches)"); Royal Park Investments

   SAINVv. HSBC Bank USA Nat '! Ass'n, No. 14CV08175LGSSN, 2017 WL 945099

   (S.D.N.Y. Mai·. 10, 2017), aff'd, Royal Park Investments SAINVv. HSBC Bank USA Nat'!

   Ass'n ("RPI/HSBC'), 2018 U.S. Dist. LEXIS 31157 (S.D.N.Y. Feb. 23, 2018).



  -             Reyes Opp. Deel. ,i 9.

                           Reyes Opp. Deel. ,i,i 10-12.

          Although Plaintiffs have pointed to testimony by David Co as pmpotied evidence

   that

                          , Mr. Co has executed a declaration confinning:




   Co Opp. Deel. ,i 11.


                                           126
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 132 of 350




                                  , see Goff Ex. 3 (Schwarcz Report) at SS0033 – 34, ¶ 4.18

   (PL/DB) & SS0144 – 45 ¶ 4.18 (CB/DB)




                          See Commerce Bank v. Bank of New York Mellon, 35 N.Y.S.3d 63,

   65 (1st Dep’t 2016) (“[T]he trustee of an RMBS . . . trust does not have a duty to ‘nose to

   the source’”); see also Goff Ex. 3 (Schwarcz Report) at SS0032 – 33, ¶ 4.16 (PL/DB) &

   SS0143 – 44, ¶ 4.16 (CB/DB)




                                            ); Goff Ex. 5 (Richard Rebuttal) at JR0058, ¶ 31

   (PL/DB) & JR0076, ¶ 31 (CB/DB)




                                        .

          Plaintiffs distort




                                            127
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 133 of 350




       Plaintiffs’ Reply: DB’s purported evidence does not controvert the material fact.

DB’s issues with Plaintiffs’ characterization of the cited documents is immaterial; the

documents speak for themselves. Therefore, this material fact should be deemed admitted.

See Local Rule 56.1(c).

       DB asserts that




       DB’s assertion that

                                                                          strains credulity.

For support, DB offers




                          See Pltfs.Opp. 68-84. DB’s assertion that




                                             128
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 134 of 350




                     simply is untrue. Further, contrary to DB's contention, and as

explained in Plaintiffs' briefing,                                                .See

Pltfs.Mem. 24-32; Pltfs.Opp. 69-71.

       DB 's assertion that

                        is a legal conclusion inappropriate for a Rule 56.1 Statement to

which no response is required. It is also incorrect. As explained in Plaintiffs' briefing,



                          See Pltfs.Opp. 40-42.

       David Co's Declaration offered in support of DB's Opposition to Plaintiffs' Motion

is inadmissible evidence as it is inconsistent with the witness's sworn deposition testimony,

and DB provides no basis for the witness changing his prior sworn testimony. Mr. Co's

changed testimony should be given no weight.

       89.     Ronaldo Reyes, DB's Rule 30(b)(6) witness, testified as follows:




                                              129
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 135 of 350




Handlin Ex. 387 (Reyes 30(b)t6) 142:21 - 144:6),

               Defendant’s Response: Undisputed that Handlin Ex. 387 contains the quoted

       language.

       Plaintiffs’ Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.1(c).

       E.      Plaintiffs’ structure

                   1. Phoenix Light

         90.     The Phoenix Light Plaintiffs are Phoenix Light SF DAC ("'Phoenix Light"), Blue
Heron Funding V LTD. ('"Blue l-kron V"), Blue Heron Funding VI LTD. ("Blue Heron VI .. ).
Blue Heron Funding VII LTD. ("Blue Heron VII"), Blue Heron Funding IX LTD. (.. Blue Heron
lX"). C-BASS CBO XIV LTD. ("C-BASS XIV''). C-BASS CBO XVII LTD. (..C_ BASS
XVH ), Kleros Preferred Funding V PLC ('"Kleros V"). Silver Elms COO PLC ("Sil er Elms·).
and Silver Elms COO 11 Limited (.. Silver Elms II"}. They are special purpose ~hides existing
under the laws of Ireland (Phoenix Light. Kleros V, Silver Elms, Silver Elms and Silver Elms II)
and the Cayman Islands (Blue Heron V. Blue Heron VI, 8lue Heron Vil, C-BASS XIV, C-
BASS XVII). See Handlin Ex. 599 (Phoenix Light Trust Agreement) at Schedule I (Definition of
··Issuer")~ I anc.llin Ex. 600 (Blue Heron V Indenture) at Article I (_Definition of "Issuer")~
Handlin Ex. 60] (Blue Heron VI Amended and Restated Indenture) at Article I (Definition of
.. Issuer"); Handlin Ex. 602 (Blue Heron VII Amended and Restated Indenture) at Article I
(Definition of••issuer''); Handlin Ex. 603 (Blue Heron IX Indenture) at Article I (Definition of
"Issuer'' ~ Handlin Ex. 57 (Klcros V Indenture) at Article I (Dcfiuition of .. l su r.. ); Handlin Ex.
604 Silver Elms Indenture) at Article I (Definition of .. Issuer")~ Handlin Ex. 605 (Sil er Elms II
Indenture) at Article I (Definition of ' Is uer..)· Handlin Ex. 56 (C-BASS XIV Indenture) at
Article I (Definition of L suer"): Handlin Ex. 606 (C-BASS XVlI Indenture) at Article I
(Definition of •·issuer"): Handlin Ex. 607 (Certificate. of Incorporation of Pboeni Light):
Handlin Ex. 608 (Certificate of Incorporation of Kleros V) at PhoenixLight0000072 2 : Handlin
Ex. 609 (Certificate of rncorporation of Blue Heron Funding V); Handlin Ex. 610 (Certificate of
lncorporatio □ of Blue Heron Funding Vl : Handlin Ex. 611 (Certificate of Incorporation of Blue
Heron Funding VII); Handlin Ex. 612 (Certificate of Incorporation of Blue Heron Funding IX);
Handlin Ex. 613 ertiticate of Incorporation of Silver Elms) at PhocnixLight000008167:
Handlin Ex. 614 (Certificate of Incorporation of Silver Elms II) at PboenixLight000008341 ;
Handlin Ex. 615 (Certificat of Incorporation of C-BASS XIV) at PhoenixLight00000635 I;
Handlin Ex. 616 (Certificate oflncorporation ofC-BASS XVII) at PhoenixLight000006620.

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion about any PL Plaintiff, no response is required.

                                                 130
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 136 of 350




           Disputed that Handlin Ex. 609 is the Certificate of Incorporation of BH-5. The

   document is illegible. Disputed that Handlin Ex. 611 is the Certificate of Incorporation

   of BH-7. The document is illegible. Disputed that Handlin Ex. 612 is the Certificate of

   Incorporation of BH-9. The document is illegible.




                                            Goff Ex. 36 at 62:3 – 62:18, 73:3 – 74:15 (CDO

   Pltfs 30(b)(6) Dep. (May 8, 2018)); Biron PL Ex. 24 at Nos. 57-58 (Phoenix’s Supp. 1st

   RFA R&O).




                                           See Biron PL Ex. 87 (BH-5 Indenture) at

   PhoenixLight000001450 – 51; Biron PL Ex. 88 (BH-6 Indenture) at PL_DB008158277 –

   79; Biron PL Ex. 89 (BH-7 Indenture) at PL_DB008159120 – 22; Biron PL Ex. 90 at

   (BH-9 Indenture) PhoenixLight000001203 – 04; Biron PL Ex. 91 at (C-Bass 14

   Indenture) PL_DB008160095 – 97; Biron PL Ex. 92 (C-Bass 17 Indenture) at

   PL_DB008161777 – 79 (C-Bass 17 Indenture); Biron PL Ex. 93 (SE Indenture) at

   PhoenixLight000002237 – 38; Biron PL Ex. 94 (SE 2 Indenture) at

   PhoenixLight000000752 – 54; Biron PL Ex. 95 (Kleros Indenture) at PL_DB008164272

   – 74; Biron PL Ex. 96 (Phoenix Security Agreement) at PL_DB007912401 – 02; Biron

   PL Ex. 97 (Phoenix Trust Agreement); Biron PL Ex. 22 at Ex. A (Pltfs’ Supp. 1st Interr.

   R&O).



  -           Biron PL Ex. 98 (Phoenix Collateral Acquisition Agreement).



                                          131
                                                                             -
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 137 of 350




                                   Biron PL Ex. 89 (BH 7 Indenture); Biron PL Ex. 94 (SE 2

       Indenture).

                                                          Biron PL Ex. 95 (Kleros Indenture);

       Biron PL Ex. 97 (Phoenix Trust Agreement); Ex. 93 (SE Indenture).




       Biron PL Ex. 87 (BH-5 Indenture); Biron PL Ex. 88 (BH-6 Indenture); Biron PL Ex. 90

       (BH-9 Indenture); Biron PL Ex. 91 (C-Bass 14 Indenture); Biron PL Ex. 92 (C-Bass 17

       Indenture).

       Plaintiffs’ Reply: DB does not dispute the material fact that “the Phoenix Light

Plaintiffs . . . are special purpose vehicles existing under the laws of Ireland (Phoenix Light,

Kleros V, Silver Elms, Silver Elms and Silver Elms II) and the Cayman Islands (Blue

Heron V, Blue Heron VI, Blue Heron VII, C-BASS XIV, C-BASS XVII).” It should be

deemed admitted. See Local Rule 56.1(c). DB’s statement that




-      91.
            ” is a legal conclusion and irrelevant to the fact asserted.

              Peter Collins, who served as the Rule 30(b)(6) witness for Blue Heron V, Blue
Heron VI, Blue Heron VII, Blue Heron IX, Kleros V, C-BASS XIV, C-BASS XVII, Silver Elms,
and Silver Elms II (the "PL non-Phoenix Light Plaintiffs"), testified as follows:

       Q. Okay. Thank you for that clarification. The C-BASS plaintiffs and the Blue
       Heron plaintiffs are special purpose companies incorporated under the laws of the
       Cayman Islands, correct?
       A. Yes.


                                              132
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 138 of 350




       Q. The Silver Elms plaintiffs and Kleros are special purpose compames.
       incorporated under Irish law, correct?
       A. Yes.

       Q. Prior to the closing date of the respective COO transactions, West LB caused the
       Blue Heron plaintiffs and the C-BASS plaintiffs to be incorporated in the Cayman
       Islands, right?
       MR. PAREKH: Hold on one second. Objection to form.
       A. With counsel, yes.
       Q. And prior to the closing date of the respective COO transactions, WestLB caused
       the Silver Elms plaintiffs and Kleros to be incorporated in Ireland, right?
       MR. PAREKH: Same objection.
       A. With respective counsel, yes.

Handlin Ex. 617 (Collins PL non-Phoenix Light Plaintiffs 30(b)(6)) 61 :25-62:1 I, 73:3-16.

              Defendant’s Response: Disputed. The material cited is inadmissible as evidence

       because it is hearsay.

              Undisputed that Peter Collins testified on behalf of BH-5, BH-6, BH-7, BH-9,

       Kleros, C-Bass 14, C-Bass 17, SE and SE 2 under Rule 30(b)(6).

              Undisputed that Handlin Ex. 617 contains the quoted language.

       Plaintiffs’ Reply: DB does not dispute the quoted language contained in Peter

Collins’s 30(b)(6) deposition. The material fact should be deemed admitted. See Local Rule

56.1(c). DB’s objection regarding hearsay is incorrect. Sworn deposition testimony may be

submitted in support of a motion for summary judgment. See Fed.R.Civ.P. 56(c)(1)(A). See

also Lizarra v. Figueroa, 2014 WL 1224539, at *4 (S.D.N.Y. Mar. 21, 2014) (“Contrary to

the defendants’ assertion, Rule 32(a) of the Federal Rules does not impose any impediment

to the use of Lizarra’s sworn deposition testimony. By its terms, that rule applies to the use

of depositions at a ‘hearing or trial.’ Fed.R.Civ.P. 32(a)(1). The plaintiffs’ use of Lizarra’s

deposition in support of their motion does not constitute use at such a proceeding.

Accordingly, Lizarra’s sworn deposition testimony may be considered by the Court.”);

Patsy's Italian Rest., Inc. v. Banas, 508 F. Supp. 2d 194, 200 n. 3 (E.D.N.Y. 2007).

                                              133
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 139 of 350




        92.    Plaintiffs' principal places of business are in the same jurisdictions in which they
are incorporated. See Handlin Ex. 618 (Blue Heron Funding V Ltd. Offering Memorandum) at
PL_ 0B008944587; Handlin Ex. 619 (Blue Heron Funding VI Ltd. Offering Memorandum) at
PhoenixLight000005807; Handlin Ex. 620 (Blue Heron Funding VII Ltd. Offering
Memorandum) at PL_DB008818619; Handlin Ex. 621 (Blue Heron Funding IX Ltd. Offering
Memorandum) at PL_D8008866735; Handlin Ex. 622 (C-BASS CBO XIV LTD Offering
Memorandum) at PL _DB008263 l 99; Handlin Ex. 623 (C-BASS CBO XVII LTD Offering
Memorandum) at PL_D8008714260; Handlin Ex. 624 (Kleros Preferred Funding V PLC
Offering Memorandum) at PL_DB008283605; Handlin Ex. 625 (Silver Elms COO PLC Offering
Memorandum) at PL_D8008283150; Handlin Ex. 626 (Silver Elms COO II Offering
Memorandum) PL_ DB00883 l 162; Handlin Ex. 627 (Phoenix Light Information Memorandum)
at PhoenixLi ght000003 2 99.

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding Plaintiffs’ “principal places of business,” no response is required.

               Undisputed to the extent this paragraph states that Commerzbank’s principal place

       of business is in Germany, where it is incorporated.

               Disputed, to the extent this paragraph relates to the PL Plaintiffs.

               Plaintiffs’ statement that the PL Plaintiffs’ “principal places of business are in the

       same jurisdictions in which they are incorporated” is contrary to evidence in the record.




                                         Goff Ex. 36 at 62:3-62:18, 73:3-74:15 (CDO Pltfs

       30(b)(6) Dep. (May 8, 2018)); Biron PL Ex. 24 at Nos. 57-58 (Phoenix’s Supp. 1st RFA

       R&O).




                                                See Biron PL Ex. 87 (BH-5 Indenture) at

       PhoenixLight000001450 – 51; Biron PL Ex. 88 (BH-6 Indenture) at PL_DB008158277 –

       79; Biron PL Ex. 89 (BH-7 Indenture) at PL_DB008159120 – 22; Biron PL Ex. 90 (BH-9


                                                134
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 140 of 350




   Indenture) at PhoenixLight000001203 – 04; Biron PL Ex. 91 (C-Bass 14 Indenture) at

   PL_DB008160095 – 97; Biron PL Ex. 92 (C-Bass 17 Indenture) at PL_DB008161777 –

   79; Biron PL Ex. 93 (SE Indenture) at PhoenixLight000002237 – 38 (SE Indenture);

   Biron PL Ex. 94 (SE 2 Indenture) at PhoenixLight000000752 – 54 (SE 2 Indenture);

   Biron PL Ex. 95 (Kleros Indenture) at PL_DB008164272 – 74; Biron PL Ex. 96 (Phoenix

   Security Agreement) at PL_DB007912401 – 02; Biron PL Ex. 97 (Phoenix Trust

   Agreement); Biron PL Ex. 22 (Pltfs’ Supp. 1st Interr. R&O) at Ex. A.

          WestLB acquired most of the notes issued in the securitizations involving the PL

   Plaintiffs. Biron PL Ex. 98 (Phoenix Collateral Acquisition Agreement); Biron PL Ex.

   81 at 119-21 (2008 WestLB Annual Report); Biron PL Ex. 152 at 253:5 – 253:22

   (WestLB 30(b)(6) Dep. (June 20, 2018)); Biron PL Ex. 98 (Phoenix Collateral

   Acquisition Agreement); Biron PL Ex. 97 (Phoenix Trust Agreement); Biron PL Ex. 96

   (Phoenix Security Agreement); Biron PL Ex. 99 (Phoenix Custody Agreement); Goff Ex.

   49 at 26:18 – 30:7 (Phoenix 30(b)(6) Dep. (May 31, 2018)); Biron PL Ex. 24 at No. 60

   (Phoenix’s Supp. 1st RFA R&O); Biron PL Ex. 81 at 119 – 21 (2008 WestLB Annual

   Report); Biron PL Ex. 152 at 253:5 – 253:22 (WestLB 30(b)(6) Dep. (June 20, 2018));

   Biron PL Ex. 24 at No. 60 (Phoenix’s Supp. 1st RFA R&O); Goff Ex. 36 at 295:19 – 23

   (CDO Pltfs 30(b)(6) Dep. (May 8, 2018))




          With respect to Phoenix:




                                         135
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 141 of 350




                                                                                      Id. at

   Nos. 50-56.

          When the financial crisis started to unfold in 2007, the value of RMBS and other

   asset classes to which WestLB had exposure sharply declined. Goff Ex. 57 56:19 – 57:19

   (E. Balz Dep. (Dec. 7, 2017)); Goff Ex. 49 at 17:9 – 18:6 (Phoenix 30(b)(6) Dep. (May

   31, 2018)); Biron PL Ex. 80 at 6 (2007 WestLB Annual Report); Biron PL Ex. 152 at

   249:19 – 249:23 (WestLB 30(b)(6) Dep. (June 20, 2018)). The severe decline in the

   value of WestLB’s assets jeopardized its ability to meet its regulatory capital

   requirements. Goff Ex. 57 at 56:19 – 57:19 (E. Balz Dep. (Dec. 7, 2017)); Goff Ex. 49 at

   17:9 – 18:6 (Phoenix 30(b)(6) Dep. (May 31, 2018)); Biron PL Ex. 116 at

   PL_DB006491587 – 89 (European Commission Decision dated April 30, 2008). In an

   attempt to stabilize WestLB, its German owners agreed to provide a EUR 5 billion “risk

   shield” that would insulate WestLB from losses on its RMBS and other high risk assets.

   Biron PL Ex. 24 (Phoenix’s Supp. 1st RFA R&O) at Nos. 48 – 60; Biron PL Ex. 81 at 48

   – 49, 119 – 21 (2008 WestLB Annual Report); Biron PL Ex. 152 at 245:11 – 246:12,

   253:5 – 253:22 (WestLB 30(b)(6) Dep. (June 20, 2018)). The WestLB “risk shield”

   transaction was structured as follows:

                                                              (Phoenix’s Supp. 1st RFA

                  R&O) at Nos 57 – 58.



                                            136
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 142 of 350




              WestLB caused a portfolio of its distressed assets (including Phoenix

               Certificates and notes issued in the pre-financial crisis securitizations

               involving other Plaintiffs) with a nominal value of approximately EUR 23

               billion to be transferred to Phoenix, which simultaneously issued notes to

               WestLB and transferred the asset portfolio to an indenture trustee to hold

               for the benefit of the noteholder. Biron PL Ex. 81 (2008 WestLB Annual

               Report) at 119 – 21; Biron PL Ex. 152 at 253:5 – 253:22 (WestLB

               30(b)(6) Dep. (June 20, 2018)); Biron PL Ex. 98 (Phoenix Collateral

               Acquisition Agreement); Biron PL Ex. 97 (Phoenix Trust Agreement);

               Biron PL Ex. 96 (Phoenix Security Agreement); Biron PL Ex. 99 (Phoenix

               Custody Agreement); Goff Ex. 49 at 26:18 – 30:7 (Phoenix 30(b)(6) Dep.

               (May 31, 2018)); Biron PL Ex. 24 (Phoenix’s Supp. 1st RFA R&O) at No.

               60.

           



                                                         See id.

           




                                           Goff Ex. 57 at 53:4 – 56:18 (E. Balz Dep. (Dec.

               7, 2017)); Biron PL Ex. 100 (Phoenix Guarantee Provision Agreement);




                                        137
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 143 of 350




                  Biron PL Ex. 24 (Phoenix’s Supp. 1st RFA R&O) at Nos. 50 – 52, 58 –

                  59.

              

                                                              Biron PL Ex. 101 (Phoenix

                  Collateral Management Agreement); Biron PL Ex. 97 (Phoenix Trust

                  Agreement); Biron PL Ex. 150 at 74:10-74:14 (Phoenix 30(b)(6) Dep.

                  (Sep. 22, 2016), PL/HSBC).

                 WestLB, as noteholder, and its German owners, as the Guarantors, had

                  various rights concerning the management of the asset portfolio (including

                  the Phoenix Certificates). Biron PL Ex. 101 at Ex. A (Phoenix Collateral

                  Management Agreement); Biron PL Ex. 84 at 15 (2010 EAA Annual

                  Report).

                                                                            Biron PL Ex.

   98 (Collateral Acquisition Agreement). The European Commission, which supervises

   EU banks, determined that the risk shield transaction constituted state aid to WestLB

   from the German government and ultimately required that WestLB be wound up. Biron

   PL Ex. 116 (European Commission Decision dated April 30, 2008); Biron PL Ex. 82

   (2009 WestLB Annual Report) at 48 – 51; Biron PL Ex. 152 at 253:24 – 255:14 (WestLB

   30(b)(6) Dep. (June 20, 2018)).



                                                                                     Biron

   PL Ex. 24 (Phoenix’s Supp. 1st RFA R&O) at Nos. 63-66; Biron PL Ex. 137 (Letter from

   EAA’s Counsel to SEC).


                                          138
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 144 of 350




                                                    Biron PL Ex. 24 (Phoenix’s Supp. 1st

   RFA R&O) at Nos. 61 – 62.

                                Biron PL Ex. 24 at Nos. 63-64 (Phoenix’s Supp. 1st RFA

   R&O).

           Put differently,




  -        Biron PL Ex. 24 (Phoenix’s Supp. 1st RFA R&O) at Nos. 50 – 56, 59, 67. EAA

   recognized that “[a]s the owner of the Phoenix notes, the EAA alone bears the economic

   risk of [the Phoenix asset] portfolio in the event that the actual losses exceed the

   guarantee commitments provided by the [German] federal state and the savings banks.”

   Biron PL Ex. 84 (2010 EAA Annual Report) at 16.




                                                                                  See Biron PL

   Ex. 128 at PL_DB000142487 (Dec. 17, 2011 email attaching, inter alia, Directors’

   Report and Financial Statements for Phoenix for year ended December 31st, 2010).




                                            139
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 145 of 350




                      Biron PL Ex. 101 (Phoenix Collateral Management Agreement) § 2.2,

   Ex. A §§ 2.1, 2.6; Goff Ex. 57 at 112:20 – 113:22 (E. Balz Dep. (Dec. 7, 2017)); Goff Ex.

   63 at 91:23 – 92:7, 122:6 – 14 (Plaintiffs’ 30(b)(6) Dep. (Jan. 22, 2018), PL/USB).
                                                                                          -
                                                                               . Biron PL Ex.

   118 at PL_DB007144133




                                 Goff Ex 57 at 77:18 – 22 (E. Balz Dep. (Dec. 7, 2017));

   Biron PL Ex. 101 Ex. A (Phoenix Collateral Management Agreement) §§ 2.1, 2.6.
                                                                                         ■


                                           Goff Ex. 57 at 113:23 – 114:25 (E. Balz Dep.

   (Dec. 7, 2017)).



                         Id. at 89:2 – 101:16 (E. Balz Dep. (Dec. 7, 2017)).




                                            140
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 146 of 350




                                                                     Biron PL Ex. 101 Ex. A

   (Phoenix Collateral Management Agreement) § 2.6. EAA was heavily involved with the

   management of the Phoenix asset portfolio and, in consultation with PEL, was

   responsible for pursuing litigation relating to RMBS certificates in that portfolio. After

   acquiring the Phoenix notes, EAA retained WestLB, which ultimately changed its name

   to Portigon AG, as an external services provider to assist EAA and PEL in the

   management of the Phoenix asset portfolio. WestLB provided EAA with a team of “70

   experts who exclusively work on behalf of the EAA.” Biron PL Ex. 83 (2009/2010 EAA

   Annual Report) at 15; Biron PL Ex. 117 (EAA Structured Credit Portfolio Strategy,

   August 2012) at PL_DB000726137. EAA also executed its own agreement with PEL

   providing

                                Biron PL Ex. 102 (PEL/EAA Advisory Agreement); Biron

   PL Ex. 154 at 137:9 – 138:8 (E. Balz Dep. (Feb. 16, 2017), PL/WF).




  -            Goff Ex. 57 at 199:18 – 21 (E. Balz Dep. (Dec. 7, 2017)); Biron PL Ex. 117

   (EAA Structured Credit Portfolio Strategy, August 2012) at PL_DB000726133.
                                                                                      -
                    Biron PL Ex. 122 at PL_DB009117409 (Deed of Indemnity and Consent

   between Phoenix and EAA).



                                           141
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 147 of 350




          In December 2014 – while Plaintiffs’ previously filed lawsuits against sponsors,

   originators, and underwriters were still pending – EAA caused Phoenix and other

   Plaintiffs to sue Defendant in this action, and other RMBS trustees. See PL/DB

   Complaint, PL/DB Dkt. #1; Phoenix Light SF Ltd. v. BNYM, No. 14-cv-10104 (Caproni,

   J.) (S.D.N.Y.) (hereinafter “PL/BNYM”); Phoenix Light SF Ltd. v. U.S. Bank N.A., No.

   14-cv-10116 (Broderick, J.) (S.D.N.Y.) (hereinafter “PL/USB” or “Phoenix v. USB”);

   Phoenix Light SF Ltd. v. Wells Fargo Bank, N.A., No. 14-cv-10102 (Failla, J.)

   (S.D.N.Y.) (hereinafter “PL/WF”); Phoenix Light SF Ltd. v. HSBC Bank USA, N.A., No.

   14-cv-10101 (Schofield, J.) (S.D.N.Y.) (hereinafter “PL/HSBC”); Goff Ex. 49 at 88:4 –

   19 (Phoenix 30(b)(6) Dep. (May 31, 2018)); Biron PL Ex. 122 (Deed of Indemnity and

   Consent between Phoenix and EAA). In December 2014, EAA caused Plaintiffs to sue

   Defendant and other RMBS trustees. E.g., PL/DB Complaint, PL/DB Dkt. #1.

          Further, Phoenix testified that




  -           Goff Ex. 49 at 31:7 – 15 (Phoenix 30(b)(6) Dep. (May 31, 2018)).
                                                                                 -
   Id. at 38:4 – 39:19




                                            142
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 148 of 350




                                                  North Rhine-Westphalia is also the largest

   shareholder of EAA. See, e.g., Goff Ex. 139 at 43 (EAA Annual Report 2010).




                        Goff Ex. 49 at 39:20 – 40:4 (Phoenix 30(b)(6) Dep. (May 31, 2018))




                                                                             For example,

   Alan Geraghty, a Phoenix director, testified that

                                                                             Goff Ex. 60 at

   53:23 – 54:16 (A. Geraghty Dep. (Aug. 9, 2017))




                                                          Roger McGreal, the other Phoenix

   director, testified that



  -PL/WF)
              Goff Ex. 61 at 26:24 – 29:14, 53:9 – 56:18 (R. McGreal Dep. (Feb. 20, 2017),




                                           143
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 149 of 350




           With respect to the Blue Heron Plaintiffs:



                                                                       See Biron PL Ex. 87

   (BH5 Indenture) § 1.01


   ■ ); Biron PL Ex. 88 (BH-6 Indenture) § 1.01 (
                                 Biron PL Ex. 89 (BH 7 Indenture) § 1.01 (

                                                        ; Biron PL Ex. 90 (BH-9 Indenture)

   §1.01                                                                          Goff Ex. 36

   at 13:11 – 14:6 (CDO Pltfs 30(b)(6) Dep. (May 8, 2018))



                                                             ; id. at 16:9 – 13




                                            . Biron PL Ex. 24 (Phoenix’s Supp. 1st RFA

   R&O) at Nos. 48 – 49.




                                           144
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 150 of 350




   Goff Ex. 80 (BH-5 AMA) §§ 2.01, 2.03; see also Goff Ex. 81 (BH-6 AMA) §§ 2.01,

   2.03; Goff Ex. 82 (BH-7 AMA) §§ 2.01, 2.03; Goff Ex. 83 (BH-9 AMA) §§ 2.01, 2.03.

          With respect to the C-BASS Plaintiffs:




   See Biron PL Ex. 91 (C-Bass 14 Indenture) § 1.01 (

                                               ; Biron PL Ex. 92 (C-Bass 17 Indenture) §

   1.01

   Goff Ex. 36 at 15:14 – 17 (CDO Pltfs 30(b)(6) Dep. (May 8, 2018))



                             ).

                                                                        See Goff Ex. 84

   (C-Bass 14 CMA) at PhoenixLight000000577; Goff Ex. 85 (C-Bass 17 CMA) at

   PhoenixLight000000612.



                                                               See Goff Ex. 62 at 21:9-

   24:21 (M. McLoughlin Dep. (May 4, 2018) PL/USB); Goff Ex. 86 (Feb. 10, 2011

   Assignment And Assumption Agreement); Goff Ex. 87 (Nov. 9, 2010 Asset Purchase

   Agreement); Goff Ex. 88 (Nov. 11, 2010 Am’d Asset Purchase Agreement).
                                                                               -
                                                                 See Goff Ex. 86 at

   USB2017_00000001 (Feb. 10, 2011 Assignment And Assumption Agreement).




                                         145
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 151 of 350




                                                                                  Goff Ex. 84

   (C-Bass 14 CMA) § 1; Goff Ex. 85 (C-Bass 17 CMA) § 1.

            With respect to Kleros:



                                                                                 See Biron

   PL Ex. 95 (Kleros Indenture) § 1. 1 (

                             ); Goff Ex. 36 at 14:7 –12 (CDO Pltfs 30(b)(6) Dep. (May 8,

   2018))




                                                      See Goff Ex. 89 (Kleros CMA) at

   PhoenixLight000000645.



                                                 Ex. 36 at 15:7 – 10 (CDO Pltfs 30(b)(6) Dep.



                                           146
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 152 of 350




   (May 8, 2018))

                                           ); Goff Ex. 90 at PhoenixLight000002653 (Jul.

   23, 2014 notice, attaching Kleros Am’d CMA).

                                                                       . Id. at

   PhoenixLight000002664.




   See Goff Ex. 89 (Kleros CMA) § 2; Goff Ex. 90 at Ex. B § 2 (Jul. 23, 2014 notice,

   attaching Kleros Am’d CMA).

          With respect to the Silver Elms Plaintiffs:




                                          147
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 153 of 350




                                                                               See Biron PL Ex.

       93 (SE Indenture) § 1.01 (




       25 (CDO Pltfs 30(b)(6) Dep. (May 8, 2018))
                                                                               -
                                    ); Biron PL Ex. 94 (SE 2 Indenture) § 1.01 (

                                                                          Goff Ex. 36 at 15:22 –




                                                                                            See

       Goff Ex. 91 (SE AMA) at PhoenixLight000000074; Goff Ex. 92 (SE 2 CMA) at

       PhoenixLight000000693.




                                                                   Goff Ex. 91 (SE AMA) § 1(a)

       (SE AMA); see also Goff Ex. 92 (SE 2 CMA) § 2.

       Plaintiffs’ Reply: DB does not dispute the material fact that Commerzbank’s

principal place of business is in Germany, where it is incorporated. This material fact



                                                148
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 154 of 350




should be deemed admitted. See Local Rule 56.1(c). Further, DB’s purported evidence does

not controvert the material fact that the PL Plaintiffs all act through a board of directors

located in the jurisdiction in which it is domiciled. Infra ¶¶ 93-95. Therefore, this material

fact should be deemed admitted. See Local Rule 56.1(c).

                                                                                Handlin Ex. 628

(Geraghty Rule 30(b)(6)) 63:12-65:25, 76:2-18; Handlin Reply Ex. 26 (Kennedy) 41:13-

43:17; Handlin Reply Ex. 27 (Wright) 163:8-14, 200:3-8; Biron Ex. 101 at

PL_DB007911415, 428-29; Fitzgerald Ex. 40 at PhoenixLight000000062; Goff Ex. 81 at

PhoenixLight000000007; Goff Ex. 82 at PhoenixLight000000025; Goff Ex. 83 at

PhoenixLight000000044; Goff Ex. 84 at PhoenixLight000000580-81; Goff Ex. 85 at

PhoenixLight000000615-15; Goff Ex. 89 at PhoenixLight000000646




                                        ); Goff Ex. 91 at PhoenixLight000000074



                                                                     ) id. at
                                                                                      -
PhoenixLight000000082

                                                                                          Goff

Ex. 92 at PhoenixLight000000694, 713.

       93.    Alan Geraghty, Phoenix Light's Rule 30(b)(6) witness, testified as follows:

       Q. And your employer?
       A. Wilmington Trust.
       Q. And you 're also a director for Plaintiff Phoenix Light?
       A. Correct.
       Q. And can you provide your business address, please.
                                               149
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 155 of 350




       A. Fourth Floor, 3 Georgia's Dock, I.F.S.C., Dublin 1.

Handlin Ex. 628 (Geraghty Rule 30(b)(6)) 5:11-19.

              Defendant’s Response: Undisputed that Handlin Ex. 628 contains the quoted

       language. However, the material cited is inadmissible as evidence because it is hearsay.

       Plaintiffs’ Reply: DB does not dispute the quoted language contained in Alan

Geraghty’s deposition. It should be deemed admitted. See Local Rule 56.1(c). DB’s

objection regarding hearsay is incorrect. Sworn deposition testimony may be submitted in

support of a motion for summary judgment. See Fed.R.Civ.P. 56(c)(1)(A). See also Lizarra

v. Figueroa, 2014 WL 1224539, at *4 (S.D.N.Y. Mar. 21, 2014) (“Contrary to the

defendants’ assertion, Rule 32(a) of the Federal Rules does not impose any impediment to

the use of Lizarra’s sworn deposition testimony. By its terms, that rule applies to the use of

depositions at a ‘hearing or trial.’ Fed.R.Civ.P. 32(a)(1). The plaintiffs’ use of Lizarra’s

deposition in support of their motion does not constitute use at such a proceeding.

Accordingly, Lizarra’s sworn deposition testimony may be considered by the Court.”);

Patsy's Italian Rest., Inc. v. Banas, 508 F. Supp. 2d 194, 200 n. 3 (E.D.N.Y. 2007).

       94.    Alan Geraghty testified that he is a director for Kleros V, Silver Elms, and Silver
Elms II:

       Q. Are you familiar with the entities Kleros V, Silver Elms and Silver Elms II?
       A. Yes.
       Q. And what are those entities?
       A. They're SPVs, as well as CDOs.
       Q. And do you serve as a director for those entities?
       A. Yes.

Handlin Ex. 629 (Geraghty) 24:2-10.

              Defendant’s Response: Undisputed that Handlin Ex. 629 contains the quoted

       language. However, the material cited is inadmissible as evidence because it is hearsay.



                                               150
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 156 of 350




       Plaintiffs’ Reply: DB does not dispute the quoted language contained in Alan

Geraghty’s deposition. The material fact should be deemed admitted. See Local Rule

56.1(c). DB’s objection regarding hearsay is incorrect. Sworn deposition testimony may be

submitted in support of a motion for summary judgment. See Fed.R.Civ.P. 56(c)(1)(A). See

also Lizarra v. Figueroa, 2014 WL 1224539, at *4 (S.D.N.Y. Mar. 21, 2014) (“Contrary to

the defendants' assertion, Rule 32(a) of the Federal Rules does not impose any impediment

to the use of Lizarra’s sworn deposition testimony. By its terms, that rule applies to the use

of depositions at a ‘hearing or trial.’ Fed.R.Civ.P. 32(a)(1). The plaintiffs’ use of Lizarra’s

deposition in support of their motion does not constitute use at such a proceeding.

Accordingly, Lizarra’s sworn deposition testimony may be considered by the Court.”);

Patsy’s Italian Rest., Inc. v. Banas, 508 F. Supp. 2d 194, 200 n. 3 (E.D.N.Y. 2007).

      95.    Christopher Kennedy. who serves as a director for Blue Heron V. Blue Heron VI.
Blue Heron VII. Blue Heron LX,. C-BASS XIV. and C-BASS XVII , testified as follows:

       Q. And can you please state your business address.
       A. It is Rawlinson & Hunter. That is at Windward I, the Regatta Office Park in
       Grand Cayman, Cayman Islands.

       Q. What are the administrative duties that you are required to fulfill with regard to
       the Blue Heron Plaintiffs and C-Bass Plaintiffs?
       A. They are reasonably minimal. The role of a director in these structured finance
       vehicles is really governed by the indenture. The primary purpose is really to act as
       a corporate representative with all -- well, not all, but certainly the large majority
       of the day-to-day management being undertaken by the trustee.

Handlin Ex. 630 (Kennedy) 8:9-13, 41 :13-23.

              Defendant’s Response: Defendant responds that Plaintiffs’ quotation is

       misleading because it cites two separate sections of testimony as if they are one.

              Undisputed that Handlin Ex. 630 contains the quoted language. However, the

       material cited is inadmissible as evidence because it is hearsay.



                                                151
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 157 of 350




       Plaintiffs’ Reply: DB does not dispute the quoted language contained in Christopher

Kennedy’s deposition. The material fact should be deemed admitted. See Local Rule

56.1(c). DB’s objection regarding hearsay is incorrect. Sworn deposition testimony may be

submitted in support of a motion for summary judgment. See Fed.R.Civ.P. 56(c)(1)(A). See

also Lizarra v. Figueroa, 2014 WL 1224539, at *4 (S.D.N.Y. Mar. 21, 2014) (“Contrary to

the defendants' assertion, Rule 32(a) of the Federal Rules does not impose any impediment

to the use of Lizarra’s sworn deposition testimony. By its terms, that rule applies to the use

of depositions at a ‘hearing or trial.’ Fed.R.Civ.P. 32(a)(1). The plaintiffs’ use of Lizarra’s

deposition in support of their motion does not constitute use at such a proceeding.

Accordingly, Lizarra’s sworn deposition testimony may be considered by the Court.”);

Patsy's Italian Rest., Inc. v. Banas, 508 F. Supp. 2d 194, 200 n. 3 (E.D.N.Y. 2007).

        96.      Plaintiffs were created from 2005 to 2007 to house various assets and issue
certificates to investors. Indentures. See Handlin Ex. 618 (Blue Heron Funding V Ltd. Offering
Memorandum) at PL_OB008944529-PL _ OB008944531; Handlin Ex. 619 (Blue Heron Funding
VI Ltd. Offering Memorandum) at PhoenixLight000005744-PhoenixLight000005745; Handlin
Ex. 620 (Blue Heron Funding VII Ltd. Offering Memorandum) at PL_DB008818555-
PL_DB0088 I 8556; Handlin Ex. 621 (Blue Heron Funding IX Ltd. Offering Memorandum) at
PL_DB008866677-PL_DB008866678; Handlin Ex. 622 (C-BASS CBO XIV LTD Offering
Memorandum) at PL_DB008263216-PL_DB008263217; Handlin Ex. 623 (C-BASS CBO XVII
LTD Offering Memorandum) at PL_DB008714177-PL_DB008714178; Handlin Ex. 624 (Kleros
Preferred Funding V PLC Offering Memorandum) at PL_D8008283365; Handlin Ex. 625
(Silver Elms COO PLC Offering Memorandum) at PL_DB008283148-PL_DB008283150;
Handlin Ex. 626 (Silver Elms COO II Offering Memorandum) at PL_DB008831 l 15
PL_D8008831130-PL_DB008831131; Handlin Ex. 627 (Phoenix Light Information
Memorandum) at PhoenixLight0000034 l 8.

              Defendant’s Response: Disputed.

              Plaintiffs have not cited any material concerning Commerzbank in support of this

       paragraph. Moreover, this paragraph, to the extent it relates to Commerzbank, is false

       and contrary to material in the record and the public domain. Commerzbank is a banking

       entity organized under the laws of Germany. CB/DB SAC ¶ 16; see also Goff Ex. 140


                                              152
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 158 of 350




       (2007 Commerzbank Annual Report) at “About Commerzbank” (“Commerzbank was

       founded in Hamburg in 1870.”); Biron CB Ex. 77 at 71 (2011 Commerzbank Annual

       Report) (“Commerzbank Aktiengesellschaft is Germany’s second largest bank.”).

               As this paragraph specifically relates to Phoenix Light, it is inaccurate and

       contrary to other material in the record. See, e.g., Biron PL Ex. 96 (Phoenix U.S.

       Security Agreement); see also PL/DB SAC ¶ 16.

               As this paragraph relates to the PL Plaintiffs, it is inaccurate and contrary to other

       material in the record, including the material cited in Defendant’s responses to ¶¶ 92 and

       97 reflecting (i)



                                                  (ii) that WestLB acquired most of the notes

       issued in the securitizations involving the PL Plaintiffs, and (iii) that to the extent any PL

       Plaintiff ever acquired any asset, such PL Plaintiff simultaneously granted all of its right,

       title and interest in and to such asset to an indenture trustee. Defendant restates its

       responses to ¶¶ 92 and 97 and incorporates them by reference.

       Plaintiffs’ Reply: DB’s purported evidence does not specifically controvert the

material fact that the PL Plaintiffs were created from 2005 to 2007 to house various assets

and issue certificates to investors. This fact should be deemed admitted. See Local Rule

56.1(c). The evidence offered by DB regarding Commerzbank’s organization location is

immaterial and irrelevant and not disputed by Plaintiffs. See infra ¶ 117. Further, the

evidence proffered by DB concerning Commerzbank is irrelevant and immaterial to the

fact asserted; this paragraph clearly is included under a subsection of “Plaintiffs’

Structure” entitled “Phoenix Light.”



                                                153
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 159 of 350




       Plaintiffs restate their replies to DBCSUF ¶¶ 92 and 97, and incorporate them by

reference.

        97.   PL acquired its Certificates in the Trusts either through direct market purchases
after the COO closing, or pursuant to asset purchase agreements or similar agreements with
WestLB AG (n/k/a Portigon AG) ("WestLB") and related subsequent assignments from
WestLB. See Handlin Exs. 46-74.

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the acquisition of “Certificates in the Trusts,” no response is

       required.

               Disputed. Plaintiffs have no evidence that the IXIS 2007-HE1 M2 Certificate was

       ever held by any PL Plaintiff or the subject of any securitization transaction involving

       any PL Plaintiff. See Biron PL Ex. 28 (Chart: Certificate Plaintiffs Never Held).

               Further, Plaintiffs have no evidence that the Certificates listed on Goff Ex. 6 were

       ever acquired or held by any PL Plaintiff. To the contrary, the evidence in the record

       demonstrates they were not. Each Certificate identified on Goff Ex. 6 was acquired for a

       securitization transaction involving a CDO Plaintiff after the closing date of the

       respective securitization transaction. See Goff Ex. 6 (Chart: Certificates Acquired by

       CDO Plaintiffs After CDO Closing Dates). The indenture governing each securitization

       transaction involving a CDO Plaintiff




                                                                                  Biron PL Ex. 87

       (BH-5 Indenture) §§ 3.03(c), 3.03(f), 10.02(a), 10.02(b), 10.02(f); Biron PL Ex. 88 (BH-6

       Amended and Restated Indenture) §§ 3.03(c), 3.03(f), 10.02(a), 10.02(b), 10.02(f); Biron


                                               154
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 160 of 350




   PL Ex. 89 (BH-7 Amended and Restated Indenture) §§ 3.3(c), 3.3(f), 10.2(h); Biron PL

   Ex. 90 (BH-9 Indenture) §§ 3.03(c), 3.03(f), 10.02(a), 10.02(b), 10.02(f); Biron PL Ex.

   91 (C-Bass 14 Indenture) §§ 3.3, 10.2(i), 10.2(j); Biron PL Ex. 92 (C-Bass 17 Indenture)

   §§ 3.3, 10.2(i), 10.2(j); Biron PL Ex. 93 (SE Indenture) §§ 3.03(c), 3.04(h), 10.02(a),

   10.02(b), 10.02(f), 10.02(h); Biron PL Ex. 94 (SE 2 Indenture) §§ 3.3(a), 3.3(b), 10.2(d),

   10.3, 10.4; Biron PL Ex. 95 (Kleros Indenture) §§ 3.3(b), 10.2(a), 10.2(c), 10.2(i),

   10.5(a), 10.5(c).




                                            Biron PL Ex. 96 (Phoenix Amended and

   Restated U.S. Security Agreement) § 2.1; Biron PL Ex. 87 (BH-5 Indenture) at

   PhoenixLight000001450-51 (                         ); Biron PL Ex. 88 (BH-6 Amended and

   Restated Indenture) at PL_DB008158277-78 (                        ); Biron PL Ex. 89 (BH-7

   Amended and Restated Indenture) at PL_DB008159120-21 (                           ); Biron PL

   Ex. 90 (BH-9 Indenture) at PhoenixLight000001203-04 (                        ); Biron PL Ex.

   91 (C-Bass 14 Indenture) at 1-3 (                     ); Biron PL Ex. 92 (C-Bass 17




  -
   Indenture) at 1-3                   ); Biron PL Ex. 93 (SE Indenture) at 1-2 (

           ); Biron PL Ex. 94 (SE 2 Indenture) at 1-3 (

   (Kleros Indenture) at 1-2 (                   ).
                                                                                  -
                                                                          ); Biron PL Ex. 95



   Plaintiffs’ Reply: DB’s purported evidence does not controvert the fact asserted.




                                           155
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 161 of 350




                                                                                   Pltfs.Opp. 7;

Fitzgerald Ex. 39.




                                            See Handlin Ex. 59 at PL_DB000639486 (April

19, 2006 Blue Heron V Trustee Report,                                             ); Handlin

Ex. 60 at PL_DB007719638 (April 18, 2006 Blue Heron VI Trustee Report,

                          ); Handlin Ex. 61 at PL_DB000109590 (April 24, 2006 Blue Heron

VII Trustee Report,                                          ); Handlin Ex. 65 at

PL_DB000007052, PL_DB000007054 (July 30, 2007 Kleros V Trustee Report,

                                                           ); Handlin Ex. 58 at

PL_DB000039918 (December 19, 2005 Blue Heron IX Trustee Report,
                                                                                  -
                t); Handlin Ex. 68 at PL_DB000148355 (March 14, 2007 Silver Elms

Trustee Report,                                          ); Handlin Ex. 67 at

PL_DB000674024-25 (September 24, 2007 Silver Elms II Trustee Report,

                                                                         ).

       98.    Peter Collins, in his capacity as the Rule 30(b)(6) witness for Blue Heron V, Blue
Heron VI, Blue Heron VII, Blue Heron IX, Kleros V, C-BASS XIV, C-BASS XVII, Silver Elms,
and Silver Elms II, testified as follows:

       Q. Your current employer is the German bank Portigon AG; is that correct?
       A. Yes.
       Q. And Portigon AG was formerly called WestLB AG, right?

       Q. Under the COO transaction documents governing the COO plaintiffs, was
       WestLB the initial purchaser of the notes issued by all the COO plaintiffs?
       A. I believe so_

Handlin Ex. 617 (PL non-Phoenix Light Pltfs. 30(b)(6)) 13:11-15, 295:19-23.

                                              156
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 162 of 350




              Defendant’s Response: Undisputed that Handlin Ex. 617 contains the quoted

       language. However, the material cited is inadmissible as evidence because it is hearsay.

       Further, the cited testimony is incomplete. The second question does not contain an

       answer.

       Plaintiffs’ Reply: DB does not dispute the quoted language contained in Peter

Collins’s 30(b)(6) deposition. The material fact should be deemed admitted. See Local Rule

56.1(c). DB’s objection regarding hearsay is incorrect. Sworn deposition testimony may be

submitted in support of a motion for summary judgment. See Fed.R.Civ.P. 56(c)(1)(A). See

also Lizarra v. Figueroa, 2014 WL 1224539, at *4 (S.D.N.Y. Mar. 21, 2014) (“Contrary to

the defendants’ assertion, Rule 32(a) of the Federal Rules does not impose any impediment

to the use of Lizarra’s sworn deposition testimony. By its terms, that rule applies to the use

of depositions at a ‘hearing or trial.’ Fed.R.Civ.P. 32(a)(1). The plaintiffs’ use of Lizarra’s

deposition in support of their motion does not constitute use at such a proceeding.

Accordingly, Lizarra’s sworn deposition testimony may be considered by the Court.”);

Patsy's Italian Rest., Inc. v. Banas, 508 F. Supp. 2d 194, 200 n. 3 (E.D.N.Y. 2007).

        Finally, for clarification, in response to the second question: “Q. And Portigon AG

was formerly called WestLB AG, right?” Peter Collins answered “Yes.”

       99.    Peter Collins, Portigon's Rule 30(b)(6) witness, further testified as follows:

       A. The other plaintiffs, KJeros and Silver Elms I and II, I don't recall if there was a
       lot of German -- other German bank exposure or, you know, investors.
       Q. Is that because WestLB retained all the senior exposure in those deals?
       A. They retained the senior exposure and they sold some subordinated tranches, but
       they also retained some subordinated tranches also.

       Q. And at a certain point in time, the Blue Herons were amended and the issuance
       of short-term commercial paper stopped and the Blue Herons funded their balance
       sheet with long-tetm notes. Is that correct?
       A. Yes.
       Q. And those long-tetm notes were issued to German banks, right?
                                                157
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 163 of 350




       A. WestLB, yes.

       Q. All right. And you believe WestLB held the senior notes issued by K.leros, Silver
       Elms I and Silver Elms II?
       A. Yes.

       Q. And WestLB held notes issued by Blue Heron VI from 2006 forward; is that
       correct?
       A. Yes.

       Q. And you're aware that WestLB held notes issued by Blue Heron VII as well?
       A. Yes.

       Q. And you're aware that in the time period 2006 forward, WestLB also held notes
       issued by Blue Heron IX, right?
       MR. PAREKH: Objection to form.
       A. Yes.

Handlin Ex. 632 (Portigon 30(b)(6)) 100:10-19; 101:16-24;104:17-20; 105:3-5; 105:15-19.

              Defendant’s Response: Undisputed that Handlin Ex. 632 contains the quoted

       language. However, the material cited is inadmissible as evidence because it is hearsay.

       Plaintiffs’ Reply: DB does not dispute the quoted language contained in Peter

Collins’s 30(b)(6) deposition. The material fact should be deemed admitted. See Local Rule

56.1(c). DB’s objection regarding hearsay is incorrect. Sworn deposition testimony may be

submitted in support of a motion for summary judgment. See Fed.R.Civ.P. 56(c)(1)(A). See

also Lizarra v. Figueroa, 2014 WL 1224539, at *4 (S.D.N.Y. Mar. 21, 2014) (“Contrary to

the defendants’ assertion, Rule 32(a) of the Federal Rules does not impose any impediment

to the use of Lizarra’s sworn deposition testimony. By its terms, that rule applies to the use

of depositions at a ‘hearing or trial.’ Fed.R.Civ.P. 32(a)(1). The plaintiffs’ use of Lizarra’s

deposition in support of their motion does not constitute use at such a proceeding.

Accordingly, Lizarra’s sworn deposition testimony may be considered by the Court.”);

Patsy's Italian Rest., Inc. v. Banas, 508 F. Supp. 2d 194, 200 n. 3 (E.D.N.Y. 2007).



                                              158
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 164 of 350




        100. As part of the winding up of WestLB during and after the financial crisis, the
entity of Phoenix Light was created and certain structured finance assets owned by WestLB were
deposited into Phoenix Light. Phoenix Light issued certificates, l 00% of which are owned by the
German government regulatory agency Erste Abwicklungsanstalt, or "EAA." Enno Baiz, the
Managing Director ofEAA, testified as follows:

      Q. And EAA was created to take over and wind up certain assets formerly held by the
German bank WestLB AG; is that correct?

       A. Partially, assets and liabilities.
       Q. So would it be more correct to say EAA was created to take over and wind up
       certain assets and liabilities formerly held by the German bank WestLB AG?
       A. Yes.

       Q. And the assets transferred from WestLB to EAA included all the notes issued
       by Phoenix Light, correct?
       A. Yes

Handlin Ex. 633 (Baiz) 15:22-16:6; 24:3-6.

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the winding up of a legal entity, no response is required.

              Disputed to the extent this paragraph does not fully and accurately describe the

       relationship between WestLB, EAA, and Phoenix. Defendant restates its response to ¶ 92

       and incorporates it by reference.

              Undisputed that Handlin Ex. 633 contains the quoted language and that Mr. Balz

       is a managing director of EAA. However, the material cited is inadmissible as evidence

       because it is hearsay.

       Plaintiffs’ Reply: DB’s purported evidence does not controvert the material facts

regarding the relationship between WestLB, EAA, and Phoenix. Therefore, these facts

should be deemed admitted .. See Local Rule 56.l(c). DB's attempt to evade these material

facts by alleging they are legal conclusions is unavailing. See Pltfs.Mem. 12. DB’s objection

regarding hearsay is incorrect. Sworn deposition testimony may be submitted in support of

a motion for summary judgment. See Fed.R.Civ.P. 56(c)(1)(A). See also Lizarra v. Figueroa,

                                              159
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 165 of 350




2014 WL 1224539, at *4 (S.D.N.Y. Mar. 21, 2014) (“Contrary to the defendants’ assertion,

Rule 32(a) of the Federal Rules does not impose any impediment to the use of Lizarra’s

sworn deposition testimony. By its terms, that rule applies to the use of depositions at a

‘hearing or trial.’ Fed.R.Civ.P. 32(a)(1). The plaintiffs’ use of Lizarra’s deposition in

support of their motion does not constitute use at such a proceeding. Accordingly,

Lizarra’s sworn deposition testimony may be considered by the Court.”); Patsy’s Italian

Rest., Inc. v. Banas, 508 F. Supp. 2d 194, 200 n. 3 (E.D.N.Y. 2007).

        Plaintiffs restate their reply to DBCSUF ¶ 92 and incorporate it by reference.

        101. Section 3.2(a) of the Amended Trust Agreement between Phoenix Light SF
Limited and DBTCA controls "contingent claims." Pursuant to that clause, PL granted a pledge
to DB creating "a security interest in all of the assets or claims held by the Issuer at any time ...
." Handlin Ex. 599 (Amended Trust Agreement between Phoenix Light SF Limited and
DBNTC) at§ 3.2(a). That grant was subject to Section 3.7 of the Amended Trust Agreement,
which authorizes Phoenix Light to "to collect or have collected in the ordinary course of business
or otherwise exercise or deal with ( which terms .<,hall, for the avoidance of doubt, include the
enforcement of any security) the rights pledged under Clause 3.2." Id. at§ 3.7 (emphasis added).
The COO Indentures that govern the other Plaintiffs contain substantially similar granting
clauses. Hand !in Ex. 600 (BI ue Heron V Indenture) at Phoenix Li ght00000 1450-
Phoenix Light00O00l45 l; Handlin Ex. 601 (Blue Heron VI Amended and Restated Indenture) at
PhoenixLight00O00 I 745-PhoenixLight00000 I 746; Handlin Ex. 602 (Blue Heron Vil Amended
and Restated Indenture) at PL_DB008923753-PL_DB008923755; Handlin Ex. 603 (Blue Heron
IX Indenture) at PhoenixLight000001203-PhoenixLight000001204; Handlin Ex. 57 (Kleros V
Indenture) at PhoenixlightOO0O0l 98 l-PhoenixlightO0000l 983; Handlin Ex. 604 (Silver Elms
Indenture) at Phoenix Light0000022 3 7-P hoenix L igh t000002 2 3 8; Hand 1in Ex. 60 5 (Si Iver Elms I l
Indenture) at PL_DB008657062-PL_DB008657064; Handlin Ex. 56 (C-BASS XIV Indenture) at
PhoenixLight000009459-PhoenixLight00000946 l; Handlin Ex. 606 (C-BASS XVI I Indenture)
at Pho en ix Ligh t000009 771-Phoen ixL igh t0000097 73.

                Defendant’s Response: To the extent this paragraph purports to state a legal

        conclusion concerning the agreements cited in this paragraph, no response is required.

                Disputed.




                                                  160
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 166 of 350




                               Biron PL Ex. 96 (Phoenix Security Agreement) § 2.1 at

   PL_DB007912401–402.




                                                                             Biron PL

   Ex. 87 (BH-5 Indenture) at PhoenixLight000001450-51 (                 .




                                                                             Biron PL




  -
   Ex. 88 (BH-6 Amended and Restated Indenture) at PL_DB008158277 (

          ).
                                                                     -
                                                                        ” Biron PL




  -
   Ex. 89 (BH-7 Amended and Restated Indenture) at PL_DB008159120-21 (

          ).
                                                                        -
                                       161
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 167 of 350




                                                                            Biron PL

   Ex. 90 (BH-9 Indenture) at PhoenixLight000001203 (                  ).




                                                Biron PL Ex. 91 (C-Bass 14 Indenture) at

   1(




  -       ).
                                                                       -
                            Biron PL Ex. 92 (C-Bass 17 Indenture) at 1 (




                                        162
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 168 of 350




                                                                Biron PL Ex. 93 (SE Indenture)

   at 1 (                  ).




                                                      Biron PL Ex. 94 (SE 2 Indenture) at 1

   (                  ).




                  Biron PL Ex. 95 (Kleros Indenture) at 1 – 2 (

            The Second Circuit has held that such clauses effect a “complete transfer” to an

   indenture trustee and thus any claims relating to RMBS certificates in the securitized

   asset portfolio are held by the indenture trustee in trust for the trust beneficiaries. See,



                                            163
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 169 of 350




   e.g., Nat’l Credit Union Admin. Bd. v. U.S. Bank N.A., 898 F.3d 243, 253 (2d Cir. 2018)

   (affirming dismissal of claims by securitization SPE for lack of standing because “[the

   indenture trustee] currently holds the RMBS Trust certificates and any claims based on

   those certificates”); Triaxx Prime CDO 2006-1, Ltd. v. Bank of New York Mellon, No. 16

   Civ. 1597, 2018 WL 1417850, at *4 (S.D.N.Y. Mar. 8, 2018) (dismissing claims by SPE

   for lack of standing), aff’d, 741 F. App’x 857 (2d Cir. 2018); see also Phoenix v. USB,

   2015 WL 2359358, at *2 (dismissing pre-assignment claims brought by Phoenix for lack

   of standing).

           Contrary to Plaintiffs’ characterization in this paragraph, the express terms of

   Section 3.2(a) of the Amended Trust Agreement between Phoenix and DBTCA (cited by

   Plaintiffs in this paragraph) are clear that



   Handlin Ex. 599 (Amended Trust Agreement between Phoenix Light SF Limited and

   DBNTC) § 3.2(a). Rather, Section 3.2(a) of the Amended Trust Agreement concerns




                   Id. The language in Section 3.7 of the Amended Trust Agreement that

   Plaintiffs quote and italicize in this paragraph does not have the meaning Plaintiffs

   purport to ascribe to it. Id. § 3.7. (Specifically,




                                             164
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 170 of 350




              Undisputed that Handlin Ex. 599 contains the language quoted by Plaintiffs

       above, except that the phrase “a security interest in all of the assets or claims held by the

       Issuer at any time . . .” appears in Section 3.1, not 3.2(a), as stated by Plaintiffs. Disputed

       that “[t]he CDO Indentures that govern the other Plaintiffs contain substantially similar

       granting clauses.”

       Plaintiffs’ Reply: DB’s purported evidence does not controvert the material fact

that Section 3.2(a) of the Amended Trust Agreement between Phoenix Light SF Limited

and DBTCA controls “contingent claims.” This material fact should be deemed admitted.


                                                                                                 ■
See Local Rule 56.1(c). Further, DB’s purported evidence does not dispute the fact that




                                                                                      This material

fact should be deemed admitted. See Local Rule 56.1(c). Additionally, DB proffers no

evidence to specifically controvert the fact that the CDO Indentures that govern the other

Plaintiffs contain substantially similar granting clauses. Therefore, this material fact

should be deemed admitted. See Local Rule 56.1(c). DB's attempt to evade these material

facts by mischaracterizing them as a legal conclusion is unavailing; the documents speak

for themselves. Plaintiffs do not dispute that the phrase

                                                       appears in Section 3.1.



                                                165
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 171 of 350




        I 02. The COO indentures provide that Phoenix Light, as holder of the requisite
percentage of the "Controlling Class[,] shall have the right to cause the institution of and direct
the time, method and place of ... exercising any trust, right. remedy or power conferred on the
Indenture Trustee." Handlin Ex. 602 (Blue Heron VII Amended and Restated Indenture)§ 5. 13.

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion concerning the indentures governing the securitization transactions involving

       the CDO Plaintiffs, no response is required.

               Disputed. Plaintiffs’ purported characterization of the indentures governing the

       securitization transactions involving the CDO Plaintiffs is contrary to the terms of those

       indentures. For example, Plaintiffs’ quotation of § 5.13 of the BH-7 Indenture is

       misleading and omits relevant restrictions on the right Plaintiffs purport to characterize.

       Section 5.13 of the BH-7 Indenture provides (italics identify Plaintiffs’ omission):

               The Holders of at least 25% of the then Aggregate Outstanding
               Amount of Notes of the Controlling Class shall have the right to
               cause the institution of and direct the time, method and place of
               conducting any Proceeding for any remedy available to the
               Indenture Trustee or exercising any trust, right, remedy or power
               conferred on the Indenture Trustee; provided that: (a) such
               direction shall not be in conflict with any rule of law or with this
               Indenture; (b) the Indenture Trustee may take any other action
               deemed proper by the Indenture Trustee that is not inconsistent
               with such direction; provided that, subject to Section 6.01, the
               Indenture Trustee need not take any action that it determines
               might involve it in liability (unless the Indenture Trustee has
               received satisfactory indemnity against such liability); (c) the
               Indenture Trustee shall have been provided with indemnity
               satisfactory to it; and (d) any direction to the Indenture Trustee to
               undertake a Sale of the Collateral shall be in accordance with
               Section 5.05(a).

       Handlin Ex. 602 (BH-7 Amended and Restated Indenture) § 5.13.

               In addition, Plaintiffs’ citation to the BH-7 indenture does not support any

       purported statement regarding the securitization transactions involving the other CDO

       Plaintiffs, each of which is governed by a unique indenture. See Handlin Ex. 600 (BH-5


                                                166
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 172 of 350




       Indenture) § 5.13; Handlin Ex. 601 (BH-6 Amended and Restated Indenture) § 5.13;

       Handlin Ex. 603 (BH-9 Indenture) § 5.13; Handlin Ex. 604 (SE Indenture) § 5.13;

       Handlin Ex. 605 (SE 2 Indenture) § 5.13; Handlin Ex. 56 (C-Bass 14 Indenture) § 5.13;

       Handlin Ex. 606 (C-Bass 17 Indenture) § 5.13; Handlin Ex. 57 (Kleros Indenture) § 5.13.

       Plaintiffs’ Reply: DB’s purported evidence does not controvert the fact that under

the Blue Heron VII Amended and Restated Indenture, Phoenix Light, as holder of the

requisite percentage of the “Controlling Class[,] shall have the right to cause the institution

of and direct the time, method and place of …exercising any trust, right, remedy or power

conferred on the Indenture Trustee.” Handlin Ex. 602 (Blue Heron VII Amended and

Restated Indenture) § 5.13. Therefore, this material fact should be deemed admitted. See

Local Rule 56.1(c). Further, DB proffers no evidence to specifically controvert the fact that

other CDO indentures contain substantially similar provisions. Therefore this material fact

should be deemed admitted. See Local Rule 56.1(c). DB's attempt to evade these material

facts by mischaracterizing them as legal conclusions is unavailing; the documents speak for

themselves~

        103. One of the ~'power[s] conferred" on the Indenture Trustees is the "full power (in
the name of the Issuer or otherwise), to exercise all rights of the Issuer with respect to the
Collateral held for the benefit and security of the Secured Parties." Id. at PL_DB008923754
(Granting Clause); id. § 5.13.

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding “‘power[s] conferred’ on the Indenture Trustees,” no response is

       required.

              Disputed. To the extent Plaintiffs’ purport to characterize the quoted language

       from the Granting Clauses of the BH-7 indenture as anything other than a portion of

       those provisions taken out of context, such characterization is inconsistent with the cited


                                               167
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 173 of 350




       agreement. Handlin Ex. 602 (BH-7 Amended and Restated Indenture) § 5.13. The

                          and the agreement generally, must be read as a whole. Defendant

       restates its response to ¶ 101 and incorporates it by reference.

              To the extent this paragraph purports to make any statement regarding any

       indenture other than the BH-7 Indenture, the materials cited by Plaintiffs do not support

       any such statement.

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the fact that

under the Blue Heron VII Amended and Restated Indenture, “[o]ne of the ‘power[s]

conferred’ on the Indenture Trustees is the ‘full power (in the name of the Issuer or

otherwise), to exercise all rights of the Issuer with respect to the Collateral held for the

benefit and security of the Secured Parties.’” Handlin Ex. 602 (Blue Heron VII Amended

and Restated Indenture) § 5.13. DB’s issue with Plaintiffs’ characterization of the

document is immaterial as the document speaks for itself. Further, DB proffers no evidence

to specifically controvert the fact that other CDO indentures contain substantially similar

provisions. These material facts should be deemed admitted. See Local Rule 56.1(c). DB's

attempt to evade these material facts by mischaracterizing them as legal conclusions is

unavailing; the document speaks for itself. Plaintiffs restate their reply to DBCSUF ¶ 101

and incorporate it by reference.

         104. Accordingly, Phoenix Light, as Controlling Class holder of each of the Plaintiff
CDOs, could direct each indenture trustee to assign its rights to the appropriate Plaintiff to
pursue claims "in the name of the Issuer or otherwise." Handlin Ex. 602 (Blue Heron VII
Amended and Restated Indenture) at PL_DB008923753-PL_DB008923755 (Granting Clause);
id. § 5.13.

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the contractual rights and obligations of the “Controlling Class

       holder,” no response is required.
                                                168
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 174 of 350




                Disputed. Plaintiffs’ purported characterization of the BH-7 Indenture is contrary

       to the terms of that agreement. See, e.g., Handlin Ex. 602 (BH-7 Amended and Restated

       Indenture) at PL_DB008923753 – 755 (                     ); see also Handlin Ex. 600 (BH-

       5 Indenture) at PhoenixLight000001450 – 51 (                    ), § 5.13; Handlin Ex. 601




      -
       (BH-6 Amended and Restated Indenture) at PhoenixLight000001745 - 46 (
                                                                                   -
                , § 5.13; Handlin Ex. 603 (BH-9 Indenture) at PhoenixLight000001203 – 04

                           § 5.13; Handlin Ex. 57 (Kleros Indenture) at PhoenixLight000001981

       – 83 (                 ), § 5.13; Handlin Ex. 604 (SE Indenture) at

       PhoenixLight000002237 – 38 (                     ), § 5.13; Handlin Ex. 605 (SE 2

       Indenture) at PL_DB008657062 – 64 (                     ), § 5.13; Handlin Ex. 56 (C-Bass

       14 Indenture) at PhoenixLight000009459 – 61 (                    ), § 5.13; Handlin Ex.

       606 (C-Bass 17 Indenture) at PhoenixLight000009771 – 73 (                     ), § 5.13.

                Defendant restates its responses to ¶¶ 101 – 103 and incorporates them by

       reference.

                Disputed to the extent this paragraph purports to make any statement regarding

       any indenture other than the BH-7 Indenture. Plaintiffs’ cited document does not support

       any assertion as to any other transaction.

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the fact that

under the Blue Heron VII Amended and Restated Indenture, “Phoenix Light, as

Controlling Class holder of each of the Plaintiff CDOs, could direct each indenture trustee

to assign its rights to the appropriate Plaintiff to pursue claims ‘in the name of the Issuer

or otherwise.’” Handlin Ex. 602 (Blue Heron VII Amended and Restated Indenture) § 5.13.

DB’s issue with Plaintiffs’ characterization of the document is immaterial as the document



                                               169
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 175 of 350




speaks for itself. Further, DB proffers no evidence to specifically controvert the fact that

other CDO indentures contain substantially similar provisions. These material facts should

be deemed admitted. See Local Rule 56.1(c). DB"s attempt to evade these material facts by

mischaracterizing them as legal conclusions is unavailing; the document speaks for itself.

Plaintiffs restate their replies to DBCSUF ¶¶ 101-103, and incorporate them by reference.

        I 05. The other non-Phoenix Light indentures similarly provide that the Controlling
Class can direct the COO Trustee. Handlin Ex . 600 (Blue Heron V Indenture) at
Phoenix Light00O00 1450-PhocnixL ight000O0 145 I ( Granting Clause); Handlin Ex. 600 ( Blue
Heron V Indenture)* 5. 13; Handlin Ex. 601 (Blue Heron VI Amended and Restated Indenture)
at PhoenixLightO0O00I 745-PhoenixLight0O000! 746 (Granting Clause); Handlin Ex. 601 (Blue
Heron VI Amended and Restated Indenture)* 5. 13; Handlin Ex. 603 (Blue Heron IX Indenture)
at PhoenixLight000001203-PhoenixLight000001204 (Granting Clause); Handlin Ex. 603 (Blue
Heron IX Indenture)§ 5.13; Handlin Ex. 57 (Kleros V Indenture) PhoenixLight000001981-
PhoenixLight00O00l983 (Granting Clause); Handlin Ex. 57 (Kleros V Indenture)* 5. I 3~
Handlin Ex. 604 (Silver Elms Indenture) at PhoenixLight000002237-PhoenixLight000002238
(Granting Clause); Handlin Ex. 604 (Silver Elms Indenture)§ 5.13; Handlin Ex. 605 (Silver
Elms II Indenture) PL_DB008657062-PL_DB008657064 (Granting Clause): Handlin Ex. 605
(Silver Elms II Indenture) § 5. 13; Handlin Ex. 56 (C-BASS XIV Indenture) at
PhoenixLight000009459-PhoenixLight000009461 (Granting Clause): Handlin Ex. 56 (C-BASS
XIV Indenture)§ 5.13; Handlin Ex. 606 (C-BASS XVII Indenture) PhoenixLight00000977 l-
PhoenixLight000009773 (Granting Clause); Handlin Ex. 606 (C-BASS XVII Indenture) § 5.13.

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the contractual rights and obligations of the “Controlling Class,” no

       response is necessary.

              Disputed. Plaintiffs’ characterization of the indentures governing the

       securitization transactions involving the CDO Plaintiffs is inconsistent with the terms of

       those indentures. See, e.g., Handlin Ex. 600 (BH-5 Indenture) at

       PhoenixLight000001450 – 51 (Granting Clause), § 5.13; Handlin Ex. 601 (BH-6

       Amended and Restated Indenture) at PhoenixLight000001745 - 46 (Granting Clause), §

       5.13; Handlin Ex. 603 (BH-9 Indenture) at PhoenixLight000001203 – 04 (Granting

       Clause), § 5.13; Handlin Ex. 57 (Kleros Indenture) at PhoenixLight000001981 – 83


                                               170
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 176 of 350




       (Granting Clause), § 5.13; Handlin Ex. 604 (SE Indenture) at PhoenixLight000002237 –

       38 (Granting Clause), § 5.13; Handlin Ex. 605 (SE 2 Indenture) at PL_DB008657062 –

       64 (Granting Clause), § 5.13; Handlin Ex. 56 (C-Bass 14 Indenture) at

       PhoenixLight000009459 – 61 (Granting Clause), § 5.13; Handlin Ex. 606 (C-Bass 17

       Indenture) at PhoenixLight000009771 – 73 (Granting Clause), § 5.13.

               Defendant restates its responses to ¶¶ 101 – 104 and incorporates them by

       reference.

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the fact that

“[t]he other non-Phoenix Light indentures similarly provide that the Controlling Class can

direct the CDO Trustee.” DB’s issue with Plaintiffs’ characterization of the documents is

immaterial as the documents speak for themselves. This material fact should be deemed

admitted. See Local Rule 56.1(c). DB' attempt to evade these material facts by

mischaracterizing them as legal conclusions is unavailing; the documents speak for

themselves. Plaintiffs restate their replies to DBCSUF ¶¶ 101-104, and incorporate them by

reference.

       I 06.    The Plaintiffs wrote to their Indenture Trustees to direct it to execute an
Assignment of Claims Agreement due to those truslcc suffering from ··manifest. disabling
conflict of interest[s]" that required them "to step aside." Handlin Ex. 634; Handlin Ex. 635~
Handlin Ex. 636; Handlin Ex. 637.

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the trustees’ “suffering from ‘manifest, disabling conflicts of

       interest[s]’ that required them ‘to step aside,’” no response is necessary.

               Disputed.

               Plaintiffs’ cited documents do not support Plaintiffs’ assertion that “[t]he

       Plaintiffs wrote to their Indenture Trustees to direct it [sic] to execute an Assignment of


                                                171
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 177 of 350




   Claims Agreement due to those trustees suffering from ‘manifest, disabling conflict of

   interest[s]’ that required them ‘to step aside.’” See Handlin Exs. 634 – 637. The

   evidence in the record demonstrates that the letters to the indenture trustees for the

   transactions involving the PL Plaintiffs alleged that those trustees suffered from conflicts

   of interest, and requested that those trustees assign to Phoenix Light certain rights.

          In December 2014, EAA caused the PL Plaintiffs to sue Defendant and other

   RMBS trustees. E.g., PL/DB Complaint, Dkt. #1. Defendant and other RMBS trustees

   established that the PL Plaintiffs lacked standing because the claims at issue belonged to

   the indenture trustees. PL/DB Memorandum of Law in Support of Motion to Dismiss the

   Amended Complaint at 13 – 16, PL/DB Dkt. #29; Phoenix v. USB, 2015 WL 2359358, at

   *2 (dismissing action for lack of standing because “such claims belong to the indenture

   trustees,” not Plaintiffs). At EAA’s direction, the indenture trustees—to the extent

   permitted under the contracts governing the WestLB securitizations—assigned the claims

   to the PL Plaintiffs in early 2015. Biron PL Ex. 123 (June 17, 2015 Assignment

   Agreement concerning Phoenix); Biron PL Ex. 124 (June 19, 2015 Assignment

   Agreement concerning C-Bass 14, C-Bass 17, BH-2, BH-5, BH-6, and BH-9); Biron PL

   Ex. 125 (June 26, 2015 Assignment Agreement concerning BH-7 and SE 2); Biron PL

   Ex. 126 (April 16, 2015 Assignment Agreement concerning Kleros and SE); see also

   Goff Ex. 57 at 269:10 – 274:15 (E. Balz Dep. (Dec. 7, 2017)); Goff Ex. 58 at 214:17 –

   216:13 (E. Balz Dep. (Nov. 16, 2017), PL/USB); Handlin Ex. 638 at PL_DB007129571




                                            172
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 178 of 350




       Goff Ex. 60 at 24:2 – 25:5, 268:10 – 269:23 (A. Geraghty Dep. (Aug. 9, 2017)); id. at

       147:9 – 148:8




                                       ); id. at 188:7 – 189:21; also Goff Ex. 63 at 323:9 – 324:9

       (Pltfs 30(b)(6) Dep. (Jan. 22, 2018), PL/USB).

              To the extent this paragraph purports to make any statement concerning

       Commerzbank, such statement is unsupported by material cited by Plaintiffs.

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the fact that

“[t]he Plaintiffs wrote to their Indenture Trustees to direct it to execute an Assignment of

Claims Agreement due to those trustees suffering from ‘manifest, disabling conflict of

interest[s]’ that required them ‘to step aside.’ DB’s issue with Plaintiffs’ characterization of

the documents is immaterial as the documents speak for themselves. This material fact

should be deemed admitted. See Local Rule 56.1(c). DB’s statement regarding

Commerzbank is irrelevant and immaterial to the fact asserted; this paragraph clearly is

included under a subsection of “Plaintiffs’ Structure” entitled “Phoenix Light.”

        107. DBTCA, the Indenture Trustee for Plaintiff Phoenix Light, executed an agreement
assigning rights to Phoenix Light SF Limited, providing that:

       The Directing Holder hereby authorizes, instructs and directs the Trustee to assign
       to Phoenix, and the Trustee hereby assigns. any and all rights that the Trustee may
       have to pursue and enforce the claims set forth in the Complaints. and/or provide
       any directions necessary to enforce the claims (the "Assigned Rights"") in the
       Lawsuits, including any claims which may be added to the Lawsuits by virtue of an
       amendment to the Complaints or otherwise.

Handlin Ex. 638 at PL D8007129571.

                                              173
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 179 of 350




              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding “an agreement assigning rights to Phoenix Light SF Limited” and

       any effect of that agreement, no response is necessary.

              Undisputed that Handlin Ex. 638 contains the quoted language.

              Defendant restates its response to ¶ 106 and incorporates it by reference.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s attempt to evade the

material fact by mischaracterizing it as a legal conclusion is unavailing; the document

speaks for itself. The material fact should be deemed admitted. See Local Rule 56.1(c).

Plaintiffs restate their reply to DBCSUF ¶ 106 and incorporate it by reference.

        I 08. Additionally, as Indenture Trustee for Plaintiffs Klcros Preferred Funding V PLC
and Silver Elms COO PLC, DBTCA executed an agreement assigning rights to Phoenix Light
SF Limited, ~rovi<ling in.at it:

       The Directing Holder hereby authorizes, instructs and directs the Trustee to assign
       to Phoenix, and the Trustee hereby assigns, any and all rights that the Trustee may
       have to pursue and enforce the claims set forth in the Complaints (the ..Assigned
       Rights" in the Lawsuits, including any claims which may be added to the Lawsuits
       by virtue of an amendment to the Complaints or otherwise ... _

Handlin Ex. 639 at PhoenixLight000005013.

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the execution of “an agreement assigning rights to Phoenix Light

       SF Limited” and any effect of that agreement, no response is necessary.

              Undisputed that Handlin Ex. 639 at PhoenixLight000005013 contains the quoted

       language.

              Defendant restates its response to ¶ 106 and incorporates it by reference.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s attempt to evade the

material fact by mischaracterizing it as a legal conclusion is unavailing; the document



                                              174
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 180 of 350




speaks for itself. The material fact should be deemed admitted. See Local Rule 56.1(c).

Plaintiffs restate their reply to DBCSUF ¶¶ 106 and incorporate it by reference.

        109. The Bank of New York Trust Company, National Association, the CDO
Indenture Trustee for Plaintiffs Blue Heron Funding V Ltd., Blue Heron Funding VI Ltd., Blue
Heron Funding IX Ltd., C-BASS CBO XIV, and C-BASS CBO XVII executed an agreement
assigning rights to C-BASS CBO XVII Ltd., C-BASS CBO XIV Ltd., Blue Heron Funding Il
Ltd., Blue Heron Funding V Ltd., Blue Heron Funding VI Ltd., and Blue Heron Funding IX Ltd.,
respectively, stating that it:

       The Directing Holder hereby authorizes, instructs and directs the Indenture Trustee
       to assign to C-BASS CBO XVII Ltd., C-BASS CBO XIV Ltd., Blue Heron Funding
       II Ltd., Blue Heron Funding V Ltd., Blue Heron Funding VI Ltd., and Blue Heron
       Funding IX Ltd., respectively, and the Indenture Trustee hereby assigns, conveys,
       transfers and sets over all right, title and interest in, to and under, in each case, that
       the Trustee may have with respect to the claims asserted or which may hereafter be
       asserted on behalf of each CDO Issuer, respectively, set forth in the Complaints or
       otherwise in the Lawsuits (the "Assigned Rights"), including any claims which may
       be added to the Lawsuits by virtue of an amendment to the Complaints or
       otherwise ....

Handlin Ex. 639 at PhoenixLight000005003.

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the execution of “an agreement assigning rights” to certain

       Plaintiffs and any effect of that agreement, no response is necessary.

               Undisputed that Handlin Ex. 639 at PhoenixLight000005003 contains the quoted

       language.

               Defendant restates its response to ¶ 106 and incorporates it by reference.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s attempt to evade the

material fact by mischaracterizing it as a legal conclusion is unavailing; the document

speaks for itself. Therefore, the material fact should be deemed admitted. See Local Rule

56.1(c). Plaintiffs restate their reply to DBCSUF ¶¶ 106 and incorporate it by reference.

        110. Wells Fargo, the COO Indenture Trustee for Plaintiffs Blue Heron Funding VII
Ltd. and Silver Elms COO II Ltd., executed an agreement assigning rights to Blue Heron
Funding VII Ltd. and Silver Elms COO II Ltd., respectively, stating that it:

                                                 175
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 181 of 350




       Each of the COO Issuers hereby authorizes, instructs and directs the Blue Heron
       Trustee and the Silver Elms Trustee, respectively, to assign to Blue Heron Funding
       VII Ltd. zJ.1d, Silver Elms COO II Ltd., respectively, and the Blue Heron Trustee
       and the Silver Elms Trustee hereby assigns, conveys, transfers and sets over all
       right, title and interest that each of the Blue Heron Trustee and the Silver Elms
       Trustee may have, if any, with respect to the claims asserted by each COO Issuer
       or which may hereafter be asserted by each COO Issuer, respectively, solely as set
       forth in the Complaints in the Lawsuits (the "Assigned Rights"), including any
       claims which may be added to the Lawsuits by virtue of an amendment to the
       Complaints that arise out of the same transactions and occurrences at issue in the
       Lawsuits ....

Handlin Ex. 639 at PhoenixLight000005020.

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the execution of “an agreement assigning rights” to certain

       Plaintiffs and any effect of that agreement, no response is necessary.

               Undisputed that Handlin Ex. 639 at PhoenixLight000005020 contains the quoted

       language.

               Defendant restates its response to ¶ 106 and incorporates it by reference.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s attempt to evade the

material fact by mischaracterizing it as a legal conclusion is unavailing; the document

speaks for itself. It should be deemed admitted. See Local Rule 56.1(c). Plaintiffs restate

their reply to DBCSUF ¶¶ 106 and incorporate them by reference.

       111. In its capacity as Trustee for Silver Elms COO PLC and Kleros V, DBTCA
executed an assignment to Phoenix Light SF Limited. See Handlin Ex. 639 at
PhoenixLight000005013 ("The Directing Holder hereby authorizes, instructs and directs the
Trustee to assign to Phoenix, and the Trustee hereby assigns, any and all rights that the Trustee
may have .... ").

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the execution of “an assignment to Phoenix Light SF Limited” and

       any effect of that agreement, no response is necessary.



                                               176
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 182 of 350




               Undisputed that Handlin Ex. 639 at PhoenixLight000005013 contains the quoted

       language. Plaintiffs’ quotation is misleading because it omits additional relevant

       language that Plaintiffs themselves quoted in ¶ 108 (italics identify Plaintiffs’ omission):

       “The Directing Holder hereby authorizes, instructs and directs the Trustee to assign to

       Phoenix, and the Trustee hereby assigns, any and all rights that the Trustee may have to

       pursue and enforce the claims set forth in the Complaints (the “Assigned Rights” in the

       Lawsuits, including any claims which may be added to the Lawsuits by virtue of an

       amendment to the Complaints or otherwise . . . .”

               Defendant restates its response to ¶ 106 and incorporates it by reference.

       Plaintiffs’ Reply: DB does not dispute this material fact. The assertion that

Plaintiffs’ quotations are misleading is immaterial as the document speaks for itself. DB’s

attempt to evade the material fact by mischaracterizing it as a legal conclusion is

unavailing. This material fact should be deemed admitted. See Local Rule 56.1(c). Plaintiffs

restate their reply to DBCSUF ¶ 106 and incorporate it by reference.

         112. The assignments further provide that ·•the Indenture Trustee shall have no duties
or obligations with respect to the Assigned Rights, other than to distribute the net recoveries on
receipt by the CDO Issuers. or by other plaintiffs in the Lawsuits relating to the Notes, pursuant
to the terms of the Indentures." Handlin Ex. 639 at PhoenixLight000OOS00J. The assignments by
the other CDO Trustees contain substantially similar language. See Handlin Ex. 639 at
PhoenixLight000005013; Handlin Ex. 638 at PL_D8007129571; Handlin Ex. 639 at
PhoenixLight00000502 l.

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding certain agreements Plaintiffs characterize as “assignments” or any

       effect of those agreements, no response is necessary.

               Undisputed that Handlin Ex. 639 contains the quoted language at

       PhoenixLight000005003, and that Handlin Ex. 638 at PL_DB007129571 and Handlin



                                               177
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 183 of 350




       Ex. 639 at PhoenixLight000005013 and PhoenixLight000005021 have different, but

       similar, language.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s attempt to evade the

material fact by mischaracterizing it as a legal conclusion is unavailing; the documents

speak for themselves. The material fact should be deemed admitted. See Local Rule 56.1(c).

        I 13. The CDO Indenture for Silver Elms provides that "[i]f an Event of Default shall
have occurred and be continuing ... the Indenture Trustee shall retain the Collateral intact as a
whole, collect and cause the collection of the proceeds thereof ... " Handlin Ex. 604 § 5.0S(a)
(emphasis added). Each of the CDO Indentures for the other three CDOs that experienced an
Event of Default contains a substantially similar provision. Handlin Ex. 57 ~ 5.5(a); Handlin Ex.
605 § 5.5(a); Handlin Ex. 606 § 5.5(a).

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the contractual obligations under the “CDO Indenture for Silver

       Elms,” the CDO indentures any other CDO transaction, or that three CDOs “experienced

       an Event of Default,” no response is necessary.

               Undisputed that Handlin Ex. 604 contains the quoted language. Plaintiffs’

       quotation is misleading because it omits additional relevant language (italics identify

       Plaintiffs’ omission):

               (a) If an Event of Default shall have occurred and be continuing,
               and a declaration of acceleration pursuant to Section 5.02 has
               been made, the Indenture Trustee shall retain the Collateral intact
               as a whole, collect and cause the collection of the proceeds thereof
               and make and apply all payments and deposits and maintain all
               accounts in respect of the Collateral and the Notes in accordance
               with the Priority of Payments and the relevant provisions of Article
               X, Article XI, Article XII, and Article XIII, unless:

               (i)      (x) the Indenture Trustee determines in accordance with
               Section 5.05(c) that the anticipated proceeds of a sale or
               liquidation of the Collateral (after deducting the reasonable
               expenses of such sale or liquidation) would be sufficient to pay in
               full the sum of: (A) the amounts then due and unpaid upon the
               Class A-1 Notes, Class A-2 Notes, Class A-3 Notes, Class B Notes,
               Class C Notes and Class D Notes for principal and interest

                                               178
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 184 of 350




              (including any Defaulted Interest and Class C Deferred Interest
              and Class D Deferred Interest), (B) any unpaid Administrative
              Expenses as limited by clauses (2) and (3) of Section 11.01(a)(i),
              and (C) any principal, interest or other amounts then due and
              unpaid under the Collateral Administration Agreement and any
              Hedge Agreement (including any unpaid termination payments
              with respect to any Hedge Agreement), and (y) the Holders of at
              least 66-2/3% of the Aggregate Outstanding Amount of the Notes
              of the Controlling Class agree with such determination, or

              (ii) the Holders of at least 66-2/3% of the Aggregate Outstanding
              Amount of each of the Class A-la Notes, Class A-lb Notes, Class A-
              2 Notes, Class A-3 Notes, Class B Notes, Class C Notes and Class
              D Notes voting as separate Classes (and, in each case, unless each
              Hedge Counterparty will be paid in full the amounts due and
              unpaid to such Hedge Counterpart), (assuming, for this purpose,
              that each Hedge Agreement has been terminated by reason of the
              occurrence of an event of default thereunder by the Issuer), such
              Hedge Counterparty) direct the sale and liquidation of the
              Collateral.

       Handlin Ex. 604 (SE Indenture) § 5.05(a) (Plaintiffs’ alteration removed for clarity).

              Undisputed that Handlin Exs. 57, 605 and 606 each contain different, but similar,

       language.

       Plaintiffs’ Reply: DB does not dispute this material fact. The assertion that

Plaintiffs’ quotations are misleading is false and immaterial as the document speaks for

itself. DB’s attempt to evade the material fact by mischaracterizing it as a legal conclusion

is unavailing.The material fact should be deemed admitted. See Local Rule 56.1(c).

        114. The assignments are an effort to "cause the collection" of contingent claims that
the COO Indenture Trustees could not otherwise pursue because of their conflict as RMBS
trustees being sued on similar claims. Handlin Exs. 634-37.

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the agreements plaintiffs characterize as “assignments,” or any

       effect of those agreements, no response is necessary.




                                               179
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 185 of 350




               Disputed. The documents Plaintiffs’ cite in this paragraph do not contain the

       quoted language; nor do they or any other document support Plaintiffs’ proposition.

               Moreover, Plaintiffs’ cited documents, letters written by Plaintiffs’ counsel in

       December 2014, cannot and do not explain the purpose of the agreements attached as

       Handlin Exs. 638 and 639. Indeed, the agreements that EAA, Plaintiffs, and the CDO

       indenture trustees ultimately executed in June 2015 differed significantly from the

       agreements Plaintiffs proposed in December 2014, which is evidence that the other

       parties signing those agreements disagreed with Plaintiffs’ assertions in their December

       2014 letters. Compare Handlin Ex. 635 at PhoenixLight 000003281 – 89 (Plaintiffs’

       proposed agreement concerning Kleros) with Handlin Ex. 639 at PhoenixLight000005012

       – 18 (executed agreement concerning SE and Kleros).

       Plaintiffs’ Reply: DB’s purported evidence does not controvert the fact that “[t]he

assignments are an effort to “cause the collection” of contingent claims that the CDO

Indenture Trustees could not otherwise pursue because of their conflict as RMBS trustees

being sued on similar claims.” DB’s issue with Plaintiffs’ characterization of the document

is immaterial as the document speaks for itself. DB’s attempt to evade the material fact by

mischaracterizing it as a legal conclusion is unavailing. Further, the language quoted by

Plaintiffs can be found in the Indentures cited above. Supra ¶ 113. Therefore, this material

fact should be deemed admitted. See Local Rule 56.1(c).

        115. The assignment letters provide that the Plaintiffs agree to fund the litigations and
can be reimbursed based on any net recoveries obtained. For example, the June I 9, 2015
assignment letter states:

       [T]he Indenture Trustee hereby assigns, conveys, transfers and sets over all right.
       title and interest in, to an under, in each case that the Trustee may have with respect
       to the claims asserted or which may hereafter be asserted on behalf of each COO
       Issuer .. . with any net recovers obtained by the COO Issuers .. . in or in connection
       with the Lawsuits or the Assigned Rights ... after payment ... of the costs and
                                                180
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 186 of 350




       expenses of prosecution .... It is solely the responsibility of the COO Issuers'
       and/or the Directing Holder to prosecute the Assigned Rights in the Lawsuits.

Handlin Ex. 639 at PhocnixLight000005003 (typos in original).

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the agreements Plaintiffs characterize as “assignment letters,” or

       any effect of those agreements, no response is required.

               Disputed. This paragraph does not accurately describe the terms of agreements

       Plaintiffs purport to characterize. As an initial matter, Plaintiffs quotation of the cited

       document omits relevant terms and limitations. That document states in relevant part

       (italics identify Plaintiffs’ omissions):

               [T]he Indenture Trustee hereby assigns, conveys, transfers and sets over all
               right, title and interest in, to and under, in each case that the Trustee may
               have with respect to the claims asserted or which may hereafter be asserted
               on behalf of each CDO Issuer, respectively, set forth in the Complaints or
               otherwise in the Lawsuits (the “Assigned Rights”), including any claims
               which may be added to the Lawsuits by virtue of an amendment to the
               Complaints or otherwise, with any net recoveries obtained by the CDO
               Issuers, or by other plaintiffs in the Lawsuits relating to the Notes, in or in
               connection with the Lawsuits or the Assigned Rights, after payment (subject
               to any applicable restrictions set forth in the Indentures, including the
               Priority of Payments) of the costs and expenses of prosecution, pursuant to
               an order of a court of competent jurisdiction that has not been modified,
               amended, reversed, vacated, or stayed, and as to which the time to appeal
               has expired and no appeal is pending (a “Final Order”), or pursuant to a
               settlement agreement among Persons against whom the Assigned Rights
               may be asserted, to be distributed by the Indenture Trustee pursuant to the
               terms of the Indentures (the “Instruction”). The Directing Holder
               acknowledges that, once the Instruction has been effected by the Indenture
               Trustee, (a) it is solely the responsibility of the CDO Issuers’ [sic] and/or
               the Directing Holder to prosecute the Assigned Rights in the Lawsuits, and
               (b) the Indenture Trustee shall have no duties or obligations with respect to
               the Assigned Rights, other than to distribute the net recoveries on receipt
               by the CDO Issuers, or by other plaintiffs in the Lawsuits relating to the
               Notes, pursuant to the terms of the Indentures. … .

       Plaintiffs’ cited document does not support Plaintiffs’ assertion as to any transaction

       other than C-Bass 14, C-Bass 17, Blue Heron Funding II Ltd., BH-5, BH-6, and BH-9.

                                                   181
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 187 of 350




       Plaintiffs' Reply: DB proffers evidence to specifically controvert the fact that the

assignment letter relating to CBASS XIV, CBASS XVII, Blue Heron V, and Blue Heron IX

provides " that the Plaintiffs agree to fund the litigations and can be reimbursed based on

any net recoveries obtained." Further, DB proffers no evidence to specifically controvert

the fact that the assignment letters relating to the other CDO indentures contain

substantially similar provisions. DB ' s issue with Plaintiffs' characterization of the

document is immaterial as the document speaks for itself. DB' s attempt to evade the

material facts by mischaracterizing them as legal conclusions is unavailing. This material

fact should be deemed admitted. S ee Local Rule 56.t(c).

        116. The other assignment letters contain substantially similar provisions. Handlin Ex.
639 at PhoenixLight0000050l3; Handlin Ex. 638 at PL_DB007l2957l: Handlin Ex. 639 at
PhoenixLight000005020.
               Defendant's Response: To the extent this paragraph pmp01ts to state a legal

       conclusion regarding the agreements Plaintiffs characterize as "assignment letters," no

       response is required.

              Disputed. Defendant restates its response to ,i 115 and inc01porates it by

       reference.

              Handlin Ex. 639 contains a letter dated April 16, 2015, to Deutsche Bank Trnst

       Company Americas, as Trnstee in respect of the SE Indenture and the Kleros Indenture,

       from Roger McGreal (on behalf of Phoenix)




                                               182
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 188 of 350




   Handlin Ex. 639 at Phoenix.Light000005013 - 14.

          Handlin Ex. 638 contains a letter dated June 17, 2015, to Deutsche Bank Trnst

   Company Americas, as Trnstee for Phoenix, from Alan Geraghty (on behalf of Phoenix),

   and Enno Balz and Tobias Tillman (each on behalf ofEAA) with the subject line:




                                         183
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 189 of 350




   Handlin Ex. 638 at PL DB007129571.

          Handlin Ex. 639 contains a letter dated June 26, 2015 , to Wells Fargo Bank, N.A.

   from Alan Geraghty (on behalf of Phoenix and SE 2), Matthew J. Wright (on behalf of

   BH-7), and Enno Balz and Gregor Ga1ien (each on behalf ofEAA) with the subject line:




                                         184
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 190 of 350




       H andlin Ex. 639 at PhoenixLight000005020 - 21.

       Plaintiffs' Reply: DB's purported evidence does not controvert the material fact

that " [t]he other assignments contain a substantially similar provision." DB's attempt to

evade the material facts by mischaracterizing t hem as legal conclusions is unavailing; the

documents speak for themselves. Therefore, this material fact should be deemed admitted.

See Local Rule 56.l (c). Plaintiffs r estate their reply to DBCSUF 1 115 and incorporate

them by reference.

                  2. Commerzbank ("CB")

       117. CB is an entity organized under the laws ofGcnnany. Handlin Ex. 665 (Articles
of Association of Commerzbank Aktiengesellschatl).

              Defendant's Response: To the extent this paragraph pmp01ts to state a legal

       conclusion regarding the organization of a legal entity, no response is required.

              Undisputed.

       Plaintiffs' Reply: DB does not dispute this material fact. DB's attempt to evade this

fact by mischaracterizing it as a legal conclusion is unavailing; the cited document speaks

for itself. It should be deemed admitted. See Local Rule 56.l (c).

       1 I8. CB succeeded to all of the interests of Dresdner Bank AG (.. Dresdner") by way of
merger as of May 2009. effected by way of universal succession under the Gennan
Transfomiation Act. with CB as the entity resulting from such merger. Handlin Dec. Ex. 666
(CB Press Release dated May 11, 2009).
                                               185
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 191 of 350




               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding a “merger as of May 2009” or the effect of the German

       Transformation Act, no response is required.

               Undisputed that, in May 2009, Commerzbank merged with Dresdner and acquired

       Dresdner’s portfolio.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s attempt to evade this

material fact by mischaracterizing it as a legal conclusion is unavailing; the cited document

speaks for itself. It should be deemed admitted. See Local Rule 56.1(c).

        l l 9. Dresdner·s London Branch r·oresdner London Branch") purchased and held 30
Certificates priorto the time of the merger. Handlin Exs. 133, 141, 161, 168, 173. 177, I 81,202,
206,215.227,231.236,238,242.246,250.254.269.272.280.302.306.310.317.327.334.
336. 358. 562 (Trade Certificates).

               Defendant’s Response: Disputed. Plaintiffs’ cited documents do not support

       Plaintiffs’ proposition that “Dresdner’s London Branch . . . purchased and held 30

       Certificates prior to the time of the merger.”

               First, “Dresdner London Branch” is not a legal entity so it could not and did not

       acquire or hold any Certificates. Commerzbank AG v. Deutsche Bank Nat’l Tr. Co., 234

       F. Supp. 3d 462, 470–71 (S.D.N.Y. 2017); see Goff Ex. 51 at 22:12 – 14 (R. Boelstler

       Dep. (Feb. 24, 2017), CB/WF) (testifying that



       -        ; Goff Ex. 142 at 21 (Dresdner Annual Report 2005) (identifying Dresdner’s

       London office). Plaintiffs provide no evidence to the contrary.

               In addition, none of the documents cited by Plaintiffs in this paragraph (which

       Plaintiffs describe as “Trade Certificates”) refers to “Dresdner.” See Handlin Exs. 133,

       141, 161, 168, 173, 177, 181, 202, 206, 215, 227, 231, 236, 238, 242, 246, 250, 254, 269,

       272, 280, 302, 306, 310, 317, 327, 334, 336, 358 & 562 (Trade Certificates).


                                                186
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 192 of 350




               Finally, two of the purported “trade certificates” Plaintiffs cite in this paragraph




                                             See Handlin Exs. 231 & 562. Plaintiffs have

       provided no evidence that (or if it did, when) Dresdner (or any other entity that allegedly

       assigned Certificates to Commerzbank) acquired the two RMBS certificates reflected on

       Handlin Exs. 231 and 562: (1)                    nominal value certificate in HASC 2007-

       OPT1,                          (Handlin Ex. 231); and (2)                   nominal value

       certificate in WAMU 2005-AR13,                              (Handlin Ex. 562).

       Plaintiffs’ Reply: DB’s purported evidence does not controvert the material fact

that Dresdner through its London Branch purchased and held 30 Certificates prior to the

time of the merger. Therefore, this material fact should be deemed admitted. See Local

Rule 56.1(c). DB does not dispute that Dresdner acquired 20 Certificates from Palmer 3

before transferring those Certificates to CB. See DBSUF ¶ 40.2 (admitting that CB

acquired them (which Dresdner merged into)). With respect to the remaining 10

Certificates, DB admits that Dresdner held these Certificates and transferred them to CB

through the 2009 merger. See DBSUF ¶ 40.3. Further, DB’s statement that “Dresdner

London Branch is not a legal entity so it could not and did not acquire or hold any

Certificates” is a legal conclusion inappropriate for a Rule 56.1 statement. DB misconstrues

the facts which are that Dresdner acquired the 30 certificates acting through its London

Branch. DB admits that Dresdner was capable of acquiring and holding, and did in fact

acquire and hold, Certificates. See DBSUF ¶¶ 40.3, 40.3.2.



                                                187
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 193 of 350




       With respect to Handlin Ex. 231, CB inadvertently cited the incorrect trade ticket.

The correct trade ticket evidencing Dresdner’s purchase of HASC 2007-OPT1 M6 is

located at Handlin Ex. 233.

       With respect to Handlin Ex. 562, CB inadvertently cited the incorrect Certificate.

The correct trade ticket evidencing Dresdner’s purchase of WAMU 2005-AR13 A1C3 is

located at Handlin Reply Ex. 28.

       120. Twenty of the Certificates held by Drcsdner at the time of merger were acquired
by Dresdner London Branch on August 29. 2008 from Palmer Square 3 Limited ("Palmer 3").
See Handlin Exs. 133, 141, 161, 168, 173, 177, 181, 227, 231. 238. 242, 246, 250, 254, 280, 302,
306, 310, 327, 336 (Trade Certificates).

              Defendant’s Response: Disputed. Plaintiffs’ cited documents do not support

       Plaintiffs’ assertion that “[t]wenty of the Certificates held by Dresdner at the time of

       merger were acquired by Dresdner London Branch on August 29, 2008 from Palmer

       Square 3 Limited.”

              First, “Dresdner London Branch” is not a legal entity so it could not and did not

       acquire or hold any Certificates. Commerzbank AG v. Deutsche Bank Nat’l Tr. Co., 234

       F. Supp. 3d 462, 470–71 (S.D.N.Y. 2017); see Goff Ex. 51 at 22:12 - 14 (R. Boelstler

       Dep. (Feb. 24, 2017), CB/WF) (testifying that



      -        ); Goff Ex. 142 at 21 (Dresdner Annual Report 2005) (identifying Dresdner’s

       London office). Plaintiffs provide no evidence to the contrary.

              In addition, none of the documents cited by Plaintiffs in this paragraph (which

       Plaintiffs describe as “Trade Certificates”) refers to “Dresdner.” Handlin Exs. 133, 141,

       161, 168, 173, 177, 181, 227, 231, 238, 242, 246, 250, 254, 280, 302, 306, 310, 327 &

       336 (Trade Certificates).




                                                188
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 194 of 350




              Moreover, one of the purported “trade certificates” Plaintiffs cite in this paragraph




                                                                 See Handlin Ex. 231.

       Plaintiffs’ Reply: DB’s purported evidence does not controvert the fact that

“Twenty of the Certificates held by Dresdner at the time of merger were acquired by

Dresdner London Branch on August 29, 2008 from Palmer Square 3 Limited.” Therefore,

this material fact should be deemed admitted. See Local Rule 56.1(c). DB does not dispute

that Dresdner acquired 20 Certificates from Palmer 3 before transferring those

Certificates to CB. See DBSUF ¶ 40.2 (admitting that CB acquired them (which Dresdner

merged into)). Further, DB’s statement that “Dresdner London Branch is not a legal entity

so it could not and did not acquire or hold any Certificates” is a legal conclusion

inappropriate for a Rule 56.1 statement. DB misconstrues the facts which are that

Dresdner acquired the 20 certificates acting through its London Branch. DB admits that

Dresdner was capable of acquiring and holding, and did in fact acquire and hold,

Certificates. See DBSUF ¶¶ 40.3, 40.3.2.

       To the extent that DB takes issue with whether Dresdner or CB acquired the 20

Certificates the issue is immaterial as Dresdner and CB merged together and DB does not

dispute that CB acquired the Certificates. See DBSUF ¶ 40.2. With respect to Handlin Ex.

231, CB inadvertently cited the incorrect trade ticket. The correct trade ticket evidencing

Dresdner’s purchase of HASC 2007-OPT1 M6 is located at Handlin Ex. 233.

        121. Palmer 3 was a private limited liability company organized under the laws of
Ireland. See Handlin Ex. 672 at CB DB03090457.




                                              189
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 195 of 350




              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding Palmer 3, no response is required.

              Undisputed.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s attempt to evade this

material fact by mischaracterizing it as a legal conclusion is unavailing; the cited document

speaks for itself. It should be deemed admitted. See Local Rule 56.1(c).

         122. By letter dated December 10, 2013, the liquidator of Palmer 3 provided CB a
letter confirmation stating:

       With regard to the [unwinding of Palmer 3], this letter confirmation further
       memorializes the fact that is it my understanding that it was the Company's intent
       to effectuate the transfer of all assets of value, as provided in the Deed of Unwindio
       to the Sole Noteholder [Dresdner] on the terms set forth in the Deed of Unwind,
       and that such assets included the [Collateral Assets], and all legal rights and claims
       whether in tort or othetwise associated with the Collateral Assets.

       It is my understanding and belief that such legal rights, and claims include, but are
       not limited to, the Company's interest and control over any and all legal claims
       sounding in tort, contract, trust, or otherwise concerning any of the Collateral
       Assets, whether arising before or after the date of their acquisition or the date of
       this confirmation.

Handlin Ex. 675.

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the effect of the unwinding of Palmer 3 or the transfer of any asset,

       legal right, or claim, no response is required.

              Undisputed that Handlin Ex. 675 contains the quoted language.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s attempt to evade the

material facts by mischaracterizing them as legal conclusions is unavailing; the cited

document speaks for itself. It should be deemed admitted. See Local Rule 56.1(c).

       123. Twenty-two Certificates originally were acquired and held in New York by
Eurohypo AG New York Branch (now known as Hypothekenbank Frankfurt AG New York
Branch) ("Eurohypo"). See Handlin Exs. 355,359,360,361,361 at CB_D800004042, 362 at

                                                190
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 196 of 350




CB_D800004026, 362 at CB_D800004030, 362 at CB_D800004033, 363-373, 373 at
CB_D800004087, 374,376.

              Defendant’s Response: Disputed. “Eurohypo AG New York Branch” is not a

       legal entity so it could not and did not acquire or hold any Certificates. Commerzbank

       AG v. Deutsche Bank Nat’l Tr. Co., 234 F. Supp. 3d 462, 470–71 (S.D.N.Y. 2017); see

       Goff Ex. 141 at 172 – 174 (listing fully consolidated, and non-consolidated entities,

       which did not include Eurohypo AG New York Branch). Plaintiffs provide no evidence

       to the contrary.

              Moreover, for thirteen of the Certificates Plaintiffs reference, the cited documents

                                                                                 See Handlin

       Exs. 359 (MSAC 2006-HE6, M1), 364 (GSAMP 2005-WMC3, M5), 365 (GSAMP

       2005-WMC3, M4), 366 (FFML 2005-FFH3, M6), 367 (FFML 2005-FFH3, M5), 368

       (GSAMP 2005-HE4, M5), 371 (GSAA 2005-10, M5), 372 (GSAA 2005-10, M6), 373

       (GSAMP 2005-WMC1, M3), 374 (GSAMP 2005-WMC1, M4), 375 (GSAMP 2005-

       WMC2, M4), 376 (GSAMP 2005-WMC2, M3). Plaintiffs cite no evidence that any of

       the 22 referenced securities were “held in New York.”

       Plaintiffs’ Reply: DB’s purported evidence does not specifically controvert the fact

that “Twenty-two Certificates originally were acquired and held in New York by Eurohypo

AG New York Branch.” Therefore, this material fact should be deemed admitted. See

Local Rule 56.1(c).

       DB’s assertion that “‘Eurohypo AG New York Branch’ is not a legal entity so it

could not and did not acquire or hold any Certificates” is a legal conclusion inappropriate

for a Rule 56.1 statement. DB misconstrues the facts which are the Eurohypo acquired the

22 certificates acting through its New York Branch. Further, DB admits that Eurohypo


                                              191
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 197 of 350




was capable of acquiring and holding, and did in fact acquire and hold, Certificates.

DBSUF ¶ 40.4.3.

       Further, DB’s assertion that “Plaintiffs cite no evidence that any of the 22

referenced securities were ‘held in New York’” is incorrect. For example, the trade tickets

for Eurohypo’s purchase                                                                See, e.g.,

Handlin Exs. 359 (MSAC 2006-HE6, M1), 364 (GSAMP 2005-WMC3, M5), 365 (GSAMP

2005-WMC3, M4), 366 (FFML 2005-FFH3, M6), 367 (FFML 2005-FFH3, M5), 368

(GSAMP 2005-HE4, M5) . Additionally the assignment agreement entered into between

Eurohypo and CB




Handlin Ex. 674 at Schedule A.

       124.   Eurohypo was the New York Branch ofa wholly-owned subsidiary of CB.
Handlin Ex. 670 at 289, Handlin Ex. 671 at 21.

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding (a) whether a branch constitutes a separate entity or financial base

       or (b) the legal affiliation of Eurohypo and Commerzbank, no response is required.

              Disputed. Plaintiffs’ cited documents do not support Plaintiffs’ proposition that

       “Eurohypo was the New York Branch of a wholly-owned subsidiary of CB.” To the

       contrary, Handlin Ex. 670 at 289 lists “Eurohypo Aktiengesellschaft” as a subsidiary of

       CB with its registered office in Eschborn, Germany. Handlin Ex. 671 at 21 is silent as to

       CB or Eurohypo. Handlin Ex. 671 at 20 lists both “Commerzbank Aktiengesellschaft”




                                              192
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 198 of 350




       and “Eurohypo Aktiengesellschaft” as having offices in New York. But that document

       does not suggest that Eurohypo’s New York office was a separate entity from Eurohypo.

              Defendant restates its response to ¶ 123 and incorporates it by reference.

       Plaintiffs’ Reply: DB’s purported evidence does not controvert the fact that

“Eurohypo was the New York Branch of a wholly-owned subsidiary of CB.” Therefore,

this material fact should be deemed admitted. See Local Rule 56.1(c). DB’s attempt to

evade the fact by mischaracterizing it as a legal conclusion is unavailing; the cited

documents speak for themselves. Handlin Ex. 670 specifically lists “Eurohypo

Aktiengesellschaft” as a subsidiary of CB—a fact DB admits. See Handlin Ex. 670 at 289;

DBSUF ¶ 40.4.1. Further, Handlin Ex. 671 demonstrates that Eurohypo AG had a New

York State chartered branch. Handlin Ex. 671 at 20.

       Further, Plaintiffs restate their reply to DBCSUF ¶ 123 and incorporate it by

reference.

       125. The 22 Certificates that were acquired by Eurohypo were subsequently transferred
from Eurohypo to Commerzbank AG London Branch ("London Branch") in November 2009.
Handlin Exs. Handlin Exs. 123, 125, 129, 131, 153, 155, 187, 189, 191, 193, 195, 197,199,266.
278,314,342,344,346,348,350,352 (Trade Certificates).

              Defendant’s Response: Disputed. “Eurohypo,” which Plaintiffs define to mean

       “Eurohypo AG New York Branch,” is not a legal entity so it could not and did not

       purchase or hold any Certificates. Commerzbank AG v. Deutsche Bank Nat’l Tr. Co., 234

       F. Supp. 3d 462, 470–71 (S.D.N.Y. 2017); see Goff Ex. 141 at 172 – 174 (listing fully

       consolidated, and non-consolidated entities, which did not include Eurohypo AG New

       York Branch). Plaintiffs provide no evidence to the contrary. Likewise, “Commerzbank

       AG London Branch” is not a legal entity so it could not and did not purchase or hold any

       Certificates. Commerzbank AG v. Deutsche Bank Nat’l Tr. Co., 234 F. Supp. 3d 462,


                                              193
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 199 of 350




       470–71 (S.D.N.Y. 2017); Goff Ex. 64 at 290:16 – 291:23 (A. Holsten Dep. (Mar. 17,

       2017), CB/WF)                                                                    see Goff

       Ex. 140 (2007 Commerzbank Annual Report) at 147 – 148 (listing consolidated entities

       Commerzbank’s financial reports, which did not include Commerzbank AG London

       Branch). Plaintiffs provide no evidence to the contrary.

       Plaintiffs’ Reply: DB’s purported evidence does not controvert the fact that “[t]he

22 Certificates that were acquired by Eurohypo were subsequently transferred from

Eurohypo to Commerzbank AG London Branch (“London Branch”) in November 2009.”

Therefore, this material fact should be deemed admitted. See Local Rule 56.1(c). DB admits

that CB acquired the 22 Certificates from Eurohypo. DBSUF ¶ 40.4. DB’s assertion that

“‘Eurohypo,’ which Plaintiffs define to mean ‘Eurohypo AG New York Branch,’ is not a

legal entity so it could not and did not purchase or hold any Certificates” and that

“‘Commerzbank AG London Branch’ is not a legal entity so it could not and did not purchase

or hold any Certificates ” are legal conclusions inappropriate for a Rule 56.1 Statement

and therefore no response is required. DB misconstrues the facts, which are that Eurohypo,

acting through its New York Branch, transferred the 22 certificates to CB, acting through

its London Branch. Further, DB admits that Eurohypo was capable of acquiring and

holding, and did in fact acquire and hold, Certificates, DBSUF ¶ 40.4.3, and that CB was

capable of acquiring and holding, and did in fact acquire and hold, Certificates. See

DBSUF ¶¶40.1.2, 40.2, 40.4.

       126. On December 11, 2013, Eurohypo and London Branch entered into a
Confirmation of Assignment with respect to the Eurohypo Certificates, which provided:

       In exchange for good and valuable consideration, at the time that Eurohypo
       transferred the Securities to Commerzbank, it was Eurohypo's intent to transfer all
       litigation rights, causes of action and claims arising out of, in connection with.
       an or relating to (I) the Securities. whether kno\ n or unknown. whether arising
                                              194
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 200 of 350




          Defendant's Response: To the extent this paragraph pmports to state a legal

   conclusion regarding the Confitmation of Assignment or its effect, no response is

   required.

          Disputed. "Eurohypo," which Plaintiffs define to mean "Eurohypo AG New

   York Branch," is not a legal entity so it could not and did not purchase or hold any

   Ce1tificates. Commerzbank AG v. Deutsche Bank Nat '! Tr. Co. , 234 F. Supp. 3d 462,

   470-71 (S.D.N.Y. 2017); see Goff Ex. 141 (2007 Eurohypo Annual Repo1t) at 172-174

   (listing fully consolidated, and non-consolidated entities, which did not include Eurohypo

   AG New York Branch). Plaintiffs provide no evidence to the contra1y. Likewise,

   "London Branch," which Plaintiffs define to mean "Commerzbank AG London Branch,"

   is not a legal entity so it could not and did not purchase or hold any Certificates.

   Commerzbank AG v. Deutsche Bank Nat '! Tr. Co. , 234 F. Supp. 3d 462, 470-71

   (S.D.N.Y. 2017); see Goff Ex. 140 (2007 Commerzbank Annual Report) at 147 -148

   (listing consolidated entities, which did not include Commerzbank AG London Branch);

   Goff Ex. 64 at 290: 16 - 291 :23 (A. Holsten Dep. (Mar. 17, 2017), CB/WF)



                                            195
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 201 of 350




                                                       ). Plaintiffs provide no evidence to the

       contrary.

              Undisputed that Handlin Ex. 674 contains the quoted language.

       Plaintiffs’ Reply: DB does not dispute the material facts. Therefore, they should be

deemed admitted. See Local Rule 56.1(c). In response to DB statements about Eurohypo’s

New York Branch and CB’s London Branch, CB incorporates its reply to Paragraph 125.

        127. London Branch acquired 20 of the Certificates from Barrington II COO Ltd.
("Barrington 2") between May and August 2012, and some in 2015. Handlin Exs. 137, 145, 149,
157,165,210,217,221,223,258,262,274,284,288,292,296,300,319,323,331 (Trade
Certificates).

              Defendant’s Response: Disputed. “London Branch,” which Plaintiffs define to

       mean “Commerzbank AG London Branch,” is not a legal entity so it could not and did

       not purchase or hold any Certificates. Commerzbank AG v. Deutsche Bank Nat’l Tr. Co.,

       234 F. Supp. 3d 462, 470–71 (S.D.N.Y. 2017); see Goff Ex. 140 (2007 Commerzbank

       Annual Report) at 147 – 148 (listing consolidated entities, which did not include

       Commerzbank AG London Branch); Goff Ex. 64 at 290:16 – 291:23 (A. Holsten Dep.

       (Mar. 17, 2017), CB/WF)

                        . Plaintiffs provide no evidence to the contrary.

       Plaintiffs’ Reply: DB does not dispute that CB acquired 20 Certificates from

Barrington 2 between May and August 2012, and some in 2015. Further, DB has admitted

that “Commerzbank acquired 20 Certificates…from the Barrington II CDO Ltd…asset

portfolio.” See DBSUF ¶ 40.1. Therefore, this material fact should be deemed admitted.

See Local Rule 56.1(c). In response to DB statements about CB’s London Branch, CB

incorporates its reply to Paragraph 125.

     128. Barrington II was a Cayman Islands limited company. Handlin Ex. 669 at
CB 0802954492.
                                              196
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 202 of 350




               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the legal status of Barrington II, no response is required.

               Undisputed that Barrington 2 was “an exempted company incorporated under the

       laws of the Cayman Islands.” Handlin Ex. 669 at CB_DB02954491.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s attempt to evade this

material fact by mischaracterizing it as a legal conclusion is unavailing; the cited document

speaks for itself. It should be deemed admitted. See Local Rule 56.1(c).

       129. On December 24, 2013, London Branch entered into an Assignment Agreement
with various parties, including Barrington 2 and the Bank of New York Mellon Trust Co., N.A.~
which provided:

       With respect to all assets of the Issuer and the Co-Issuer acquired since their
       respective formations (including, without limitation, any Collateral now owned or
       previously owned by the Issuer or Co- Issuer under the Indenture, the "Assets"),
       the Issuer and the Co- Issuer, effective as of the date hereof, hereby transfer and
       assign to CR and the Trustee releases its lien against, any and all litigation rights,
       causes of action and claims arising out of, in connection with, and/or relating to ( I )
       the Assets, whether known or unknown, whether arising before, on or after the date
       of this Agreement, including, without limitation, all claims related to and/or arising
       out of the initial purchase of the Assets, any contract claims, tort claims,
       malpractice claims, fraud claims (whether under common law or statutory, for
       aiding and abetting, fraud in the inducement, or otherwise), negligent
       misrepresentation claims and securities law claims and (2) to the extent not
       included in the foregoing. any contract claims, tort claims. malpractice claims,
       fraud claims (whether under common law or statutory. for aiding and abetting,
       fraud in the inducement, or otherwise), negligent misrepresentation claims and
       securities law claims arising under other contracts to which the Issuer and/or the
       Co-Issuer is a party (clauses (I) and (2), collectively. the 'Transferred Rights") and
       all rights and powers necessary to invoke and enforce the Transferred Rights,
       including. without limitation. the right and authority to commence, prosecute and
       resolve any legal actions.

Handlin Ex. 673 at CB 0802745506.

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the Assignment Agreement or its legal effect, no response is

       required.


                                                197
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 203 of 350




              Disputed. “London Branch,” which Plaintiffs define to mean “Commerzbank AG

       London Branch,” is not a legal entity so it could not and did not enter into any agreement.

       Commerzbank AG v. Deutsche Bank Nat’l Tr. Co., 234 F. Supp. 3d 462, 470–71

       (S.D.N.Y. 2017); see Goff Ex. 140 (2007 Commerzbank Annual Report) at 147 – 148

       (listing consolidated entities, which did not include Commerzbank AG London Branch);

       Goff Ex. 64 at 290:16 – 291:23 (A. Holsten Dep. (Mar. 17, 2017), CB/WF) (“



       contrary.
                                                                                     -
                                                       ). Plaintiffs provide no evidence to the



              Undisputed that Handlin Ex. 673 contains the quoted language, except that

       Plaintiffs replaced the word “Commerzbank” with the abbreviation “CB” above.

       Plaintiffs’ Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.1(c). In response to DB statements about CB’s London

Branch, CB incorporates its reply to Paragraph 125.

       130. CB was also assigned legal claims in connection with two Certificates that
Barrington sold to third parties. Handlin Ex.673 at CB_D802745516; Handlin Exs. 126-27; 184-
85 (purchase and transfer Certificates for FFML 2005-FF2 M2 and GSAMP 2005-HE4 M2).

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the purported assignment of “legal claims,” no response is required.

              Disputed.

                                                                                  According to

       Commerzbank’s own interrogatory responses:

              (1)



                    (Pltf’s Supp. 1st Interr. R&O));



                                                198
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 204 of 350




             (2)

                                      (see Biron CB Ex. 22 at 5-10 and Exhibit A thereto, Line 7

                   (Pltf’s Supp. 1st Interr. R&O)); and

             (3)




                                                                   Plaintiffs have not, and

      cannot, establish that Barrington 2 retained any legal claims as to those Certificates when

      Barrington 2 sold them. See, e.g., New York General Obligations Law § 13-107(1)

      (“Unless expressly reserved in writing, a transfer of any bond shall vest in the transferee

      all claims or demands of the transferrer, whether or not such claims or demands are

      known to exist, . . . (b) for damages against the trustee or depositary under any indenture

      under which such bond was issued or outstanding . . . .”).

             Moreover, even if Barrington 2 had retained legal claims relating to the two

      Certificates, any assignment of those legal claims to Commerzbank would have been

      void because it was champertous under New York Judiciary Law § 489. See Justinian

      Capital SPC v. WestLB AG, 28 N.Y.3d 160, 170-71 (2016).

      Plaintiffs’ Reply: DB has not disputed that the Assignment Agreement entered into

between Barrington 2 and CB transfers Barrington 2’s legal claims in connection with the

FFML 2005-FF2 M2, and GSAMP 2005-HE4 M2 Certificates. Therefore, this material fact

should be deemed admitted. See Local Rule 56.1(c).



                                               199
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 205 of 350




                               Further, DB’s assertion that “[m]oreover, even if Barrington

2 had retained legal claims relating to the two Certificates, any assignment of those legal

claims to Commerzbank would have been void because it was champertous under New

York Judiciary Law § 489” are legal conclusions inappropriate for a Rule 56.1 statement

and therefore no response is required. They are nonetheless incorrect. As explained in

Plaintiffs’ briefing, CB received all preexisting legal claims held by Barrington II for

certificates CB purchased as well as for the certificates Barrington sold to third parties. See

Pltfs.Opp. 6-7.

        131. CB, acting through its London Branch, subsequently sold certain of the
Certificates. Handlin Exs. 122, 124, 128, 130, 134, 142, 152,154,158,186,188,192,201,207,
214,243,259,268,271,277,281,316,333,341,343,354,357.

              Defendant’s Response: Disputed. Commerzbank’s “London Branch,” which

       Plaintiffs define to mean “Commerzbank AG London Branch,” is not a legal entity, so

       Commerzbank could not have “act[ed] through” it when it sold any Certificates.

       Commerzbank AG v. Deutsche Bank Nat’l Tr. Co., 234 F. Supp. 3d 462, 470–71

       (S.D.N.Y. 2017); see Goff Ex. 140 (2007 Commerzbank Annual Report) at 147 – 148

       (listing consolidated entities, which did not include Commerzbank AG London Branch);

       Goff Ex. 64 at 290:16 – 291:23 (A. Holsten Dep. (Mar. 17, 2017), CB/WF)

                                                       . Plaintiffs provide no evidence to the

       contrary.

              Undisputed that Commerzbank sold the Certificates listed on Biron CB Ex. 27

       (Chart: Sold Certificates) prior to commencing this lawsuit.



                                              200
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 206 of 350




       Plaintiffs’ Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.1(c). In response to DB statements about CB’s London

Branch, CB incorporates its reply to Paragraph 125. Further, to the extent that DB

disputes that the sales took place in London, the undisputed evidence is that the sales took

place in London. CB’s ownership of its sold Certificates was managed by employees at

CB’s London Branch located in London. R. Boelstler Decl. ¶ 3. The sold Certificates were

held in a trading book overseen in London. Id. at ¶ 4. London employees solicited all bids.

Id. London employees executed the sales, and ensured proper settlement. Id. London

employees accounted for the sales on the books and records of CB London Branch, also in

London. Id. The buyers of sold Certificates were either located in London or had London

offices that were involved in and essential to the sales. Id. at ¶ 5. The business records of

CB concerning the sale of sold Certificates are located at CB London Branch. Id. at ¶ 7. See

also, Pltfs.Mem. at 12; CB/DB Pl.CSUF ¶44; Handlin Ex. 668 (CB 30(b)(6)) at 141:13-

141:22; 147:22-148:5; 210:23-211:2. Therefore, this fact should be deemed admitted. See

Local Rule 56.1(c).

       132. CB's acquisitions, sales, and other activities related to its Certificates were
conducted at and through London Branch.

               Defendant’s Response: Disputed. “London Branch,” which Plaintiffs define to

       mean “Commerzbank AG London Branch,” is not a legal entity, so “CB’s acquisitions,

       sales, and other activities related to its certificates” could not have been, and were not,

       conducted “through” it. Commerzbank AG v. Deutsche Bank Nat’l Tr. Co., 234 F. Supp.

       3d 462, 470–71 (S.D.N.Y. 2017); see Goff Ex. 140 (2007 Commerzbank Annual Report)

       at 147 – 148 (listing consolidated entities, which did not include Commerzbank AG

       London Branch); Goff Ex. 64 at 290:16 – 291:23 (A. Holsten Dep. (Mar. 17, 2017),


                                                201
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 207 of 350




   CB/WF)                                                                       Moreover,

   Plaintiffs cite no evidence in support of the proposition that “CB’s acquisitions, sales, and

   other activities related to its Certificates were conducted at” or “through” its branch in

   London.

          In fact, Ian Smith, the Chief Financial Officer of Commerzbank for non-U.S. and

   non-German financial reporting, testified that



  -           Goff Ex. 65 at 51:24 – 52:16, 315:23 – 317:5 (I. Smith Dep. (May 10, 2017),

   CB/WF). And further, evidence in the record clearly shows that

                                                                 Goff Ex. 66 at 34:15 – 35:9

   (A. Holsten Dep. (June 8, 2017), CB/HSBC)



   Goff Ex. 64 at 46:25 – 47:22 (A. Holsten Dep. (Mar. 17, 2017), CB/WF); Goff Ex. 67 at

   16:16 – 17:9, 39:13 – 40:10, 46:6 – 46:14 (A. Holsten Dep. (Dec. 8, 2017)); Goff Ex. 68

   at 169:7 – 170:4 (B. Jetter Dep. (Feb. 2, 2017), CB/WF); Goff Ex. 48 at 85:7 – 86:12 (V.

   Radhakishun Dep. (May 18, 2017), CB/WF) (testifying that




  -       Moreover, even Vijay Radhakishun and Andreas Holsten—who were responsible

   for Commerzbank’s RMBS during the relevant period—



  -           Goff Ex. 41 at 202:22 – 203:14 (V. Radhakishun Dep. (Jan. 19, 2018)); Goff

   Ex. 64 at 280:24 – 281:6 (A. Holsten Dep. (Mar. 17, 2017), CB/WF)




                                            202
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 208 of 350




       -
       that
               see also Goff Ex. 69 at 117:8 – 118:13 (I. Smith Dep. (Jan. 18, 2018)) (testifying



       Plaintiffs’ Reply: DB’s purported evidence does not controvert the fact that “CB’s

acquisitions, sales, and other activities related to its Certificates were conducted at and

through London Branch.” CB has presented ample evidence demonstrating that activities

relating to the Certificates were conducted at and through London Branch. CB’s

ownership of its sold Certificates was managed by employees at CB’s London Branch

located in London. R. Boelstler Decl. ¶ 3. The sold Certificates were held in a trading book

overseen in London. Id. at ¶ 4. London employees solicited all bids. Id. London employees

executed the sales, and ensured proper settlement. Id. London employees accounted for the

sales on the books and records of CB London Branch, also in London. Id. The buyers of

sold Certificates were either located in London or had London offices that were involved in

and essential to the sales. Id. at ¶ 5. The business records of CB concerning the sale of sold

Certificates are located at CB London Branch. Id. at ¶ 7. See also, Pltfs.Mem. at 12;

CB/DB Pl.CSUF ¶44; Handlin Ex. 668 (CB 30(b)(6)) at 141:13-141:22; 147:22-148:5;

210:23-211:2. Therefore, this fact should be deemed admitted. See Local Rule 56.1(c).

       In addition, the testimony cited by DB has nothing to do with whether “CB’s

acquisitions, sales, and other activities related to its Certificates were conducted at and

through London Branch.”

       DB’s reliance on Andreas Holsten’s testimony does not contradict that the sales took

place in London. Holsten is not a trader. Goff Ex. 66 at 34:20 (A. Holsten Dep. (June 8,

2017), CB/HSBC)                               Holsten stated that




                                               203
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 209 of 350




                                                                Id. at 34:10-14.
                                                                                   -
                                              See Kane Ex. 461 at 25:15-26:19 (A. Holsten

Dep. (Dec. 8, 2017), CB/DB). Therefore, any testimony from Holsten regarding RMBS

predates the sales.

       Ian Smith’s testimony is taken completely out of context and does not contradict

that the sales took place in London. Smith was not a trader, but rather is in finance. Kane

Ex. 455 at 51:24-52:16 (I. Smith Dep. (May 10, 2017), CB/WF. The cited deposition

testimony has nothing to do with the sales, but rather

                                                                  . Additionally, Smith’s

deposition testimony



       Similarly, DB’s reliance on Brett Jetter’s testimony does not contradict that the

sales took place in London. Jetter was not a trader, but rather was in risk management.

Kane Ex. 454 at 28:10-30:21 (B. Jetter Dep. (Apr. 20, 2017), CB/HSBC. His testimony

concerns

                        . Goff Ex. 68 at 169:7 – 170:4 (B. Jetter Dep. (Feb. 2, 2017),

CB/WF).

       Lastly, Vijay Radhakishun’s testimony also does not contradict that the sales took

place in London. His testimony that he reported to a supervisor in Germany is irrelevant to

where the sales took place. Goff Ex. 48 at 85:7 – 86:12 (V. Radhakishun Dep. (May 18,

2017), CB/WF).

       133. Robert Boelstler, CB's Rule 30(b)(6) witness, testified as follows:

       Q. And where did the auction take place?
       A. In London.


                                              204
     Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 210 of 350




        Q. And the assets that were placed for sale, where were the assets located? I know
        that the assets were not physical assets like this pad of paper, but where were they-
        on whose books were they located at the time of the sale?
        A. On my books in London.

Handlin Ex. 668 (CB 30(b)(6)) 141 :13-141 :22.

        Q. And those-and that was booked at Commerzbank in Germany~ correct?
        A. Commerzbank in London.
        Q. Okay. And after the assets were sold by Dynamic to Commerzbank, where were
        the purchased assets booked within Commerzbank?
        A. They were again, booked in Commerzbank London.

Id. at 147:22-148:5.

        Q. Is this Commerzbank in London branch or Commerzbank AG in Germany?
        A. The assets and notes were always held in London.

Id. at 210:23-211:2.

               Defendant’s Response: To the extent this paragraph purports to state any legal

        conclusion about whether the “London Branch” of Commerzbank constitutes a separate

        legal entity or financial base, no response is required. In any event, this Court has

        already decided it does not. Commerzbank AG v. Deutsche Bank Nat’l Tr. Co., 234 F.

        Supp. 3d 462, 470–71 (S.D.N.Y. 2017); Goff Ex. 140 (2007 Commerzbank Annual

        Report) at 147 – 148 (listing consolidated entities, which did not include Commerzbank

        AG London Branch); Goff Ex. 64 at 290:16 – 291:23 (A. Holsten Dep. (Mar. 17, 2017),

        CB/WF)                                                                      Undisputed
                 -----       -----                                    --------~


        that Handlin Ex. 639 contains the quoted language.

     Plaintiffs’ Reply: DB does not dispute this material fact. DB’s attempt to evade this fact

by mischaracterizing it as a legal conclusion is unavailing; the cited document speaks for

itself. It should be deemed admitted. See Local Rule 56.1(c).

I.      Legal Standard

        [Intentionally omitted]

                                                205
      Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 211 of 350




II.      The Undisputed Material Facts Establish that EODs Occurred in 73 Trusts

         134.   Reserved.

         135.   Reserved.

         136.   Reserved.

         A.     For 18 Trusts, EODs were triggered by exceeding numerical thresholds

        13 7. In 18 of the Trusts at issue in these cases, exceedance of one or more objective,
numerical thresholds is defined to constitute an EOD triggering Deutsche Bank's fiduciary,
"prudent person" duty of care. See Handlin Ex. 3 (AMSI 2006-RI PSA) § 7.0l(vi); Handlin Ex.
4 (ARSI 2006-MI PSA) § 7.0l(vi); Handlin Ex. 5 (ARSI 2006-M3 PSA) § 7.0l(vi); Handlin Ex.
6 (ARSI 2006-W2 PSA) § 7.0l(vi); Handlin Ex. 7 (ARSI 2006-W3 PSA) § 7.0l(vi); Handlin Ex.
9 (FHLT 2005-1 PSA) § 7.0l(a)(v); Handlin Ex. 10 (FHLT 2005-2 PSA) § 7.0l(a)(v); Handlin
Ex. 90 (GSAMP 2005-WMCI PSA) § 7.0l(g); Handlin Ex. 91 (GSAMP 2005-WMC2 PSA) §
7.0l(g); Handlin Ex. 92 (GSAMP 2005-WMC3 PSA) § 7.0l(g); Handlin Ex. 35 (NHEL 2006-5
PSA) § 7.0l(a)(v)-(vii); Handlin Ex. 36 (NHEL 2006-6 PSA) § 7.0l(a)(v)-(vii); Handlin Ex. 116
(NHEL 2007-2 PSA) § 7.0l(a)(v)-(vii); Handlin Ex. 40 (SVHE 2005-3 PSA) § 7.0l(a)(v);
Handlin Ex. 117 (SVHE 2005-OPT3 PSA) § 7.0l(a)(v); Handlin Ex. 118 (SVHE 2005-OPT4
PSA) § 7.0l(a)(v); Handlin Ex. 41 (SVHE 2006-1 PSA) § 7.0l(a)(v); and Handlin Ex. 119
(SVHE 2006-OPT5 PSA) § 7.0 l(a)(v). See also Handlin Ex. 692.

       Defendant's Response: To the extent this paragraph purports to state a legal conclusion
regarding the duties and obligations of Defendant under the GAs, no response is required.

        Disputed. Plaintiffs' summary does not accurately describe the terms of each GA. Each
Trust's GAs provide in substance that if an EOD is continuing and Defendant has the
contractually-specified knowledge thereof (e.g., "actual knowledge" or "written notice"),
Defendant "shall exercise such of the rights and powers vested in it by this Agreement, and use
the same degree of care and skill in their exercise as a prudent person would exercise or use
under the circumstance in the conduct of such person's own affairs." See Handlin Ex. 23
(MSAC 2006-HE6 PSA) §§ 8.01, 8.02; Biron PL Ex. 45 & Biron CB Ex. 45 (Charts: If an EOD
is Continuing and Defendant has the Contractually Specified Knowledge Thereof, Defendant
Has a Duty to Act as a Prudent Person Under the Circumstances).

        To the extent Plaintiffs' purported characterization of the GAs in this paragraph refers to
a "fiduciary" standard, that characterization is not supported by the material cited by Plaintiffs.

       Nowhere do the cited GAs purport to require Defendant to satisfy a so-called "fiduciary"
duty of care.

        Further, Plaintiffs' Handlin Ex. 692 contains the errors and inaccuracies identified in
Goff Ex. 14. For example, the cited GSAMP 2005-WMC3 PSA in line 10 does not contain the
quoted percentages in the definition of "Cumulative Loss Event." Rather, the "Loss Percentage"
for the "Distribution Date Occurring In ... January 20 IO through December 20 IO" should be


                                                206
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 212 of 350




"5.80%," and the "Loss Percentage" for the "Distribution Date Occurring In ... January 2012
and thereafter" should be "7. 90%."

        Plaintiffs' Reply: DB's statements do not specifically controvert the fact that "[i]n 18 of
the Trusts at issue in these cases, exceedance of one or more objective, numerical thresholds is
defined to constitute an EOD triggering Deutsche Bank's fiduciary, 'prudent person' duty of
care." DB's issue with Plaintiffs' characterization of the document is immaterial as the document
speaks for itself. While Plaintiffs agree that "the 'Loss Percentage' for the 'Distribution Date
Occurring In ... January 2010 through December 2010' should be '5.80%,' [instead of 5.85%]
and the 'Loss Percentage' for the 'Distribution Date Occurring In ... January 2012 and
thereafter' should be '7.90%' [instead of 8.00%]," such discrepancies do not controvert the
material fact. Therefore, it is deemed admitted by operation of law. See Local Rule 56.l(c). DB's.
attempt to evade the fact by mischaracterizing it as a legal conclusion is unavailing. Pltfs.Mem.
15-17.

         Further, DB's statement that"[ e]ach Trust's GAs provide in substance that if an EOD is
continuing and Defendant has the contractually-specified knowledge thereof ( e.g., 'actual
knowledge' or 'written notice'), Defendant 'shall exercise such of the rights and powers vested
in it by this Agreement, and use the same degree of care and skill in their exercise as a prudent
person would exercise or use under the circumstance in the conduct of such person's own
affairs" is a legal conclusion inappropriate for a Rule 56.1 Statement to which no response is
required. But DB is nonetheless incorrect. No Governing Agreement requires written notice
before the trustee is required to exercise rights and remedies as a prudent person would after the
occurrence of an EOD. See PL Response to DBSUF ,i 1O; CB Response to DBSUF ,i 12.

       138.    Reserved.

       139.    Reserved.

       140.    Reserved.

                                             a. ARSI 2006-Ml

       141. Section 7.0l(a)(vi) of the ARSI 2006-Ml PSA provides that a Master Servicer
Event of Default occurs upon "any failure by the Master Servicer of the Master Servicer
Termination Test." Handlin Ex. 4 (ARSI 2006-Ml PSA) § 7.0l(a)(vi).

               Defendant’s Response: Undisputed that the cited ARSI 2006-M1 PSA contains

       the quoted language.

       Plaintiffs’ Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.1(c).

       142. The Master Servicer Termination Test is failed if the Cumulative Loss Percentage
exceeds the specified thresholds as set forth below:


                                               207
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 213 of 350




      ~Ionths (following the Closing Date)                CumulatiYe Loss (%)
                      37-48                                        4.75
                      49-60                                        6.25
                      61-72                                        7.50
                 73 and thereafter                                 8.00

Handli n Ex. 4 (ARSI 2006-Ml § 1.0 1, definition of' Master Servicer Tem1ination Tesf' .

              Defendant's Response: To the extent this paragraph pmports to state a legal

       conclusion regarding when the "Master Servicer Tennination Test is failed/' no response

       is required.

               Undisputed that the cited ARSI 2006-MJ PSA contains the cited chart.

       Plaintiffs' Reply : DB does not dispute the material fact. DB's attempt to evade the

material fact by mischar.acterizing it as a legal conclusion is unavailing; the cited document

speaks for itself. Therefore, this material fact should be deemed admitted. See Local Rule

56.l(c).

        143. Under the ARSI 2006-M l PSA, a Master Servicer Event of Default would occur
in July 2009 37 months after closing, if the Cumulative Loss Pe rcentage exceeded 4.75%. See
Handlin Ex. 4 (ARSI 2006-M l PSA) §§ 1.0l, 7.0l(a)(vi) (definitions of· Closing Date' and
" Master Servicer Terminati on Test") .

              Defendant's Response: To the extent this paragraph pmports to state a legal

       conclusion regarding when a "Master Servicer Event of Default would occur," no

       response is required.

               Undisputed that the ARSI 2006-M l PSA provides that a Master Servicer Event of

       Default may occur if the contrachlally-defined Cumulative Loss Percentage exceeded

       4.75 % in July 2009.

       Plaintiffs' Reply : DB does not dispute this material fact. DB's attempt to evade the

material fact by mischaracterizing it as a legal c.onclusion is unavailing; the cited document



                                              208
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 214 of 350




speaks for itself. Therefore, the material fact should be deemed admitted. See Local Rule

56.l(c).

       144.    Section 7.03(b) of the ARSI 2006-M l PSA requires DB to provide notice to
Certificateholders within "60 days after the occurrence of any event, which constitutes or which,
with notice or lapse or time or both. would constitute a Master Servicer Event of Default."
Handlin Ex. 4 (ARSI 2006-M 1 PSA) § 7.03(b).

               Defendant's Response: To the extent this paragraph pUipolis to state a legal

       conclusion regarding the contractual duties and obligations of Defendant under the GAs,

       no response is required.

               Undisputed that the cited ARSI 2006-Ml PSA contains the quoted language.

       Plaintiffs' quotation is misleading because it omits immediately preceding and

       succeeding language (italics indicate Plaintiffs' omission):

               Not later than the later of 60 days after the occUITence of any
               event, which constitutes or which, with notice or lapse of time or
               both, would constitute a Master Servicer Event of Default or five
               days after a Responsible Officer of the Trnstee becomes aware of
               the occUITence of such an event, the Trnstee shall transmit by mail
               to the NIMS Insurer and to all Holders of Ce1t ificates notice of
               each such occUITence, unless such default or Master Se1vicer Event
               of Default shall have been cured or waived.

       Handlin Ex. 4 {ARSI 2006-Ml PSA) § 7.03(b).

       Plaintiffs' Reply: DB does not dispute this material fact and DB's assertion that

"Plaintiffs' quotation is misleading" is immaterial to Plaintiffs' material fact. DB's attempt

to evade the material fact by mischaracterizing it as a legal conclusions is unavailing; the

document speaks for itself. Therefore, it fact should be deemed admitted. See Local Rule

56.l(c).


                       Handlin Ex. 693 at DBNTC PHOENIX LIGHT 00000027686.




                                               209
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 215 of 350




              D efendant 's Response: Disputed. The cited document does not supp011 the

       contention made because the document does not cite a Cumulative Loss Percentage. The

       ARSI 2006-M l remittance repo1i for the July 27, 2009 distribution date states that the

       "Realized Loss Percentage" was 13 .6970%.

       Plaintiffs' Reply: DB proffers no evidence to specifically controvert the material

fact. Further, DB's assertion that the document does not cite a Cumulative Loss Percentage

is inaccurate. See Handlin Ex. 693 at DBNTC PHOENIX LIGHT 00000027658 -

                                                                    ; id. at DBNTC PHOENIX

LIGHT 00000027657



                  . Therefore, Plaintiffs' material fact should be deemed admitted. S ee

Local Rule 56.l(c).

       146.
Handlin Ex. 693 at DBNTC PHOENIX LIGHT 00000027659.
              Defendant's Response: Undisputed that on July 29, 2009,



                                                  Handlin Ex. 693 at DBNTC PHOENIX

       LIGHT 00000027659.




                                              210
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 216 of 350




       Id. atDBNTC PHOENIX LIGHT 000000027659-60.

       Plaintiffs' Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.l(c).

                                            b. ARSI 2006-M3

       147. Section 7.0l(a)(vi) of the ARSI 2006-MJ PSA provides that a Master Servicer
Event of Default occurs upon ''any failure by the Master Serv.ic.er of the Master Servicer
Termination Test." Handlin Ex. 5 (A.RSI 2006-M3 PSA) § 7.01 (a)(vi).

              Defendant's Response: Undisputed that the cited ARSI 2006-M3 PSA contains

       the quoted language.

       Plaintiffs' Reply: DB does not dispute this m.aterial fact. It should be deemed

admitted. See Local Rule 56.l(c).

       148.    The Master Servicer Termination Test is failed if the Cumulative Loss .Percentage
exceeds the spec.ified thresholds as set forth below:

      ~Ionths (follO'niog the Closing Date)                Cumulative Loss (%)
                      37-48                                         4.75
                      49-60                                         6.25
                      61-72                                         7.50
                 73 and thereaftei-                                 8.00

Handlin E,t, 5 (ARSl 2006-M3) § l.0t definition of"Master Servicer Termination Tesf".




                                              211
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 217 of 350




               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding when the “Master Servicer Termination Test is failed,” no response

       is required.

               Undisputed that the cited ARSI 2006-M3 PSA contains the cited chart.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s attempt to evade the

material fact by mischaracterizing it as a legal conclusion is unavailing; the cited document

speaks for itself. Therefore, this material fact should be deemed admitted. See Local Rule

56.1(c).

       149. Under the ARSI 2006-MJ PSA, a Master Servicer Event of Default would occur
in October 2009, 37 months after closing, if the Cumulative Loss Percentage exceeded 4.75%.
See Handlin Ex. 5 (ARSI 2006-MJ PSA) §§ 1.01, 7.0l(a)(vi) (definitions of"Closing Date" and
"Master Servicer Termination Test").

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding when a “Master Servicer Event of Default would occur,” no

       response is required.

               Undisputed that the ARSI 2006-M3 PSA provides that a Master Servicer Event of

       Default may occur if the contractually-defined Cumulative Loss Percentage exceeded

       4.75% in October 2009.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s attempt to evade the

material fact by mischaracterizing it as a legal conclusion is unavailing; the cited document

speaks for itself. Therefore, this material fact should be deemed admitted. See Local Rule

56.1(c).

        150. Section 7.03(b) of the ARSI 2006-MJ PSA requires DB to provide noiice to
Certificateholders within "60 days after the occurrence of any event, which constitutes or which,
with notice or lapse or time or both, would constitute a Master Servicer Event of Default."
Handlin Ex. 5 (ARSI 2006-MJ PSA) § 7.03(b).



                                               212
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 218 of 350




              Defendant's Response: To the extent this paragraph purports to state a legal

       conclusion rega1·ding the contractual duties and obligations of Defendant under the GAs,

       no response is required.

              Undisputed that the cited ARSI 2006-M3 PSA contains the quoted language.

       Plaintiffs' quotation is misleading because it omits immediately preceding and

       succeeding language (italics indicate Plaintiffs ' omission):

              Not later than the later of 60 days after the occmTence of any
              event, which wnstitutes or which, with notice or lapse of time or
              both, would constitute a Master Se1vicer Event of Default or frve
              days after a Responsible Officer of the Tntstee becomes aware of
              the occurrence of such an event, the Trustee shall transmit by mail
              to the NIMS Insurer and to all Holders of Certificates notice of
              each such occurrence, unless such default or Master Servicer
              Event of Default shall have been cured or waived.

       Handlin Ex. 5 (ARSI 2006-M3 PSA) § 7.03(b).

       Plaintiffs' Reply: DB does not dispute this material fact and DB's assertion that

"Plaintiffs' quotation is misleading" is immaterial to Plaintiffs' material fact. DB' s attempt

to evade the material fact by mischaracterizing it as a legal conclusion is unavailing; the

cited document speaks for itself. Therefore, this material fact should be deemed admitted.

See Local Rule 56.l(c).




              Defendant's Response : To the extent this paragraph pmports to state a legal

       conclusion, no response is required.

              Disputed. The cited document does not suppoti the contention made because the

       document does not cite a Cumulative Loss Percentage. The ARSI 2006-M3 remittance

       rep011 for the October 26, 2009 distribution date states that the "Realized Loss

       Percentage" was 17 .6131 % .

                                                213
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 219 of 350




       Plaintiffs' Reply: DB proffers no evidence to controvert Plaintiffs' material fact.

Further, DB's assertion that the document does not cite a Cumulative Loss Percentage is

inaccurate. See Handlin Ex. 694 at 67

                                                           . Additionally,




                                                    See Handlin Ex. 856 at DBNTC

PHOENIX LIGHT 00000008589. DB' s attempt to evade the material fact by

mischaracterizing it as a legal conclusion is unavailing; the cited document speaks for itself.

Therefore, the material fact should be deemed admitted. See Local Rule 56.l(c).

       152.
-     Handlin Ex. 856 at DBNTC PHOENIX LIGHT 00000008589.

              Defendant's Response: Undisputed that on November 30, 2009, Defendant-




       Handlin Ex. 856 at DBNTC PHOENIX LIGHT 00000008589.




                                             2 14
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 220 of 350




       Id. at DBNTC PHOENIX LIGHT 00000008589 - 90.

       Plaintiffs' Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.l(c).

                                             c. ARSI 2006-W2

       153.    Section 7 .0 I (a)(vi) of the ARSI 2006-W2 PSA provides that a Master Servicer
Event of Default occurs upon '·any failure by the Master Servicer of the Master Servicer
Termination Test.'' Handlin Ex. 6 (ARSI 2006-W2 PSA) § 7.0l(a)(vi}.

               Defendant's Response: Undisputed that the cited ARSI 2006-W2 PSA contains

       the quoted language.

       Plaintiffs' Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.l(c).

       154.    The Master Servicer Tennination Test is failed if the Cumulative loss Percentage
exceeds tbe specified thresholds as set forth below:

      ~Ionths (follo"ino the Closin Date)                  Cumulative Loss (%)
                     37-48                                        4.75
                     49-60                                        6.25
                     61-72                                        7.50
                73 and thereafter                                 8.00

Handlin Ex. 6 (ARSI 2006-W2) § l .O I definition of ·"Master Servicer Termination Test'~).

               Defendant's Response: To the extent this paragraph purports to state a legal

       conclusion regarding when the "Master Servicer Termination Test is failed," no response

       is required.


                                               215
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 221 of 350




               Undisputed that the cited ARSI 2006-W2 PSA contains the cited chart.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s attempt to evade the

material fact by mischaracterizing it as a legal conclusion is unavailing; the document

speaks for itself. The material fact should be deemed admitted. See Local Rule 56.1(c).

       155. Under the ARSI 2006-W2 PSA, a Master Servicer Event of Default would occur
in March 2009, 37 months after closing, if the Cumulative Loss Percentage exceeded 4.75%. See
Handlin Ex. 6 (ARSI 2006-W2 PSA) §§ 1.01, 7.0l(a)(vi) (definitions of"Closing Date" and
"Master Servicer Termination Test").

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding when a “Master Servicer Event of Default would occur,” no

       response is required.

               Undisputed that the ARSI 2006-W2 PSA provides that a Master Servicer Event of

       Default may occur if the contractually-defined Cumulative Loss Percentage exceeded

       4.75% in March 2009.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s attempt to evade the

material fact by mischaracterizing it as a legal conclusion is unavailing; the cited document

speaks for itself. Therefore, this material fact should be deemed admitted. See Local Rule

56.1(c).

        156. Section 7.03(b) of the ARSI 2006-W2 PSA requires DB to provide notice to
Certificateholders within "60 days after the occurrence of any event, which constitutes or which,
with notice or lapse or time or both, would constitute a Master Servicer Event of Default."
Handlin Ex. 6 (ARSI 2006-W2 PSA) § 7.03(b).

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the contractual duties and obligations of Defendant under the GAs,

       no response is required.




                                               216
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 222 of 350




              Undisputed that the cited ARSI 2006-W2 PSA contains the quoted language.

       Plaintiffs’ quotation is misleading because it omits immediately preceding and

       succeeding language (italics indicate Plaintiffs’ omission):

              Not later than the later of 60 days after the occurrence of any
              event, which constitutes or which, with notice or lapse of time or
              both, would constitute a Master Servicer Event of Default or five
              days after a Responsible Officer of the Trustee becomes aware of
              the occurrence of such an event, the Trustee shall transmit by mail
              to the NIMS Insurer and to all Holders of Certificates notice of
              each such occurrence, unless such default or Master Servicer
              Event of Default shall have been cured or waived.

       Handlin Ex. 6 (ARSI 2006-W2 PSA) § 7.03(b).

       Plaintiffs’ Reply: DB does not dispute this material fact and DB’s assertion that

“Plaintiffs’ quotation is misleading” is immaterial to Plaintiffs’ material fact. DB’s attempt

to evade the material fact by mischaracterizing it as a legal conclusion is unavailing; the

cited document speaks for itself. Therefore, this material fact should be deemed admitted.

See Local Rule 56.1(c).

       157. As of March 25, 2009. the Cumulati\ e Loss Percentage for the A RS I 2006-W2
Trust was 9.4092%. Handlin Ex. 695 at 56.

              Defendant’s Response: Disputed. The cited document does not support the

       contention made because the document does not cite a Cumulative Loss Percentage. The

       ARSI 2006-W2 remittance report for the March 25, 2009 distribution date states that the

       “Realized Loss Percentage” was 9.4092%.

       Plaintiffs’ Reply: DB proffers no evidence to controvert the material fact. Further,

DB’s assertion that the document does not cite a Cumulative Loss Percentage is inaccurate.

See Handlin Ex. 695 at 56 (“Master Servicer Termination Test Failed? (When Cumulative

Realized loss % exceeds Threshold %)”). Therefore, Plaintiffs’ material fact should be

deemed admitted. See Local Rule 56.1(c).

                                               217
  Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 223 of 350




   158.             sN
-Handlin Ex. 696; Handlin Ex. 697.

           Defendant' s Response:

           Undisputed that on March 25, 2009, Defendant



                          Handlin Ex. 696 at DBNTC PHOENIX LIGHT 000002251345.




     Id. at DBNTC PHOENIX LIGHT 000002251345 - 46 (emphasis in original).


                                        218
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 224 of 350




              Undisputed that on March 26, 2009, Defendant sent a



                                       " Handlin Ex. 697 at DBNTC PHOENIX LIGHT

       00001853941.




       Id. at DBNTC PHOENIX LIGHT 00001853941 - 42 (emphasis in original).

       Plaintiffs' Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.l(c).

                                           d. ARSI 2006-WJ

       159.   Section 7.0l(a)(vi) of the ARSI 2006-WJ PSA provides that a Master Servicer
Event of Default occurs upon "any failure by the Master Servicer of the Master Servicer
Tennination Test." Ha11dlin Ex. 7 (ARSI 2006-W3 PSA) § 7.0l(a)(vi).


                                              21 9
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 225 of 350




               Defendant's Response: Undisputed that the cited ARSI 2006-W3 PSA contains

       the quoted language.

       Plaintiffs' Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.l(c).

       160.    The Master Servicer Tennination Test is failed if the Cumulative Loss Percentage
exceeds the specified thresholds as set forth below:

      :'.\Ionths (following the Closing Date)              Cumulative Loss (%)
                        37-48                                       4.75
                        49-60                                       6.25
                        61-72                                       7.50
                   73 and thereafter                                8.00

Handlin Ex. 7 (ARSl 2006- WJ) § LO I (definition of"Master Servicer Termination Test'').

               Defendants Response: To the extent this paragraph purports to state a legal

       conclusion regarding when the "Master Servicer Termination Test is failed," no response

       is required.

               Undisputed that the cited ARSI 2006-W3 PSA contains the cited chart.

       Plaintiffs' Reply: DB does not dispute this material fact. DB's attempt to evade the

material fact by mischaracterizing it as a legal conclusion is unavailing; the cited document

speaks for itself. Therefore, this material fact should be deemed admitted. See Local Rule

56.l(c).

         16 l. Under the ARSI 20O6-W3 PSA, a Master Servicer Event of Default would occur
iJ1 April 2009, 37 months after closing, if the Cumulative Loss Percentage exceeded 4. 75%. See
Handlin Ex. 7 (ARSI 2006-W3 PSA) § · 1.01, 7.0I(a)(vi) (definitions of'"Closing Date'' and
''Master Servicer Termination Test'').

               Defendant's Response: To the extent this paragraph pwports to state a legal

       conclusion regarding when a "Master Servicer Event of Default would occur," no

       response is required.


                                                220
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 226 of 350




               Undisputed that the ARSI 2006-W3 PSA provides that a Master Servicer Event of

       Default may occur if the contractually-defined Cumulative Loss Percentage exceeded

       4.75% in April 2009.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s attempt to evade the

material fact by mischaracterizing it as a legal conclusion is unavailing; the cited document

speaks for itself. Therefore, it should be deemed admitted. See Local Rule 56.1(c).

        162. Section 7.0J(b) of the ARSI 2006-WJ PSA requires DB to provide notice to
Certificateholders within "'60 days after the occurrence of any event, which constitutes or which.
with notice or lapse or time or both, would constitute a Master Servicer Event of Default."
Handlin Ex. 7 (ARSI 2006-WJ PSA) § 7.0J(b).

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the contractual duties and obligations of Defendant under the GAs,

       no response is required.

               Undisputed that the cited ARSI 2006-W3 PSA contains the quoted language.

       Plaintiffs’ quotation is misleading because it omits immediately preceding and

       succeeding language (italics indicate Plaintiffs’ omission):

               Not later than the later of 60 days after the occurrence of any
               event, which constitutes or which, with notice or lapse of time or
               both, would constitute a Master Servicer Event of Default or five
               days after a Responsible Officer of the Trustee becomes aware of
               the occurrence of such an event, the Trustee shall transmit by mail
               to the NIMS Insurer and to all Holders of Certificates notice of
               each such occurrence, unless such default or Master Servicer
               Event of Default shall have been cured or waived.

       Handlin Ex. 7 (ARSI 2006-W3 PSA) § 7.03(b).

       Plaintiffs’ Reply: DB does not dispute this material fact and DB’s assertion that

“Plaintiffs’ quotation is misleading” is immaterial to Plaintiffs’ material fact. DB’s attempt

to evade the material fact by mischaracterizing it as a legal conclusion is unavailing; the



                                               221
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 227 of 350




cited document speaks for itself. Therefore, this material fact should be deemed admitted.

See Local Rule 56.l(c).




              Defendant's Response: Disputed. The cited document does not support the

       contention made because the document does not cite a Cumulative Loss Percentage. The

       ARSI 2006-W3 remittance repoli for the April 27, 2009 distribution date states that the

       "Realized Loss Percentage" was 13.0053%.

       Plaintiffs' Reply: DB proffers no evidence to controvert Plaintiffs' material fact.

Further, DB's assertion that the document does not cite a Cumulative Loss Percentage is

inaccurate. See Handlin Ex. 698 at 59 ("Master Servicer Termination Test Failed? (When

Cumulative Realized loss% exceeds Threshold%) Yes"). Additionally, DB sent Notice of

Event of Default for ARSI 2006-W3 on April 28, 2009 because "[a]s of the April 27, 2009

Distribution Date, the Cumulative Loss Percentage equal[ed) 13.0053%, which exceed[ed)

the 4.75% threshold." See Handlin Ex. 699 at DBNTC PHOENIX LIGHT 00001902798.

Therefore, Plaintiffs' material fact should be deemed admitted. See Local Rule 56.l(c).




              Defendant's Response: Undisputed that




      -            Handlin Ex. 699 at DBNTC PHOENIX LIGHT 00001902798.




                                              222
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 228 of 350




       Id. at DBNTC PHOEN1X LIGHT 00001902798 - 99 (emphasis in original).

       Plaintiffs' Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.l(c).

                                       e. GSAMP 2005-WMCI

        165. Under PSA § 7.0l(g), an "Event of Default" occurs ..if a Cumulative Loss Event
occurs." Handlin Ex. 90 (GWSAMP 2005-WMCl PSA) § 7.0l(g).
              Defendant' s Response: Undisputed that the cited GSAMP 2005-WMCl PSA

       contains the quoted language.

       Plaintiffs' Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.l(c).

       166.   A "Cumulative Loss Event" is defined as follows:

       With respect to any Dist1ibution Date. a Cumulative Loss Event occurs if the Cumulative
Loss Percentage exceeds the applicable percentage set forth below with respect to such
Distribution Date:


                                             223
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 229 of 350




       Distribution Date Occurrin In                            Loss Percenta e
   October 2008 throu h Se tember 2009         4.00%   ofthe Cut-off Date Pool Princi    al Balance
                                               5.75%   of the Cut-off Date Pool Princi   al Balance
                                               7.25%   of the Cut-off Date Pool Princi   al Balance
           October 2011 and thereafter         7.75%   of the Cut-off Date Pool PTinci   al Balance

Handlin Ex. 90 (GSAMP 2005-WMC I PSA) § LOI (Defi nition of Cumulative Loss Event) .

                 Defendant' s Response: To the extent this paragraph purp01ts to state a legal

          conclusion rega1·ding when "a Cumulative Loss Event occurs," no response is required.

                 Undisputed that the cited GSAMP 2005-WMCl PSA contains the cited chart.

          Plaintiffs' Reply: DB does not dispute this material fact. DB's attempt to evade the

material fact by mischaracterizing it as a legal conclusion is unavailing; the cited document

speaks for itself. Therefore, this material fact should be deemed admitted. See Local Rule

56.l(c).

        167. Pursuant to § 7.03(b) '[w] ithin 60 days after the occunence of any Event of
Default, the Trustee shall transmit by mail to all Ce11ificateholders and each Rating Agency
notice of each such Event of Default hereunder known to the Trustee, unless such Event of
Default shall have been cUied or waived. '' Handlin Ex. 90 G SAMP 2005-WMC l PSA) §
7. 03 (b) .

                 Defendant' s Response: To the extent this paragraph pmp01ts to state a legal

          conclusion regaiding the contractual duties and obligations of Defendant w1der the GAs,

          no response is required.

                 Undisputed that the cited GSAMP 2005-WMCl PSA contains the quoted

          language.

          Plaintiffs' Reply: DB does not dispute this material fact. DB's attempt to evade the

material fact by mischaracterizing it as a legal conclusion is unavailing; the cited document

speaks for itself. Therefore, this material fact should be deemed admitted. See Local Rule

56.l(c).


                                                 224
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 230 of 350




     168. As of October 27, 2008, the Cumulative Loss Percentage for the GSA MP 2005-
WMCI Trust was 7.490000%. Handlin Ex. 700 at 26.

              Defendant's Response: Disputed. The cited document does not suppo11 the

       contention made because the document does not cite to a Cumulative Loss Percentage.

       The GSAMP 2005-WMCl remittance repo11 for the October 27, 2008 distribution date

       states that the "Trigger Event Loss%" was 7.490000%.

       Plaintiffs' Reply: DB proffers no evidence to controvert Plaintiffs' material fact.

Further, DB's assertion that the document does not cite a Cumulative Loss Percentage is

inaccurate. See Handlin Ex. 700 at 26 ("Event of Default due to Cumulative Loss % Yes").

Additionally, DB sent Notice of Event of Default for GSAMP 2005-WMCt on December 9,

2008 because "[a]n Event of Default [was] in effect under Section 7.0l(g) of the Agreement,

which states that a Cumulative Loss Event is in existence if the Cumulative Loss

Percentage exceeds the applicable percentage set forth in the Agreement." See Handlin Ex.

701 at DBNTC_COMMERZBANK_00002475652. Therefore, Plaintiffs' material fact

should be deemed admitted. See Local Rule 56.l(c).




              Defendant's Response: Undisputed that on December 9, 2008, Defendant -




      Handlin Ex. 701 at DBNTC COMMERZBANK 00002475652.




                                             225
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 231 of 350




       Id. at DBNTC COMMERZBANK 00002475652

       Plaintiffs' Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.l(c).

                                           r. AMS:I 2006-Rl
       170. Section 7.0 l(vi ot" the AMSJ 2006-R 1 PSA provides that a Master Servicer Event
of Default occurs upon ''any failure by tbe Master Se1vicer of the Master Servicer Termination
Test." Handlin Ex. 3 (AMSI 2006-RI PSA) § 7.0l(vi).

               Defendant's Response: Undisputed that the cited AMSI 2006-Rl PSA contains

       the quoted language.

       Plaintiffs' Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.l(c).

       171. The Master Servicer Tem1ination Test is failed if the Cumulative Loss Percentage
exceeds the specified thresholds as set forfh below:

             Months (follolling the Closing Date)         CumulatiYe Loss (%)
                            37-48                                  4.75
                            49-60                                  6.25
                            61-72                                   7.5
                       73 and thereafter                           8.00

Handlin Ex. 3 (AMS[ 2006-Rl) § 1.01 (definition of "Master Servicer Termination Test").

              Defendant's Response: To the extent this paragraph pmpmts to state a legal

       conclusion regarding when the "Master Se1vicer Termination Test is failed," no response

       is required.

               Undisputed that the cited AMSI 2006-Rl PSA contains the cited chart.

                                             226
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 232 of 350




       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s attempt to evade the

material fact by mischaracterizing it as a legal conclusion is unavailing; the cited document

speaks for itself. Therefore, this material fact should be deemed admitted. See Local Rule

56.1(c).

        172. Section 7.03(b) of the AMSI 2006-Rl PSA requires DB to provide notice to
Certificateholders within "60 days after the occurrence of any event, which constitutes or which,
with notice or lapse or time or both. would constitute a Master Servicer Event of Default .... "
Handlin Ex. 3 (AMSI 2006-Rl PSA) § 7.03(b).

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the contractual duties and obligations of Defendant under the GAs,

       no response is required.

               Undisputed that the cited AMSI 2006-R1 PSA contains the quoted language.

       Plaintiffs’ quotation is misleading because it omits immediately preceding and

       succeeding language (italics indicate Plaintiffs’ omission):

               Not later than the later of 60 days after the occurrence of any
               event, which constitutes or which, with notice or lapse of time or
               both, would constitute a Master Servicer Event of Default or five
               days after a Responsible Officer of the Trustee becomes aware of
               the occurrence of such an event, the Trustee shall transmit by mail
               to the NIMS Insurer and to all Holders of Certificates notice of
               each such occurrence, unless such default or Master Servicer
               Event of Default shall have been cured or waived.

       Handlin Ex. 3 (AMSI 2006-R1 PSA) § 7.03(b).

       Plaintiffs’ Reply: DB does not dispute this material fact and DB’s assertion that

“Plaintiffs’ quotation is misleading” is immaterial to Plaintiffs’ material fact. DB’s attempt

to evade the material fact by mischaracterizing it as a legal conclusion is unavailing; the

cited document speaks for itself. Therefore, this material fact should be deemed admitted.

See Local Rule 56.1(c).



                                               227
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 233 of 350




              Defendant's Response: Disputed. The cited document does not support the

       contention made because the document does not cite a Cumulative Loss Percentage. The

       AMSI 2006-Rl remittance report for the May 26, 2009 distribution date states that the

       "Realized Loss Percentage" was 4.9309%.

       Plaintiffs' Reply: DB proffers no evidence to controvert Plaintiffs' material fact.

Further, DB's assertion that the document does not cite a Cumulative Loss Percentage is

inaccurate. See Handlin Ex. 702 at 47 ("Master Servicer Termination Test Failed? (When

Cumulative Realized loss% exceeds Threshold%) Yes"). Additionally, DB sent Notice of

Event of Default for AMSI 2006-Rl on June 26, 2009 because "[a]s of the May 26, 2009

Distribution Date, the Cumulative Loss Percentage equal[ed] 4.9309%, which exceed[ed]

the threshold of 4.75%." See Handlin Ex. 703 at DBNTC PHOENIX LIGHT 00000018910.

Therefore, Plaintiffs' material fact should be deemed admitted. See Local Rule 56.1(c).

       174.
Handlin Ex. 703.

              Defendant's Response: Undisputed that on June 26, 2009, Defendant-




      -            Handlin Ex. 703 at DBNTC PHOENIX LIGHT 00000018910.




                                             228
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 234 of 350




       Id. at DBNTC PHOENIX LIGHT 00000018910 - 911 (emphasis in original).

       Plaintiffs ' Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.l(c).

                                        g. GSAMP 200S-WMC3

       175. Under PSA ~ 7.0l(g), an ·•Event of Default" occurs ..if a Cumulative Loss Event
occurs:• Handlin Ex. 92 (GSAMP 2005-WMC3 PSA).
              Defendant's Response: Undisputed that the cited GSAMP 2005-WMC3 PSA

       contains the quoted language.

       Plaintiffs' Reply: DB does not dispute this material fact. Plaintiffs' material fact

should be deemed admitted. See Local Rule 56.l(c).

       176.    A ..Cumulative Loss Event" is defined as follows:
       With respect to any Distribution Date, a Cumulative Loss Event occurs if the Cumulative
Loss Percentage exceeds the applicable percentage set forth below with respect to such
Distribution Date:




                                              229
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 235 of 350




                Distribution Date Occurring In                   Loss Percentage
                                                          4.10% of the Cut-off Date Pool
           J anua:ry 2009 through December 2009
                                                                Principal Balance
                                                          5.80% of the Cut-off Date Pool
           January 2010 through December 2010
                                                                Principal Balance
                                                          7.25% of the Cut-off Date Pool
           Janua:ry 2011 tbrnugh December 2011
                                                                Principal Balance
                                                          7.90% of the Cut-off Date Pool
                  Janmuy 2012 and the1·eafter
                                                                Principal Balance

Hand Iin Ex. 92 (GSAMP 2005-WMC3 PSA) § 1.0 I (Definition of ..Cumulative Loss Event").

                Defendant' s Response: To the extent this paragraph purp01ts to state a legal

       conclusion regaTding when a "Cumulative Loss Event" occurs, no response is required.

                Undisputed that the cited GSAMP 2005-WMC3 PSA contains the cited chaii.

       Plaintiffs' Reply: DB does not dispute this materia.l fact. DB's attempt to evade the

material fact by mischaracterizing it as a legal conclusion is unavailing; the cited document

speaks for itself. Therefore, Plaintiffs' material fact should be deemed admitted. See Local

Rule 56.l(c).

        177. Pursuant to § 7.03(b ), '[w]ithin 60 days after the occurrence of any Event of
Default, the Trustee shall transmit by mail to all Certificateholders and each Rating Agency
notice of each such Event of Default hereunder known to the Tmstee, unless such Event of
Default shall ha e been cured or wai ed.'' Handlin Ex. 92 (GSAMP 2005-WMC3 PSA) §
7.03(b).

                Defendant's Response: To the extent this paragraph pmp01ts to state a legal

       conclusion regarrung the contractual duties and obligations of Defendant under the GAs,

       no response is required.

                Undisputed that the cited GSAMP 2005-WMC3 PSA contains the quoted

       language.




                                                230
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 236 of 350




       Plaintiffs' Reply: DB does not dispute this material fact. DB ' s attempt to evade the

material fact by mischaracterizing it as a legal conclusion is unavailing; the cited document

speaks for itself. Therefore, this material fact should be deemed admitted. See Local Rule

56.t(c).

    178. As of January 26 2009, the umuJative l oss Percentage fo r the GSAMP 2005-
WMC3 Trust was 11. 1965 29%. Handlin Ex. 704 at 31.

              Defendant' s Response: Disputed. The cited document does not support the

       contention made because the document does not cite a Cumulative Loss PeTcentage. TI1e

       GSAMP 2005-WMC3 remittance rep011 for the Jamuuy 26 1 2009 distribution date states

       that the "Trigger Event Loss %" was 11. 196529%.

       Plaintiffs' Reply: DB proffers no evidence to controvert Plaintiffs' material fact.

Further, DB's assertion that the document does not cite a Cumulative Loss Percentage is

inaccurate. See Handlin Ex. 704 at 31 ("Trigger Event Loss% (1)/(2) ... (1) Aggregate

Cumulative Realized Loss ... (2) Cutoff Date Pool Principal Balance"). Additionally, DB

sent Notice of Event of Default for GSAMP 2005-\Vl\tIC3 on March 4, 2009 because "an

Event of Default [was] in effect under Section 7.0l(g) of the Agreement, which states that

an Event of Default is in existence if a Cumulative Loss Event occurs. A Cumulative Loss

Event is in effect if the Cumulative Loss Percentage exceeds 4.10% of the Cut-off Date Pool

Principal Balance as of the January 26, 2009 Distribution Date" See Handlin Ex. 705 at

UBNTC_COMMERZBANK._00000064152. Therefore, Plaintiffs' material fact should be

deemed admitted. See Local Rule 56.l(c).




              Defendant's Response: Undisputed that on March 4, 2009~Defendant -



                                             231
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 237 of 350




       -          Handlin Ex. 705 at DBNTC- COMMERZBANK- 00000064152.




       Id at DBNTC COMMERZBANK 00000064152 - 53.

       Plaintiffs' Reply: DB does not dispute this material fact. Plaintiffs' material fact

should be deemed admitted. See Local Rule 56.l(c).

        180. As set out in detail below. in 11 of the Trusts. at least 14 separate EODs occurred
that DB declared late and for which its notices of EODs were untimely. often years beyond the
contractually mandated time within which DB was required to give notice to Certificateholders.
              Defendant's Response: To the extent this paragraph purpo1ts to state a legal

       cond usion regarding the timeliness of notices of EODs, no response is required.




                                              232
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 238 of 350




              Disputed. Defendant restates its responses to ,r,r 181 - 366 and incorporates them

       by reference. Further, Plaintiffs do not provide admissible evidence with respect to this

       contention.

       Plaintiffs' Reply: DB proffers no evidence to controvert Plaintiffs' material fact.

Plaintiffs' incorporate by reference their replies to ,r,r 181-366 and the evidence provided

therein. Therefore, Plaintiffs' material fact should be deemed admitted. See Local Rule

56.l(c). DB's attempt to evade the material fact by mischaracterizing it as a legal

conclusion is unavailing; the cited document speaks for itself.

       181.   Reserved.

       182.   Reserved.

       l83.   R~erved.




              Defendant's Response: Disputed. The evidence cited does not suppo1i Plaintiffs'

       contention.




              Further, Plaintiffs ' contention is based on a false premise. Defendant does not

       have the duty to model the triggers lmless othe1wise stated in the GAs. See, e.g. , Handlin

       Ex. 35 (NHEL 2006-5 PSA) § 4.03(a) (listing required elements ofremittance repo1is,

       which do not include whether a Trigger Event is in effect); Handlin Ex. 116 (NHEL

       2007-2 PSA) § 4.03(a) (same); Biron PL Ex. 35 & Biron CB Ex. 35 (Cha1is: Defendant

       Has Only The Duties Expressly Set Fo1ih In The GAs); Handlin Ex. 707 at 39:25 -40:21



                                               233
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 239 of 350




   (T. Perez Dep. (Apr. 20, 2018)). Accordingly, Defendant only is contractually required

   to model and rep01i those items explicitly delineated in the GAs.

          Undisputed that on November 21 , 2005 ,




                                          234
      Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 240 of 350




          Handlin Ex. 849 at DBN TC PHOENIX LIGHT 00001711127.

          Plaintiffs' Reply: DB does not proffer evidence to specifically controvert this

material fact. DB's issue with Plaintiffs' characterization of the document is immaterial as

the document speaks for itself. Plaintiffs' material fact should be deemed admitted. See

Local Rule 56.l(c).

          185.      Reserved.

          186. In addition. Tony Perez, a Modeling Manager in Analytics and another DB Rule
30(b)(6) witness, Handlin Ex. 707 (Perez 30(b)(6)) at 6:6•7. who authored the 2005 email




Id.   at 40:7•13.

                    Defendant's Response: Undisputed that Handlin Ex. 707 contains the quoted

          language.

          Plaintiffs' Reply: DB does not dispute this material fact. Plaintiffs' material fact

should be deemed admitted. See Local Rule 56.l(c).

        187. Further. in its extensive document productions in discovery in these cases, DB did
not produce any such monthly file identifying all deals with mandatory threshold percentages
sent by Analytics to TAG. Handlin Deel. , 861.
                    Defendant's Response: Undisputed that Defendant did not produce a monthly file

          in the fo1m of the attachment to Handlin Ex. 707. H owever, at some point during the

          relevant period,

          See, e.g., H andlin Ex. 405 at 35:14 - 39:7 (A. McNulty Dep. (Nov. 16, 2017)).

                    Undisputed that Defendant complied with its discove1y obligations with respect to

          document productions.

                                                   235
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 241 of 350




       Plaintiffs' Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.l(c).

       188.     Reserved.




                Defendant's Response: Undisputed that Jvh. Reyes testified as cited. However,

       the deponent cited by Plaintiffs lacks foundation for this testimony because -




      -             See Handlin Ex. 378 at 36:6-14, 47:15-25, 96:24-97:4 (R. Reyes Dep.

       (Jan. 18, 2018)).

                Ftuiher Plaintiffs ' contention is incouect with respect to the Tmsts for which

       Defendant is not the calculation agent 01· paying agent. In those Tmsts, another paiiy is

       responsible for modeling the infmmation set forth in the GAs . When it is calculation

       agent,                                                                              See

       Handlin Ex. 707 at 39:25 - 40:21 (T. Perez Dep. (Apr. 20, 2018)).

       Plaintiffs' Reply: The supplemental testimony DB provides is consistent with

Plaintiffs' material fact and DB does not provide a challenge based on record evidence.

Plaintiffs' material fact is deemed admitted by operation of law. See Local Rule 56.l(c).

DB's issue with Plaintiffs' characterization of the document is immaterial as the document

speaks for itself. DB has not identified any language that is not quoted accurately.

       190.     P]aintiffs refer the Court to Handlin Ex. 378 (Reyes) at 96: 24-98:18.




                                                236
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 242 of 350




              Defendant’s Response: Defendant refers the court to Handlin Ex. 378 at 36:6 –

       14, 47:15 – 25, 96:24 – 97:4 (R. Reyes Dep. (Jan. 18, 2018)) and Handlin Ex. 707 at

       39:25 – 40:21 (T. Perez Dep. (Apr. 20, 2018)).

       Plaintiffs' Reply: Reserved.

       191.   Plaintiffs refer the Court to Hand Iin Ex. 706 (Reyes) at 220: 18-221 : 17.

              Defendant’s Response: Reserved.

       Plaintiffs’ Reply: Reserved.

       192. For the following 11 Trusts, DB provided notice of the EOD resulting from
exceedance of the CL% or RD%, but it was late, as follows:

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the timeliness of Defendant’s notice, no response is required.

              Disputed as to the lateness of any notice of EOD. Plaintiffs do not cite any

       evidence to support this contention.

              Undisputed that Plaintiffs sent notices of EODs resulting from exceedance of the

       Cumulative Loss Percentages or Rolling Delinquency Percentages.

              Defendant restates its responses to ¶¶ 181 – 366 and incorporate them by

       reference.

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert this material

fact. Plaintiffs’ statement incorporates by reference their material facts and replies to ¶¶

193-366, infra, and the evidence provided therein. Plaintiffs’ material fact should be

deemed admitted. See Local Rule 56.1(c). DB’s attempt to evade the material facts by

claiming they contain legal conclusions is unavailing; the cited document speaks for itself.




                                               237
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 243 of 350




                                           a. SVHE 2006-OPTS

       193. Under§ 7.0l(a)(v) of the SVHE 2006-OPTS PSA a "Servicer Event of
Termination" occurs if "[a] Delinquency Servicer Termination Trigger has occurred and is
                                                           *
continuing[.r Handlin Ex. 119 (SVHE 2006-OPTS PSA) 7.0l(a)(v).

                Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the occurrence of a “Servicer Event of Termination,” no response is

       required.

                Undisputed that the cited SVHE 2006-OPT5 PSA contains the quoted language.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s attempt to evade this

material fact by mischaracterizing it as a legal conclusion is unavailing; the cited document

speaks for itself. Therefore, Plaintiffs’ material fact should be deemed admitted. See Local

Rule 56.1(c).

       194.     The "Delinquency Servicer Termination Trigger" is defined as follows:

       A Delinquency Servicer Tennination Trigger will have occurred with respect to the
       Certificates on a Distribution Date if the Three Month Rolling Delinquency
       Percentage for the Mortgage Loans exceeds 18.00%.

Handlin Ex. 119 (SVHE 2006-OPTS PSA)        *1.0 I.
                Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the definition of “Delinquency Servicer Termination Trigger,” no

       response is required.

                Undisputed that the cited SVHE 2006-OPT5 PSA contains the quoted language.

       However, Plaintiffs’ definition of “Delinquency Servicer Termination Trigger” is

       incomplete because it fails to include the definition of other capitalized terms which may

       or may not impact the manner in which the Delinquency Servicer Termination Trigger is

       calculated or determined.



                                               238
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 244 of 350




       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s issue with Plaintiffs’

characterization of the quoted language is immaterial as the document speaks for itself.

Therefore, Plaintiffs’ material fact should be deemed admitted. See Local Rule 56.1(c).

DB’s attempt to evade the material fact by claiming it contains a legal conclusion is

unavailing; the cited document speaks for itself.

       I 95.   '"Three Month Rolling Delinquency Percentage" is defined as follows:

       With respect to the Mortgage Loans and any Distribution Date, the average for the
       three most recent calendar months of the fraction, expressed as a percentage, the
       numerator of which is (x) the sum (without duplication) of the aggregate of the
       Stated Principal Balances of all Mortgage Loans that arc (i) 60 or more days
       Delinquent, (ii) in bankruptcy and 60 or more days Delinquent, (iii) in foreclosure
       and 60 or more days Delinquent, or (iv) REO Properties, and the denominator of
       which is (y) the sum of the Stated Principal Balances of the Mortgage Loans, in the
       case of both (x} and (y), as of the Close of Business on the last Business Day of
       each of the three most recent calendar months.

Handlin Ex. 119 (SVHE 2006-OPTS PSA) § 1.01.

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the definition of “Three Month Rolling Delinquency Percentage,”

       no response is required.

               Undisputed that the cited SVHE 2006-OPT5 PSA contains the quoted language.

       However, Plaintiffs’ definition of “Three Month Rolling Delinquency Percentage” is

       incomplete because it fails to include the definition of other capitalized terms which may

       or may not impact the manner in which the Three Month Rolling Delinquency Percentage

       is calculated or determined.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s issue with Plaintiffs’

characterization of the quoted language is immaterial as the document speaks for itself.

Therefore, Plaintiffs’ material fact should be deemed admitted. See Local Rule 56.1(c).



                                              239
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 245 of 350




DB’s attempt to evade the material fact by claiming it contains a legal conclusion is

unavailing; the cited document speaks for itself.

        196. DB's monthly Distribution Reports for SVHE 2006-OPT5 quantify "delinquency"
in two places. The "Delinquency Report" page identifies, as a percentage of the balance of the
trust and a percentage of the number of loans in the trust, the total number of loans that are
delinquent, in foreclosure, in bankruptcy, and real-estate owned {"REO"), and further shows
what percentage of the Trust's balance is delinquent by one payment, two payments, and three or
more payments. See, e.g., Handlin Ex. 708 at 11. The "Trigger Events" box for the relevant
period lists a single line item, "Delinquency Percentage.'~ See, e.g., Handlin Ex. 708 at 50.

              Defendant’s Response: Disputed. Plaintiffs’ characterization of the SVHE 2006-

       OPT5 remittance reports is inaccurate, and the materials Plaintiffs cite do not support this

       paragraph.

              Each remittance report is a unique document, which speaks for itself. Plaintiffs

       citation to a single remittance report does not support any generalization about the

       remittance reports generally.

              Indeed, Plaintiffs’ statement that the remittance reports “quantify ‘delinquency’ in

       two places” is not even consistent with the only remittance report Plaintiffs cite in

       support of this paragraph because delinquencies are also quantified at least on pages 12

       and 13 of Handlin Ex. 708.

              Second, Plaintiffs’ characterization of the Delinquency Report section of the

       remittance report as a “page” is not consistent with the SVHE 2006-OPT5 remittance

       report for the August 27, 2007 distribution date because the Delinquency Report is three

       pages. Handlin Ex. 708 at 11 – 13.

              Also, Plaintiffs’ statement “The ‘Trigger Events’ box for the relevant period lists

       a single line item, ‘Delinquency Percentage’” is not consistent with the SVHE 2006-

       OPT5 remittance report for the August 27, 2007 distribution date because the “Trigger

       Events” box on page 50 of Handlin Ex. 708 lists multiple line items.
                                               240
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 246 of 350




       Plaintiffs’ Reply: DB does not proffer evidence to specifically controvert Plaintiffs’

material fact. DB’s issue with Plaintiffs’ characterization of the document is immaterial as

the document speaks for itself. Therefore, Plaintiffs’ material fact is deemed admitted by

operation of law. See Local Rule 56.1(c).

          197. In DB's August 27, 2007 Distribution Report for SVHE 2006-OPT5. (a) the
Delinquency Report identifies the percentage balance ofloans (i) delinquent. (ii) in foreclosure,
(iii} in bankruptcy, and (iv) REO for 2 payments as 3.00% and for 3+ payments as 14.04%.
totaling 17.04% sixty or more days delinquent, and (b) the Delinquency Percentage is stated to
be 17.3222%. Handlin Ex. 708 at 11. 50.

               Defendant’s Response: Undisputed that Handlin Ex. 708 contains the identified

       information.

       Plaintiffs’ Reply: DB does not dispute this material fact. Plaintiffs’ material fact

should be deemed admitted. See Local Rule 56.1(c).

          198. In DB's September 25. 2007 Distribution Report for SVHE 2006-OPT5. (a) the
Delinquency Report identifies the percentage balance of loans (i) delinquent. (ii) in foreclosure.
(iii) in bankruptcy, and (iv) REO for 2 payments as 3.23% and for 3+ payments as 15.53%,
totaling 18.76% sixty or more days delinquent, and (b} the Delinquency Percentage is stated to
be 19.0114%. Handlin Ex. 709 at 11, 49.

               Defendant’s Response: Undisputed that Handlin Ex. 709 contains the identified

       information.

       Plaintiffs’ Reply: DB does not dispute this material. Plaintiffs’ material fact should

be deemed admitted. See Local Rule 56.1(c).

          199. In DB's October 25, 2007 Distribution Report for SVHE 2006-OPTS, (a) the
Delinquency Report identifies the percentage balance of loans (i) delinquent. (ii) in foreclosure.
(iii) in bankruptcy, and (iv) REO for 2 payments as 3.89% and for 3+ payments as 17.31 %.
totaling 21.20% sixty or more days delinquent, and (b) the Delinquency Percentage is stated to
be 21.4677%. Handlin Ex. 710 at 11. 54.

               Defendant’s Response: Undisputed that Handlin Ex. 710 contains the identified

       information.



                                                241
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 247 of 350




       Plaintiffs' Reply: DB does not dispute this material fact. Plaintiffs' material fact

should be deemed admitted. See Local Rule 56.l(c).

        200. The average of the total percentage balance sixty days or more delinquent as
reported in the Delinquency Reports of oe·s August. September, and October 2007 Distribution
Reports for SVHE 2006-OPT5 is 19.00%. The average of the Delinquency Percentages reported
in the August, September. and October 2007 Distri:mtion Repons for SVHE 2006-OPTS is
19.2671%.

              Defendant's Response: Undisputed that Plaintiffs accurately calculated the

       mathematical averages based on the inforrnation they provided.

       Plaintiffs' Reply: DB does not dispute this material fact. Plaintiffs' material fact

should be deemed admitted. See Local Rule 56.l(c).

              Mr. Reyes testified. in his capacity as a fact witness. that


                                                                                              s




       Handlin Ex. 378 (Reyes) at 101 :20-102: 14.
              Defendant's Response: To the extent this paragraph purp01ts to state a legal

       conclusion regarding




                                               242
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 248 of 350




  -           no response is required.

          Disputed. Plaintiffs’ statement that




          Plaintiffs’ statement “Thus, because, as of DB’s October 25, 2007 Distribution

   Report, the three-month rolling delinquency percentage was higher than the 18.00%

   threshold for the defined Servicer Event of Termination, the Servicer Event of

   Termination was triggered on October 25, 2007” is disputed to the extent it lacks

   evidentiary support. Plaintiffs’ assertion is not supported by the cited material because

   Plaintiffs have not established that the methodology utilized by Plaintiffs is the same

   methodology required by the GAs. See Handlin Ex. 119 (SVHE 2006-OPT5 PSA) § 1.01

   (definition of “Three Month Rolling Delinquency Percentage”: “With respect to the

   Mortgage Loans and any Distribution Date, the average for the three most recent calendar

   months of the fraction, expressed as a percentage, the numerator of which is (x) the sum

   (without duplication) of the aggregate of the Stated Principal Balances of all Mortgage

   Loans that are (i) 60 or more days Delinquent, (ii) in bankruptcy and 60 or more days

   Delinquent, (iii) in foreclosure and 60 or more days Delinquent or (iv) REO Properties,

   and the denominator of which is (y) the sum of the Stated Principal Balances of the

   Mortgage Loans, in the case of both (x) and (y), as of the Close of Business on the last

   Business Day of each of the three most recent calendar months.”).



                                           243
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 249 of 350




              Undisputed that Handlin Ex. 378 contains the quoted language. However, the

       witness only testified




       Plaintiffs’ Reply: DB does not dispute the material fact. Therefore, this material fact

should be deemed admitted. See Local Rule 56.1(c). DB’s issue with Plaintiffs’

characterization of the document and Plaintiffs’ assertion that “[t]hus, because, as of DB’s

October 25, 2007 Distribution Report, the three-month rolling delinquency percentage was

higher than the 18.00% threshold for the defined Servicer Event of Termination, the

Servicer Event of Termination was triggered on October 25, 2007” is immaterial as the

document speaks for itself. DB’s attempt to evade the material facts by claiming they

contain legal conclusions is unavailing; the cited document speaks for itself.

       202.   Under PSA § 7 .04(b ), "Notification to Certificateholders":

       No later than 60 days after the occurrence of any event which constitutes or which,
       with notice or a lapse of time or both, would constitute a Servicer Event of
       Termination for five Business Days after a Responsible Officer of the Trustee
       becomes aware of the occurrence of such an event, the Trustee shall transmit by
       mail to all Certificateholders and to the NIMS Insurer notice of such occurrence
       unless such default or Servicer Event of Termination shall have been waived or
       cured.

Handlin Ex. 119 (SVHE 2006-OPT5 PSA) § 7 .04(b ).

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the contractual rights and duties of Defendant under the GA, no

       response is required.

              Undisputed that the cited SVHE 2006-OPT5 PSA contains the quoted language.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s attempt to evade the

material fact by claiming it contains a legal conclusion is unavailing; the cited document

                                              244
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 250 of 350




speaks for itself. Plaintiffs’ material fact should be deemed admitted. See Local Rule

56.1(c).

       203.    Plaintiffs refer the Court to Handlin Ex. 378 (Reyes) at 80:8-82:3.

               Defendant’s Response: Reserved.

       Plaintiffs’ Reply: Reserved.

       204. The ··occurrence of[the] event which constitutes ... a Servicer Event of
Termination" is, as shown above. the exceedance of the Three Month Rolling Delinquency
Percentage on October 25, 2007.

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the exceedance of the Three Month Rolling Delinquency

       Percentage as defined by the GA or the occurrence of an event that constitutes a

       “Servicer Event of Termination” as defined by the GA, no response is required.

               Disputed. Plaintiffs’ contention lacks evidentiary support. Further, it is vague

       and ambiguous as to the phrase “as shown above.” Defendant restates its responses to the

       paragraphs to which Plaintiffs refer with the phrase “as shown above,” and incorporates

       them by reference. Defendant is unable to respond further to this contention due to the

       ambiguity and the absence of evidence or clarification.

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material

fact. Therefore, it should be deemed admitted. See Local Rule 56.1(c). Plaintiffs’ statement

incorporates by reference their material facts and replies to ¶¶ 193-203, supra, and the

evidence provided therein. DB’s attempt to evade the material fact by claiming it contains a

legal conclusion is unavailing; the cited document speaks for itself.

        205. Thus, DB was required to send notice of this Servicer Event of Termination to
Certificateholders no later than 60 days after the October 25, 2007 occurrence of the event that
constituted the Servicer Event of Termination. i.e., no later than December 24, 2007.



                                               245
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 251 of 350




          Defendant’s Response: To the extent this paragraph purports to state a legal

   conclusion regarding the contractual duties and obligations of Defendant under the GA,

   no response is required.

          Disputed.

          Plaintiffs’ purported characterization of the SVHE 2006-OPT5 PSA as requiring

   Defendant “to send notice of [a] Servicer Event of Termination to Certificateholders no

   later than 60 days after the . . . occurrence of the event that constituted the Servicer Event

   of Termination” is contrary to the terms of that agreement. The SVHE 2006-OPT5 PSA

   provides:

          No later than 60 days after the occurrence of any event which
          constitutes or which, with notice or a lapse of time or both, would
          constitute a Servicer Event of Termination for five Business Days
          after a Responsible Officer of the Trustee becomes aware of the
          occurrence of such an event, the Trustee shall transmit by mail to
          all Certificateholders and to the NIMS Insurer notice of such
          occurrence unless such default or Servicer Event of Termination
          shall have been waived or cured.

   Handlin Ex. 119 (SVHE 2006-OPT5 PSA) § 7.04(b) (emphasis added). Plaintiffs’

   purported characterization ignores the italicized language above. Before any 60-day

   period contemplated in the provision quoted above may begin to run, the event at issue

   must occur for five business days after a Responsible Officer (as defined in the GA) of

   Defendant becomes aware of the occurrence of the event.

          Disputed to the extent this paragraph lacks evidentiary support.

          Disputed that Plaintiffs accurately calculated the date of the occurrence of the

   event because they did not account for any “applicable grace period,” Handlin Ex. 119

   (SVHE 2006-OPT5 PSA) § 7.01(b), or whether the event had been cured, thus obviating

   the notice requirement, Handlin Ex. 119 (SVHE 2006-OPT5 PSA) § 7.04(b).


                                            246
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 252 of 350




       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material

fact. Therefore, it should be deemed admitted. See Local Rule 56.1(c). Plaintiffs’ statement

incorporates by reference their material facts and replies the preceding ¶¶ 193-203 and the

evidence provided therein.

       In Handlin Ex. 119 (SVHE 2006-OPT5 PSA) § 7.04(b), the notice provision that

contains “for” should be interpreted to be read as “or” because of a typographical error.

This provision is a “boilerplate” provision and the court should interpret it to be consistent

with all of the other similar notice provisions, and in particular, all other notice provisions

that make reference to five business days. Handlin Ex. 3 (AMSI 2006-R1 PSA) § 7.03(b);

Handlin Ex. 4 (ARSI 2006-M1 PSA) § 7.03(b); Handlin Ex. 5 (ARSI 2006-M3 PSA) §

7.03(b); Handlin Ex. 6 (ARSI 2006-W2 PSA) § 7.03(b); Handlin Ex. 7 (ARSI 2006-W3

PSA) § 7.03(b); Handlin Ex. 79 (FFML 2005-FFH3 PSA) § 7.04(b). Furthermore, DB

should not be absolved from its obligations because of a typographical error. Therefore, the

court should interpret this provision to require the trustee to provide notice within sixty

days from the occurrence of an Event of Default or within five business days from when a

responsible officer becomes aware of events that rise to an Event of Default. See Sharon

Steel Corp. v. Chase Manhattan Bank, N.A., 691 F.2d 1039, 1048 (2d Cir. 1982); Morgan

Stanley & Co. v. Archer Daniels Midland Co., 570 F. Supp. 1529, 1539 (S.D.N.Y. 1983);

Beyene v. Irving Tr. Co., 762 F.2d 4, 6 (2d Cir. 1985); E & H Partners v. Broadway Nat’l

Bank, 39 F. Supp. 2d 275, 280 (S.D.N.Y. 1998). See Pltfs.Reply 7-8.

       Further, while Plaintiffs do not concede that the PSA provided for “an applicable

grace period,” such period would only extend the date by which DB was required to send

notice to December 30, 2007 and would not make DB’s notice of this Servicer Termination



                                              247
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 253 of 350




timely. See infra ,r 285. Finally, DB's attempt to evade the material facts by claiming they

contain legal conclusions is unavailing; the cited document speaks for itself.


                         Handlin Ex. 711 at DBNTC- COMMERZBANK- 00000032794-95.
              Defendant's Response: Undisputed that



                                                                         Handlin Ex. 711 at

       DBNTC- COMMERZBANK- 00000032794.




       Id. at DBNTC- COMMERZBANK- 00000032794 - 95.

                                             248
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 254 of 350




       Plaintiffs' Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.l(c).

              Because the notice was due no later than December 24. 2007.


              Defendant's Response: To the extent this paragraph pmpo1ts to state a legal

       conclusion regarding



              Disputed. Plaintiffs fail to cite ev idence to suppo1t this contention.

       Plaintiffs' Reply: DB proffers no evidence to controvert the material fact. It should

be deemed admitted. See Local Rule 56.l (c). Plaintiffs' statement incorporates by reference

their material facts and replies to preceding ,r,r 202-206 and the evidence provided therein.

DB's attempt to evade the material fact by claiming it contains a legal conclusion is

unavailing; the cited document speaks for itseH.


                       i-
                       Handlin Ex. 711 at
DBNTC COMMERZBANK 00000032794-95.
        -                     -
              D efendant's Response: Undisputed.

       Plaintiffs' Reply: DB does not dispute this material fact. Plaintiffs' material fact

should be deemed admitted. S ee Local Rule 56.l(c).

                                              b. SVHE 2006-1

       209. Under§ 7.0l(a)(v) of the SVHE 2006-1 PSA, ..Any faflure by the Servicer of the
Servicer Termination Test" is a ..Servicer Event ofTennination." Handlin Ex. 41 (SVHE 2006-1
PSA) § 7.0l(a)(v).

              Defendant's Response: To th e extent this paragraph purpo1ts to state a legal

       conclusion regarding the occmrence of a "Servicer Event ofTennination," no response is

       required


                                               249
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 255 of 350




                Undisputed that the cited SVHE 2006-1 PSA contains the quoted language.

       Plaintiffs' Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.l(c). DB's attempt to evade the material fact by claiming it

contains a legal conclusion is unavailing; the cited document speaks for itself.

       210.     The 'Servicer Tennination Test" is d fined as follows:
                    4




       With respect to any Distribution Date, the Servicer Termination Test will be failed if the
Cumulative Loss Percentage exceed the applicable percentages set forth be low with respect to
such Distribution Date:

          Distribution Date Occurring In                        Loss Percentage
                                                        3.05% for the first month plus an
        Februaiy 2008 through January 2009             additional 1112th of 2.50% for each
                                                                month thereafter
                                                        5.55% for the first month, plus an
        Februaiy 2009 through January 2010             additional 1112th of 1.95% for each
                                                                month thereafter
                                                        7_50% for the first month, plus an
        Februaiy 2010 through January 2011             additional 1112th of 1.25% for each
                                                                month thereafter
                                                        8.75% for the first month, plus an
        Februa1y 2011 through Januaiy 2012             additional 1112th of 0.50% for each
                                                                month thereafter
              February 2012 and thereafter                           9.25%

Handlin Ex. 41 (SVHE 2006-1 PSA) § 1.0 L

                Defendant's Response: To the extent tl1is paragraph purports to state a legal

       conclusion regarding the definition of " Servicer Termination Test," no response is

       required.

                Undisputed that the cited SVHE 2006-1 PSA contains the quoted language.

       However, Plaintiffs' definition of "Servicer Termination Test" is incomplete because it

       fails to include the definition of other capitalized terms which lilllY or may not impact the

       manner in which the Servicer T ennination Test is calculated or detennined.




                                                250
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 256 of 350




        Plaintiffs’ Reply: DB does not dispute this material fact. DB’s issue with Plaintiffs’

quoted language is immaterial as the document speaks for itself. Further, DB’s attempt to

evade the material fact by claiming it contains a legal conclusion is unavailing. Plaintiffs’

material fact should be deemed admitted. See Local Rule 56.1(c).

        211. Under this definition, the Servicer Termination Test would be failed in April 2008
if the Cumulative Loss Percentage was 3.4667%, and would be failed in May 2008 if the
Cumulative Loss Percentage was 3.675%.

               Defendant’s Response: To the extent this paragraph purports to state a legal

        conclusion regarding the interpretation of the definition of “Servicer Termination Test,”

        no response is required.

               Disputed. Plaintiffs fail to cite admissible evidence for this contention.

        Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material

fact. Therefore, it should be deemed admitted. See Local Rule 56.1(c). Plaintiffs’ statement

incorporates by reference their material facts and replies to the preceding ¶¶ 209-210 and

the evidence provided therein. DB’s attempt to evade the material fact by claiming it

contains a legal conclusion is unavailing; the cited document speaks for itself.

       212. "Cumulative Loss Percentage" is defined as follows: "With respect to any
Distribution Date, the percentage equivalent of a fraction, the numerator of which is the
aggregate amount of Realized Losses incurred from the Cut-off Date to the last day of the
preceding calendar month and the denominator of which is the aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date." Handlin Ex. 41 (SVHE 2006-1 PSA) §
1.01.
               Defendant’s Response: To the extent this paragraph purports to state a legal

        conclusion regarding the definition of “Cumulative Loss Percentage,” no response is

        required.

               Undisputed that the cited SVHE 2006-1 PSA contains the quoted language.

        Plaintiffs’ quotation is misleading because it omits that the definition applies only under


                                                251
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 257 of 350




       the SVHE 2006-1 PSA. Further, Plaintiffs’ definition of “Cumulative Loss Percentage”

       is incomplete because it fails to include the definition of other capitalized terms which

       may or may not impact the manner in which the Cumulative Loss Percentage is

       calculated or determined.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s issue with Plaintiffs’

characterization of the quoted language is immaterial as the document speaks for itself.

DB’s attempt to evade the material facts by claiming it contains a legal conclusion is

unavailing. Therefore, Plaintiffs’ material fact should be deemed admitted. See Local Rule

56.1(c).

        213. "Realized Loss Percentage" is defined (within the PSA 's definition of "Trigger
Event") as "the aggregate amount of Realized Losses incurred since the Cut-off Date through the
last day of the related Due Period (reduced by the aggregate amount of Subsequent Recoveries
received since the Cut-off Date through the last day of the related Due Period) divided by the
aggregate Stated Principal Balance of the Mortgage Loans as of the Cut-off Date." Handlin Ex.
41 (SVHE 2006-1 PSA) § 1.01. Thus, with respect to SVHE 2006-L ·•cumulative Loss
Percev.tagc" and "Rcali7.cd Loss Percentage" mean the same thing.

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the definition of “Realized Loss Percentage,” no response is

       required.

              Disputed. Plaintiffs fail to cite admissible evidence with respect to the contention

       that “with respect to SVHE 2006-1, ‘Cumulative Loss Percentage’ and ‘Realized Loss

       Percentage’ mean the same thing.”

              Undisputed that the cited SVHE 2006-1 PSA contains the quoted language.

       However, Plaintiffs’ definition of “Realized Loss Percentage” is incomplete because it

       fails to include the definition of other capitalized terms which may or may not impact the

       manner in which the Realized Loss Percentage is calculated or determined.



                                               252
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 258 of 350




       Plaintiffs’ Reply: DB does not dispute the material facts. DB’s issue with Plaintiffs’

characterization of the quoted language is immaterial. DB’s attempt to evade the material

facts by claiming they contain legal conclusions is unavailing; the cited document speaks

for itself. Therefore, Plaintiffs’ material facts should be deemed admitted. See Local Rule

56.1(c).

        214. Although the Distribution Reports for SVHE 2006-1 do not use the tenn
"Cumulative Loss Percentage," in the reporting of"Trigger Events," the Distribution Reports do
report the equivalent "Realized Loss Percentage.'" See, e.g., Handlin Ex. 712.

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding whether the Cumulative Loss Percentage and the Realized Loss

       Percentage are “equivalent,” no response is required.

              Disputed. Plaintiffs fail to cite admissible evidence with respect to the contention

       that “Cumulative Loss Percentage” and “Realized Loss Percentage” are “equivalent.

              Undisputed that Handlin Ex. 712 reports the Realized Loss Percentage.

       Plaintiffs’ Reply: DB does not dispute the material fact. It should be deemed

admitted. See Local Rule 56.1(c). Plaintiffs’ statement incorporates by reference their

material facts and replies to the preceding ¶¶ 212-213 and the evidence cited therein. DB’s

attempt to evade the material fact by claiming it contains a legal conclusion is unavailing;

the cited document speaks for itself.

        215. In the April 25, 2008 Distribution Report for SVHE 2006-1, the Realized Loss
Percentage (which is the same thing as the Cumulative Loss Percentage) was 3.1590%, which
was still below the Servicer Termination Test threshold. Id. at 32.

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding whether the Cumulative Loss Percentage and the Realized Loss

       Percentage are “equivalent,” no response is required.



                                              253
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 259 of 350




              Disputed. Plaintiffs fail to cite admissible evidence with respect to the contention

       that the Realized Loss Percentage "is the same thing as the Cumulative Loss Percentage."

              Undisputed that Handlin Ex . 712 contains the identified infonnation.

       Plaintiffs' Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.l(c). Plaintiffs' statement incorporates by reference their

material facts and replies to the preceding 11212-213 and the evidence cited therein. DB's

attempt to evade the material fact by claiming it contains a legal conclusion is unavailing;

the cited document speaks for itself.




              Defendant' s Response: To the extent this paragraph purports to state a legal

       conclusion regarding whether the Cumulative Loss Percentage and the Realized Loss

       Percentage are ''equivalent," no response is required.

              Disputed. Plaintiffs fail to cite admissible evidence with respect to the contention

       that the Realized Loss Percentage "is the same thing as the Cumulative Loss Percentage."

       Further, Plaintiffs fail to cite admissible evidence to support their contention that the

       Realized Loss Percentage exceeding the stated threshold means "the Trust failed the

       Servicer Tennination Test." Such inte1pretation is at odds with the stated definition of

       Servicer Tennination Test under the GA, which 1·equires the Cumulative Loss Percentage

       to exceed the specified threshold . Handlin Ex. 41 (SVHE 2006-1 PSA) § 1.01 (definition

       of Servicer Tennination Test).

              Undisputed that Handlin Ex. 713 reported that the Realized Loss Percentage was

       3.7293 % .


                                                254
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 260 of 350




       Plaintiffs’ Reply: DB does not dispute the material fact. It should be deemed

admitted. See Local Rule 56.1(c). Plaintiffs’ statement incorporates by reference their

material facts and replies to the preceding ¶¶ 212-213 and the evidence cited therein. DB’s

attempt to evade the material fact by claiming it contains a legal conclusion is unavailing;

the cited document speaks for itself.

       217.     Under PSA § 7 .04(b ), "Notification to Certificateholders":

       No later than 60 days after the occurrence of any event which constitutes or which,
       with notice or a lapse of time or both, would constitute a Servicer Event of
       Termination for five Business Days after a Responsible Officer of the Trustee
       becomes aware of the occurrence of such an event, the Trustee shall transmit by
       mail to all Certificateholders notice of such occurrence unless such default or
       Servicer Event of Termination shall have been waived or cured.

Handlin Ex. 41 (SVHE 2006-1 PSA) § 7.04(b).

                Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the contractual rights and duties of Defendant under the GA, no

       response is required.

                Undisputed that the cited SVHE 2006-1 PSA contains the quoted language.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s attempt to evade the

material fact by claiming it contains a legal conclusion is unavailing; the cited document

speaks for itself. Therefore, Plaintiffs’ material fact should be deemed admitted. See Local

Rule 56.1(c).

      218. The "occurrence of [the] event which constitutes ... a Servicer Event of
Termination" is, as shown above, the exceedance of the Cumulative Loss Percentage on May 27,
2008.

                Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the exceedance of the Cumulative Loss Percentage as defined by

       the GA, no response is required.


                                                255
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 261 of 350




              Disputed. Plaintiffs’ contention lacks evidentiary support. Further, it is vague

       and ambiguous as to the phrase “as shown above.” Defendant restates its responses to the

       paragraphs to which Plaintiffs refer with the phrase “as shown above,” and incorporates

       them by reference. Defendant is unable to respond further to this contention due to the

       ambiguity and the absence of evidence or clarification.

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material

fact. Therefore, it should be deemed admitted. See Local Rule 56.1(c). Plaintiffs’ statement

incorporates by reference their material facts and replies to ¶¶ 209-217, supra, and the

evidence provided therein. DB’s attempt to evade the material fact by claiming it contains a

legal conclusion is unavailing; the cited document speaks for itself.

        219. Thus, DB was required to send notice of the Servicer Event of Termination to
Certificateholders no later than 60 days after the May 27, 2008 occurrence of the event that
constituted the Servicer Event of Tennination. i.e., no later than July 26, 2008.

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the contractual duties and obligations of Defendant under the GA,

       no response is required.

              Disputed.

              Plaintiffs’ purported characterization of the SVHE 2006-1 PSA as requiring

       Defendant “to send notice of [a] Servicer Event of Termination to Certificateholders no

       later than 60 days after the . . . occurrence of the event that constituted the Servicer Event

       of Termination” is contrary to the terms of that agreement. The SVHE 2006-1 PSA

       provides:

              No later than 60 days after the occurrence of any event which
              constitutes or which, with notice or a lapse of time or both, would
              constitute a Servicer Event of Termination for five Business Days
              after a Responsible Officer of the Trustee becomes aware of the
              occurrence of such an event, the Trustee shall transmit by mail to
                                                256
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 262 of 350




              all Certificateholders notice of such occurrence unless such default
              or Servicer Event of Termination shall have been waived or cured.

       Handlin Ex. 41 (SVHE 2006-1 PSA) § 7.04(b) (emphasis added). Plaintiffs’ purported

       characterization ignores the italicized language above. Before any 60-day period

       contemplated in the provision quoted above may begin to run, the event at issue must

       occur for five business days after a Responsible Officer (as defined in the GA) of

       Defendant becomes aware of the occurrence of the event.

              Disputed to the extent this paragraph lacks evidentiary support.

              Disputed that Plaintiffs accurately calculated the date of the occurrence of the

       event because they did not account for any “applicable grace period,” Handlin Ex. 41

       (SVHE 2006-1 PSA) § 7.01(b), or whether the event had been cured, thus obviating the

       notice requirement, Handlin Ex. 41 (SVHE 2006-1 PSA) § 7.04(b).

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material

fact. Therefore, it should be deemed admitted. See Local Rule 56.1(c). Plaintiffs’ statement

incorporates by reference their material facts and replies to the preceding ¶¶ 209-218 and

the evidence provided therein.

       In Handlin Ex. 41 (SVHE 2006-1 PSA) § 7.04(b), the notice provision that contains

“for” should be interpreted to be read as “or” because of a typographical error. This

provision is a “boilerplate” provision and the court should interpret it to be consistent with

all of the other similar notice provisions, and in particular, all other notice provisions that

make reference to five business days. Handlin Ex. 3 (AMSI 2006-R1 PSA) § 7.03(b);

Handlin Ex. 4 (ARSI 2006-M1 PSA) § 7.03(b); Handlin Ex. 5 (ARSI 2006-M3 PSA) §

7.03(b); Handlin Ex. 6 (ARSI 2006-W2 PSA) § 7.03(b); Handlin Ex. 7 (ARSI 2006-W3

PSA) § 7.03(b); Handlin Ex. 79 (FFML 2005-FFH3 PSA) § 7.04(b). Furthermore, Deutsche


                                              257
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 263 of 350




Bank should not be absolved from its obligations because of a typographical error.

Therefore, the court should interpret this provision to require the trustee to provide notice

within sixty days from the occurrence of an Event of Default or within five business days

from when a responsible officer becomes aware of events that rise to an Event of Default.

See Sharon Steel Corp. v. Chase Manhattan Bank, N.A., 691 F.2d 1039, 1048 (2d Cir. 1982);

Morgan Stanley & Co. v. Archer Daniels Midland Co., 570 F. Supp. 1529, 1539 (S.D.N.Y.

1983); Beyene v. Irving Tr. Co., 762 F.2d 4, 6 (2d Cir. 1985); E & H Partners v. Broadway

Nat'/ Bank, 39 F. Supp. 2d 275,280 (S.D.N.Y.1998). See Pltfs.Reply 7-8.

       Further, while Plaintiffs do not concede that the PSA provided for "an applicable

grace period," such period would only extend the date by ,,,hich DB was required to send

notice to July 31, 2008 and would not make DB's notice of this Servicer Termination

timely. See infra ,r 220. Finally, DB's attempt to evade the material facts by claiming they

contain legal conclusions is unavailing.

              Because the notice was due no later than July 26 200



              Defendant' s Response: To the extent this paragraph pmports to state a legal

       conclusion regarding the timeliness of the notice of EOD, no 1esponse is required .

              Disputed to the extent Plaintiffs' statement "the notice was due no later than July

       26, 2008n lacks evidentiaiy support.

              Disputed to the extent Plaintiffs' statement

                                                                       lacks evidentia1y suppmi.

              Disputed that Plaintiffs accmately calculated the date of the occmrnnce of the

       event because they did not account for any "applicable grace period," Handlin Ex. 41



                                              258
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 264 of 350




   (SVHE 2006-1 PSA) § 7.0l(b), or whether the event had been cured, thus obviating the

   notice requirement, Handlin Ex. 41 (SVHE 2006-1 PSA) § 7.04(b).

            Disputed that Handlin Ex. 719 contains pages marked DBNTC PHOENIX

   LIGHT 00001790981-DBNTC PHOENIX LIGHT 00001790982 or any bates numbered

   pages.

            To the extent Plaintiffs intended to cite Handlin Ex. 714 (which has those Bates

   numbered pages), undisputed that




                    Handlin Ex. 714 at DBNTC PHOENIX LIGHT 00001790981.




                                            259
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 265 of 350




       Id. at DBNTC PHOENIX LIGHT 00001790981 - 82.




                                                                              Han dlin Ex . 714

       at DBNTC PHOENIX LIGHT 00001790985.




       Id. at DBNTC PHOENIX LIGHT 00001790985 - 86 (emphasis in original).

       Plaintiffs' Reply: DB proffers no evidence to specifically dispute the material fact.

Further DB does not dispute that Handlin Ex. 714 (which Plaintiffs intended to cite)

contains the cited language. Therefore, the material fact should be deemed admitted. See




                                             260
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 266 of 350




Local Rule 56.1(c). DB’s attempt to evade the material facts by claiming they contain legal

conclusions is unavailing; the cited document speaks for itself.

        221. DB's March 18, 2011 notice of this Servicer Event of Termination did not
identify the date on which the Servicer Event of Termination first occurred. Id.

                Defendant’s Response:

                Disputed that Handlin Ex. 719 contains pages marked DBNTC PHOENIX

       LIGHT 00001790981-DBNTC PHOENIX LIGHT 00001790982 or any bates numbered

       pages.

                To the extent Plaintiffs intended to cite Handlin Ex. 714, undisputed that on

       March 18, 2011, Defendant




      -           Handlin Ex. 714 at DBNTC PHOENIX LIGHT 00001790981.

                Additionally, on March 15, 2011, Defendant



                        Handlin Ex. 714 at DBNTC PHOENIX LIGHT 00001790985.

       Plaintiffs’ Reply: DB does not dispute the material fact. DB does not dispute that

Handlin Ex. 714 (which Plaintiffs intended to cite) contains the cited language. It should be

deemed admitted. See Local Rule 56.1(c).

                                              c. NHEL 2006-5

       222.     Under§ 7.0l(a) of the NHEL 2006-5 PSA, a "Servicing Default" occurs:

       If any one of the following events ... shall occur and be continuing:

       (v)     The Cumulative Loss Percentage exceeds (a) with respect to the first 12
       Distribution Dates, 1. 90%, (b) with respect to the next 12 Distribution Dates, 3.00%
       (c) with respect to the next 12 Distribution Dates, 4.25%, (d) with respect to the
       next 12 Distribution Dates, 525%, (e) with respect to the next 12 Distribution
       Dates, 6.25%, (f) and with respect to all Distribution Dates thereafter, 7.50%; or


                                                261
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 267 of 350




       (vi)   Realized Losses on the Mongage Loans over any twelve-month period
       exceeds 2. 70% of the sum of the aggregate Principal Balance of the Initial
       Mongage Loans as of the Cutoff Date and the Original Pre-Funded Amount; or
       (vii) The Rolling 90 Day Delinquency Percentage exceeds 22%_

Handlin Ex. 35 (NHEL 2006-5 PSA) § 7.0l(a).

                Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the occurrence of a “Servicing Default,” no response is required.

                Undisputed that the cited NHEL 2006-5 PSA contains the quoted language.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s attempt to evade the

material fact by claiming it contains a legal conclusion is unavailing; the cited document

speaks for itself. Therefore, Plaintiffs’ material fact should be deemed admitted. See Local

Rule 56.1(c).

        223. "Rolling 90 Day Delinquency Percentage" is defined as follows: "For any
Distribution Date, the average of the 90-Day Delinquency Percentages for the Mortgage Loans
as of the last day of each of the three ( or I and 2 in the case of the first two Distribution Dates, as
applicable) most recently ended Due Periods." Handlin Ex. 35 (NHEL 2006-5 PSA) § 1.01.

                Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the definition of “Rolling 90 Day Delinquency Percentage,” no

       response is required.

                Undisputed that the cited NHEL 2006-5 PSA contains the quoted language.

       However, Plaintiffs’ definition of “Rolling 90 Day Delinquency Percentage” is

        incomplete because it fails to include the definition of other capitalized terms which may

        or may not impact the manner in which the Rolling 90 Day Delinquency Percentage is

        calculated or determined.

        Plaintiffs’ Reply: DB does not dispute this material fact. DB’s issue with Plaintiffs’

characterization of the quoted language is immaterial as the document speaks for itself.

DB’s attempt to evade the material fact by claiming it contains a legal conclusion is

                                                  262
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 268 of 350




unavailing; the document speaks for itself. Plaintiffs’ material fact should be deemed

admitted. See Local Rule 56.1(c).

       224.   "90-Day Delinquency Percentage" is defined as follows:

       As of the last day of any Due Period, the percentage equivalent of a fraction, (i) the
       numerator of which equals the aggregate Principal Balance of the Mortgage Loans
       that are 90 or more days contractually delinquent, in foreclosure or converted to
       REO Properties and (ii) the denominator of which is the Pool Balance as of the last
       day of such Due Period.

Handlin Ex. 35 (NHEL 2006-5 PSA) § 1.01.

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the definition of “90-Day Delinquency Percentage,” no response is

       required.

              Undisputed that the cited NHEL 2006-5 PSA contains the quoted language.

       However, Plaintiffs’ definition of “90-Day Delinquency Percentage” is incomplete

       because it fails to include the definition of other capitalized terms which may or may not

       impact the manner in which the 90-Day Delinquency Percentage is calculated or

       determined.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s issue with Plaintiffs’

characterization of the quoted language is immaterial as the document speaks for itself.

DB’s attempt to evade the material fact by claiming it contains a legal conclusion is

unavailing; the document speaks for itself. Therefore, Plaintiffs’ material fact should be

deemed admitted. See Local Rule 56.1(c).

        225. DB's monthly Distribution Reports for NHEL 2006-5 quantify 90-day
delinquency in only one µT.ace, on The "Delinquency Report" page. That page identifies, as a
percentage of the balance of the trust and a percentage of the number of loans in the trust, the
total ofloans that are delinquent, in foreclosure, and REO, and further shows what percentage of
the Trust's balance is delinquent by one payment, two payments, and three or more payments.
See, e.g., Handlin Ex. 715 at 14 (The Delinquency Report also provides this information as to
loans that are in bankruptcy; however, because the definition of 90-Day Delinquency Percentage

                                               263
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 269 of 350




includes only loans that arc "contractually delinquent, in foreclosure or converted to REO
Properties/' ~n<l does not mention bankruptcy, the data regarding bankruptcy is irrelevant for
present purposes.).

               Defendant’s Response:

               Disputed. Plaintiffs’ characterization of the NHEL 2006-5 remittance reports is

       inaccurate, and the materials Plaintiffs cite do not support this paragraph. Each

       remittance report is a unique document, which speaks for itself. Plaintiffs citation to a

       single remittance report does not support any generalization about the remittance reports

       for the Trust generally.

               Indeed, Plaintiffs’ statement that the remittance reports “quantify 90-day

       delinquency in only one place” is not even consistent with the only remittance report

       Plaintiffs cite in support of this paragraph because page 14 of Handlin Ex. 715 does not

       quantify “90-day delinquency.”

       Plaintiffs’ Reply: DB does not proffer evidence to specifically controvert the

material fact. DB’s issue with Plaintiffs’ characterization of the document is immaterial as

the document speaks for itself. The “Delinquency Report” beginning on page 14 of Handlin

Exhibit 715 includes an entry for percentage of loans that are delinquent by “3+

payments.” Plaintiffs’ material fact is deemed admitted by operation of law. See Local Rule

56.1(c).

       226. In DB's December 26, 2007 Distribution Report for NHEL 2006-5, the
Delinquency Report identifies the percentage balance of loans delinquent, in foreclosure, and
REO for 3+ payments as 3.65%, 7.97%. and 8.55%, respectively, totaling 20.17%. /d.

               Defendant’s Response: Undisputed that Handlin Ex. 715 contains the identified

       information.

       Plaintiffs’ Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.1(c).

                                               264
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 270 of 350




       227. In DB's January 25, 2008 Distribution Report for NHEL 2006-5, the Delinquency
Report identifies the percentage balance of loans delinquent, in foreclosure, and REO for 3+
payments as 6.66%, 6.96%, and 9.38%, respectively, totaling 23%. Handlin Ex. 716 at 14.

              Defendant’s Response:

              Undisputed that Handlin Ex. 716 contains the identified information.

       Plaintiffs’ Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.1(c).

       228. In DB's February 25, 2008 Distribution Report for NHEL 2006-5, the
Delinquency Report identifies the percentage balance of loans delinquent, in foreclosure, and
REO for 3+ payments as 10.15%, 6.23%, and 9.46%, respectively, totaling 25.84%. Handlin Ex.
717 at 14.

              Defendant’s Response: Undisputed that Handlin Ex. 717 contains the identified

       information

       Plaintiffs’ Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.1(c).

       229. The average of the total percentage balance ninety days or more delinquent as
reported in the Delinquency Reports of DB's December 2007 and January and February 2008
Distribution Reports for NHEL 2006-5 is 23.0033%.

              Defendant’s Response:

              Disputed to the extent that the NHEL 2006-5 remittance reports for distribution

       dates in December 2007, January 2008, and February 2008 did not report “the total

       percentage balance ninety days or more delinquent.” See Handlin Exs. 715, 716 & 717.

              Undisputed that Plaintiffs accurately calculated the mathematical average based

       on the information they provided.

       Plaintiffs’ Reply: DB does not dispute the material fact. DB’s issue with Plaintiffs’

characterization of the document is immaterial as the document speaks for itself. Plaintiffs’

material fact is deemed admitted by operation of law. See Local Rule 56.1(c).


                                             265
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 271 of 350




        230. Because. as of DB's February 25, 2008 Distribution Report, the Rolling 90 Day
Delinquency Percentage was higher than the 22% threshold for the defined Servicing Default.
this Servicing Default was triggered on February 25. 2008.

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the calculation of the defined “Rolling 90 Day Delinquency

       Percentage” or whether a “Servicing Default was triggered,” no response is required.

              Disputed to the extent Plaintiffs fail to cite evidence to support their contention.

       The NHEL 2006-5 remittance reports for distribution dates in December 2007, January

       2008, and February 2008 did not report the “Rolling 90 Day Delinquency Percentage.”

       See Handlin Exs. 715, 716 & 717.

       Plaintiffs’ Reply: DB does not proffer evidence to specifically controvert the

material fact. DB’s issue with Plaintiffs characterization of the documents is immaterial as

the documents speak for themselves. Plaintiffs’ material fact is deemed admitted by

operation of law. See Local Rule 56.1(c).

        231. Because the NHEL 2006-5 Trust closed on September 28, 2006, Handlin Ex. 717
at I, under the definition in§ 7.0l(a)(v) of the NHEL 2006-5 PSA, a separate Servicing Default
would occur if. in mid-2008, the Cumulative Loss Percentage exceeded 3.00%.

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the occurrence of a “Servicing Default,” no response is required.

              Disputed that the closing date of the NHEL 2006-5 Trust is relevant to determine

       when a Servicing Default would occur under § 7.01(a)(v).

              Plaintiffs fail to provide evidence to support this contention.

              Undisputed that § 7.01(a) of the NHEL 2006-5 PSA states in relevant part:

              If any one of the following events (a “Servicing Default”) shall
              occur and be continuing:

              ...


                                               266
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 272 of 350




                (v)      The Cumulative Loss Percentage exceeds (a) with respect
                to the first 12 Distribution Dates, 1.90%, (b) with respect to the
                next 12 Distribution Dates, 3.00% . . .

       Handlin Ex. 35 (NHEL 2006-5 PSA) § 7.01(a).

       Plaintiffs’ Reply: DB does not dispute the material fact. DB’s issue with Plaintiffs’

characterization of the documents is immaterial as the documents speak for themselves.

DB’s attempt to evade the material facts by claiming they contain legal conclusions is

unavailing. Plaintiffs’ material fact is deemed admitted by operation of law. See Local Rule

56.1(c).

       232. In the April 25, 2008 Distribution Report for NHEL 2006-5, the Cumulative Loss
Percentage was 2.73366171 %, which was still below the threshold for a Servicing Default.
Handlin Ex. 718 at 53.

                Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding “the threshold for a Servicing Default,” no response is required.

                Undisputed that Handlin Ex. 718 contains the identified information regarding the

       Cumulative Loss Percentage.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s attempt to evade the

material fact by claiming it contains a legal conclusion is unavailing; the cited document

speaks for itself. Therefore, Plaintiffs’ material fact should be deemed admitted. See Local

Rule 56.1(c).

       233. In the May 27, 2008 Distribution Report for NHEL 2006-5, the Cumulative Loss
Percentage was 3.84754965%, Ex. 458 at 53, exceeding the threshold of 3.00%, meaning this
Servicing Default occurred as of May 27, 2008. Handlin Ex. 719 at 53.

                Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the occurrence of a Servicing Default, no response is required.




                                                267
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 273 of 350




              Disputed that the event described in this paragraph would necessarily cause a

       Servicer Default under § 7.01(a)(v) of the NHEL 2006-5 PSA. Handlin Ex. 35 (NHEL

       2006-5 PSA) at § 7.01.

              Disputed that Handlin Ex. 458 is “the May 27, 2008 Distribution Report for

       NHEL 2006-5.” See Handlin Ex. 458 (2% Letter for GSAMP 2005-WMC1). Handlin

       Ex. 719, which has a deposition exhibit sticker indicating Exhibit 458, is the May 27,

       2008 Distribution Report for NHEL 2006-5. Undisputed that Handlin Ex. 719 at 53

       contains the identified information regarding the Cumulative Loss Percentage.

       Plaintiffs’ Reply: DB does dispute the material fact nor does it dispute that Handlin

Ex. 719 (which Plaintiffs intended to, and did in fact, cite) contains the cited language. DB’s

attempt to evade the material fact by claiming it contains a legal conclusion is unavailing;

the cited document speaks for itself. Therefore, this material fact should be deemed

admitted. See Local Rule 56.1(c).

        234. Under§ 7.04(b) of the NHEL 2006-5 PSA titled "Notification to
Certificateholders ":

       No later than 60 days after the occurrence of any event which constitutes or which.
       with notice or a lapse of time or both. would constitute a Servicing Default for five
       Business Days after a Responsible Officer of the Trustee obtains actual knowledge
       or written notice of the occurrence of such an event, the Trustee shall transmit by
       mail to the Hedge Counterparties, if prior to the Class I Termination Date, and all
       Certificatcho\dcrs notice of such occurrence unless such default or Servicing
       Default shall have been waived or cured.

Handlin Ex. 35 (NHEL 2006-5 PSA) § 7.04(b).

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the contractual rights and duties of Defendant under the GA, no

       response is required.

              Undisputed that the cited NHEL 2006-5 PSA contains the quoted language.


                                               268
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 274 of 350




       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s attempt to evade the

material fact by claiming it contains a legal conclusion is unavailing; the cited document

speaks for itself. Plaintiffs’ material fact should be deemed admitted. See Local Rule

56.1(c).

       235. The '"occurrence of [the] event which constitutes ... a Servicing Default" is, as
shown above, first, the exceedance of the Rolling 90 Day Delinquency Percentage on February
25, 2008, and. second. the exceedance of the Cumulative Loss Percentage on May 27, 2008.

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the occurrence of a Servicing Default, no response is required.

               Disputed. Plaintiffs’ contention lacks evidentiary support. Further, it is vague

       and ambiguous as to the phrase “as shown above.” Defendant restates its responses to the

       paragraphs to which Plaintiffs refer with the phrase “as shown above,” and incorporates

       them by reference. Defendant is unable to respond further to this contention due to the

       ambiguity and the absence of evidence or clarification.

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material

fact. Therefore, it should be deemed admitted. See Local Rule 56.1(c). Plaintiffs’ statement

incorporates by reference their material facts and replies to ¶¶ 222-234, supra, and the

evidence provided therein. DB’s attempt to evade the material fact by claiming it contains a

legal conclusion is unavailing.

        236. Thus. with respect to the Servicing Default triggered by exceedance of the Rolling
90 Day Delinquency Percentage, DB was required to send notice of the Servicing Default to
Certificateholders no later than 60 days after the February 25~ 2008 occ.urrence of the event that
constituted the Servicing Default. i.e., no later than April 25, 2008.

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the contractual duties and obligations of Defendant under the GA,

       no response is required.


                                               269
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 275 of 350




              Disputed. This paragraph lacks evidentiary support and mischaracterizes the

       NHEL 2006-5 PSA. Under § 7.04(b) of the NHEL 2006-5 PSA titled “Notification to

       Certificateholders”:

              No later than 60 days after the occurrence of any event which
              constitutes or which, with notice or a lapse of time or both, would
              constitute a Servicing Default for five Business Days after a
              Responsible Officer of the Trustee obtains actual knowledge or
              written notice of the occurrence of such an event, the Trustee shall
              transmit by mail to the Hedge Counterparties, if prior to the Class I
              Termination Date, and all Certificateholders notice of such
              occurrence unless such default or Servicing Default shall have
              been waived or cured.

       Handlin Ex. 35 (NHEL 2006-5 PSA) § 7.04(b) (emphasis added). Before any 60-day

       period contemplated in the provision quoted above may begin to run, the event at issue

       must occur for five business days after a Responsible Officer (as defined in the GA) of

       Defendant obtains actual knowledge or written notice of the occurrence of the event.

              Disputed that Plaintiffs accurately calculated the date of the occurrence of any

       event because they did not account for any “applicable grace period,” Handlin Ex. 35

       (NHEL 2006-5 PSA) § 7.01(b), or whether the event had been cured, thus obviating the

       notice requirement, Handlin Ex. 35 (NHEL 2006-5 PSA) § 7.04(b).

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material

fact. Therefore, it should be deemed admitted. See Local Rule 56.1(c). Plaintiffs’ statement

incorporates by reference their material facts and replies to ¶¶ 222-235, supra, and the

evidence provided therein.

       In Handlin Ex. 35 (NHEL 2006-5 PSA) § 7.04(b), the notice provision that contains

“for” should be interpreted to be read as “or” because of a typographical error. This

provision is a “boilerplate” provision and the court should interpret it to be consistent with

all of the other similar notice provisions, and in particular, all other notice provisions that
                                              270
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 276 of 350




make reference to five business days. Handlin Ex. 3 (AMSI 2006-R1 PSA) § 7.03(b);

Handlin Ex. 4 (ARSI 2006-M1 PSA) § 7.03(b); Handlin Ex. 5 (ARSI 2006-M3 PSA) §

7.03(b); Handlin Ex. 6 (ARSI 2006-W2 PSA) § 7.03(b); Handlin Ex. 7 (ARSI 2006-W3

PSA) § 7.03(b); Handlin Ex. 79 (FFML 2005-FFH3 PSA) § 7.04(b). Furthermore, Deutsche

Bank should not be absolved from its obligations because of a typographical error.

Therefore, the court should interpret this provision to require the trustee to provide notice

within sixty days from the occurrence of an Event of Default or within five business days

from when a responsible officer becomes aware of events that rise to an Event of Default.

See Sharon Steel Corp. v. Chase Manhattan Bank, N.A., 691 F.2d 1039, 1048 (2d Cir. 1982);

Morgan Stanley & Co. v. Archer Daniels Midland Co., 570 F. Supp. 1529, 1539 (S.D.N.Y.

1983); Beyene v. Irving Tr. Co., 762 F.2d 4, 6 (2d Cir. 1985); E & H Partners v. Broadway

Nat’l Bank, 39 F. Supp. 2d 275, 280 (S.D.N.Y. 1998). See Pltfs.Reply 7-8.

       Further, while Plaintiffs do not concede that the PSA provided for “an applicable

grace period,” such period would only extend the date by which DB was required to send

notice to April 30, 2008 and would not make DB’s notice of this Servicer Termination

timely. Infra ¶ 238. Finally, DB’s attempt to evade the material fact by claiming it contains

a legal conclusion is unavailing.

        237. Separately, with respect to the Servicing Default triggered by exceedance of the
Cumulative Loss Percentage, DB was required to send notice of the Servicing Default to
Certificateholders no later than 60 days after the May 27. 2008 occurrence of the event that
constituted the Servicing Default. i.e., no later than July 26, 2008.

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the contractual duties and obligations of Defendant under the GA,

       no response is required.




                                             271
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 277 of 350




              Disputed. This paragraph lacks evidentiary support and mischaracterizes the

       NHEL 2006-5 PSA. Under § 7.04(b) of the NHEL 2006-5 PSA titled “Notification to

       Certificateholders”:

              No later than 60 days after the occurrence of any event which
              constitutes or which, with notice or a lapse of time or both, would
              constitute a Servicing Default for five Business Days after a
              Responsible Officer of the Trustee obtains actual knowledge or
              written notice of the occurrence of such an event, the Trustee shall
              transmit by mail to the Hedge Counterparties, if prior to the Class I
              Termination Date, and all Certificateholders notice of such
              occurrence unless such default or Servicing Default shall have
              been waived or cured.

       Handlin Ex. 35 (NHEL 2006-5 PSA) § 7.04(b) (emphasis added). Before any 60-day

       period contemplated in the provision quoted above may begin to run, the event at issue

       must occur for five business days after a Responsible Officer (as defined in the GA) of

       Defendant obtains actual knowledge or written notice of the occurrence of the event.

              Disputed that Plaintiffs accurately calculated the date of the occurrence of any

       event because they did not account for any “applicable grace period,” Handlin Ex. 35

       (NHEL 2006-5 PSA) § 7.01(b), or whether the event had been cured, thus obviating the

       notice requirement, Handlin Ex. 35 (NHEL 2006-5 PSA) § 7.04(b).

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material

fact. Therefore, it should be deemed admitted. See Local Rule 56.1(c). Plaintiffs’ statement

incorporates by reference their material facts and replies to ¶¶ 222-236, supra, and the

evidence provided therein. DB’s issue with Plaintiffs’ characterization of Handlin Ex. 35

(NHEL 2006-5 PSA) § 7.04(b) is immaterial as the document speaks for itself.

       In Handlin Ex. 35 (NHEL 2006-5 PSA) § 7.04(b), the notice provision that contains

“for” should be interpreted to be read as “or” because of a typographical error. This

provision is a “boilerplate” provision and the court should interpret it to be consistent with
                                              272
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 278 of 350




all of the other similar notice provisions, and in particular, all other notice provisions that

make reference to five business days. Handlin Ex. 3 (AMSI 2006-Rl PSA) § 7.03(b);

Handlin Ex. 4 (ARSI 2006-Ml PSA) § 7.03(b); Handlin Ex. 5 (ARSI 2006-M3 PSA) §

7.03(b); Handlin Ex. 6 (ARSI 2006-W2 PSA) § 7.03(b); Handlin Ex. 7 (ARSI 2006-W3

PSA) § 7.03(b); Handlin Ex. 79 (FF 1L 2005-FFH3 PSA) § 7.04(b). Furthermore, Deutsche

Bank should not be absolved from its obligations because of a typographical error.

Therefore, the court should interpret this provision to require the trustee to provide notice

within sixty days from the occurrence of an Event of Default or within five business days

from when a responsible officer becomes aware of events that rise to an Event of Default.

See Sharon Steel Corp. v. Chase Manhattan Bank, N.A., 691 F.2d 1039, 1048 (2d Cir. 1982);

Morgan Stanley & Co. v. Archer Daniels Midland Co., 570 F. Supp. 1529, 1539 (S.D.N.Y.

1983); Beyene v. Irving Tr. Co., 762 F.2d 4, 6 (2d Cir. 1985); E & H Partners v. Broadway

Nat'/ Bank, 39 F. Supp. 2d 275,280 (S.D.N.Y.1998). See Pltfs.Reply 7-8.

       Further, while Plaintiffs do not concede that the PSA provided for "an applicable

grace period," such period would only extend the date by which DB was required to send

notice to July 31, 2008 and would not make DB's notice of this Servicer Termination

timely. Infra ,I 238. Finally, DB's attempt to evade the material fact by claiming it contains

a legal conclusion is unavailing.




              Defendant' s Response: Undisputed that



                                                                                       Handlin

       Ex. 720 at DBNTC PHOENIX LIGHT 00000012294.

                                              273
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 279 of 350




              ■




      Id. at DBNTC PHOENIX LIGHT 00000012294- 95 (emphasis in original).

      Plaintiffs' Reply: DB does not dispute this material fact. Plaintiffs' material fact

should be deemed admitted. See Local Rule 56.l(c).

       239. Because the notice of the Servicing Default triggered by exceedance of the
Rolling 90 Day Delinquency Percentage was due no later than April 25, 2008. •· s -


              Defendant's Response: To the extent this paragraph pmpolis to state a legal

      conclusion regarding the timeliness of the notice of Servicing Default, no response is

      i-equired.

                                             274
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 280 of 350




              Disputed. Plaintiffs fail to cite evidence to suppo1t this contention.

       Plaintiffs' Reply: DB proffers no evidence to specifically controvert the material

fact. Therefore, it should be deemed admitted. See Local Rule 56.l(c). Plaintiffs' statement

incorporates by reference their material facts and replies to the preceding 11 222-238,

supra, and the evidence provided therein. DB's attempt to evade the material fact by

claiming it contains a legal conclusion is unavailing.

      240. Because the notice of the Servicing Default triggered by exceedance of the
Cumulative Loss Percentage was due no later than July 26, 2008,

              Defendant's Response: To the extent this paragraph pmports to state a legal

       conclusion regarding the timeliness of the notice of Servicing Default, no response is

       required.

              Disputed. Plaintiffs fail to cite evidence to supp01t this contention.

       Plaintiffs' Reply: DB proffers no evidence to specifically controvert the material

fact. Therefore, it should be deemed admitted. See Local Rule 56.l(c). Plaintiffs' statement

incorporates by reference their material facts and replies to the preceding 11 222-238,

supra, and the evidence provided therein. DB's attempt to evade the material facts by

claiming they contain legal conclusions is incorrect. Pltfs.Mem.15-17.


                                           Handlin Ex. 720 at DBNTC
PHOENIX LIUHT 00000012294-DBNTC PHOENIX LIUHT 00000012295.
              Defendant's Response: Undisputed.

       Plaintiffs' Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.l(c).

                                             d. NHEL 2006-6

       242.   Under~ 7.0l(a) of the NHEL 2006-6 PSA, a "Servicing Default'' occurs:

                                               275
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 281 of 350




        If any one of the following events ... shall occur and be continuing:

       (v)     The Cumulative Loss Percentage exceeds (a) with respect to the first 12
       Distribution Dates, 1.85%, (b) with respect to the next 12 Distribution Dates, 3.10%
       (c) with respect to the next 12 Distributior.( Dates, 4.35%, (d) with respect to the
       next 12 Distribution Dates, 5.35%, (e) with respect to the next 12 Distribution
       Dates, 6.15%, ( f) and with respect to all Distribution Dates thereafter, 7.40%; or
       (vi)    Realized Losses on the Mortgage Loans over any twelve-month period
       exceeds 2.60% of the sum of the aggregate Principal Balance of the Initial
       Mortgage Loans as of the Cutoff Date and the Original Pre-Funded Amount; or
       (vii) The Rolling 90 Day Delinquency Percentage exceeds 22%.

Handlin Ex. 36 (NHEL 2006-6 PSA)        *7.0l(a).
                Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the occurrence of a “Servicing Default,” no response is required.

                Undisputed that the cited NHEL 2006-6 PSA contains the quoted language.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s attempt to evade the

material fact by claiming it contains a legal conclusion is unavailing; the cited document

speaks for itself. Therefore, Plaintiffs’ material fact should be deemed admitted. See Local

Rule 56.1(c).

        243. "Rolling 90 Day Delinquency Percentage"' .is defined as follows: "For any
Distribution Date, the average of the 90-Day Delinquency Percentages for the Mortgage Loans
as of the last day of each of the three ( or I and 2 in the case of the first two Distribution Dates, as
applicable) most recently ended Due Periods." Handlin Ex. 36 (NHEL 2006-6 PSA) § 1.01.

                Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the definition of “Rolling 90 Day Delinquency Percentage,” no

       response is required.

                Undisputed that the cited NHEL 2006-6 PSA contains the quoted language.

       However, Plaintiffs’ definition of “Rolling 90 Day Delinquency Percentage” is

        incomplete because it fails to include the definition of other capitalized terms which may




                                                  276
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 282 of 350




       or may not impact the manner in which the Rolling 90 Day Delinquency Percentage is

       calculated or determined.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s issue with Plaintiffs’

characterization of the quoted language is immaterial as the document speaks for itself.

DB’s attempt to evade the material fact by claiming it contains a legal conclusion is

unavailing. Plaintiffs’ material fact should be deemed admitted. See Local Rule 56.1(c).

       244.   "90-Day Delinquency Percentage" is defined as follows:

       As of the last day of any Due Period, the percentage equivalent of a fraction, (i) the
       numerator of which equals the aggregate Principal Balance of the Mortgage Loans
       that are 90 or more days contractually delinquent, in foreclosure or converted to
       REO Properties and (ii) the denominator of which is the Pool Balance as of the last
       day of such Due Period.

Handlin Ex. 36 (NHEL 2006-6 PSA) § 1.01.

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the definition of 90-Day Delinquency Percentage, no response is

       required.

              Undisputed that the cited NHEL 2006-6 PSA contains the quoted language.

       However, Plaintiffs’ definition of “90-Day Delinquency Percentage” is incomplete

       because it fails to include the definition of other capitalized terms which may or may not

       impact the manner in which the 90-Day Delinquency Percentage is calculated or

       determined.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s issue with Plaintiffs’

characterization of the quoted language is immaterial as the document speaks for itself.

DB’s attempt to evade the material fact by claiming it contains a legal conclusion is

unavailing. Therefore, Plaintiffs’ material fact should be deemed admitted. See Local Rule

56.1(c).

                                               277
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 283 of 350




        245. DB's monthly Distribution Reports for NHEL 2006-6 quantify 90-day
delinquency in only one place, on the "Delinquency Report" page. That page identifies, as a
percentage of the balance of the trust and a percentage of the number of loans in the trust, the
total ofloans that are delinquent, in foreclosure, and REO, and further shows what percentage of
the Trust's balance is delinquent by one payment, two payments, and three or more payments.
See, e.g., Handlin Ex. 721 at 14. (The Delinquency Report also provides this information as to
loans that are in bankruptcy; however, because the definition of 90-Day Delinquency Percentage
includes only loans that are "contractually delinquent, in foreclosure or converted to REO
Properties," and does not mention bankruptcy, the data regarding bankruptcy is irrelevant for
present purposes.).

              Defendant’s Response: Disputed. Plaintiffs’ characterization of the NHEL 2006-

       6 remittance reports is inaccurate, and the materials Plaintiffs cite do not support this

       paragraph.

              Each remittance report is a unique document, which speaks for itself. Plaintiffs

       citation to a single remittance report does not support any generalization about the

       remittance reports generally.

              Indeed, Plaintiffs’ statement that the remittance reports “quantify 90-day

       delinquency in only one place” is not even consistent with the only remittance report

       Plaintiffs cite in support of this paragraph because page 14 of Handlin Ex. 721 does not

       quantify “90-day delinquency.”

       Plaintiffs’ Reply: DB does not proffer evidence that specifically controverts the

material fact. DB’s issue with Plaintiffs’ characterization of the document is immaterial as

the document speaks for itself. The “Delinquency Report” beginning on page 14 of Handlin

Exhibit 721 includes an entry for percentage of loans that are delinquent by “3+

payments.” Plaintiffs’ material fact is deemed admitted by operation of law. See Local Rule

56.1(c).

       246. In DB's January 25, 2008 Distribution Report for 1'HEL 2006~6, tlieDelinquency
Report identifies the percentage balance of loans delinquent, in foreclosure, and REO for 3+
payments as 7.63%, 5.66%, and 7.40%, respectively, totaling 20.69%. Id.


                                                278
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 284 of 350




              Defendant’s Response:

              Undisputed that Handlin Ex. 721 contains the identified information regarding the

       “percentage balance of loans delinquent, in foreclosure, and REO for 3+ payments.”

              Undisputed that Plaintiffs accurately calculated the total of the three numbers.

       Plaintiffs’ Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.1(c).

       247. In DB's February 25, 2008 Distribution Repon for NHEL 2006-6, the
Delinquency Repon identifies the percentage balance of loans delinquent, in foreclosure, and
REO for 3+ payments as 11.45%, 4.99%, and 7.84%, respectively, totaling 24.28%. Handlin Ex.
722.

              Defendant’s Response: Undisputed that Handlin Ex. 722 contains the identified

       information regarding “the percentage balance of loans delinquent, in foreclosure, and

       REO for 3+ payments.”

              Undisputed that Plaintiffs accurately calculated the total of the three numbers.

       Plaintiffs’ Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.1(c).

      248. In DB's March 25, 2008 Distribution Repon for NHEL 2006-6. the Delinquency
Repon identifies the percentage balance of loans delinquent. in foreclosure, and REO for 3-t-
payments as 11.84%. 7.42%. and 7.62%, respectively, totaling 26.88%. Handlin Ex. 723.

              Defendant’s Response: Undisputed that Handlin Ex. 723 contains the identified

       information regarding “the percentage balance of loans delinquent, in foreclosure, and

       REO for 3+ payments.”

              Undisputed that Plaintiffs accurately calculated the total of the three numbers.

       Plaintiffs’ Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.1(c).




                                              279
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 285 of 350




       249. The average of the total percentage balance ninety days or more delinquent as.
reported in the Delinquency Reports of DB's January, February, and March 2008 Distribution
Reports for NHEL 2006-6 is 23 .95%.

              Defendant’s Response: Disputed to the extent that the NHEL 2006-6 remittance

       reports for distribution dates in January, February, and March 2008 did not report “the

       total percentage balance ninety days or more delinquent.” See Handlin Exs. 721, 722 &

       723.

              Undisputed that Plaintiffs accurately calculated the mathematical average based

       on the information they provided.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s issue with Plaintiffs’

characterization of the document is immaterial as the document speaks for itself. Plaintiffs’

material fact is deemed admitted by operation of law. See Local Rule 56.1(c).

        250. Because, as of DB's March 25, 2008 Distribution Report. the Rolling 90 Day
Delinquency Percentage was higher than the 22% threshold for the defined Servicing Default.
this Servicing Default was triggered on March 25, 2008_

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the occurrence of a “Servicing Default,” no response is required.

              Disputed that the singular occurrence of such an event triggers a “Servicer

       Default” under the GA. Handlin Ex. 36 (NHEL 2006-6 PSA) § 7.01(a) (“shall occur and

       be continuing”).

              Plaintiffs’ statement lacks evidentiary support. Further, Plaintiffs’ assertion is not

       supported by the cited material because Plaintiffs have not established that the

       methodology utilized by Plaintiffs is the same methodology required by the GAs. See

       Handlin Ex. 36 (NHEL 2006-6 PSA) § 1.01, Appendix A-42 (Definition of “Rolling 90-

       Day Delinquency Percentage”: “For any Distribution Date, the average of the 90-Day

       Delinquency Percentages for the Mortgage Loans as of the last day of each of the three

                                               280
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 286 of 350




       (or 1 and 2 in the case of the first two Distribution Dates, as applicable) most recently

       ended Due Periods.”)

       Plaintiffs’ Reply: DB does not specifically controvert the material fact. DB’s issue

with Plaintiffs’ characterization of the documents is immaterial as the documents speak for

themselves. DB’s attempt to evade the material facts by claiming they contain legal

conclusions is unavailing. Therefore, Plaintiffs’ material fact is deemed admitted by

operation of law. See Local Rule 56.1(c).

        251. Because the NHEL 2006-6 Trust closed on November 30, 2006, Handlin Ex. 36
(NHEL 2006-6 PSA) § 1.01 (Definition of··Ciosing Date"), under the definition in§ 7.0l(a)(v)
of the NHEL 2006-6 PSA. a separate Servicing Default would occur if, in mid-2008, the:
Cumulative Loss Percentage exceeded 3.10%.

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the occurrence of a “Servicing Default,” no response is required.

              Disputed that the singular occurrence of such an event triggers a “Servicer

       Default” under the GA. Handlin Ex. 36 (NHEL 2006-6 PSA) § 7.01(a) (“shall occur and

       be continuing”), and disputed that the closing date of the NHEL 2006-6 Trust is relevant

       to determine when a Servicing Default would occur under § 7.01(a)(v).

              Plaintiffs fail to provide evidence to support this contention.

              Undisputed that § 7.01(a) of the NHEL 2006-5 PSA states in relevant part:

              If any one of the following events (a “Servicing Default”) shall
              occur and be continuing:

              ...

              (v)      The Cumulative Loss Percentage exceeds (a) with respect
              to the first 12 Distribution Dates, 1.85%, (b) with respect to the
              next 12 Distribution Dates, 3.10% . . .

       Handlin Ex. 36 (NHEL 2006-6) § 7.01(a).



                                               281
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 287 of 350




       Plaintiffs’ Reply: DB does not specifically controvert the material fact. DB’s issue

with Plaintiffs’ characterization of the documents is immaterial as the documents speak for

themselves. DB’s attempt to evade the material facts by claiming they contain legal

conclusions is unavailing. Plaintiffs’ material fact is deemed admitted by operation of law.

See Local Rule 56.1(c).

       252. In the May 27. 2008 Distribution Report for NHEL 2006-6, the Cumulative Loss
Percentage was 2.90468775%, which was still below the threshold for a Servicing Default.
Handlin Ex. 724.

                Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding “the threshold for a Servicing Default,” no response is required.

                Undisputed that Handlin Ex. 724 contains the identified information regarding the

       Cumulative Loss Percentage.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s attempt to evade the

material fact by claiming it contains a legal conclusion is unavailing; the cited document

speaks for itself. Therefore, Plaintiffs’ material fact should be deemed admitted. See Local

Rule 56.1(c).

       253. In the June 25, 2008 Distribution Report for NHEL 2006-6, the Cumulative Loss
Percentage was 3.45992768%, exceeding the threshold of 3.10%, meaning this Servicing Default
occurred as of June 25, 2008. Handlin Ex. 725.

                Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the occurrence of a Servicing Default, no response is required.

                Disputed that the event described in this paragraph would necessarily cause a

       Servicer Default under § 7.01(a)(v) of the NHEL 2006-6 Trust. Handlin Ex. 36 at § 7.01.

                Undisputed that Ex. 725 contained the information identified regarding the

       Cumulative Loss Percentage.



                                               282
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 288 of 350




       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s attempt to evade the

material fact by claiming it contains a legal conclusion is unavailing; the cited document

speaks for itself. Therefore, Plaintiffs’ material fact should be deemed admitted. See Local

Rule 56.1(c).

         254. Under§ 7.04(b) of the NHEL 2006-6 PSA titled "Notification to
Certi ficateho Ide rs":

       No later than 60 days after the occurrence of any event which constitutes or which.
       with notice or a lapse of time or both, would constitute a Servicing Default for five
       Business Days after a Responsible Officer of the Trustee obtains actual knowledge
       or written notice of the occurrence of such an event, the Trustee shall transmit by
       mail to the Hedge Counterparties. if prior to the Class I Tennination Date. and all
       Certificateholders notice of such occurrence unless such default or Servicing
       Default shall have been waived or cured.

Handlin Ex. 36 (NHEL 2006-6 PSA) § 7.04(b).

                Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the contractual rights and duties of Defendant under the GA, no

       response is required.

                Undisputed that the cited NHEL 2006-6 PSA contains the quoted language.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s attempt to evade the

material fact by claiming it contains a legal conclusion is unavailing; the cited document

speaks for itself. Therefore, Plaintiffs’ material fact should be deemed admitted. See Local

Rule 56.1(c).

       255. The "occurrence of [the] event which constitutes ... a Servicing Default" is, as
shown above, first, the exceedance of the Rolling 90 Day Delinquency Percentage on March 25.
2008. and. second, the exceedance of the Cumulative Loss Percentage on June 25, 2008.

                Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the occurrence of a Servicing Default, no response is required.




                                               283
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 289 of 350




               Disputed. Plaintiffs’ contention lacks evidentiary support. Further, it is vague

       and ambiguous as to the phrase “as shown above.” Defendant restates its responses to the

       paragraphs to which Plaintiffs refer with the phrase “as shown above,” and incorporates

       them by reference. Defendant is unable to respond further to this contention due to the

       ambiguity and the absence of evidence or clarification.

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material

fact. Therefore, it should be deemed admitted. See Local Rule 56.1(c). Plaintiffs’ statement

incorporates by reference their material facts and replies to ¶¶ 242-254, supra, and the

evidence provided therein. DB’s attempt to evade the material fact by claiming it contains a

legal conclusion is unavailing.

       256.    Thus, with respect to the Servicing Default triggered by exceedance of the Rolling
90 Day Delinquency Percentage, DB was required to send notice of the Servicing Default to
Certificateholders no later than 60 days after the March 25, 2008 occurrence of the event that
constituted the Servicing Default, i.e., no later than May 24, 2008.

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the contractual duties and obligations of Defendant under the GA,

       no response is required.

               Disputed. This paragraph lacks evidentiary support and mischaracterizes the

       NHEL 2006-6 PSA. Under § 7.04(b) of the NHEL 2006-6 PSA titled “Notification to

       Certificateholders”:

               No later than 60 days after the occurrence of any event which
               constitutes or which, with notice or a lapse of time or both, would
               constitute a Servicing Default for five Business Days after a
               Responsible Officer of the Trustee obtains actual knowledge or
               written notice of the occurrence of such an event, the Trustee shall
               transmit by mail to the Hedge Counterparties, if prior to the Class I
               Termination Date, and all Certificateholders notice of such
               occurrence unless such default or Servicing Default shall have
               been waived or cured.


                                               284
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 290 of 350




       Handlin Ex. 36 (NHEL 2006-6 PSA) § 7.04(b) (emphasis added). Before any 60-day

       period contemplated in the provision quoted above may begin to run, the event at issue

       must occur for five business days after a Responsible Officer (as defined in the GA) of

       Defendant obtains actual knowledge or written notice of the occurrence of the event.

              Disputed that Plaintiffs accurately calculated the date of the occurrence of any

       event because they did not account for any “applicable grace period,” Handlin Ex. 36

       (NHEL 2006-6 PSA) § 7.01(b), or whether the event had been cured, thus obviating the

       notice requirement, Handlin Ex. 36 (NHEL 2006-6 PSA) § 7.04(b).

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material

fact. Therefore, it should be deemed admitted. See Local Rule 56.1(c). Plaintiffs’ statement

incorporates by reference their material facts and replies to ¶¶ 242-255, supra, and the

evidence provided therein.

       In Handlin Ex. 36 (NHEL 2006-6 PSA) § 7.04(b), the notice provision that contains

“for” should be interpreted to be read as “or” because of a typographical error. This

provision is a “boilerplate” provision and the court should interpret it to be consistent with

all of the other similar notice provisions, and in particular, all other notice provisions that

make reference to five business days. Handlin Ex. 3 (AMSI 2006-R1 PSA) § 7.03(b);

Handlin Ex. 4 (ARSI 2006-M1 PSA) § 7.03(b); Handlin Ex. 5 (ARSI 2006-M3 PSA) §

7.03(b); Handlin Ex. 6 (ARSI 2006-W2 PSA) § 7.03(b); Handlin Ex. 7 (ARSI 2006-W3

PSA) § 7.03(b); Handlin Ex. 79 (FFML 2005-FFH3 PSA) § 7.04(b). Furthermore, Deutsche

Bank should not be absolved from its obligations because of a typographical error.

Therefore, the court should interpret this provision to require the trustee to provide notice

within sixty days from the occurrence of an Event of Default or within five business days



                                              285
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 291 of 350




from when a responsible officer becomes aware of events that rise to an Event of Default.

See Sharon Steel Corp. v. Chase Manhattan Bank, N.A., 691 F.2d 1039, 1048 (2d Cir. 1982);

Morgan Stanley & Co. v. Archer Daniels Midland Co., 570 F. Supp. 1529, 1539 (S.D.N.Y.

1983); Beyene v. Irving Tr. Co., 762 F.2d 4, 6 (2d Cir. 1985); E & H Partners v. Broadway

Nat’l Bank, 39 F. Supp. 2d 275, 280 (S.D.N.Y. 1998). See Pltfs.Reply 7-8.

       Further, while Plaintiffs do not concede that the PSA provided for “an applicable

grace period,” such period would only extend the date by which DB was required to send

notice to May 30, 2008 and would not make DB’s notice of this Servicer Termination

timely. Infra ¶ 258. Finally, DB’s attempt to evade the material fact by claiming it contains

a legal conclusion is unavailing.

        257. Separately, with respect to the Servicing Default triggered by exceedance of the
Cumulative Loss Percentage, DB was required to send notice of the Servicing Default to
Certificateholders no later than 60 days after the June 25, 2008 occurrence of the event that
constituted the Servicing Default, i.e., no later than August 24, 2008.

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the contractual duties and obligations of Defendant under the GA,

       no response is required.

              Disputed. This paragraph lacks evidentiary support and mischaracterizes the

       NHEL 2006-6 PSA. Under § 7.04(b) of the NHEL 2006-6 PSA titled “Notification to

       Certificateholders”:

              No later than 60 days after the occurrence of any event which
              constitutes or which, with notice or a lapse of time or both, would
              constitute a Servicing Default for five Business Days after a
              Responsible Officer of the Trustee obtains actual knowledge or
              written notice of the occurrence of such an event, the Trustee shall
              transmit by mail to the Hedge Counterparties, if prior to the Class I
              Termination Date, and all Certificateholders notice of such
              occurrence unless such default or Servicing Default shall have
              been waived or cured.


                                              286
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 292 of 350




       Handlin Ex. 36 (NHEL 2006-6 PSA) § 7.04(b) (emphasis added). Before any 60-day

       period contemplated in the provision quoted above may begin to run, the event at issue

       must occur for five business days after a Responsible Officer (as defined in the GA) of

       Defendant obtains actual knowledge or written notice of the occurrence of the event.

              Disputed that Plaintiffs accurately calculated the date of the occurrence of any

       event because they did not account for any “applicable grace period,” Handlin Ex. 36

       (NHEL 2006-6 PSA) § 7.01(b), or whether the event had been cured, thus obviating the

       notice requirement, Handlin Ex. 36 (NHEL 2006-6 PSA) § 7.04(b).

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material

fact. Therefore, it should be deemed admitted. See Local Rule 56.1(c). Plaintiffs’ statement

incorporates by reference their material facts and replies to ¶¶ 242-255, supra, and the

evidence provided therein.

       In Handlin Ex. 36 (NHEL 2006-6 PSA) § 7.04(b), the notice provision that contains

“for” should be interpreted to be read as “or” because of a typographical error. This

provision is a “boilerplate” provision and the court should interpret it to be consistent with

all of the other similar notice provisions, and in particular, all other notice provisions that

make reference to five business days. Handlin Ex. 3 (AMSI 2006-R1 PSA) § 7.03(b);

Handlin Ex. 4 (ARSI 2006-M1 PSA) § 7.03(b); Handlin Ex. 5 (ARSI 2006-M3 PSA) §

7.03(b); Handlin Ex. 6 (ARSI 2006-W2 PSA) § 7.03(b); Handlin Ex. 7 (ARSI 2006-W3

PSA) § 7.03(b); Handlin Ex. 79 (FFML 2005-FFH3 PSA) § 7.04(b). Furthermore, Deutsche

Bank should not be absolved from its obligations because of a typographical error.

Therefore, the court should interpret this provision to require the trustee to provide notice

within sixty days from the occurrence of an Event of Default or within five business days



                                              287
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 293 of 350




from when a responsible officer becomes aware of events that rise to an Event of Default.

See Sliaron Steel Corp. v. Cliase Manhattan Bank, N.A., 691 F.2d 1039, 1048 (2d Cir. 1982);

Morgan Stanley & Co. v. Archer Daniels Midland Co., 570 F. Supp. 1529, 1539 (S.D.N.Y.

1983); Beyene v. Irving Tr. Co., 762 F.2d 4, 6 (2d Cir. 1985); E & H Partners v. Broadway

Nat'/ Bank, 39 F. Supp. 2d 275,280 (S.D.N.Y. 1998). See Pltfs.Reply 7-8.

       Further, while Plaintiffs do not concede that the PSA provided for "an applicable

grace period," such period would only extend the date by which DB was required to send

notice to August 29, 2008 and would not make DB's notice of this Servicer Termination

timely. Infra ,r 258. Finally, DB's attempt to evade the material fact by claiming it contains

a legal conclusion is unavailing.


                    Handlin Ex. 726 at DBNTC PHOENIX LIGHT 00000029375-
DBNTC PHOENIX LIGHT00000029376.
              Defendant's Response: Undisputed that



                                                                                     Handlin

       Ex. 726 at DBNTC PHOENIX LIGHT 00000029375.




                                             288
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 294 of 350




              ■




       Id. at DBNTC PHOENIX LIGHT 00000029375 - 76 (emphasis in original).

       Plaintiffs' Reply: DB does not dispute this material fact. Plaintiffs' material fact

should be deemed admitted. See Local Rule 56.1(c).

       259. Because the notice or the Servicing Default triggered by cxceedance or the
Rolling 90 Day Delinquency Percentage was due no later than May 24, 2008,


              Defendant's Response: To the extent this paragraph purpo1ts to state a legal

       conclusion regarding the timeliness of the notice of Se1vicing Default, no response is

       required.

              Disputed. Plaintiffs fail to cite evidence to suppo1t this contention.

       Plaintiffs' Reply: DB proffers no evidence to specifically controvert the material

fact. Therefore, it should be deemed admitted. See Local Rule 56.1(c). Plaintiffs' statement

incorporates by reference their material facts and replies to the preceding 11 242-258,

supra, and the evidence provided therein. DB 's attempt to evade the material fact by

claiming it contains a legal conclusion is unavailing.




                                               289
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 295 of 350




      260. Because the notice or the Servicing Default triggered by exceedance or the
Cumulative Loss Percentage was due no later than August 24, 2008.


              Defendant's Response: To the extent this paragraph purpo1ts to state a legal

       conclusion regarding



      -       Disputed. Plaintiffs fail to cite evidence to suppoli this contention.

       Plaintiffs' Reply: DB proffers no evidence to specifically controvert the material

fact. DB's attempt to evade the material fact by claiming it contains a legal conclusion is

unavailing. Therefore, it should be deemed admitted. See Local Rule 56.l(c). Plaintiffs'

statement incorporates by reference their material facts and replies to the preceding 11

242-258, supra, and the evidence provided therein.


                                           Handlin Ex. 726 at DBNTC
PHOENIX LIGHT 00000029375-DBNTC PHOENIX LIGHT 00000029376.

              Defendant's Response: Undisputed.

       Plaintiffs' Reply: DB does not dispute this material fact. Plaintiffs' material fact

should be deemed admitted. See Local Rule 56.l(c).

                                             e. FHLT 2005-2

       262. Under§ 7.0l(a)(v) of the FHLT 2005-2 PSA. "Any Failure by the Servicer of the
Servicer Termination Test" is a "Servicer Event of Termination." Handlin Ex. IO (FHLT 2005-2
PSA) § 7.0l(a)(v).

              Defendant's Response: To the extent this paragraph purpolis to state a legal

       conclusion regarding the occurrence of a "Servicer Event of Tennination," no response is

       required.

              Undisputed that the cited FHLT 2005-2 PSA contains the quoted language.



                                               290
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 296 of 350




       Plaintiffs' Reply: DB does not dispute this material fact. DB's attempt to evade the

material fact by claiming it contains a legal conclusion is unavailing; the cited document

speaks for itself. Plaintiffs' material fact should be deemed admitted. See Local Rule

56.t(c).

                    4
       263.     The 'Servicer Tennination Tesf' is defined as follows:

      With respect to any Distribution Date, the Servicer Termination Test will be failed if the
Cumulative Loss Percentage exceed the applicable percentages set forth be low with respect to
such Distribution Date:

           Distribution Date Occurring In                          Percentage
                                                        4.55% for the first month plus an
                                                       additional 1112th of 2.05% for each
           Au    st 2008 throu                                   month thereafter
                                                        6.60% for the first month, plus an
                                                       additional I/12th of 1.60% for each
           Au ust 2009 throu                                     month thereafter
                                                        8.20% for the first month, plus an
                                                       additional 1112th of 0.85% for each
                                                                 month thereafter
                                                              9.05% for each month

Handlin Ex. 10 (FHLT 2005-2 PSA) § 1.01.

                Defendant's Response: To the extent this paragraph pmports to state a legal

       conclusion regarding the definition of 'Se1vicer Te1mination Test," no response is

       requii·ed. To tl1e extent a Iesponse is Iequired, disputed.

                Undisputed that the cited FHLT 2005-2 PSA contains the quoted language.

       However, Plaintiffs ' definition of " Servicer Termination Test" is incomplete because it

       fails to include fhe definition of other capitalized tenns which may or may not impact the

       manner in which the Servicer T ennination Test is calculated or dete1mined.

       Plaintiffs' Reply: DB does not dispute the material fact. DB's issue with Plaintiffs'

characterization is immaterial as the document speaks for itself. DB's attempt to evade the



                                                291
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 297 of 350




material fact by claiming it contains a legal conclusion is unavailing. Plaintiffs’ material

fact should be deemed admitted. See Local Rule 56.1(c).

       264. Under this definition. the Servicer Termination Test would be failed in August
2008 if the Cumulative Loss Percentage was 4.55%. and would be failed in September 2008 if
the Cumulative Loss Percentage was 4. 720833%.

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the definition of “Servicer Termination Test,” no response is

       required.

              Disputed. Plaintiffs have failed to cite evidence to support this contention.

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material

fact. Therefore, it should be deemed admitted. See Local Rule 56.1(c). Plaintiffs’ statement

incorporates by reference their material facts and replies to the preceding ¶¶ 262-263 and

the evidence provided therein. DB’s attempt to evade the material fact by claiming it

contains a legal conclusion is unavailing.

       265. In the August 25, 2008 D.k,rribution Report for FHLT 2005-2. the Cumulative
Loss Percentage was 4.4474 74%, which was still below the Servicer Termination Test threshold.
Handlin Ex. 727 at 30.

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding whether application of the contractually defined “Servicer

       Termination Test threshold,” no response is required.

              Undisputed that Handlin Ex. 727 contains the identified information regarding the

       Cumulative Loss Percentage.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s attempt to evade the

material fact by claiming it contains a legal conclusion is unavailing; the cited document

speaks for itself. It should be deemed admitted. See Local Rule 56.1(c).



                                              292
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 298 of 350




        266. In the September 25, 2008 Distribution Report for FHL T 2005-2, the Cumulative
Loss Percentage was 4.834981 %, exceeding the threshold of 4. 720833%, meaning the Trust
failed the Servicer Termination Test as of September 25, 2008. Handlin Ex. 728 at 30.

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding whether application of the contractually defined “Servicer

       Termination Test threshold,” no response is required.

              Disputed that the event described in this paragraph would necessarily cause a

       Servicer Event of Termination under § 7.01(a)(v) of the FHLT 2005-2 PSA. Handlin Ex.

       10 (FHLT 2005-2 PSA) § 7.01.

              Undisputed that Handlin Ex. 727 contains the identified information regarding the

       Cumulative Loss Percentage.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s attempt to evade the

material fact by claiming it contains a legal conclusion is unavailing; the cited document

speaks for itself. Therefore, it should be deemed admitted. See Local Rule 56.1(c).

        267. Under§ 7.04(b) of the FHL T 2005-2 PSA titled "Notification to
Certificateholders":

       No later than 60 days after the occurrence of any event which constitutes or which,
       with notice or a lapse of time or both, would constitute a Servicer Event of
       Termination for five Business Days after a Responsible Officer of the Trustee
       becomes aware of the occurrence of such an event, the Trustee shall transmit by
       mail to all Certificateholders and to the NIMS Insurer notice of such occurrence
       unless such default or Servicer Event of Termination shall have been waived or
       cured.

Handlin Ex. IO (FHL T 2005-2 PSA) § 7.04(b).

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the contractual rights and duties of Defendant under the GA, no

       response is required.

              Undisputed that the cited FHLT 2005-2 PSA contains the quoted language.


                                              293
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 299 of 350




       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s attempt to evade the

material fact by claiming it contains a legal conclusion is unavailing; the cited document

speaks for itself. It should be deemed admitted. See Local Rule 56.1(c).

      268. The "occurrence of [the] event which constitutes .. . a Servicer Event of
Termination" is, as shown above, the exceedance of the Cumulative Loss Percentage on
September 25, 2008.

              Defendant’s Response: To the extent this purports to state a legal conclusion

       regarding the exceedance of the Cumulative Loss Percentage as defined by the GA, no

       response is required.

              Disputed. Plaintiffs’ contention lacks evidentiary support. Further, it is vague

       and ambiguous as to the phrase “as shown above.” Defendant restates its responses to the

       paragraphs to which Plaintiffs refer with the phrase “as shown above,” and incorporates

       them by reference. Defendant is unable to respond further to this contention due to the

       ambiguity and the absence of evidence or clarification.

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material

fact. Therefore, it should be deemed admitted. See Local Rule 56.1(c). Plaintiffs’ statement

incorporates by reference their material facts and replies to ¶¶ 262-267, supra, and the

evidence provided therein. DB’s attempt to evade the material fact by claiming it contains a

legal conclusion is unavailing.

        269. Thus, DB was required to send notice of this Servicer Event of Termination to
Cenificateholders no later than 60 days after the September 25, 2008 occurrence of the event that
constituted the Servicer Event of Termination, i.e., no later than November 24, 2008.

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the contractual duties and obligations of Defendant under the GA,

       no response is required.



                                              294
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 300 of 350




              Disputed. This paragraph lacks evidentiary support and mischaracterizes the

       FHLT 2005-2 PSA. Under § 7.04(b) of the FHLT 2005-2 PSA titled “Notification to

       Certificateholders”:

              No later than 60 days after the occurrence of any event which
              constitutes or which, with notice or a lapse of time or both, would
              constitute a Servicer Event of Termination for five Business Days
              after a Responsible Officer of the Trustee becomes aware of the
              occurrence of such an event, the Trustee shall transmit by mail to
              all Certificateholders and to the NIMS Insurer notice of such
              occurrence unless such default or Servicer Event of Termination
              shall have been waived or cured.

       Handlin Ex. 10 (FHLT 2005-2 PSA) § 7.04(b) (emphasis added). Before any 60-day

       period contemplated in the provision quoted above may begin to run, the event at issue

       must occur for five business days after a Responsible Officer (as defined in the GA) of

       Defendant becomes aware of the occurrence of the event.

              Disputed that Plaintiffs accurately calculated the date of the occurrence of any

       event because they did not account for any “applicable grace period,” Handlin Ex. 10

       (FHLT 2005-2 PSA) § 7.01(b), or whether the event had been cured, thus obviating the

       notice requirement, Handlin Ex. 10 (FHLT 2005-2 PSA) § 7.04(b).

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material

fact. Therefore, it should be deemed admitted. See Local Rule 56.1(c). Plaintiffs’ statement

incorporates by reference their material facts and replies to ¶¶ 262-268, supra, and the

evidence provided therein.

       In Handlin Ex. 10 (FHLT 2005-2 PSA) § 7.04(b), the notice provision that contains

“for” should be interpreted to be read as “or” because of a typographical error. This

provision is a “boilerplate” provision and the court should interpret it to be consistent with

all of the other similar notice provisions, and in particular, all other notice provisions that


                                              295
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 301 of 350




make reference to five business days. Handlin Ex. 3 (ANISI 2006-Rl PSA) § 7.03(b);

Handlin Ex. 4 (ARSI 2006-Ml PSA) § 7.03(b); Handlin Ex. 5 (ARSI 2006-M3 PSA) §

7.03(b); Ilandlin Ex. 6 (ARSI 2006-W2 PSA) § 7.03(b); Ilandlin Ex. 7 (AR.SI 2006-\V3

PSA) § 7.03(b); Handlin Ex. 79 (FFI\tIL 2005-F·FHJ PSA) § 7.04(b). Furthermore, Deutsche

Bank should not be absolved from its obligations because of a typographical error.

Therefore, the court should interpret this provision to require the trustee to provide notice

within sixty days from the occurrence of an Event of Default or within five business days

from when a responsible officer becomes aware of events that rise to an Event of Default.

See Sharon Steel Corp. v. Chase Manhattan Bank, N.A., 691 F·. 2d 1039, 1048 (2d Cir.1982);

Morgan Stanley & Co. v. Archer Daniels Midland Co., 570 F. Supp. 1529, 1539 (S.D.N.Y.

1983); Beyene v. Irving   Tr. Co., 762 F.2d 4, 6 (2d Cir. 1985); E & H Partners v. Broadway
Nat'l Bank, 39 F. Supp. 2d 275,280 (S.D.N.Y. 1998). See Pltfs.Reply 7-8.

       Further, while Plaintiffs do not concede that the PSA provided for "an applicable

grace period," such period would only extend the date by which DB was required to send

notice to November 29, 2008 and would not make DB's notice of this Servicer Termination

timely. Infra 1270. Finally, DB's attempt to evade the material fact by claiming it contains

a legal conclusion is unavailing.




              Defendant' s Response: Undisputed that on July 22, 2010 Defendant -



                                                       " Handlin Ex. 729 at DBNTC

       PHOENIX LIGHT 00000289769.



                                              296
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 302 of 350




              ■




       Id. at DBNTC PHOENIX LIGHT 00000289769 (emphasis in original).

       Plaintiffs ' Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.l(c).

       271.   Because the notice was due no later than November 24. 2008,


              Defendant's Response: To the extent this paragraph purpoits to state a legal

       conclusion regarding



              Disputed. Plaintiffs fail to cite evidence to support this contention.

       Plaintiffs' Reply: DB proffers no evidence to specifically controvert the material

fact. Therefore, it should be deemed admitted. See Local Rule 56.l(c). Plaintiffs' statement

incorporates by reference their material facts and replies to the preceding 11 262-270 and

                                               297
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 303 of 350




the evidence provided therein. DB's attempt to evade the material fact by claiming it

contains a legal conclusion is unavailing.


                                                  Handlin Ex. 729 at DBNTC
PHOENIX LIGHT 00000289769-DBNTC PHOENIX LIGHT 00000289770.
                Defendant's Response: Undisputed.

       Plaintiffs' Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.l(c).

                                              f. SVH E 2005-3

       273. Under§ 7.0 l(a)(v) of the SVHE 2005-3 PSA, ..Any failure by the Servicer ofthe
Servicer Termination Test" is a "Servicer Event of Termination.'' Handlin Ex. 40 (SVHE 2005-3
PSA) § 7.0l(a)(v).

                Defendant's Response: To the extent this paragraph purports to state a legal

       conclusion regarding the occmTence of a "Servicer Event of Tennination," no response is

       required.

                Undisputed that the cited SVHE 2005-3 PSA contains the quoted language.

       Plaintiffs' Reply: DB does not dispute this material fact. DB's attempt to evade the

material fact by claiming it contains a legal conclusion is unavailing; the cited document

speaks for itself. Therefore, Plaintiffs' material fact should be deemed admitted. See Local

Rule 56.l(c).

       274.     The "Servicer Tennination Test'' is defined as follows:

       With respect to any Distribution Date, the Servicer Tem1ination Test will be failed if the
Cumulative Loss Percentage exceeds the applicable percentages set forth below with respect to
such Distribution Date:




                                                298
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 304 of 350




        Distribution Date Occurring In                            Percentage
                                                      2.50% for the first month, plus an
                                                  additional I/12th of 1.75% for each month
         Au ISt 2007 throu                                          thernafter
                                                      4.25% for the first month, plus an
                                                  additional I/12th of 1. 75% for each month
         Au    st 2008 throu                                        thereafter
                                                      6.00% for the first month plus an
                                                  additional I/1 2th of 1.25% for each month
         Au    st 2009 throu                                        thereafter
                                                      7 .25% for the first month, plus an
                                                  additional 1112th of 0. 75% for each month
                                                                    thereafter
                                                                      8.00%

Handlin Ex. 40 (SVHE 2005-3 PSA) § 1.0 I.

              Defendant's Response: To the extent this paragrnph pmports to state a legal

       conclusion regarding the definition of "Servicer Tenninatiou Test," 110 response is

       required.

              Undisputed that the cited SVHE 2005-3 PSA contains the cited chrui, except that

       the SVHE 2005-3 PSA states that fOI" the Distribution Date OccmTing in "August 2011

       and thereafter," the applicable percentage is "8.00% for each month." Further, Plaintiffs'

       definition of "Servicer Tennination Test" is incomplete because it fails to include the

       definition of other capitalized terms which may or may not impact the manner in which

       the Servicer Tenninatiou Test is calculated or dete1mined.

       Plaintiffs' Reply: DB does not dispute this material fact. DB's issue with Plaintiffs'

characterization of the quoted language is immaterial as the document speaks for itseU.

DB's attempt to evade the material fact by claiming it contains a legal conclusion is

unavailing. Plaintiffs' material fact should be deemed .admitted. See Local Rule 56.l(c).

        275. Under this definition the Servicer Termination Test would be failed in October
2008 if the Cumulative Loss Percentage was 4.54166 7%, and would be fa iled in No ember 2008
if the Cumulative Loss Percentage was 4.6875%.

                                               299
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 305 of 350




              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the definition of “Servicer Termination Test,” no response is

       required.

              Disputed. Plaintiffs have failed to cite evidence to support this contention.

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material

fact. Therefore, it should be deemed admitted. See Local Rule 56.1(c). Plaintiffs’ statement

incorporates by reference their material facts and replies to the preceding ¶¶ 273-274 and

the evidence provided therein. DB’s attempt to evade the material fact by claiming it

contains a legal conclusion is incorrect. Pltfs.Mem. 15-17.

       276.   "Cumulative Loss Percentage" is defined as follows:

       With respect to any Distribution Date, the percentage equivalent of a fraction, the
       numerator of which is the aggregate amount of Realized Losses incurred from the
       Cut-off Date to the last day of the preceding calendar month and the denominator
       of which is the aggregate Stated Principal Balance of the Mortgage Loans as of the
       Cut-off Date.

Handlin Ex. 40 (SHVE 2005-3 PSA) § 1.01.

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the definition of “Cumulative Loss Percentage, no response is

       required.

              Undisputed that the cited SVHE 2005-3 PSA contains the quoted language.

       However, Plaintiffs’ definition of “Cumulative Loss Percentage” is incomplete because it

       fails to include the definition of other capitalized terms which may or may not impact the

       manner in which the Cumulative Loss Percentage is calculated or determined.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s issue with Plaintiffs’

characterization of the quoted language is immaterial as the document speaks for itself.



                                              300
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 306 of 350




DB 's attempt to evade the material fact by claiming it contains a legal conclusion is

unavailing. Plaintiffs' material fact should be deemed admitted. See Local Rule 56.t(c).

        277. Although the Distribution Reports for SVHE 2005-3 do not use the term
''Cumulative Loss Percentage;· in the repmting of•Trigger Events," the Distribution Reports use
the term ..Trigger Event Loss%." which is defined therein as the percentage equivalent of a
fraction, the numerator of which is the ..Aggregate Cumulative Realized Loss" and the
denominator of which is the ••cutoff Date Pool Principal Balance.·· See, e.g., Handlin Ex. 730 at
27.
              Defendant's Response: To the extent this paragraph pmpo1is to state a legal

       conclusion regarding whether the Cumulative Loss Percentage and the Trigger Event

       Loss % are the same, no response is required.

              Disputed. Plaintiffs fail to cite admissible evidence with resp ect to the contention

       that the Cumulative Loss Percentage and the Trigger Event Loss% are the same.

              Further, each remittance repo1i is a unique document, which speaks for itself.

       Plaintiffs citation to a single remittance repo1i does not supp01i any generalization about

       the remittance repolis generally.

              Undisputed that Handlin Ex. 730 contains the quoted language and that Handlin

       Ex. 730 does not reference "Cumulative Loss Percentage" in the "Trigger Event" section.

       Plaintiffs' Reply: DB does not dispute the material fact. DB's attempt to evade the

material fact by claiming it contains a legal conclusion is unavailing; the cited document

speaks for itself. It should be deemed admitted. See Local Rule 56.l(c).

               Jenny Pilapil, a Trust Administrator in TAG. agreed that




                                                                                                 s



       -                                       301
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 307 of 350




  -Handlin Ex.. 389 (Pilapil) at 106: 11-107: 16.

          Defendant's Response: To the extent this paragraph pmp01ts to state a legal

   conclusion regarding

                                   '' no response is required.

          Disputed. Ms. Pilapil did not




          Further, Ms. Pilapil did not



          M oreover, Ms. Pilapil




                                            302
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 308 of 350




              Undisputed that Handlin Ex. 389 contains the quoted language. Plaintiffs'

       quotation is misleading because it omits additional relevant testimony:




       Handlin Ex. 389 at 107:25 - 108:25. Plaintiffs ' omitted language is material because it




       Plaintiffs' Reply: DB does not dispute the material fact. DB's issue with Plaintiffs'

characterization of the testimony is immaterial as the document speaks for itself. DB's

attempt to evade the material fact by claiming it contains a legal conclusion is unavailing.

This material fact should be deemed admitted. See Local Rule 56.t(c).

                                              303
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 309 of 350




       279. In the October 27, 2008 Distribution Repon for SVHE 2005-3, the Cumulative
Loss Percentage was 4.502701 %, which was still below the Servicer Termination Test threshold.
Handlin Ex. 731 at 27.

              Defendant’s Response: Disputed. The SVHE 2005-3 remittance report for the

       October 27, 2008 distribution date did not report “the Cumulative Loss Percentage.”

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material

fact. DB’s issue with Plaintiffs’ characterization of the document is immaterial as the

document speaks for itself. Plaintiffs’ material fact is deemed admitted by operation of law.

See Local Rule 56.1(c). Plaintiffs restate their reply to DBCSUF ¶ 278 and incorporate it by

reference.

       280. In the November 25, 2008 Distribution Rcpon for SVHE 2005-3, the Cumulative
Loss Percentage was 5.359189%, exceeding the threshold of 4.6875%, meaning the Trust failed
the Servicer Termination Test as of November 25, 2008. Handlin Ex. 732 at 29.

              Defendant’s Response: Disputed. The SVHE 2005-3 remittance report for the

       November 25, 2008 distribution date did not report “the Cumulative Loss Percentage.”

              Further, the event described in this paragraph would not necessarily cause a

       Servicer Event of Termination under § 7.01(a)(v) of the SVHE 2005-3 PSA. Handlin Ex.

       40 (SVHE 2005-3 PSA) § 7.01.

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material

fact. DB’s issue with Plaintiffs’ characterization of the document is immaterial as the

document speaks for itself. Plaintiffs’ material fact is deemed admitted by operation of law.

See Local Rule 56.1(c). Plaintiffs restate their reply to DBCSUF ¶ 278 and incorporate it by

reference.

       281.   Under* 7.04(b) of the SVHE 2005-3 PSA ("Notification to Certificateholders"):

       No later than 60 days after the occurrence of any event which constitutes or which,
       with notice or a lapse of time or both, would constitute a Servicer Event of
       Termination for five Business Days after a Responsible Officer of the Trustee

                                              304
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 310 of 350




       becomes aware of the occurrence of such an event. the Trustee shall transmit by
       mail to all Certificateholders notice of such occurrence unless such default or
       Servicer Event of Termination shall have been waived or cured.

Handlin Ex. 40 (SVHE 2005-3 PSA) § 7.04(b).

                Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the contractual rights and duties of Defendant under the GA, no

       response is required.

                Undisputed that the cited SVHE 2005-3 PSA contains the quoted language.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s attempt to evade the

material fact by claiming it contains a legal conclusion is unavailing; the cited document

speaks for itself. Therefore, Plaintiffs’ material fact should be deemed admitted. See Local

Rule 56.1(c).

      282. The "occurrence of [the] event which constitutes ... a Servicer Event of
Termination" is, as shown above, the exceedance of the Cumulative Loss Percentage on
November 25, 2008.

                Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the exceedance of the Cumulative Loss Percentage as defined by

       the GA, no response is required.

                Disputed. Plaintiffs’ contention lacks evidentiary support. Further, it is vague

       and ambiguous as to the phrase “as shown above.” Defendant restates its responses to the

       paragraphs to which Plaintiffs refer with the phrase “as shown above,” and incorporates

       them by reference. Defendant is unable to respond further to this contention due to the

       ambiguity and the absence of evidence or clarification.

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material

fact. Therefore, it should be deemed admitted. See Local Rule 56.1(c). Plaintiffs’ statement

incorporates by reference their material facts and replies to ¶¶ 273-281, supra, and the

                                                305
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 311 of 350




evidence provided therein. DB’s attempt to evade the material fact by claiming it contains a

legal conclusion is unavailing.

        283. Thus, DB was required to send notice of the Servicer Event ofTennination to
Certificateholders no later than 60 days after the November 25, 2008 occurrence of the event that
constituted the Servicer Event of Tcnnination. i.e., no later than January 24, 2009.

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the contractual duties and obligations of Defendant under the GA,

       no response is required.

              Disputed. This paragraph lacks evidentiary support and mischaracterizes the

       SVHE 2005-3 PSA. Under § 7.04(b) of the SVHE 2005-3 PSA (“Notification to

       Certificateholders”):

              No later than 60 days after the occurrence of any event which
              constitutes or which, with notice or a lapse of time or both, would
              constitute a Servicer Event of Termination for five Business Days
              after a Responsible Officer of the Trustee becomes aware of the
              occurrence of such an event, the Trustee shall transmit by mail to
              all Certificateholders notice of such occurrence unless such default
              or Servicer Event of Termination shall have been waived or cured.

       Handlin Ex. 40 (SVHE 2005-3 PSA) § 7.04(b) (emphasis added). Before any 60-day

       period contemplated in the provision quoted above may begin to run, the event at issue

       must occur for five business days after a Responsible Officer (as defined in the GA) of

       Defendant becomes aware of the occurrence of the event.

              Disputed that Plaintiffs accurately calculated the date of the occurrence of any

       event because they did not account for any “applicable grace period,” Handlin Ex. 40

       (SVHE 2005-3 PSA) § 7.01(b), or whether the event had been cured, thus obviating the

       notice requirement, Handlin Ex. 40 (SVHE 2005-3 PSA) § 7.04(b).

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material

fact. Therefore, it should be deemed admitted. See Local Rule 56.1(c). Plaintiffs’ statement

                                              306
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 312 of 350




incorporates by reference their material facts and replies to the preceding ¶¶ 273-282 and

the evidence provided therein.

       In Handlin Ex. 40 (SVHE 2005-3 PSA) § 7.04(b), the notice provision that contains

“for” should be interpreted to be read as “or” because of a typographical error. This

provision is a “boilerplate” provision and the court should interpret it to be consistent with

all of the other similar notice provisions, and in particular, all other notice provisions that

make reference to five business days. Handlin Ex. 3 (AMSI 2006-R1 PSA) § 7.03(b);

Handlin Ex. 4 (ARSI 2006-M1 PSA) § 7.03(b); Handlin Ex. 5 (ARSI 2006-M3 PSA) §

7.03(b); Handlin Ex. 6 (ARSI 2006-W2 PSA) § 7.03(b); Handlin Ex. 7 (ARSI 2006-W3

PSA) § 7.03(b); Handlin Ex. 79 (FFML 2005-FFH3 PSA) § 7.04(b). Furthermore, Deutsche

Bank should not be absolved from its obligations because of a typographical error.

Therefore, the court should interpret this provision to require the trustee to provide notice

within sixty days from the occurrence of an Event of Default or within five business days

from when a responsible officer becomes aware of events that rise to an Event of Default.

See Sharon Steel Corp. v. Chase Manhattan Bank, N.A., 691 F.2d 1039, 1048 (2d Cir. 1982);

Morgan Stanley & Co. v. Archer Daniels Midland Co., 570 F. Supp. 1529, 1539 (S.D.N.Y.

1983); Beyene v. Irving Tr. Co., 762 F.2d 4, 6 (2d Cir. 1985); E & H Partners v. Broadway

Nat’l Bank, 39 F. Supp. 2d 275, 280 (S.D.N.Y. 1998). See Pltfs.Reply 7-8.

       Further, while Plaintiffs do not concede that the PSA provided for “an applicable

grace period,” such period would only extend the date by which DB was required to send

notice to January 29, 2009 and would not make DB’s notice of this Servicer Termination

timely. Infra ¶ 284. Finally, DB’s attempt to evade the material fact by claiming it contains

a legal conclusion is unavailing.



                                              307
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 313 of 350




              Handlin Ex. 733 at DBNTC PHOENIX LIGHT 00000058991-DBNTC
PHOENIX LIGHT 00000058992.

             Defendant's Response: Undisputed that on July 29, 2010, Defendan t -




      Handlin Ex. 733 at DBNTC PHOENIX LIGHT 00000058991.




      Id. at DBNTC PHOENIX LIGHT 00000058991 - 92 (emphasis in original).

      Plaintiffs' Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.l(c).

      285.    Because the notice was due no later than January 24. 2009.




                                             308
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 314 of 350




              Defendant's Response: To the extent this paragraph purports to state a legal

       conclusion regarding the timeliness of the notice of Servicer Event of Tennination, no

       response is required.

              Disputed. Plaintiffs fail to cite evidence to supp011 this contention.

       Plaintiffs' Reply: DB proffers no evidence to specifically controvert the material

fact. Therefore, it should be deemed admitted. See Local Rule 56.l(c). Plaintiffs' statement

incorporates by reference their material facts and replies to the preceding ,r,r 273-284 and

the evidence provided therein. DB's attempt to evade the material fact by claiming it

contains a legal conclusion is unavailing.


                                                               Handlin Ex. 733 at DB
                                             PHOENIX LIGHT 00000058992.

              Defendant's Response: Undisputed.

       Plaintiffs' Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.l(c).

                                              g. NHEL 2007-2

       287.   Under 9 7.0 l(a)(v)-(vii) of the NHEL 2007-2 PSA a "Servicing Default" occurs:

       If any one of the following events ... shall occur and be continuing:

       (v)     The Cumulative Loss Percentage exceeds ta) with respect to the first 12
       Distribution Dates~ 3.75%, b) with respect to the next 12 Distribution Dates, 5.00%
       (c) with respect to the next 12 Distribution Dates., 7.00%, (d) with respect to the
       next 12 .Distribution Dates, 8.75%, (e) with respect to the next 12 Distribution
       Dates, 9. 75%. (t) and with respect to all Distribution Dates thereafter. 12.25%; or
       (vi)    Rea]ized Losses on the M011gage Loans over any twelve-month period
       exceeds 4.25% of the sum of the aggregate Principal BaJance of the lnitial
       Mortgage Loans as of the Cutoff Date and the Original Pre-Funded Amount; or
       (vii) The Rolling 90 Day Delinquency Percentage exceeds 24.00%.

Handlin Ex. 116 (NHEL 2007-2 PSA) § 7.0I(a)(v)-(vii).



                                               309
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 315 of 350




               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the occurrence of a “Servicing Default,” no response is required.

               Undisputed that the cited NHEL 2007-2 PSA contains the quoted language.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s attempt to evade the

material fact by claiming it contains a legal conclusion is unavailing; the cited document

speaks for itself. Therefore, this material fact should be deemed admitted. See Local Rule

56.1(c).

        288. ··Rolling 90-Day Delinquency Percentage" is defined as follows: "For any
Distribution Date, the average of the 90-Day Delinquency Percentages for the Mortgage Loans
as of the last day of each of the three (or I and 2 in the case of the first two Distribution Dates. as
applicable) most recently ended Due Periods." Handlin Ex. 116 (NHEL 2007-2 PSA) § 1.01.

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the definition of “Rolling 90-Day Delinquency Percentage,” no

       response is required.

               Undisputed that the cited NHEL 2007-2 PSA contains the quoted language.

       However, Plaintiffs’ definition of “Rolling 90-Day Delinquency Percentage” is

       incomplete because it fails to include the definition of other capitalized terms which may

       or may not impact the manner in which the Rolling 90-Day Delinquency Percentage is

       calculated or determined.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s issue with Plaintiffs’

characterization of the quoted language is immaterial as the document speaks for itself.

DB’s attempt to evade the material fact by claiming it contains a legal conclusion is

unavailing. Plaintiffs’ material fact should be deemed admitted. See Local Rule 56.1(c).

       289.    "90-Day Delinquency Percentage" is defined as follows:

        As of the last day of any Due Period. the percentage equivalent of a fraction, (i) the
        numerator of which equals the aggregate Principal Balance of the Mortgage Loans

                                                 310
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 316 of 350




       that arc 90 or more days contractually delinquent, in foreclosure or converted to
       REO Properties and (ii) the denominator of which is the Pool Balance as of the last
       day of such Due Period.

Handlin Ex. 116 (NHEL 2007-2 PSA)       *1.01.
              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the definition of “90-Day Delinquency Percentage,” no response is

       required.

              Undisputed that the cited NHEL 2007-2 PSA contains the quoted language.

       However, Plaintiffs’ definition of “90-Day Delinquency Percentage” is incomplete

       because it fails to include the definition of other capitalized terms which may or may not

       impact the manner in which the 90-Day Delinquency Percentage is calculated or

       determined.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s issue with Plaintiffs’

characterization of the quoted language is immaterial as the document speaks for itself.

DB’s attempt to evade the material fact by claiming it contains a legal conclusion is

unavailing. Plaintiffs’ material fact should be deemed admitted. See Local Rule 56.1(c).

        290. DB's monthly Distribution Reports for NHEL 2007-2 quantify 90-day
delinquency in only one place, on the "Delinquency Report" page. That page idcnti tics. as a
percentage of the balance of the trust and a percentage of the number ofloans in the trust. the
total of loans that are delinquent, in foreclosure, and REO. and further shows what percentage of
the Trust's balance is delinquent by one payment. two payments, and three or more payments.
See, e.g.• Handlin Ex. 734 at 12. (The Delinquency Report also provides this information as to
loans that are in bankruptcy; however, because the definition of 90-Day Delinquency Percentage
includes only loans that arc "contractually delinquent, in foreclosure or converted to REO
Properties," and does not mention bankruptcy. the data regarding bankruptcy is irrelevant for
present purposes.).

              Defendant’s Response: Disputed. Plaintiffs’ characterization of the NHEL 2007-

       2 remittance reports is inaccurate, and the materials Plaintiffs cite do not support this

       paragraph.


                                                 311
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 317 of 350




              Each remittance report is a unique document, which speaks for itself. Plaintiffs

       citation to a single remittance report does not support any generalization about the

       remittance reports generally.

              Indeed, Plaintiffs’ statement that the remittance reports “quantify 90-day

       delinquency in only one place” is not even consistent with the only remittance report

       Plaintiffs cite in support of this paragraph because page 12 of Handlin Ex. 734 does not

       quantify “90-day delinquency.”

       Plaintiffs’ Reply: DB does not proffer evidence that specifically controverts the

material fact. DB’s issue with Plaintiffs’ characterization of the document is immaterial as

the document speaks for itself. The “Delinquency Report” beginning on page 12 of Handlin

Exhibit 734 includes an entry for percentage of loans that are delinquent by “3+

payments.” Plaintiffs’ material fact is deemed admitted by operation of law. See Local Rule

56.1(c).

       291. In DB's July 25, 2008 Distribution Report for NHEL 2007-2. the Delinquency
Report identifies the percentage balance of loans delinquent, in foreclosure, and REO for 3+
payments as 6.49%, 13.24%, and 2.42%, respectively, totaling 22.15%. Id.

              Defendant’s Response: Undisputed that Handlin Ex. 734 contains the identified

       information.

              Undisputed that Plaintiffs accurately calculated the total of the three numbers.

       Plaintiffs’ Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.1(c).

       292. In DB"s August 25, 2008 Distribution Report for NHEL 2007-2. the Delinquency
Report identifies the percentage balance of loans delinquent, in foreclosure, and REO for 3+
payments as 8.31%, 13.61%, and 2.33%, respectively, totaling 24.25%. Handlin Ex. 735 at 12.

              Defendant’s Response: Undisputed that Handlin Ex. 735 contains the identified

       information.

                                               312
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 318 of 350




              Undisputed that Plaintiffs accurately calculated the total of the three numbers.

       Plaintiffs’ Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.1(c).

        293. In DB's September 25, 2008 Distribution Report for NHEL 2007-2, the
Delinquency Report identifies the percentage balance of loans delinquent, in foreclosure, and
REO for 3+ payments as 9.98%, 14.40%, and 2.23%, respectively, totaling 26.61 %. Handlin Ex.
736 at 12.

              Defendant’s Response: Undisputed that Handlin Ex. 736 contains the identified

       information.

              Undisputed that Plaintiffs accurately calculated the total of the three numbers.

       Plaintiffs’ Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.1(c).

       294. The average of the total percentage balance ninety days or more delinquent as
reported in the Delinquency Reports of DB's July, August, and September 2008 Distribution
Reports for NHEL 2007-2 is 24.3367%.

              Defendant’s Response: Disputed to the extent that the NHEL 2007-2 remittance

       reports for distribution dates in July, August, and September 2008 did not report “the

       total percentage balance ninety days or more delinquent.” See Handlin Exs. 734, 735 &

       736.

              Undisputed that Plaintiffs accurately calculated the mathematical average based

       on the information they provided.

       Plaintiffs’ Reply: DB does not dispute the material fact. DB’s issue with Plaintiffs’

characterization of the document is immaterial as the document speaks for itself. Plaintiffs’

material fact is deemed admitted by operation of law. See Local Rule 56.1(c).

        295. Because, as of DB's September 25, 2008 Distribution Report, the Rolling 90 Day
Delinquency Percentage was higher than the 24.00% threshold for the defined Servicing Default,
this Servicing Default was triggered on September 25, 2008.


                                              313
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 319 of 350




              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the occurrence of a “Servicing Default,” no response is required.

              Disputed.

              Plaintiffs’ statement lacks evidentiary support. Further, Plaintiffs’ assertion is not

       supported by the cited material because Plaintiffs have not established that the

       methodology utilized by Plaintiffs is the same methodology required by the GAs. See

       Handlin Ex. 116 (NHEL 2007-2 PSA) § 1.01, Appendix A at 41 (definition of “Rolling

       90 Day Delinquency Percentage”: “For any Distribution Date, the average of the 90-Day

       Delinquency Percentages for the Mortgage Loans as of the last day of each of the three

       (or 1 and 2 in the case of the first two Distribution Dates, as applicable) most recently

       ended Due Periods.”).

       Plaintiffs’ Reply: DB does not proffer evidence that specifically controverts the

material fact. DB’s issue with Plaintiffs’ characterization of the documents is immaterial as

the documents speak for themselves. DB’s attempt to evade the material fact by claiming it

contains a legal conclusion is unavailing. Plaintiffs’ material fact is deemed admitted by

operation of law. See Local Rule 56.1(c).

       296. Because the NHEL 2007-2 Trust closed on June I, 2007, Handlin Ex. 116 (NHEL
2007-2 PSA) § 1.01 (Definition of"Closing Date"), under the definition in§ 7.0l(a)(v) of the
NHEL 2007-2 PSA, a separate Servicing Default would occur if, in the second half of 2009, the
Cumulative Loss Percentage exceeded 7.00%.
              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the occurrence of a “Servicing Default,” no response is required.

              Disputed that the closing date of the NHEL 2007-2 Trust is relevant to determine

       when a Servicing Default would occur under § 7.01(a)(v).

              Plaintiffs fail to provide evidence to support this contention.


                                               314
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 320 of 350




              Undisputed that § 7.01(a) of the NHEL 2007-2 PSA states in relevant part:

              If any one of the following events (a “Servicing Default”) shall
              occur and be continuing:
              ...
              (v)      The Cumulative Loss Percentage exceeds (a) with respect
              to the first 12 Distribution Dates, 3.75%, (b) with respect to the
              next 12 Distribution Dates, 5.00%, (c) with respect to the next 12
              Distribution Dates, 7.00%. . .

       Handlin Ex. 116 § 7.01(a).

       Plaintiffs’ Reply: DB does not specifically controvert the material fact. DB’s issue

with Plaintiffs’ characterization of the documents is immaterial as the documents speak for

themselves. Plaintiffs’ material fact is deemed admitted by operation of law. See Local Rule

56.1(c). DB’s attempt to evade the material fact by claiming it contains a legal conclusion is

unavailing.

       297. In the August 25, 2009 Distribution Report for NHEL 2007-2, the Cumulative
Loss Percentage was 6.60044385%, which was still below the threshold for a Servicing Default.
Handlin Ex. 737 at 72.

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding “the threshold for a Servicing Default,” no response is required.

              Undisputed that Handlin Ex. 737 contains the identified information regarding the

       Cumulative Loss Percentage.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s attempt to evade the

material fact by claiming it contains a legal conclusion is unavailing; the cited document

speaks for itself. Therefore, this material fact should be deemed admitted. See Local Rule

56.1(c).

       298. In the September 25, 2009 Distribution Report for NHEL 2007-2, the Cumulative
Loss Percentage was 7.02480217%, exceeding the threshold of 7.00%, meaning this Servicing
Default occurred as of September 25, 2009. Handlin Ex. 738 at 71.



                                              315
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 321 of 350




              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the occurrence of a Servicing Default, no response is required.

              Disputed that the event described in this paragraph would necessarily cause a

       Servicer Default under § 7.01(a)(v) of the NHEL 2007-2 Trust. Handlin Ex. 116 (NHEL

       2007-2 PSA) at § 7.01.

              Undisputed that Ex. 738 contains the information identified regarding the

       Cumulative Loss Percentage.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s issue with Plaintiffs’

characterization that “the event described in this paragraph would necessarily cause a

Servicer Default under § 7.01(a)(v) of the NHEL 2007-2 Trust” is immaterial as the

document speaks for itself. DB’s attempt to evade the material fact by claiming it contains

a legal conclusion is unavailing. Plaintiffs’ material fact should be deemed admitted. See

Local Rule 56.1(c).

        299. Under§ 7.04(b) of the NHEL 2007-2 PSA titled "Notification to
Certificateholders ":

       No later than 60 days after the occurrence of any event which constitutes or which.
       with notice or a lapse of time or both. would constitute a Servicing Default for five
       Business Days after a Responsible Officer of the Trustee obtains actual knowledge
       or written notice of the occurrence of such an event, the Trustee shall transmit by
       mail to the Hedge Counterparties, if prior to the Class I Termination Date, and all
       Certificatcho\dcrs notice of such occurrence unless such default or Servicing
       Default shall have been waived or cured.

Handlin Ex. 116 (NHEL 2007-2 PSA) § 7.04(b).

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the contractual rights and duties of Defendant under the GA, no

       response is required.

              Undisputed that the cited NHEL 2006-6 PSA contains the quoted language.


                                               316
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 322 of 350




       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s attempt to evade the

material fact by claiming it contains a legal conclusion is unavailing; the cited document

speaks for itself. Therefore, this material fact should be deemed admitted. See Local Rule

56.1(c).

       300. The "occurrence of[the] event which constitutes ... a Servicing Default" is, as.
shown above, first, the exceedance of the Rolling 90 Day Delinquency Percentage on September
25, 2008, and, second, the exceedance of the Cumulative Loss Percentage on September 25,
2009.

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the occurrence of a Servicing Default, no response is required.

               Disputed. Plaintiffs’ contention lacks evidentiary support. Further, it is vague

       and ambiguous as to the phrase “as shown above.” Defendant restates its responses to the

       paragraphs to which Plaintiffs refer with the phrase “as shown above,” and incorporates

       them by reference. Defendant is unable to respond further to this contention due to the

       ambiguity and the absence of evidence or clarification.

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material

fact. Therefore, this material fact should be deemed admitted. See Local Rule 56.1(c).

Plaintiffs’ statement incorporates by reference their material facts and replies to ¶¶ 287-

299, supra, and the evidence provided therein. DB’s attempt to evade the material fact by

claiming it contains a legal conclusion is immaterial. Pltfs.Mem. 15-17.

        301. Thus, with respect to the Servicing Default triggered by exceedance of the Rolling
90 Day Delinquency Percentage, DB was required to send notice of the Servicing Default to
Certificateholders no later than 60 days after the September 25, 2008 occurrence of the event that
constituted the Servicing Default, i.e., no later than November 24, 2008.

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the contractual duties and obligations of Defendant under the GA,

       no response is required.

                                               317
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 323 of 350




              Disputed. This paragraph lacks evidentiary support and mischaracterizes the

       NHEL 2007-2 PSA. Under § 7.04(b) of the NHEL 2007-2 PSA titled “Notification to

       Certificateholders”:

              No later than 60 days after the occurrence of any event which
              constitutes or which, with notice or a lapse of time or both, would
              constitute a Servicing Default for five Business Days after a
              Responsible Officer of the Trustee obtains actual knowledge or
              written notice of the occurrence of such an event, the Trustee shall
              transmit by mail to the Hedge Counterparties, if prior to the Class I
              Termination Date, and all Certificateholders notice of such
              occurrence unless such default or Servicing Default shall have
              been waived or cured.

       Handlin Ex. 116 (NHEL 2007-2 PSA) § 7.04(b) (emphasis added). Before any 60-day

       period contemplated in the provision quoted above may begin to run, the event at issue

       must occur for five business days after a Responsible Officer (as defined in the GA) of

       Defendant obtains actual knowledge or written notice of the occurrence of the event.

              Disputed that Plaintiffs accurately calculated the date of the occurrence of any

       event because they did not account for any “applicable grace period,” Handlin Ex. 116

       (NHEL 2007-2 PSA) § 7.01(b), or whether the event had been cured, thus obviating the

       notice requirement, Handlin Ex. 116 (NHEL 2007-2 PSA) § 7.04(b).

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material

fact. Therefore, it should be deemed admitted. See Local Rule 56.1(c). Plaintiffs’ statement

incorporates by reference their material facts and replies to ¶¶ 287-299, supra, and the

evidence provided therein.

       In Handlin Ex. 116 (NHEL 2007-2 PSA) § 7.04(b), the notice provision that contains

“for” should be interpreted to be read as “or” because of a typographical error. This

provision is a “boilerplate” provision and the court should interpret it to be consistent with

all of the other similar notice provisions, and in particular, all other notice provisions that
                                              318
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 324 of 350




make reference to five business days. Handlin Ex. 3 (AMSI 2006-R1 PSA) § 7.03(b);

Handlin Ex. 4 (ARSI 2006-M1 PSA) § 7.03(b); Handlin Ex. 5 (ARSI 2006-M3 PSA) §

7.03(b); Handlin Ex. 6 (ARSI 2006-W2 PSA) § 7.03(b); Handlin Ex. 7 (ARSI 2006-W3

PSA) § 7.03(b); Handlin Ex. 79 (FFML 2005-FFH3 PSA) § 7.04(b). Furthermore, Deutsche

Bank should not be absolved from its obligations because of a typographical error.

Therefore, the court should interpret this provision to require the trustee to provide notice

within sixty days from the occurrence of an Event of Default or within five business days

from when a responsible officer becomes aware of events that rise to an Event of Default.

See Sharon Steel Corp. v. Chase Manhattan Bank, N.A., 691 F.2d 1039, 1048 (2d Cir. 1982);

Morgan Stanley & Co. v. Archer Daniels Midland Co., 570 F. Supp. 1529, 1539 (S.D.N.Y.

1983); Beyene v. Irving Tr. Co., 762 F.2d 4, 6 (2d Cir. 1985); E & H Partners v. Broadway

Nat’l Bank, 39 F. Supp. 2d 275, 280 (S.D.N.Y. 1998). See Pltfs.Reply 7-8.

       Further, while Plaintiffs do not concede that the PSA provided for “an applicable

grace period,” such period would only extend the date by which DB was required to send

notice to November 29, 2008 and would not make DB’s notice of this Servicer Termination

timely. Infra ¶ 303. Finally, DB’s attempt to evade the material fact by claiming it contains

a legal conclusion is unavailing.

        302. Separately, with respect to the Servicing Default triggered by exceedance of the
Cumulative Loss Percentage, DB was required to send notice of the Servicing Default to
Certificateholders no later than 60 days after the September 25, 2009 occurrence of the event that
constituted the Servicing Default. i.e., no later than November 24, 2009.

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the contractual duties and obligations of Defendant under the GA,

       no response is required.




                                               319
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 325 of 350




              Disputed. This paragraph lacks evidentiary support and mischaracterizes the

       NHEL 2007-2 PSA. Under § 7.04(b) of the NHEL 2007-2 PSA titled “Notification to

       Certificateholders”:

              No later than 60 days after the occurrence of any event which
              constitutes or which, with notice or a lapse of time or both, would
              constitute a Servicing Default for five Business Days after a
              Responsible Officer of the Trustee obtains actual knowledge or
              written notice of the occurrence of such an event, the Trustee shall
              transmit by mail to the Hedge Counterparties, if prior to the Class I
              Termination Date, and all Certificateholders notice of such
              occurrence unless such default or Servicing Default shall have
              been waived or cured.

       Handlin Ex. 116 (NHEL 2007-2 PSA) § 7.04(b) (emphasis added). Before any 60-day

       period contemplated in the provision quoted above may begin to run, the event at issue

       must occur for five business days after a Responsible Officer (as defined in the GA) of

       Defendant obtains actual knowledge or written notice of the occurrence of the event.

              Disputed that Plaintiffs accurately calculated the date of the occurrence of any

       event because they did not account for any “applicable grace period,” Handlin Ex. 116

       (NHEL 2007-2 PSA) § 7.01(b), or whether the event had been cured, thus obviating the

       notice requirement, Handlin Ex. 116 (NHEL 2007-2 PSA) § 7.04(b).

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material

fact. Therefore, it should be deemed admitted. See Local Rule 56.1(c). Plaintiffs’ statement

incorporates by reference their material facts and replies to ¶¶ 287-299, supra, and the

evidence provided therein.

       In Handlin Ex. 116 (NHEL 2007-2 PSA) § 7.04(b), the notice provision that contains

“for” should be interpreted to be read as “or” because of a typographical error. This

provision is a “boilerplate” provision and the court should interpret it to be consistent with

all of the other similar notice provisions, and in particular, all other notice provisions that
                                              320
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 326 of 350




make reference to five business days. Handlin Ex. 3 (ANISI 2006-Rl PSA) § 7.03(b);

Handlin Ex. 4 (ARSI 2006-Ml PSA) § 7.03(b); Handlin Ex. 5 (ARSI 2006-M3 PSA) §

7.03(b); Ilandlin Ex. 6 (ARSI 2006-W2 PSA) § 7.03(b); Ilandlin Ex. 7 (AR.SI 2006-\V3

PSA) § 7.03(b); Handlin Ex. 79 (FFI\tIL 2005-F·FHJ PSA) § 7.04(b). Furthermore, Deutsche

Bank should not be absolved from its obligations because of a typographical error.

Therefore, the court should interpret this provision to require the trustee to provide notice

within sixty days from the occurrence of an Event of Default or within five business days

from when a responsible officer becomes aware of events that rise to an Event of Default.

See Sharon Steel Corp. v. Chase Manhattan Bank, N.A., 691 F·. 2d 1039, 1048 (2d Cir.1982);

Morgan Stanley & Co. v. Archer Daniels Midland Co., 570 F. Supp. 1529, 1539 (S.D.N.Y.

1983); Beyene v. Irving   Tr. Co., 762 F.2d 4, 6 (2d Cir. 1985); E & H Partners v. Broadway
Nat'l Bank, 39 F. Supp. 2d 275,280 (S.D.N.Y. 1998). See Pltfs.Reply 7-8.

       Further, while Plaintiffs do not concede that the PSA provided for "an applicable

grace period," such period would only extend the date by which DB was required to send

notice to November 29, 2009 and would not make DB's notice of this Servicer Termination

timely. Infra 1303. Finally, DB's attempt to evade the material fact by claiming it contains

a legal conclusion is unavailing.


                               Handlin Ex. 739 at DB T
                          NK._00000057552.
              Defendant's Response: Undisputed that on March 9, 2010, Defendant -



                                                                                     Handlin

       Ex. 739 at DBNTC- COlvllvfERZBANK- 00000057551 .



                                              321
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 327 of 350




             ■




      Id. at DBNTC_COMMERZBANK_00000057551 -52 (emphasis in original).

      Plaintiffs' Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.l(c).

       304. Because rhe notice of the Servicing Default triggered by exceedance of the
Rolling 90 Day Delinquency Percentage was due no later than November 24. 2 0 0 8 . -


             Defendant's Response: To the extent this paragraph pmp01ts to state a legal

      conclusion regarding                                                     no response 1s

      required.

             Disputed. Plaintiffs fail to cite evidence to supp01t this contention.

                                              322
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 328 of 350




       Plaintiffs' Reply: DB proffers no evidence to specifically controvert the material

fact. Therefore, it should be deemed admitted. See Local Rule 56.l(c). Plaintiffs' statement

incorporates by reference their material facts and replies to the preceding ,r,r 287-303 and

the evidence provided therein. DB's attempt to evade the material fact by claiming it

contains a legal conclusion is unavailing.

      305. Because the notice of the Servicing Default triggered by excccdance of the
Cumulative Loss Percentage was due no later than November 24, 2009,


              Defendant's Response: To the extent this paragraph purpo1ts to state a legal

       conclusion



      -       Disputed. Plaintiffs fail to cite evidence to suppoli this contention.

       Plaintiffs' Reply: DB proffers no evidence to specifically controvert the material

fact. Therefore, it should be deemed admitted. See Local Rule 56.l(c). Plaintiffs' statement

incorporates by reference their material facts and replies to the preceding ,r,r 287-303 and

the evidence provided therein. DB's attempt to evade the material fact by claiming it

contains a legal conclusion is unavailing.

       306. DB's March 9. 2010 notice of Servicing Defaults did not identify the dates on
which any of the discrete Servicing Defaults first occurred. Handlin Ex. 739 at
DBNTC COMMERZBANK 00000057551-DBNTC COMMERZBANK 00000057552.
        -                    -                        -                     -
              Defendant's Response: Undisputed.

       Plaintiffs' Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.l(c).

                                          h. SVHE 2005-OPT4

       307. Under§ 7.0l(a)(v) of the SVHE 2005-OPT4 PSA. a "Servicer Event of
Tennination" occurs if''[a] Delinquency Servicer Termination Trigger has occurred and is
continuing[.]" Handlin Ex. 118 (SVHE 2005-OPT4 PSA) § 7.0J(a)(v).

                                               323
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 329 of 350




              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the occurrence of a “Servicer Event of Termination,” no response is

       required.

              Undisputed that the cited SVHE 2005-OPT4 PSA contains the quoted language.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s attempt to evade the

material fact by claiming it contains a legal conclusion is unavailing; the cited document

speaks for itself. Plaintiffs’ material fact should be deemed admitted. See Local Rule

56.1(c).

       308.   The "Delinquency Servicer T ennination Trigger"" is defined as follows:

       A Delinquency Servicer Termination Trigger will have occurred with respect to the
       Certificates on a Distribution Date if the Three Month Rolling Delinquency
       Percentage for the Mortgage Loans exceeds 18.00%.

Handlin Ex. 118 (SVHE 2005-OPT4 PSA) § 1.01.

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the definition of “Delinquency Servicer Termination Trigger,” no

       response is required.

              Undisputed that the cited SVHE 2005-OPT4 PSA contains the quoted language.

       However, Plaintiffs’ definition of “Delinquency Servicer Termination Trigger” is

       incomplete because it fails to include the definition of other capitalized terms which may

       or may not impact the manner in which the Delinquency Servicer Termination Trigger is

       calculated or determined.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s issue with Plaintiffs’

characterization of the quoted language is immaterial as the document speaks for itself.

DB’s attempt to evade the material fact by claiming it contains a legal conclusion is

unavailing. Plaintiffs’ material fact should be deemed admitted. See Local Rule 56.1(c).

                                              324
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 330 of 350




       309.    "Three Month Rolling Delinquency Percentage" is defined as follows:

       With respect to the Mortgage Loans and any Distribution Date, the average for the
       three most recent calendar months of the fraction, expressed as a percentage, the
       numerator of which is (x) the sum (without duplication) of the aggregate of the
       Stated Principal Balances of all Mortgage Loans that are (i) 60 or more days
       Delinquent, (ii) in bankruptcy and 60 or more days Delinquent, (iii) in foreclosure
       and 60 or more days Delinquent or (iv) REO Properties, and the denominator of
       which is (y) the sum of the Stated Principal Balances of the Mortgage Loans, in the
       case of both (x) and (y), as of the Close of Business on the last Business Day of
       each of the three most recent calendar months.

Handlin Ex. 118 (SVHE 2005-OPT4 PSA) § 1.01.

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the definition of “Three Month Rolling Delinquency Percentage,”

       no response is required.

               Undisputed that the cited SVHE 2005-OPT4 PSA contains the quoted language.

       However, Plaintiffs’ definition of “Three Month Rolling Delinquency Percentage” is

       incomplete because it fails to include the definition of other capitalized terms which may

       or may not impact the manner in which the Three Month Rolling Delinquency Percentage

       is calculated or determined.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s issue with Plaintiffs’

characterization of the quoted language is immaterial as the document speaks for itself.

DB’s attempt to evade the material fact by claiming it contains a legal conclusion is

unavailing. Plaintiffs’ material fact should be deemed admitted. See Local Rule 56.1(c).

         310. DB's monthly Distribution Reports for SVHE 2005-OPT4 quantify "delinquency"
in two places. The "Delinquency Report" page identifies, as a percentage of the balance of the
trust and a percentage of the number ofloans in the trust, the total ofloans that are (i) delinquent,
(ii) in foreclosure, (iii) in bankruptcy, and (iv) REO, and further shows what percentage of the
Trust's balance is delinquent by one payment, two payments, and three or more payments. See,
e.g., Handlin Ex. 740 at 22. The "Trigger Events" box for the relevant period lists a single line
item, "Delinquency Percentage." See, e.g., id. at 39.



                                                325
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 331 of 350




           Defendant’s Response: Disputed. Plaintiffs’ characterization of the SVHE 2005-

   OPT4 remittance reports is inaccurate, and the materials Plaintiffs cite do not support this

   paragraph. Each remittance report is a unique document, which speaks for itself.

   Plaintiffs citation to a single remittance report does not support any generalization about

   the remittance reports generally.

           Indeed, Plaintiffs’ statement that “The ‘Delinquency Report’ page identifies, as a

   percentage of the balance of the trust and a percentage of the number of loans in the trust,

   the total of loans that are (i) delinquent, (ii) in foreclosure, (iii) in bankruptcy, and (iv)

   REO, and further shows what percentage of the Trust’s balance is delinquent by one

   payment, two payments, and three or more payments” is not even consistent with the only

   remittance report Plaintiffs cite in support of this paragraph because page 22 of Handlin

   Ex. 740 contains none of that information.

           To the extent Plaintiffs intended to cite page 12 for the proposition that the

   remittance reports “quantify ‘delinquency’ in two places,” this is also inconsistent with

   the SVHE 2005-OPT4 remittance report for the October 25, 2007 distribution date

   because delinquencies are also quantified at least on pages 12 and 13 of Handlin Ex. 740.

           Third, Plaintiffs’ characterization of the Delinquency Report section of the

   remittance report as a “page” is not consistent with the SVHE 2005-OPT4 remittance

   report for the October 25, 2007 distribution date because the Delinquency Report is three

   pages. Handlin Ex. 740 at 11 – 13.

           Finally, Plaintiffs’ statement “The ‘Trigger Events’ box for the relevant period

   lists a single line item, ‘Delinquency Percentage’” is not consistent with the remittance




                                             326
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 332 of 350




       report for the October 25, 2007 distribution date because the “Trigger Events” box on

       page 39 of Handlin Ex. 740 lists multiple line items.

       Plaintiffs’ Reply: DB does not proffer evidence that specifically controverts the

material fact. DB’s issue with Plaintiffs’ characterization of the document is immaterial as

the document speaks for itself. Plaintiffs’ material fact is deemed admitted by operation of

law. See Local Rule 56.1(c).

         311. In DB's October 25, 2007 Distribution Report for SVHE 2005-OPT4, (a) the
Delinquency Report identifies the percentage balance of loans (i) delinquent, (ii) in foreclosure,
(iii) in bankruptcy, and (iv) REO for 2 payments as 2.86% and for 3+ payments as 13.14%,
totaling 16.00% sixty or more days delinquent, and (b) the Delinquency Percentage is stated to
be 16.358243%. Id. at 11, 39.

               Defendant’s Response: Undisputed that Handlin Ex. 740 contains the identified

       information.

       Plaintiffs’ Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.1(c).

          312. In DB's November 26, 2007 Distribution Report for SVHE 2005-OPT4, (a) the
Delinquency Report identifies the percentage balance of loans (i) delinquent, (ii) in foreclosure,
{iii} in bankruptcy, and (iv) REO for 2 payments as 2.49% and for 3+ payments as 15.26%,
totaling 17.75% sixty or more days delinquent, and (b) the Delinquency Percentage is stated to
be 18.126459%. Handlin Ex. 741 at 11, 41.

               Defendant’s Response: Undisputed that Handlin Ex. 741 contains the identified

       information.

       Plaintiffs’ Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.1(c).

          313. In DB's December 26, 2007 Distribution Report for SVHE 2005-OPT4, (a) the
Delinquency Report identifies the percentage balance of loans (i) delinquent, (ii) in foreclosure,
(iii) in bankruptcy, and (iv) REO for 2 payments as 3.24% and for 3+ payments as 16.68%,
totaling 19.92% sixty or more days delinquent, and (b) the Delinquency Percentage is stated to
be 20.177674%. Handlin Ex. 742 at 11, 39.



                                                327
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 333 of 350




               Defendant’s Response: Undisputed that Handlin Ex. 742 contains the identified

       information.

       Plaintiffs’ Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.1(c).

         3 I 4. In DB's January 25. 2008 Distribution Report for SVHE 2005-OPT4, (a) the
Delinquency Report identifies the percentage balance ofloans (i) delinquent, (ii) in foreclosure,
(iii) in bankruptcy. and (iv) REO for 2 payments as 4.27% and for 3+ payments as 18.38%.
totaling 22.65% sixty or more days delinquent, and (b) the Delinquency Percentage is stated to
be 22.732616%. Handlin Ex. 743 at 11, 39.

               Defendant’s Response: Undisputed that Handlin Ex. 743 contains the identified

       information.

       Plaintiffs’ Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.1(c).

        315. The average of the total percentage balance sixty days or more delinquent as
reported in the Delinquency Reports of DB's October, November, and December 2007
Distribution Reports for SVHE 2005-OPT4 is 17.89%. The average of the Delinquency
Percentages reported in the October, November, and December 2007 Distribution Reports for
SVHE 2005-OPT4 is 18.220792%.

               Defendant’s Response: Undisputed that Plaintiffs accurately calculated the

       mathematical averages based on the information they provided.

       Plaintiffs’ Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.1(c).

        316. The average of the total percentage balance sixty days or more delinquent as
reported in the Delinquency Reports of DB's November and December 2007 and January 2008
Distribution Reports for SVHE 2005-OPT4 is 20.04%. The average of the Delinquency
Percentages reported in the November and December 2007 and January 2008 Distribution
Reports for SVHE is 2005-OPT4 is 20.345583%.

               Defendant’s Response: Disputed. The numerical average of 17.75%, 19.92%, and

       22.65 % is not 20.04%.



                                               328
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 334 of 350




              Undisputed that Plaintiffs accurately calculated the mathematical averages of

       “average of the Delinquency Percentages reported in the November and December 2007

       and January 2008 Distribution Reports” based on the information they provided.

       Plaintiffs’ Reply: DB does not dispute the material fact. This material fact should be

deemed admitted. See Local Rule 56.1(c). The average of the total percentage balance sixty

days or more delinquent as reported in the Delinquency Reports of DB’s November and

December 2007 and January 2008 Distribution Reports for SVHE 2005-OPT4 is actually

higher than originally noted—20.11% rather than 20.04%.

       317. Using the three-month average of the reported Delinquency Percentages, the
18.00% threshold for the defined Servicer Event of Termination was exceeded on December 26,
2007. Using the three-month average of the total percentage balances sixty days or more
delinquent as reported in the Delinquency Reports, the 18.00% threshold for the defined Servicer
Event of Termination was exceeded on January 25, 2008. Even using the latter date to be
conservative, the Servicer Event of Termination for SVHE 2005-0PT4 was triggered no later
than January 25, 2008.

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the occurrence of a “Servicer Event of Termination,” no response is

       required.

              Disputed. Plaintiffs fail to provide evidence to support this contention.

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material

fact. Therefore, it should be deemed admitted. See Local Rule 56.1(c). Plaintiffs’ statement

incorporates by reference their material facts and replies to the preceding ¶¶ 307-316. DB’s

attempt to evade the material fact by claiming it contains a legal conclusion is immaterial.

But even if the statement contains a legal conclusion, DB is nonetheless mistaken.

        318. Under§ 7.04(b) of the SVHE 2005-0PT4 PSA titled "Notification to
Certificateholders":

       No later than 60 days after the occurrence of any event which constitutes or which.
       with notice or a lapse of time or both, would constitute a Servicer Event of
                                              329
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 335 of 350




       Termination for five Business Days after a Responsible Officer of the Trustee
       becomes aware of the occurrence of such an event, the Trustee shall transmit by
       mail to all Certificateholders and to the NIMS Insurer notice of such occurrence
       unless such default or Servicer Event of Termination shall have been waived or
       cured.

Handlin Ex. l 18 (SVHE 2005-OPT4 PSA) § 7.04(b).

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the contractual rights and duties of Defendant under the GA, no

       response is required.

              Undisputed that the cited SVHE 2005-OPT4 PSA contains the quoted language.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s attempt to evade the

material fact by claiming it contains a legal conclusion is unavailing; the cited document

speaks for itself. Therefore, this material fact should be deemed admitted. See Local Rule

56.1(c).

       319. The "occurrence of [the] event which constitutes ... a Servicer Event of
Termination" is, as shown above, the exceedance of the Three Month Rolling Delinquency
Percentage on January 25, 2008.

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the exceedance of the Three Month Rolling Delinquency

       Percentage as defined by the GA, no response is required.

              Disputed. Plaintiffs’ contention lacks evidentiary support. Further, it is vague

       and ambiguous as to the phrase “as shown above.” Defendant restates its responses to the

       paragraphs to which Plaintiffs refer with the phrase “as shown above,” and incorporates

       them by reference. Defendant is unable to respond further to this contention due to the

       ambiguity and the absence of evidence or clarification.

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material

fact. Therefore, it should be deemed admitted. See Local Rule 56.1(c). Plaintiffs’ statement

                                              330
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 336 of 350




incorporates by reference their material facts and replies to ¶¶ 307-318 and the evidence

provided therein. DB’s attempt to evade the material fact by claiming it contains a legal

conclusion is unavailing.

        320. Thus, DB was required to send notice of this Servicer Event of Termination to
Certificateholders no later than 60 days after the January 25. 2008 occurrence of the event that
constituted the Servicer Event of Termination. i.e., no later than March 25, 2008.

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the contractual duties and obligations of Defendant under the GA,

       no response is required.

               Disputed. Plaintiffs’ purported characterization of the SVHE 2005-OPT4 PSA as

       requiring Defendant “to send notice of [a] Servicer Event of Termination to

       Certificateholders no later than 60 days after the . . . occurrence of the event that

       constituted the Servicer Event of Termination” is contrary to the terms of that agreement.

       The SVHE 2005-OPT4 PSA provides:

               No later than 60 days after the occurrence of any event which
               constitutes or which, with notice or a lapse of time or both, would
               constitute a Servicer Event of Termination for five Business Days
               after a Responsible Officer of the Trustee becomes aware of the
               occurrence of such an event, the Trustee shall transmit by mail to
               all Certificateholders and to the NIMS Insurer notice of such
               occurrence unless such default or Servicer Event of Termination
               shall have been waived or cured.

       Handlin Ex. 118 (SVHE 2005-OPT4 PSA) § 7.04(b) (emphasis added). Plaintiffs’

       purported characterization ignores the italicized language above. Before any 60-day

       period contemplated in the provision quoted above may begin to run, the event at issue

       must occur for five business days after a Responsible Officer (as defined in the GA) of

       Defendant becomes aware of the occurrence of the event.

               Disputed to the extent this paragraph lacks evidentiary support.


                                                331
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 337 of 350




              Disputed that Plaintiffs accurately calculated the date of the occurrence of the

       event because they did not account for any “applicable grace period,” Handlin Ex. 118

       (SVHE 2005-OPT4 PSA) § 7.01(b), or whether the event had been cured, thus obviating

       the notice requirement, Handlin Ex. 118 (SVHE 2005-OPT4 PSA) § 7.04(b).

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material

fact. Therefore, it should be deemed admitted. See Local Rule 56.1(c). Plaintiffs’ statement

incorporates by reference their material facts and replies to the preceding ¶¶ 307-319 and

the evidence provided therein.

       In Handlin Ex. 118 (SVHE 2005-OPT4 PSA) § 7.04(b), the notice provision that

contains “for” should be interpreted to be read as “or” because of a typographical error.

This provision is a “boilerplate” provision and the court should interpret it to be consistent

with all of the other similar notice provisions, and in particular, all other notice provisions

that make reference to five business days. Handlin Ex. 3 (AMSI 2006-R1 PSA) § 7.03(b);

Handlin Ex. 4 (ARSI 2006-M1 PSA) § 7.03(b); Handlin Ex. 5 (ARSI 2006-M3 PSA) §

7.03(b); Handlin Ex. 6 (ARSI 2006-W2 PSA) § 7.03(b); Handlin Ex. 7 (ARSI 2006-W3

PSA) § 7.03(b); Handlin Ex. 79 (FFML 2005-FFH3 PSA) § 7.04(b). Furthermore, Deutsche

Bank should not be absolved from its obligations because of a typographical error.

Therefore, the court should interpret this provision to require the trustee to provide notice

within sixty days from the occurrence of an Event of Default or within five business days

from when a responsible officer becomes aware of events that rise to an Event of Default.

See Sharon Steel Corp. v. Chase Manhattan Bank, N.A., 691 F.2d 1039, 1048 (2d Cir. 1982);

Morgan Stanley & Co. v. Archer Daniels Midland Co., 570 F. Supp. 1529, 1539 (S.D.N.Y.




                                              332
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 338 of 350




1983); Beyene v. I rving Tr. Co., 762 F.2d 4, 6 (2d Cir. 1985); E & H Partners v. Broadway

Nat'/ Bank, 39 F. Supp. 2d 275, 280 (S.D.N.Y. 1998). S ee Pltfs.Reply 7-8.

       Further, while Plaintiffs do not concede that the PSA provided for " an applicable

grace period," such period would only extend the date by which DB was required to send

notice to March 30, 2008 and would not make DB's notice of this Servicer Termination

timely. Infra ,r 321. Finally, DB 's attempt to evade the material fact by claiming it contains

a legal conclusion is unavailing.




              Defendant's Response: Undisputed that on March 5, 2009, Defendant -




                                                       Handlin Ex. 744 at

       DBNTC- COMMERZBANK- 00000057907.




                                              333
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 339 of 350




       Id. at DBNTC_COMMERZBANK_00000057907 - 08 (emphasis in original).

       Plaintiffs' Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.l(c).

              Because the notice was due no later than March 25, 2008,


              Defendant's Response: To the extent this paragraph purports to state a legal

       conclusion regarding the timeliness of the notice of Servicer Event of Tennination, no

       response is required.

              Disputed. Plaintiffs fail to cite evidence to suppoli this contention.

       Plaintiffs' Reply: DB proffers no evidence to specifically controvert the material

fact. Therefore, it should be deemed admitted. See Local Rule 56.l(c). Plaintiffs' statement

incorporates by reference their material facts and replies to the preceding 11307-321 and

the evidence provided therein. DB's attempt to evade the material fact by claiming it

contains a legal conclusion is unavailing.




              Defendant's Response: Undisputed.

       Plaintiffs' Reply: DB does not dispute this material fact. It should be deemed

admitted. See Local Rule 56.l(c).

                                        i. GSA MP 2005-WMC2

        324. Under§ 7.0l(g) of the GSAMP 2005-WMC2 PSA. ·•a Cumulative Loss Evenf'
constitutes an ..Event of Default." Handlin Ex. 91 (GSAMP 2005-WMC2 PSA) § 7.0l(g).


                                               334
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 340 of 350




              Defendant's Response: To the extent this paragraph pmports to state a legal

       conclusion regru:ding the occmTence of an EOD no response is required.

              Undisputed that the cited GSAMP 2005-WMC2 PSA contains the quoted

       language.

       Plaintiffs' Reply: DB does not dispute this material fact. DB's attempt to evade the

material fact by claiming it contains a legal conclusion is unavailing; the cited document

speaks for itself. The material fact should be deemed admitted. See Local Rule 56.l(c).

       325.   ·'Cumulative Loss Event'' is defined as follows:

       With respect to any Distribution Date, a Cumulative Loss Event occurs if the
       Cumulative Loss Percentage exceeds the applicable percentage set forth below with
       respect to such Distribution Date:

        Distribution Date Occurring In                              Percentage
                                                     4.10% of the Cut-off Date Pool P1·incipal
     December 2008 through November 2009                            Balance
                                                     5.85% of the Cut-off Date Pool Principal
     December 2009 through Novembe1· 2010                           Balance
                                                     7.25% of the Cut-off Date Pool Principal
     December 2010 through November 2010                            Balance
                                                     8.00% of the Cut-off Date Pool Principal
          December 20 I I and thereaBer                             Balance

Handlin Ex. 91 (GSAMP 2005-WMC2 PSA) § LOL

              Defendant's Response: To the extent this paragraph prnports to state a legal

       conclusion regaiding the definition of a "Cwnnlative Loss Event," no response is

       required.. To the extent a response is required, disputed.

              Undisputed that tl1e cited GSAMP 2005-WMC2 PSA contains the quoted

       language, except that the third row under "Distribution Date Occurring In" should read

       "December 2010 through November 2011." Further, Plaintiffs ' definition of

       "Cumulative Loss Event'' is incomplete because it fails to include the definition of other

                                               335
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 341 of 350




       capitalized terms which may or may not impact the manner in which the Cumulative Loss

       Event is calculated or determined.

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert this material

fact. DB’s issue with Plaintiffs’ characterization of the quoted language is immaterial as the

document speaks for itself. DB’s attempt to evade the material fact by claiming it contains

a legal conclusion is unavailing. Plaintiffs’ material fact should be deemed admitted. See

Local Rule 56.1(c).

       326.   "Cumulative Loss Percentage" is defined as follows:

       As of any date of determination, the percentage equivalent of a fraction, the
       numerator of which is the aggregate amount of Realized Losses on the Mortgage
       Loans for the period from the Cut-off Date to the date of determination and the
       denominator of which is the Stated Principal Balance of the Mortgage Loans as of
       the Cut-off Date.

Handlin Ex. 91 (GSAMP 2005-WMC2 PSA) § 1.01.

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the definition of “Cumulative Loss Percentage,” no response is

       required.

              Undisputed that the cited GSAMP 2005-WMC2 PSA contains the quoted

       language. However, Plaintiffs’ definition of “Cumulative Loss Percentage” is incomplete

       because it fails to include the definition of other capitalized terms which may or may not

       impact the manner in which the Cumulative Loss Percentage is calculated or determined.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s issue with Plaintiffs’

characterization of the quoted language is immaterial as the document speaks for itself.

DB’s attempt to evade the material fact by claiming it contains a legal conclusion is

unavailing. Plaintiffs’ material fact should be deemed admitted. See Local Rule 56.1(c).



                                              336
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 342 of 350




      327. Under the definition of Cumulative Loss Event in this Trust, the earliest a
Cumulative Loss Event could occur was December 2008.

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the interpretation of the contractually defined “Cumulative Loss

       Event,” no response is required.

              Disputed. Plaintiffs fail to cite evidence to support this contention.

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material

fact. Therefore, it should be deemed admitted. See Local Rule 56.1(c). Plaintiffs’ statement

incorporates by reference their material facts and reply to ¶ 326, supra, and the evidence

provided therein. DB’s attempt to evade the material fact by claiming it contains a legal

conclusion is unavailing.

        328. Although the Distribution Reports for GSAMP 2005-WMC2 do not use the term
"Cumulative Loss Percentage" in the reporting of "Trigger Events," the Distribution Reports use
the term "Trigger Event Loss%," which is defined therein as the percentage equivalent of a
fraction, the numerator of which is the "Aggregate Realized Losses Since Cutoff Date" and the
denominator of which is the "Cutoff Date Pool Principal Balance." See, e.g., Handlin Ex. 745 at
31.

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding whether the Cumulative Loss Percentage and the Trigger Event

       Loss % are the same, no response is required

              Disputed. Plaintiffs fail to cite admissible evidence with respect to the contention

       that the Cumulative Loss Percentage and the Trigger Event Loss % are the same.

              Further, each remittance report is a unique document, which speaks for itself.

       Plaintiffs citation to a single remittance report does not support any generalization about

       the remittance reports generally.

              Undisputed that Handlin Ex. 745 contains the quoted language and that Handlin

       Ex. 745 does not reference “Cumulative Loss Percentage” in the “Trigger Event” section.

                                               337
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 343 of 350




       Plaintiffs' Reply: DB does not dispute the material fact. DB's attempt to evade the

mate1·ial fact by claiming it contains a legal conclusion is unavailing; the cited document

speaks for itself. Plaintiffs' material fact should be deemed admitted. See Local Rule

56.l(c).

              Katie Wanncnmacher. a Team Leader in Core Services, agreed that




       I
       -
       -
       I
       -


                                             338
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 344 of 350




       Handlin Ex. 746 (Wannenmacher) at 193:.11-195:6.

             Defendants Response: To the extent this paragraph pmports to state a legal

   conclusion regru.·ding

                                      no response is required.

             Disputed that Ms. Wannenmacher




   -              Handlin Ex. 746 (Wannenmacher) at 193:11 -195 :6.




                            See Handlin Ex. 746 at 202:9 - 203: 1 (K. Wannemnacher Dep.

   (Dec. 18, 2017))                          ); id. at 205:4 - 206: 14 (same); id. at 161: 10 - 21

                                                                   )- id. at 162:16- 163:4

   (same).

             Fwiher, Plaintiffs asserction is not suppo11ed by the cited material because

   Plaintiffs have not established that

                                          See Handlin Ex. 91 (GSAMP 2005-WMC2 PSA) §

   1.01 (definition of"Trigger Event").




                                             339
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 345 of 350




              Moreover, Ms. Wannenmacher lacks foundation to calculate the "Trigger Event

       Loss%."



       Plaintiffs' Reply: DB's statements and cited evidence do not specifically controvert

the material facts. DB's issue with Plaintiffs' characterization of the testimony is

immaterial as the document speaks for itself. DB's attempt to evade the material facts by

claiming they contain legal conclusions is unavailing. Therefore, these material facts should

be deemed admitted. See Local Rule 56.l(c).




      ■-

      ■


                                              340
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 346 of 350




  •·••
  -
  I

  I




   Handlin Ex. 746 (Warmenmachcr) at 195 :8-197:21.
          Defendant's Response: To the extent this paragraph pmports to state a legal

   conclusion regarding                                            ;· no response is

   required.



                                         341
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 347 of 350




          Disputed that




                                                          Handlin Ex. 746 (Wannenmacher)

   at 195:8-197:21.

          Fmiher, Plaintiffs asse1iion is not suppo1ied by the cited material because

   Plaintiffs have not established that

                                          See Handlin Ex. 91 (GSAMP 2005-WMC2 PSA) §

   1.01 (definition of "Trigger Event").

          Fmiher, Ms. Wannenmacher lacks foundation to testify



  -          Handlin Ex. 746 at 197:22 -199:21.

          Moreover, Ms. Wannenmacher lacks foundation




          Moreover, the testimony cited by Plaintiffs is misleading because it omits

   immediately succeeding testimony:




                                            342
Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 348 of 350




                                 343
    Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 349 of 350




       Handlin Ex. 746 at 197:22 – 199:21. Plaintiffs’ omitted language is material because it

       shows that Ms. Wannenmacher



       Plaintiffs’ Reply: DB’s statements do not specifically controvert the material fact.

DB’s issue with Plaintiffs’ characterization of the testimony as “misleading” is false and

immaterial as the document speaks for itself. DB’s attempt to evade the material fact by

claiming it contains a legal conclusion is unavailing. This material fact should be deemed

admitted. See Local Rule 56.1(c).

          331. Under § 7.03(b) 7 of the GSA MP 2005-WMC2 PSA titled "Notification to
C erti ficateho Ide rs":

       Within 60 days after the occurrence of any Event of Default, the Trustee shall
       transmit by mail to all Certificateholders and each Rating Agency notice of each
       such Event of Default hereunder known to the Trustee, unless such Event of Defaull
       shall have been cured or waived.

Handlin Ex. 91 (GSAMP 2005-WMC2 PSA) § 7.03.

               Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the contractual rights and duties of Defendant under the GA, no

       response is required.

               Undisputed that the cited GSAMP 2005-WMC2 PSA contains the quoted

       language.

       Plaintiffs’ Reply: DB does not dispute this material fact. DB’s attempt to evade the

material fact by claiming it contains a legal conclusion is unavailing; the cited document




7
       Following the first subsection of § 7.03, which is correctly marked as 7.03(a), the second

subsection, quoted above and identified as 7.03(b), is incorrectly identified in the PSA as 7.03(a).


                                                344
   Case 1:15-cv-10031-JGK-DCF Document 230 Filed 07/18/19 Page 350 of 350




speaks for itself. Plaintiffs’ material fact should be deemed admitted. See Local Rule

56.1(c).

                              s
       332. Because. under 7.0l(g) of the GSAMP 2005-WMC2 PSA. the occurrence of a
Cumulative Loss Event is an Event of Default. an Event of Default had occurred as of December
26, 2008.

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the occurrence of a Cumulative Loss Event or an Event of Default,

       no response is required.

              Disputed. Plaintiffs contention lacks evidentiary support.

       Plaintiffs’ Reply: DB proffers no evidence to specifically controvert the material

fact. Therefore, this material fact should be deemed admitted. See Local Rule 56.1(c).

Plaintiffs’ statement incorporates by reference their material facts and replies to the

preceding ¶¶ 326-330 and the evidence provided therein. DB’s attempt to evade the

material fact by claiming it contains a legal conclusion is incorrect. See Pltfs.Mem. 15-17.

        333. Thus, DB was required to send notice of the Event of Default to Certificateholders
no later than 60 days after December 26, 2008, i.e., no later than February 24, 2009.

              Defendant’s Response: To the extent this paragraph purports to state a legal

       conclusion regarding the contractual duties and obligations of Defendant under the GA,

       no response is required.

              Disputed. Plaintiffs’ purported characterization of the GSAMP 2005-WMC2

       PSA is contrary to the terms of that agreement. The GSAMP 2005-WMC2 PSA

       provides:

              Within 60 days after the occurrence of any Event of Default, the
              Trustee shall transmit by mail to all Certificateholders and each
              Rating Agency notice of each such Event of Default hereunder
              known to the Trustee, unless such Event of Default shall have been
              cured or waived.


                                              345
